Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 1 of 96




                              A ttachm ent B
         '
           i tE      ï 'x
Case 1:19-cv-25046-RNS  Document 4-8r Entered
                                       r
                                       zsz .uZJ
                                             W,X'on FLSD Docket
                                                            *   12/09/2019 Page 2 of 96  .
         X)
                 â
                     *

             l
                     <
                     11
                      I

                     @




                                                 - 2=I
                                                 l1
                                     ..          : a .
                                     E)
                                     '           :-
                                                  i2                                                      -
                                                 z
                                                 -:
                                                  %-    l                                               . ...
                                                                                                            '
                                                 =' .2 '
                                                     . m-
                                     Z           w  =
                                                  ogî                           m'            la
                                                                                              :     .        '.
                                     q
                                     1
                                     e           .; : r e,
                                                         n                      ,             1              .   x
                                                  = 'z -.=                                    ze.            -
                                     !
                                     t           '
                                                 ;' *
                                                 *  . #,=
                                                        *                                     a                          .
                                     k
                                     -
                                      ?
                                     ;!          4
                                                 w$
                                                  r
                                                  - jx
                                                     ::
                                                     e                          ' '-
                                                                               ,'' A
                                                                                   <                                     j
                                     *           .a
                                                  g r'>.
                                                    .  ;8 *                    e e   - t                                 Jk
                                                 .
                                                 '4
                                                  :
                                                          K                            ,.3
                                                                                         )
                                                                                         :                   .            z.
                                                    . v- z.
                                                    1 z                             -:                       -.          N
                                                                                                                         z.
                          ; Jâ
                          .,
                          1'JC
                                                 e1.E  . g,
                                                 .* a -x .2               - k
                                                                              .
                                                                              :,                             -
                                                                                                             4,
                                                                                                               .         z
                                                                                                                         'g
                          s g
                          ,  u.                  ' ).s 3                  ï
                                                                          - î.                               '            j
                          )
                          .          !?
                                                      .
                                                      :'
                                                       E      z           r
                                                                          .
                                                                          q     k. . !.f                     .x           *
                          k
                          z, u
                             !.
                              ,                  œ 'u .
                                                 *    :
                                                        .
                                                                                                             .            !'
                          l                      * xg b'-I        -                                                      1
                          t '
                          1.
                                                 ,
                                                 : :z as
                                                 .
                                                 z a: ,,
                                                         .                                                               j
                                                                                                                         : ..g
                          t          8:                g                                                                 .!z
                                     s
                                     o
                                     Q           ;
                                                 o
                                                 Eu,z
                                                    > !g z                                .
                                                                                          o                  ..
                                                                                                             '       * v  j,
                                                                                                                           j
                                     !           t : g'E                                  r                  .' :    >:>...
                                     ar          1=::z
                                                     !
                                                     rg é
                                                        œ
                                                 =o !2. .                 .      .
                                                                                 r
                                                                                 e' :a
                                                                                 .   u
                                                                                     *                       -.
                                                                                                             .   .
                                                                                                                     t
                                                                                                                     I;1
                                                                                                                       !jj
                                                                                                                     o,! :
                                                                                                                         z
                                     é
                                     e
                                     s
                                     )           a
                                                 a
                                                 -':j
                                                    (.u .?                m
                                                                          s
                                                                          :
                                                                          .      ,
                                                                                 =
                                                                                 e t
                                                                                   .:   .,
                                                                                        .                            w'
                                                                                                                      :
                                                                                                                      , a
                                     8                    .,x             .
                                                                          a      u
                                                                                 r.w   s!                            -n j'
                                     .             !'-
                                                     .
                                                     1
                                                     g<:                  -
                                                                          u
                                                                          :      !
                                                                                 .l .I=  <                           z
                                                                                                                     i-!j.j
                          s
                          ï  :/                  -
                                                 %
                                                 :1za.j                   .
                                                                          !
                                                                          .      0
                                                                                 .
                                                                                 ,a zj . :
                                                                                    a  : . z.
                                                                                            ,                ..      .
                                                                                                                     !!j..4
                                                                                                                          j
                          4. 8                   .
                                                 xl' q
                                                     !.g                  o
                                                                          .      .
                                                                                 e
                                                                                 0. w
                                                                                    ç. '
                                                                                    .  J
                                                                                       e, r
                                                                                          .. on         ..   ..      Q
                                                                                                                     17(
                                                                                                                       w!!
                          'h
                           -
                             a'                  g ,. ':
                                                   :
                                                 >..   m$Lvp              =*     œ* @
                                                                                    y f=
                                                                                       a =
                                                                                         t) 9              ..
                                                                                                             .
                                                                                                                     >
                                                                                                                     <-ï ;
                                                                                                                     *    -;
                                                   ...
                                                 % #,: q tp
                                                          y                                             .. : .       yvr c1, .(=j
                                                                                                                     ,
                                                 :        j:
                                                           î                                                 -.      E z.7
                                                                                                                         g
                                                 :! -
                                                 w.
                                                    w
                                                    r
                                                    5
                                                    -             >                                          .-          yj
                                                 :1
                                                 j . .
                                                     =
                                                     . -,                                                            .  z
                                                                                                                        :
                                                                                                                     .. o
                                                 -
                                                   l
                                                 *'8.I:-!                            ':
                                                                                      >.
                                                                                       ,
                                                                                       ..y.                            $
                                                 a
                                                 Is. j z. .

                                                                                              ..             .
                                                                                                             ,
                                                                                                             .       l
                                                                                                                     o!
                                                                                                                     x v
                                                                                                                       ?
                                                 Vu qrj(
                                                       jfy                                    .              '       Q
                                                                                                                     o 1
                                               j.a .                                                w        ..      )
                                               a
                                               $ .@
                                                  8j:.j1
                                                      '
                                                      !
                                                      $                   o     zI..                         '
                                                                                                             '--     '
                                                                                                                     ax
                                                                                                                     l
                                               R' ;:sg                           ll.                         .       : :
                                                                                                                       .
                                                                                                                       <
                                             ua!.
                                             2  '#.'o !'              ' j            .                       -         .
                                                                                                                       j
                                             c) .e.
                                                  i. .                7 u                                              a
                                                                                                                       :
                                 -
                                 *
                                 X           o
                                             co 1 a: I.
                                                      '
                                                      y
                                                      -*              !I-..1
                                                                      )    ..                                            J.
                                 w
                                 o
                                             <   I-
                                                  ; !
                                                    a'
                                             C)g . ,u                 !
                                                                      I
                                                                      ;                                      .
                                                                                                             -.  -       '
                                                                                                                         -
                                 n           :Z:a f.
                                 œ' DCf'i :'a
                                         .
                                            m j                   #j                                         ' .
                                 N.
                                  - o =y r
                                         ,
                                          y:.
                                            1j.  .
                                                                  d                                          .)
                                                                                                             .
                                                                                                             .   .
                                 œ
                                 -
                                 o ..z..
                                         ,
                                         .   >.
                                             g a :.
                                                  ::
                                                   11                                .,
                                                                                         .                   ..
                                                                                                              .
                                             < j >:g w                                                       w.
                                             F
                                             (
                                             --
                                             D w !a:
                                               *
                                             O R wo q,    cg e




         +
         X
         P
         Q

         !ï
         tc
          H G
         #
         = 3
         l
         jl
        0 *
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 3 of 96




                             1
                             :
                             !w'
                               tj
                               j X@
                                  ''a
                                    '.
                             ,# yr. j
                                     #
                                     Eg
                                      Rt
                                       '
                             Il r j,
                                   <
                                   !jy                ,

                                s1 '
                                   !t.
                                     j,                   .

                                    -                                     .
                 Z
                 9           4
                             ,
                             j
                              a
                             :1
                                f4
                              : i:
                                  .
                                 k(
                                   )
                                   -I
                                  j.(
                                     .
                                     1
                                    jj
                 #
                 1-
                 O           a
                             x                    IT
                                                   j!. j,
                 z           1                    a.j ).:
                 <           !
                             !s
                             '
                             1j
                                                  1
                                                  jj
                                                   ygl-
                                                      (j
                                                  : .zj:
                                                  .     !         .

                             lj
                             à                    1j#,-lr
                             a.j jtjjr  jj
                             .


                             l
                             :
                               '
                               :
                               t
                               ël  El!3
                                      ej
                                      ''
                                       Y1'
                               y a.rI: Ix
                                          I                                            1
                             . z
                             à : !I'    e.        .

                             k>t
                               ',  2!jjî4
                                        :
                                        -g1                                            I
                               p'  cl'I.-.$.
                             :l ;.   y.
                                      j
                                      d<.j
                             :
                             !.1. .1
                                   .'
                                    *
                                    -j.
                                      ,.
                                       b1).                       .                    !
                                                                                       k   Q
                             )T!aë
                             ;@J 1'
                                   )j-
                                  Bj'
                                     j.1
                                     1a
                                       x
                             #rl.s. :! ,
                                       k
                                       5.!                                                 =*Z
                                                                                           %Y*
                             -jyjg
                                 2j
                                 .
                                  -
                                  !.
                                   jjj
                                   j                                                        cE
                                                                                           wo1
                             1itt
                                .j:: j                            ,                         'a
                                                                                           o<
                             1.
                              s
                              kjjs.
                             !! ,
                                ! .
                                   jj.
                                     -
                                     jj
                                    ,yr.
                                        ,     .
                                                              .                            D
                                                                                           M:
                                                                                           X
                             -
                             jjj:
                                ))
                                 .tkys
                                  x
                                 y#  jj
                                      .y
                                       j  .

                                                  .

                             yz
                             tkI
                               !>
                                jjj! -.gg
                                    ,j            .


                             !
                             1.
                             '
                              jjj-
                                 1'1
                                   l1
                                    .!-
                              11..t1.
                                      y
                                      s.s
                                        1.
                                         !
                                         4'
                                          t
                                        :st
                             s..
                             1.
                             c:
                              !
                              tjz
                                j1: ,
                                    g)la
                                       !'
                                        ?
                                        :
                                        71
                                        ,         -

                             117
                             -=
                                y1j.,
                                    g
                                    j!'
                                      j:
                                       j
                                       kv
                                        tjk
                                          .

                             ,
                             '
                             jj
                              .ja j.'
                                    ,
                                    -
                                    q1z
                                      y.
                                       p.
                                        v
                                        ,j.
                                          =
                                          j
                =            ;.
                              j.
                              .j,jwj
                               !  .
                                   a:j
                                     yjjs
                                        jz
                                        rj.                           .
                u            jl'
                             . :.)1.2.'
                                      î'z                                         !
                D       m    *-
                             r
                             -
                              à
                              'l.'
                              q- ij4'1
                                   !z!'
                                     '1'
                                       Z
                                       '
                                       d
                ; 4. 1
                     o-                                                           8!
                X
                e .LL
                o ..
                        o
                        <
                        y-
                             j
                             zl
                              )
                             .'.
                               j
                               -'
                                T.
                                 -
                                 1
                              jj111.t j  .
                                         d.
                                          )   B* X
                                  jji1'.j1! I-)'1).!#
                                 j.          1l
                                                                              .


                        X
                             .
                             1    y           .

                                                             9
                                                                          .

                *       o         -                   az !k. :                !91l




        Y
        u-


        '?
        f
        -
        U
        a
        !
        I
        =9
        r ë.
           1'
'




    Case 1:19-cv-25046-RNS
             xj .
                .          Document 4-8 Entered on FLSD Docket 12/09/2019 .Page 4 of 96
               !
                         )
                         )   9

                    I. !
                             <
                     2       41
                              .
                              I

                             @




                     l
                     @                           -' .
                     '
                                        :        ;w
                                                 2 *e
                                                   ; %                                                                -I+ I
                                        j,           .
                                                     s =.                                                             -jy4
                                                                                                                      :. k
                                                                                                                         a
                                        o
                                        '        A
                                                 *'U
                                                   o
                                                   G:
                                                 s * <                                                    a
                                                                                                              -'      m
                                                                                                                      k
                                                                                                                      J
                                                                                                                      l*
                                                                                                                       gja
                                                                                                                      .-
                                                                                                                         L.
                                                                                                                          -
                     .                           .
                                                 i
                                                 zj.aj                        -             i                 ..         j=Y
                                                                                                                         j j  z
                                                                                                                             a.
                                        g        .                                          a         .                    . .
                     .
                    ..'
                      .                 :        z ;V
                                                   . -                        r
                                                                              4
                                                                              '-           : .                -..     ; .! %  :
                     '                  ï
                                        :
                                        z         G.
                                                  : tg.;;
                                                        w                       '
                                                                                .           *
                                                                                            j.                -       m  1a
                                                                                                                         .
                                                                                                                         j 'j         :
                                                                                                                                      x  r
                                                                                                                                         j
                     .
                     .                  k8
                                        ;s
                                                 .
                                                  k
                                                  s
                                                 .:
                                                  -o
                                                    K .
                                                      0
                                                    y.e
                                                      y
                                                        ,                     :
                                                                              .
                                                                              ..
                                                                                            >
                                                                                            N                         !  -
                                                                                                                      .4 v
                                                                                                                         ge
                                                                                                                           :
                                                                                                                           -.od
                                                                                                                              g
                                                                                                                                      u
                                                                                                                                      rl t
                                                                                                                                         il
                                        @'
                                                    . >.                      y
                                                                              ,
                                                                              g
                                                                              . ,          l
                                                                                           '
                                                                                           Jr                 r       a :' ;.            >
                     .                           .
                                                 xjj .                        y
                                                                              .   .
                                                                                  .                           .!:     s
                                                                                                                      ,.s
                                                                                                                       jgjm -So o
                                                                                                                                j
                                                                                                                                a
                                    t g:         .g.
                                                   es               .         '$
                                                                               .r                                     x e.
                                  .,
                     è'
                                  .
                                  )r              : a -. vcp        .    u    k...-
                                                                                  ,                           --       ,K
                                                                                                                        (:j, g        x !
                                                                                                                                        z
                                   0.. 4
                                       tk        2q):
                                                    -s11 2               .z
                                                                          P                                   ' -
                                                                                                                '      O è't
                                                                                                                           >.-        - &
                                  ' u
                                  .              :  s
                                                    s-   !               r    .            y
                                                                                           oj                 ''      .r
                                                                                                                      1  .-             l
                                  . t
                                  t o            x
                                                 r.   :
                                                      jw.           w                       .                         :
                                                                                                                      . !.
                                                                                                                       ,
                                                                                                                          ,.g
                                                                                                                            .;        .e
                                                                                                                                      ! :
                                  f
                                  '
                                  .              !1 - e-I                                                             *
                                                                                                                      ja :x
                                                                                                                          ss          ,
                                                                                                                                      j?l
                                  .
                                  ,
                                  t
                                    '
                                    :            :
                                                 z vI g'sd                                                    .       .
                                                                                                                      : ..
                                                                                                                         :-'
                                                                                                                           $
                                                                                                                           œ!:
                                                                                                                             .        .
                                                                                                                                      ! t
                                                                                                                                        !N
                                  ';ob           z'.
                                                   vl g                          .                            -.      :j j            I ;ys $
                     .
                                  ;
                                  )
                                  . p
                                    k            .
                                                 :.s
                                                   :w!                                 =
                                                                                       .                      .
                                                                                                              .
                                                                                                              .       jj-.a           u x..
                                                                                                                                      .   g
                                  y
                                  >,
                                  '              wk
                                                 I ;
                                                   j'o :s
                                                   g                           .j
                                                                              :c                              .
                                                                                                              -       ,
                                                                                                                      jajjs.
                                                                                                                      .    j          xj
                                                                                                                                      o uwz
                                                                                                                                          .
                                  ; :!
                                  .              '
                                                 o =z.s
                                                  :''
                                                    e                    . 8
                                                                           c n: =
                                                                                ,
                                                                                2                             .-      x s!!           - >.#,
                                                    e %.w                1                       ..                   ...%
                                                                                                                         '
                                   .
                                  Lzç?           '>                      : a. .' z
                                                                                 c  *                                           tv
                                  f !
                                  < 8ii          w.jII
                                                 .,

                                                 j
                                                    :   z                n
                                                                         .= .*>e agl!
                                                                                    v
                                                                                    w   ,                             :
                                                                                                                      !!
                                                                                                                       l.
                                                                                                                        ïz
                                                                                                                        e t' t
                                                                                                                             t; ( l
                                  ( u            !g      -s .            u  >     '
                                                                                  c a
                                                                                    .,                                .12 '           : :
                                  :
                                  .
                                  .

                                  . :
                                                 =
                                                 $g
                                                   z-
                                                   -s
                                                   .
                                                     < sx
                                                        :                .>
                                                                          .
                                                                          cuo
                                                                         o: &
                                                                                  o
                                                                                  z a %. %. u
                                                                                  a .
                                                                                            .                 .   .
                                                                                                                      :
                                                                                                                      .
                                                                                                                      w
                                                                                                                      :,
                                                                                                                        !Jjj
                                                                                                                          .           gg
                                                                                                                                      = g-1
                                  )
                                  t
                                  r ?            1   =;.
                                                     ,                      =
                                                                            *       s g g, u
                                                                                           .
                                                                                                          ..
                                                                                                             r
                                                                                                             '
                                                                                                                        . jp            v a
                                                 #rj.
                                                                          . .
                                                                         a œ      g:.t
                                                                                  a  .  z
                                                                                     z. f .Q
                                                                                        a o                  .        j v;!'.
                                                                                                                        :   z
                                                                                                                            s         - x:
                                                                                                                                        k t
                                                                                                                                          j
                                   .
                                  .,             ,;
                                                  ,.
                                                   .u w r.,                       .                       .. :.       .
                                                                                                                      a jjJ :         :
                                                                                                                                      j :
                                                                                                                                        ci)
                                                                                                                                          v
                                  '
                                  '
                                  .
                                                    %.1!jp
                                                 .4 .
                                                    z
                                                    i               .                                         -.
                                                                                                              .
                                                                                                               '      z.e
                                                                                                                        '8 s
                                                                                                                         !j,          zj
                                                                                                                                      j z.o
                                                                                                                                          x
                                                                                                                                          z
                                  '
                                  ..
                                                 s
                                                 1  )
                                                    x''
                                                      ; g                                                             yjj;            y,
                                                 ï(G  o ,.
                                                        *
                                  m
                                  )
                                  .
                                  .
                                  '              -    eg                          ..
                                                                                      .
                                                                                      z>                              w, j; o .
                                                                                                                              .       j s
                                  '
                                  .
                                  ,
                                  '
                                                 . ! %-
                                                 ::   0
                                                      . g           :                                          .      *'g
                                                                                                                      'J u
                                                                                                                         ..sp l
                                                                                                                              ,       rl!
                                  '
                                  .(             :..  ss2.                                                    ..       ..
                                                                                                                      ,j
                                                                                                                       . g d ,k
                                                                                                                              a;
                                                                                                                               ;      - z,
                                  L.
                                   ,
                                   .
                                                 =  11(
                                                 jk a =y            )
                                                                    t              #
                                                                                   4                  x          ,     . y
                                                                                                                      : zs s  .
                                                                                                                              :
                                                                                                                              .       .
                                                                                                                                      g .
                                                                                                                                        x
                     .            '
                                                 j.
                                                  jgz
                                                 bA uz
                                                    ' ti
                                                       ;.                o xI      .
                                                                                            .                 '-.     g:j:
                                                                                                                         :aa.         u .rj
                                                                                                                                      o
                                             œ Q = *, :
                                                      K     .
                                                                *
                                                                '
                                                                @   .             Ij*                         .       jr :g       .
                                                                                                                                      o
                                                                                                                                      x j
                                             Q
                                             cn ' : X F'        .   ! j            .                                  : xm=
                                                                                                                      .    5N  u
                                                                                                                               : i
                                       *
                                             t7zv
                                             co   :
                                                  wr
                                                  z I
                                                    ea
                                                    a'
                                                     .
                                                     v,g        '
                                                                -   j14-.I-
                                                                    I     1                .                          xQ
                                                                                                                      .
                                                                                                                      1 .-
                                                                                                                         :;e
                                                                                                                          .Ia
                                                                                                                            t
                                                                                                                           e.
                                                                                                                            :
                                                                                                                             f
                                                                                                                             l .
                                                                                                                               '
                                                                                                                               x  y
                                                                                                                                  e
                                                                                                                               za -
                                                                                                                                  *
                                       ..
                                       w
                                             <! jta
                                             0: -
                                                 .z ..                                                        .
                                                                                                              ,.      q-
                                                                                                                      : yt
                                                                                                                         .
                                                                                                                         ce.
                                                                                                                           s
                                                                                                                           >.         .. i
                                                                                                                                         '
                                       >.
                                       K     Y ':*6;
                                             X    - * df            ,                                          '      =1Y
                                                                                                                      Y S/ P
                                       o     as
                                             o:!K.
                                                 1:o ,              $.
                                                                    .                                             .   *.1:
                                                                                                                      : -.
                                                                                                                         :!
                                       ul
                                       -     >-.
                                               e g: eta .                             !
                                                                                      '.                      --      !g;; a,     .
                                       ?     Z
                                             <
                                             FœE >-
                                                  .I
                                                   o o
                                                     y .                                                      .'      I>-
                                                                                                                        .@
                                                                                                                         gge
                                             gv
                                             o1 sa
                                                 e:=
                                                   j                                                                  1ja:o
                                                                                                                      '* o s* Xa
                                                                                                                      o

                             <
                             tb
                     EK
                          X
                             L>
                             9
                             ï
            /. Xr
            += ' P
                 '1
             ' &
            X             2;é7
            L5 %
            9
            j fZ
            .y
            .
             f
            Qœ
            m o
           =M
            >z i
                    (.
            s +
Case 1:19-cv-25046-RNS
         Xi.
             2         Document 4-8 Entered on FLSD Docket 12/09/2019 Page 5 of 96
        *)
         '11
         j.'r <
            1:
             *

              @
             2D




                             -
                             1
                             z!
                             .
                              : b:!
                                  3!:,1'i
                                      !j
                                       ij                            .

                             1r
                              a. 1j:!:
                                     .4q:
                              pd             lz!q s4j
                             z!              &:..
                                                ,'!:
                                                   t:
                             .d
                              .).j
                                 s           !
                                             .
                                             p.
                                              !.
                                               j.
                                                jj
                                                  k
                                                  y, j
                             .
                             ;  ,            .
                                             jj
                                              :j
                                               x ..
                                                 ,   ;               .

                             s.ë             zjg ,.  j,              .
                   <                                         .,
                                                             .

                             :.
                             '
                              j
                              qI'
                                #j
                                 !;
                                  jj
                                   !.
                                    !j
                                     j                                                8
                   Z
                   (/
                             p
                             ' ri J
                             !''  gl  r.j.&!j
                                   &'#è                          .
                             .j: . q ,)z y u                         .
                   <
                   I         i
                             !
                             .. 1? !u,
                                     :
                                     p                                                l
                   O
                             '
                             E1z
                             !! !t
                                 lI
                                 .

                                  z)
                                   -
                                   a!
                                   -:!
                                     -
                                     :                                                1
                   <
                   C         !%
                             @9 I,j,j
                             ! p ,!
                                  r.!
                                    r1
                                     .jj
                                       -1
                                        ,
                                        ,
                             !
                             o
                               -
                               , ,;
                             k. . 1k'
                                 i   j.
                                      !:.
                                        f
                                      1l'
                                      .                                               1
                   O
                   0
                             1
                             rl
                              k
                              . !lr!.
                              l 1.ï.%;.
                                      ,
                                      f
                                      '
                                      :',
                                     )'
                                      g
                                      :
                                        .
                                        '
                                        !
                                        j                                             Z
                             .
                   iE
                             :
                             f, ,  jù
                                   ..
                                    ',jj
                                       :.j                                            à    *E
                             ?1,  :.
                   O                                                         .        X
                                y.!2!    :                                                 qjV'
                             ?
                             '
                             :l 1 a
                                  jI
                                   !:
                                    s.e
                                      !r
                                       .
                                       j r
                                         )
                                                                                           rc o
                                                                                            œe<>
                             )!
                                                                                           =* X
                   l
                   9v         ..r s:!sg. x
                                 .
                                                                             .
                                                                                      t5
                   Q
                             l'
                              !
                              Fuj:'k,
                                    p
                                    !1jr
                             Ia 1 jauiyza                        ,                    Z
                                                                                      Q
                                                                                      u
                                                                                           0.
                                                                                           c
                                                                                           2 :
                                                                                           wiœ
                                                                                             r
                                                                                             u
                             :jr j.y
                                   !:;I
                                      -!
                                       a
                                             . .
                                                                                           zo<
                                                                                             =
                             -.!
                               ëj
                               . y!      .                                                 d
                             1    ix
                                   5j
                                   :
                                   j j,r1..!j
                                    8k
                                             .

                                                                                      œ    œ
                   Z
                   9
                   <
                             !
                             '
                             ?f
                             *!! )ij.'l'.
                               . 1.  .
                                        r.
                                        !kj
                                         :                               -
                                                                                      !
                                                                                      Q
                   tl
                   D         1
                             #0.ë
                             'I
                             .  rë:yfj'el'Q:.9kI
                                :
                                5
                              1 - 11S)7.'  ;                             .            k
                             w4j.1 -
                                 .
                                    j
                                    r!='
                                       %s6!1
                                       !
                                                                                      ï
                   X
                   O         .h'
                               jt o d1l:         .
                   I          !&
                               4.j:
                                  d1.
                                    ';
                                    . @7j:S
                                      ,
                             I'jjj.'
                             ï     jtj
                                     ,.
                                      e
                                      s.s
                                      .
                                      y y.
                                         8'e.
                                         j  ,        -
                                                     .                                8
                                                                                      1
                             : jajs;:,j
                             s;w      k.
                                       rf.j.j
                                      .,    ,j
                                             .
                                            1.
                                             z       .
                                                                                      8
                                                                                      Q
                             !'
                             '
                             sj2 l:!'
                                    ëI=.
                                       !                                              I
                             -y','
                                1 !1                                                  i
                             @  .
                                 -. 4'
                              T ! !1:
                                     t@R
                                     l :'
                                        :
                                        .
                                        ;
                                        z
                                    j ..j
                  :     .
                             z
                             ;
                                -!, ,l.
                                        .
                                          ?
                                          -.&j;.jj  !
                                                  s:t                            18
                  kl
                  k.    :7   r''.!
                             .s
                                 z.;!kjj  !:!./'1
                                                :
                                                s.u
                                                  !.e
                                                    1.                           /
                                                                                 .!
                                                                                  C
                  e     è-       2.
                                  #'    t
                  o     t)
                        <    I
                             'zz.ojp
                                   c
                                   . l!g).,jr
                                     (      l!
                             .j: . uja l  '
                                          *j
                                           )d'           .
                               s . s,jyjo.:
                               jt' ,
                                   j
                                      s 1-!sI#
                  t,    =                                                        .

                  @     o
                        O     7
                              43wu
                                 aj!),
                                     ;
                                     d.
                                      j              .




        +
        X
        .>



        a
        U ttq
        d o
        I
        @
'




    Case 1:19-cv-25046-RNS
             X. :      '   Document 4-8 Entered on FLSD Docket 12/09/2019 Page 6 of 96
                 .:p$.:
                 )i
                 à
             ):
                      <
                      J/
                       1

                      @




                 )




                                %       :
                                        : wo
                                           o.
                                            s
                                            e                                                                    -
                                                                                                                 ê
                                                                                                                 %.
                                                                                                                 - d
                                                                                                                   jja
                                                                                                                     I&
                                                                                                                     = ö
                                                                                                                       =.
                  .             v,     'g '
                                          :@                                                                     : .-:a.
                 '
                 '              ,      -.
                                       j ...4
                                            .                                                           .        yj ,j        g
                                       o 's                                                             ,        .
                                                                                                                 g            w
                                                                                                                              o
                                .
                                          #J1                                                       .    z       - /1% t!
                 .
                 ,              r
                                )      so       z'
                                                 ,                                  j
                                                                                    o                       ,.
                                                                                                            .    3e .
                                                                                                                 $  I.
                                                                                                                     m        -
                                                                                                                 y! y4
                                .                                                               .       .
                                        :) '' j                                     .
                                                                                    w                   ..         ..j        j
                                       .s                                                                   .
                                k
                                >      i' *.  t                                     u
                                                                                    w
                                                                                    .r
                                          .: z-) sœ                                  -                           =  ajaw
                                                                                                                       g.y
            .. .                                                                                        .
                                :                                                   p                            .s z    .
                                                                                                                              j
                                                                                                                              !
                                                                                                                              .
                 .
                  '             y      ,: - .<
                                       :!I  .J
                                            e               .                       s                            .
                                                                                                                 .   j .
                                k
                                !
                                -

                                ;
                                .
                                       av
                                          e
                                          '
                                          :z-y !-
                                                                          .
                                                                          .
                                                                              z     .
                                                                                    1                            .
                                                                                                                 4z=
                                                                                                                 - -
                                                                                                                   :!
                                                                                                                    e sj
                                                                                                                       .      -
                                                                          ..,.z' C
                 '

                           r
                                        . a
                                        e u --
                                                                              .
                                                                                 .
                                                                                 i
                                                                                 a,                     .
                                                                                                        -        z
                                                                                                                 .,-&.g
                                                                                                                 :j .-
                                                                                                                 ,
                                                                                                                      u       .
                                                                                                                              x
                                                                                                                              K
                                                                                                                              u
                           '           '*   ;g ,
                                            .                             ..                                         .s       o
                           êt .>
                           g    to          :$.
                                              e                           '.
                                                                           i                            .:
                                                                                                        '
                                                                                                        . .      $
                                                                                                                 ,< eï
                                                                                                                     .        t
                                                                                                                              ;
                                                                                                                              .
                           c a         xsjj - .s
                                                             . u
                                                               . .                                      z.       .a,z         o
                                       .    a
                                d           - m
                                            .  o               s u
                                                                 ..
                                                                  .                                     ,;           >->g.
                                                                                                                 : z..        u
                                                                                                                              j
                           8
                           y    e      .
                                       p :.                    m y                  yj                           .-
                                                                                                                  u.r i       o
                 .         z t         v, s .j                   î
                                                                 .
                                                                 ?                  o.                           K! j, (
                                                                                                                       j      <
                                                                                                                              p
                           o o
                           4           ;
                                       z,G
                                         -*
                                          -! E ,g           -                                                    .
                                                                                                                 :'g
                                                                                                                   =x-z*
                                                                                                                       -      a
                                                                                                                              =:
                                                                                                                              .
                           r
                           .
                           i t         : >,
                                       .  '. ! *;                                                                  a.s
                                                                                                                     : j      %
                                                                                                                              -
                           ' :
                           :  s
                                       I
                                       Q t a
                                         .    *.
                                       u a >- .
                                                                                                        .
                                                                                                        ..
                                                                                                                 .; .
                                                                                                                    9
                                                                                                                   : :        -


                           ë oko
                           z
                           '
                           :
                                       8.
                                        8 m .:
                                       : 2;
                                                                           o
                                                                           t
                                                                           .
                                                                           r                            .
                                                                                                        h,
                                                                                                                 z s .-
                                                                                                                 e
                                                                                                                 ..
                                                                                                                  ;'
                                                                                                                   .
                                                                                                                   z
                                                                                                                   q-!!j      u
                                                                                                                              k'
                                                                                                                               !is
                           n
                           ,J .         jly
                                       'o  .
                                           5. y
                                              4>.                    o *. u8                            :
                                                                                                        .
                                                                                                                 . ..
                                                                                                                 8 g .'8
                                                                                                                       tz     wutjj
                                                                                                                              x
                                                                                                                              ,
                           s :
                           r           a
                                       s!! .
                                           z;.
                                             aj .
                                                z
                                                b
                                                x                   y.
                                                                     c, t
                                                                        ,; g                            . -      ga
                                                                                                                 p s 2 tj     ug
                                                                                                                              o g:4
                           i
                           l    *      è:  'u'i .:
                                        '- a                        r
                                                                    o   8
                                                                        n o =
                                                                        :   r              .
                                                                                           *.                    sa .:        x
                                                                                                                              t,G:
                                                                                                                                 ,
                           f
                           z 8v
                           ë           :  . !'
                                       8 !=                         x
                                                                    u o
                                                                      u%.
                                                                        *. &
                                                                           *.j
                                                                             '
                                                                             qwv
                                                                               a                                 j
                                                                                                                 g'
                                                                                                                  g
                                                                                                                  1j
                                                                                                                   D,
                                                                                                                    g
                                                                                                                    '!        :
                                                                                                                              wn
                                                                                                                              tsé'
                           g
                           p
                                u      = rg w                       x*. ,>
                                                                         * .r
                                                                            > Ko
                                                                               > = <                             uà2 g        xugj
                                                                                                                              o
                           4
                           ;   :
                                       .
                                       =
                                       $
                                       zI.
                                         Rjj  1
                                       : g .- -
                                                                    mw
                                                                     x
                                                                    cy w
                                                                         c
                                                                         o
                                                                         : o.
                                                                            t
                                                                            , aa .
                                                                                 o.$
                                                                                 *    w
                                                                                   * 'E                 ..
                                                                                                        .
                                                                                                        '        o
                                                                                                                 Z'wg
                                                                                                                    sa
                                                                                                                     .* a
                                                                                                                        :
                                                                                                                        s
                                                                                                                        .     x k
                                                                                                                                .
                                                                                                                                :
                                                                                                                                4
                                                                                                                                ï'y
                                                                                                                                  j
                           z
                           k
                           o o x        s...-
                                            !:
                                            .  I                         r aa. ,
                                                                               o
                                                                               r œ
                                                                                 . K
                                                                                 c >l u
                                                                                   r
                                                                                   e  n             .. .
                                                                                                       .
                                                                                                                 'v a u
                                                                                                                 =  p .q s,
                                                                                                                              - chx
                                                                                                                                w:k
                           z
                           .
                           ;s
                           7 .         ':
                                        y.&
                                          gy- '@            .
                                                                    =. a
                                                                       .: a:
                                                                          . g o
                                                                          . œ.
                                                                               = .
                                                                                 ts: o
                                                                                     -              .. .
                                                                                                       ..
                                                                                                       -
                                                                                                         .       Y.
                                                                                                                 ': *;'t!s
                                                                                                                 ..
                                                                                                                              .
                                                                                                                              =
                                                                                                                              >-éc)
                           k           .8- 5 iP
                                              's #:                                                     -'       a
                                                                                                                 1v;f
                                                                                                                    'e
                                                                                                                     p;'
                                                                                                                       *      C
                                                                                                                              J
                                                                                                                              $
                 '         w           b.
                                        h'=> z.             v-                                          .-  .          s
                                                                                                                 * !!1 -      x
                                                                                                                              o
                           e
                           7
                           o1
                                       ;
                                       e w! .
                                            ?
                                            *''
                                          -a m
                                              C
                                              :                                                                  5
                                                                                                                 .=ï*X%'      t
                                                                                                                              ?
                           t           y g=         ,                             '/A.
                                                                                     y,                          =!2.g e= ,
                                                                                                                 .        2   -
                           !
                           :
                                       z
                                       q'=
                                       :%
                                         %!<
                                           œ
                                        a .- $
                                                                    p                 '
                                                                                      z
                                                                                       .                '
                                                                                                        .
                                                                                                                 .
                                                                                                                 -
                                                                                                                 g'
                                                                                                                  s:
                                                                                                                   &F
                                                                                                                    o'=
                                                                                                                      e
                                                                                                                  ='% f #
                                                                                                                              a
                                                                                                                              e
                                                                                                                              x
                                                                                                                               .
                                                                                                                              u'
                           t
                           z           r
                                       !tw
                                         != lM
                                            o >
                                              e.             .
                                                             u            j                     x       .
                                                                                                        .        ,
                                                                                                                 %
                                                                                                                 :
                                                                                                                 % o.:
                                                                                                                     0*'
                                                                                                                       =      k
                                                                                                                              $!
                           '
                           !
                           f .
                           '           w :  ga                                                          d
                                                                                                            .
                                                                                                                 j;a .
                                                                                                                     G
                                                                                                                     z '
                                                                                                                       t
                                                                                                                       j      .,
                             **          t>                                                                      = j * o.     >
                                                                                                                              t
                                                                                                                              )
                                                                                                        ,
                                                                                                        .
                 '                     1 e                          o I                                     -    * : =z       x
                                                                                                                              a
                                                                                                                              e
                           è -
                           b
                           .
                              I        >.e
                                       s giga '  .                     zl.
                                                                         l..                                     jmgzk;M      l
                             l:
                              z      c,j.&..1
                                            s:e ..              '
                                                                j   ik              :                   .        a. :s        -

                                r
                                @    17
                                     t5:;a
                                         * a
                                           o    .               .
                                                                .j
                                                                 yg
                                                                  .. j
                                                                     ..             -                            x
                                                                                                                 yn
                                                                                                                 .
                                                                                                                  o.s::
                                                                                                                    e         o
                                                                                                                              y
                                '-
                                 t   <
                                     ca'.
                                        ë
                                        2z!4
                                          w    *Y-      *    lr                                                  a1
                                                                                                                  **$
                                                                                                                    - 8.7
                                                                                                                        g     2
                                                                                                                              u.
                                O*   O # 2.Y
                                 S   fz = = .B 1        ,
                                                        '    1                                          u'        t
                                                                                                                  :
                                                                                                                  >,3
                                                                                                                    .&sa*
                                                                                                                        B'    1
                                                                                                                              o
                                Q'
                                 -   z
                                     f
                                     :7.X
                                        .>1
                                          3a  !:                                                          '      j2'
                                                                                                                   -'
                                                                                                                    C         (2
                                or   O  .
                                        1
                                        :
                                     >. e
                                          g-. to
                                                        .   #
                                                            #
                                                                                    .                   .
                                                                                                        t.
                                                                                                           .     =
                                                                                                                 .
                                                                                                                 1,
                                                                                                                     mY
                                                                                                                   c:,:se     C
                                                                                                                              ID
                                                                                                                              .
                                     E * .!s  .0 '
                                                 g
                                                 j      .                     ..
                                                                               t
                                                                               :                         -.      Iz/  ma      x
                                                                                                                              .
                                     <
                                     F- ! o! T
                                                        ,
                                                        .
                                                                                                        . .
                                                                                                                 .
                                                                                                                 2>.;
                                                                                                                 .  ' 2i
                                                                                                                     '
                                                                                                                       .sip   N
                                     c.
                                     oq::-
                                       , !.
                                          =
                                          o
                                          s:s
                                            -                                                                    l
                                                                                                                 ,
                                                                                                                 sje
                                                                                                                  osks.
                                                                                                                     .a:.
                      Q
                      'c
                 . '  t'
                       %
                      8
                 .    Q
                      =
            >' >*z
            + ..:
            X &x
            c. E
            o -
            j r1
            c c;
            -J
            'B
             r a
            =E
            c
            o o
              1
            'm
             Y= :
                ,
             Kl +
Case 1:19-cv-25046-RNS
         yJ            Document 4-8 Entered on FLSD Docket 12/09/2019 Page 7 of 96
        4 ,%
        t.v
                    *
            '


                @
                    @
                    Q




                                  11 r
                                     $J
                                      IR V
                        5
                        J
                        ED
                                  j!
                                   !j.
                                     :1
                                     a.
                                       j.
                                       :
                                        !
                                        r
                                  l2=
                                    !8qs
                                       ,.t
                                  & jof,j
                        r         1
                                  z
                                  jz
                                   y'
                                    =
                                    !.j
                                    j j!tJ
                        P
                        r          :
                                  w'  t,.
                                        jjo
                                           .
                        O
                        K
                                  g
                                  sg
                                  ,:'
                                    C:
                                     lj
                                      ..j
                                        j
                                  !
                                  d
                                  .1B.
                                    ! !z::
                                     ' . )
                        M
                        <             i i1;%
                                  1#
                                  d'
                                   5j.)  :d
                                       *4!
                                           a-            !
                        J'        zg gx,
                                           -             !
                        D         .r jë
                                      .,                 W
                        f         z gjt:a
                                  ,
                                  ,- '
                                     !aj aj
                        f)        !!
                                  t  -
                                     rto1..'g
                                           1,
                                            .
                                            '
                                            .
                                              .x
                                             6'
                                             .
                                                         I
                                                         1
                                  .j
                                  ç    je-
                                     . jzi
                                            #z':
                                               :         1
                        t
                        ,         ! I      L             -
                        9
                        D
                        o         !        ''
                                            .
                                            t
                                            :''%
                                            ê  i'
                        C
                        <)        g d .kz
                                  t
                        D         q.l=ï.j
                                  p' <
                                     ..1
                                       :'
                                       '   y%:
                                           j.
                                            '  z         k,             E
                                                                        *
                                  g. ï:.cF.
                                  e:,!.à                 1 i
                                                         D J
                                                         o
                        T                                               rc <
                                                                           *>
                        9
                        3
                                  1l
                                  ats
                                    !y j1a
                                      f=
                                                         z :1
                                                         ï a:
                                                                         XX
                                                                        r* œ
                                  ëkJ.v!S!               I
                                                                        =GZ
                                  t
                                  1
                                  t
                                  .1j i                  o '            %Z*
                                   a,
                                    4rl-
                                       l't
                                         .                 7:
                                                             x &         c=E
                                                                         Q
                                                                        ='   u
                        7
                        J:
                        O
                                  :
                                  1i
                                   j:
                                    :.$r
                                       ,
                                      >'
                                        j
                                       S&
                                       P
                                      ..                 -
                                                           >
                                                                        m
                                                                        v<=
                                                                        .
                                                                        *
                                  ik1l.'I
                                  .
                                                         S kq
                                                                        ID
                                  l.j:T:1                               Mœ
                                  /
                                  à>  1
                                      ..2
                                      z ki
                                         :'X
                                           1
                                  iz$ Rt
                                    .   .tr              O
                                                         QJ
                                  $fa
                                    l l -î
                                  $E zj.j.rf
                                           '-T'
                                  &1
                                   .1
                                  r#
                                  ' ai
                                     da
                                      k.
                                       2>j
                                       l .                   œ
                                   kQj.Kj
                                       Ij
                                        s.,
                                          2
                                          j!!
                                            .
                                            -                4
                                    ,.
                                  .r:x,:
                                       k
                                  'i: !.
                                                             r
                                   : .:.2-i
                                          !=
                                          , j
                                  tt
                                  , z. e
                                   ,!I k;
                                        -.
                                         z
                                         j
                        *         .v
                                  e  1,z.
                                        ,rj
                        =         l:
                                   sa '! . j
                        C
                        *
                                  '
                                  ! 4 la<:x4.                9
                        2         z'
                                  u!
                                   . :
                                     ::1
                                  lr'k  ?j
                                       J#                    !
                        Q
                                  p 1'
                                     &ï
                                        r:
                                      .,pI:'        ï        !
                        *
                        S
                        q    *
                             D
                                  I   j '
                                        .oC1
                                                    1,
                                                             ï
                                                             I
                        o    #'   '
                                  k.
                                   ! j.-I.::%
                                           e ,1              I
                                  jc4g.
                                      2.
                                       ïj )x
                                           tt5
                                             !z     .
                             <     !
                                   ,
                                   .
                                   '.
                                    jz
                                     ::
                                      j.
                                       j j
                                         s
                             =
                             O         !j Iâ
                                   !2!I'
                                       .
                                       b
                                           êz#o
                                              t
                                       a
                                       '
                                             i 1
                                         zjl1' . !2I




        +
        X
        t
        '




        â
        S
        j
        c
          ?
        8 o

        &ç .
        m '+
Case 1:19-cv-25046-RNS
         xJ !          Document 4-8 Entered on FLSD Docket 12/09/2019 Page 8 of 96
            .   ..'
            '   '
            *)
             7m
                )<
            l.
                        *

                E       @




                            %


                            8
                            ;r

                            1
                            $


                            4
                            â!
                            $
                                                                i
                                                                l
                            8
                            .                                   I       E
                                                                        1E
                                                                         5
                                 =
                                 X                              i
                                 ae .R= =.
                                         i.
                            j
                            G    = *s' S            *                   =1
                                                                        O
                                 =:  x .*
                                  q' sj e
                                        =     *
                                              u    =:                   BUm
                                              =*   =                    c E
                                 aw fz
                                     o c
                                        4)    o    <
                                                    .           i       w2
                                                                         ..
                                                                          (j
                                 2
                                 Q% *
                                    o wj x
                                         = e
                                           =                             nt<
                                                                           =
                                 œ r
                                  .
                                   o œ
                                     o J =@                     *        œ
                                                                         E)
                                 < = œ (.) u)                   >
                                                                t       Mœ
                                                                !

                            *                                   !
                            Z                                   !
                            Q                                   i
                            ï                                   !


                            ul
                            5
                            @
                    =
                    Xx
                      œ
                    r
                      E
                     O
                     c
                    mO
                    ' œ
            ) .m
                      q!
        +..w c.
              =
              y
                      œ
        X           N
                      &.
        !' trz      .

        ' ,
          :a
        %
        .
        F a
        I
         I
        9.
        g)J
          , %
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 9 of 96




                             1.
                   l
                             !:
                              *jj
                              p .jj
                                  !
                             .I.
                               yj:.
                                  ;                .

                   I
                   !         !II1Il
                             '

                   î         '
                             :
                             !,
                              j!
                               lj
                                )jd
                   i         l'! f!
                                  .
                                  .
                                              -

                             !
                             l1
                              #!
                               ',
                                1,
                                 1E
                                  '.
                                      .


                   8
                   t;
                             1
                                  -

                               1fi1'
                                          ,
                                          -       1r
                                                              i
                             11lj!l
                             .-
                             -
                             .


                             1l
                              !,
                               jj
                                .t
                                 jj                           1
                             )
                             l.jj(s
                                  jj
                                  .                           5          E
                                                                         *
                                                              !
                                                              k
                   j
                   '
                             j
                             '!
                             '
                              jI
                               jjjl
                                  j                                     um.*
                                                                        rc *
                                                                        .q
                                                                           :%
                                                                         Clm.
                                                                         * œ
                                                                        =Oéa
                             l!çlii       .
                                                              I
                                                                        BYo
                                                                        =.c
                                                                        Q
                                                                        ='Q
                             t.
                              z.:
                                !I)                                     ;o
                   !
                   X         !;
                             l11:!.                           1         .G!<
                                                                         fa=

                             .1
                              -'
                               r.l1
                                  2                           I
                                                                        c
                                                                        AC
                             j.
                              rjfa
                                 yfj
                             1lI!).a
                             1la) j                           l
                             Ejds6
                                              .

                   Z         .   lj.'
                                    t                         !
                   Q         t1
                              !l
                               'jl!'
                                   i                          i
                   ï
                   K
                             I
                             l, 1j
                              '1, ,jl
                                  1
                                 ë;
                                          .-
                                          .                   I
                             1
                             1!s jllj
                                    a-
                                   'js
                   œ
                   C                  ,
                               ..1p  !                  #
                   1
                   z
                     g       111,1 #
                             ,
                                                        â
                                                        O!,
                                                          D
                             ?!l
                   =    y    :   !jr
                                   !!
                                    , ! .d!'t
                                          5!!
                                          .
                                            7
                        =
                        O
                        O    lt
                              sIlj
                                 ,
                                 .j
                                  : ?vj&**'k=          zA s
             E
            r
            G
            D
             U
             K
             O
             N.
             Q
             c
             P
            M
            'qyl
        +.'x c1
             *1
        X    <
             w
            rI
             Y


        J
        < <1
        Y
        d

        ç
        w +
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 10 of 96
          * %
         /   w'




                   l
                   8
                   1
                   8
                   r



                   !
                   i;
                   PJ
                                                                i
                               œ
                                                                I
                   h
                   !
                   8
                   .
                                                                I        E
                                                                        k9
                                                                         tu
                                                                à       =*
                                                                          v CD
                   #
                   î?               4
                                    =
                                      j
                                    . n
                                         .
                                             :
                                                                         œ a*.
                                                                         =
                                                                         *
                                    .i
                                     r   % o :                          W3
                   !                z
                                    e -Z' .
                                          s =                   e       z *f
                                    = c = <
                                       o                        I       kQ
                                                                         c.cEE
                                                                         'g
                                                                         'c3
                                    :
                                    o .1 z:
                                          % t
                                            &:                           o<
                   1
                   X                r Q. e
                                    c* c* c
                                          r c
                                            =
                                             e                           d
                                                                >       >C
                                                                        Q.
                                                                !


                                                                I
                   5                                            !
                   9
                   X
                                                                i
                   >                                            I
                   Z
                   œ

                   O
                   kl




             -
              :
             ZQ
             rœ
              G
             oP
              q;
             -q
              7
             :E
              œ
             h
         +   œ
             <
             ,
         =   1
         X   t
             .
             w
              c.
          P' rN
         77
         1
          '
          j,
          i
         m9 )
Case 1:19-cv-25046-RNS
             *
           . ..
          Xî           Document 4-8 Entered on FLSD Docket 12/09/2019 Page 11 of 96
         e
              i<
             j'
                  *

                  @
                  Z




                                ''
                                 'I
                                 !
                      5         1 )pl               .

                      l         11
                                 ,.
                                  j
                                  '!
                                   jj s
                                ?
                                I
                                .
                                 '
                                 y
                                !12
                                  t,I
                                                        ,


                                    !1l
                      X
                      9
                                      !     .



                      T
                      <
                      M         '
                                I
                                ï'
                                 ljj!j.
                                      j
                                ll!).,! ,i
                                l lzld
                      1
                      t
                      !
                                11
                                 ,.k1
                                - ,
                                    .f,
                                   .-.
                                     ,!                                 i
                                14
                                 l1,
                                   /
                                   11
                                    .r                                  1
                                1I,I). !
                                       5
                      i         ,.1.t
                                    p'
                                     i-
                                Ilïi''              .                        *E
                                                                             E
                                                                             Luo
                      l         11 ).   !
                                        ).tj                            !   '*
                                                                             =o

                                2
                                '
                                .
                                 j
                                jiyj,:j.j
                                         ).
                                         .
                                         j
                                          :
                                          j
                                            j
                                            )
                                            .
                                            .
                                                .



                                                                        I
                                                                            Yc Y
                                                                            <
                                                                             2mE
                                                                              'jj
                                                                                 cp
                                                                            =X a$o.



                      l             ,   d
                                        ,ll
                                        i,
                                         p
                                         (
                                         :.
                                          j
                                          gâg
                                            k
                                            l
                                            j
                                            d
                                            :           .
                                                                            -
                                                                            t5<*'
                                !y; )j
                                 x                                      1   M
                                l111Il
                                b                           .               œ

                                (ll li
                                11!a1
                                    );  -           .
                                                                        I
                      œ
                      =
                                k   !j:).j      .                       !
                                                                        ï
                      9
                      I
                      ul
                                ï
                                ,
                                )lsj.jj
                                !   .
                                      lj                                1
                      >
                      >         1
                                .j.lIj)'
                                       ,
                      X
                                'j
                                l,jjjjj,
                                 ,.l.j;.
                                       r                           1
                      K    ;    14!,
                                ,   't,#                           !1
                      ul   t:      1!
                                !r..            .               1t.!
                      œ    g
                           =
                           O
                           O
                                l
                                !j
                                 t.
                                  j,ijj
                                  I'
                                   !  lj
                                       / !,.l1d
                                        -
                                                                t#
                                                                 4
                                                                    3




         +
        .*
         X

         X
         .
         F
         E r?
         !
         ,S a
          l

         * W
                                                                  '  ' 'J
                                                                  '' . '''
                                                                         :/'''
                                                                             è '??.'ç .           ..'.$
                                                                                           ' ..v' '
                                                                                               36
                                                                                                ..    (.'(j.V.)
                                                                                                              .Vti
                                                                                                                 .%
                                                                                                                  ''/'
                                                                                                 :?.xf;yàxn,.:5...?b'.2
                                                                                                                      .(è%)l.j
                                                                                                                             )'Q%%9I'
                                                                                                                                    Jy')ii'
                                                                                                                                          LqTh%
                                                                                                                                              'tL
                                                                                                                                                'jï%'y
                                                                                                                                                     '.$7;%10%4;,$;y',
                                                                                                                                                                     'j$M:''kfL.1
                                                                                                                                                                                ''''R
                                                                                                                                                                                    1'h?')'?gj'f
                                                                                                                                                                                               1'%y
                                                                                                                                                                                                  '?j'
                                                                                                                                                                                                     )j;ZJ:-
                                                                                                                                                                                                           ;7'CYX'f
                                                                                                                                                                                                                  'sWJ'-f
                                                                                                                                                                                                                        'rV
                                                                                                                                                                                                                          '%hiPSGOqïî'*''M'X*(H'J/JâX
                                                                                                                                                                                                                                                    ')::CS''4èiiin'
                                                                                                                                                                                                                                                                  l'
                                                                                                                                                                                                                                                                   .fJFl'A*Lii1'93b*s
                                                                                                                                                                                                                                                                                    ç<v
                                                                                                                                                                                                                                                                                      'Vî'
                                                                                                                                                                                                                                                                                         XTY
                                                                                                                                                                                                                                                                                           tkjpp'
                                                                                                                                                                                                                                                                                                lkdf'
                                                                                                                                                                                                                                                                                                    .'w'
                                                                                                                                                                                                                                                                                                       7?a
                                                                                                                                                                                                                                                                                                         'sij
                                                                   .'.'..z.$?
                                                                            'î
                                                                                                     on iFLSD       b'k;
                                                                                                                       4.â'2.f?
                                                                                                                              )'.
                                                                                                                                t'3.'.
                                                                                                                                     ''Aviirë-wo.Cjlklso l
                                                                                                                                           Docketh12/09/2019
                                                                                                                                                           .''-w4.roTkt'k'.,1,
                                                                                                                                                                             'sbnbt
                                                                                                                                                                                  sj,.
                                                                                                                                                                                     :'
                                                                                                                                                                                      Lijïtî!v cro%
                                                                                                                                                                                                  ..rnv
                                                                                                                                                                                                      x.G
                                                                                                                                                                                                        = ew.'-w',
                                                                                                                                                                                                                 ...,...stït.x.t
                                                                                                                                                                                                                               .7tu
                                                                                                                                                                                                                                  s!<,,.
                        .)'c f .'..%'
                                    ,,......
                                           ê.' '?%.s'
                                                    ...'...k
                                                           ,ï
                                                            )',.F..'         ...,
                                                                                .v,.5.:...                           '
                                                                                         .!
                                                                                          :.:bs
                                                                                              .-                     '
Case 1:19-cv-25046-RNS Document              4-8                   Entered                                                              ..
                                                                                                                                                                                                        Page                12          of 96
                *#
                *




                                                =                                                                                                                                                                                                          %)
                              ïl               =Y                                                                                                                                                                                                          Q
                              V
                              O
                                                *
                                                O
                                                                                                                                                                                                                  '                                        y
                                                =
                                                                                                                                                                                                        4
                                                                                                                                                                                                                  *                                        :
                                                                                                                                                                                                                                                           =
                                                                                                                                                                                                                                                           q'
                                                o                                                                                     o                                                                           F
                                                Q!
                                                *                                                                                     ï                                                                           *                                        o
                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                           .
                              W)                *                                                    .                                                                                          #                  .                                        R
                              X
                              t                 =                                                                                            .                                                                                                             c
                              O                 m
                                                R
                                                E                                                                                     Q;
                              S)                                                                                                      ul
                              2                 >)
                              k.                =
                                                M
                              O
                                               =Q$                                                                                   f-
                                                                                                                       .             #.
                                               *4)
                                                 '
                      %.                        m
                      ta
                      Q       9                 N
                      *
                      =       D
                      Q       t9                X                                                    t2                                 r
                              f3                *
                              <
                              O                 *
                                                2                                                    &t
                                                                                                     (
                                                                                                     -
                                                                                                     r'
                                                                                                      )                    >   ul       j                                                                         .
                              (t
                                                X
                                                                                                     /l
                                                                                                     .                      .; # *
                                                                                                                                 '
                                                                                                                               v)*                                                                                 .
                                                A
                                                a
                                                *                                  m
                              c                 X
                                                ta
                              Q                 c
                              <
                              t7
                              O                3
                                                X                                                                                       *                                                                                                                                           e
                                                IQ                                                                             *        =                                                                         '                                                                 D
                              Q
                              T
                              f?.              H*
                                               .
                                                                                                                               c        u
                                                                                                                                        e                                                                         *                                                                <
                                                                                                                                                                                                                                                                                   +.
                                                                                                                               . Q)
                                                                                                                               .-
                                                                                                                                                                                                                  -                                                                =
                                                                                                                                                                                                                                                                                   Q
                                                =                                                                              Q        ?                                                                                                                                          (J
                                               <                                                            u                  *-
                                                                                                                               *        o                                                                         -
                                                                                                            o                   u       *
                                                                                                            +-
                                                                                                            *                   o       =
                                                                                                   -@       r
                                                                                                            .                  **-      .r                 qj
                                                                                                   *#
                                                                                                   FZ +u.                      =o tr)                      =
                                                                                                                                                           p                                                      .
                                                                                                   u
                                                                                                   e         o                 .        .                  o
                                                                                                   Q) =
                                                                                                      F                        t,
                                                                                                                               œ        *
                                                                                                                                        *                   o
                                                                                                                                                            .                                                     .
                                                                                                   R u                         0
                                                                                                                               -        <
                                                                                                                                        =                   >                                        .w          ..
                                                                                                   * l                         *.       =                  'R
                                                                                                                                                                                                     *p

                                               =X                                  >                                                                                                                              *
                                                                                                                                                                                                                  i
                                                O

                                                D
                                                O
                                                *
                                               *)
                                               E
                                               *                                       J                                                                                                      A
                                               =                                       ;.                            1                                                                                            .
                                               *                                                                                     E''h
                                                                                                                                        '
                                                K                                                                                    .  .
                                                E
                                                O
                                                                                                            .2                            .
                                                Q
                                                Q
                                                                                   .                        '
                                                                                                            v$.                      Jït
                                                                                                                                       '.i
                                                                                                           #'
                                                                                                            ;.'
                                                                                                            ./
                                                                                                             .:
                                                                                                              (.
                                                                                                              .'.
                                                                                                               k.                  'è
                                                                                                                                    .'
                                                                                                                                    '''                                                                           ..
                                                                                                                                                                                                                  ..
                                                                                                            t
                                                                                                            .' .
                                                                                                            :1
                                                                                                            ..                   t
                                                                                                                                 ë.t
                                                                                                                                 $                                                                                '
                                                                                                                                                                                                                  -


                             51
                             x
                                                                                                                                                                                                                  *
                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                                 gwx
                                                                                                                                                                                                                                                                 E
                             u>                                                                                                                                                                                   +                                              o
                             x                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                 *
                             x    jl                                                                                                                                                                                                                             X




                œ




                +
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 13 of 96
          @#




                                  *)
                fêt               =             '*
                D                 O
                D
                O
                                  M             é
                                                o
                &                 Q              *
                                                =
                                                =X
                Z                               E
                O
                u-
                =
                Q                               D
                X
                O

                                           $
                                           C)
                O                          *
                D                          E
                Q
                <                          c
                                           Q
                O
                                           Q
                                           =
                n
                f
                C7
                4
                Q)
                Q)
                =

                                                                                    D
                7
                O8                                                                  <    E
                r                                                                   =
                                                                                    D    tu eq
                                                                                    LJ   =c =
                                                                                            .
                                                                                         =0œ
                                                #                                        Zx
                                                X                                   =    %U
                                                                                         c*
                                                S                                        QE
                                                LL                                       :
                                                                                    ci   ëQZ
                                                                                         .o*'
                                                                                           <
                                                                                    <    cGh
                                                                                    >    >
                                                                                    t/
                                                                                    <    XC

                                                                                    c


                                                                                    *
                                                                                    c
                                                                                    2
                                                                                    t
                                                                                    c
                                                                                    =
                                                                                    O
                                                                                    QJ
                                                                                    &
                                                                                    X
                                                                                    <
                                                                                    œ
                                                                                    ua
                                                                             o
                                                                             *
                                                                             t
                                                                             tez
                                                     %                 *
                                                                       o      t
                                                                       œ      ;z
                                                                               >.
                                                     =œ          <     5'     E
                                                      =
                                                              UD       ;     @
                                                      *                T     .9
                                                      œ          >     œ
                                                                       *
                                                                       *
                                                                              E
                                                                             .u
                       e                             R         * m           o
                                                            u <> q
                                                                 to*
                cïl
                <      D                                  é* =x        t> Yo
                0é     b               c
                                       X                  o! m a o
                                                          !
                                                          =% E
                                                             qj%'
                                                                        c.
                                                                       *>
                                                                              œ
                                                                              >
                x +.   g               O                  = N :c c
                                                          < s m .1      *
                                                                        I
                                                                             v:
                                                                             =o


          c
                x     I -
                        o              X                  5u
                                                           -at
                                                             2 Ci
                                                                       =@ g
                                                                       œ     ul
          =
          td
          D
          J
          C.
          Q
          E
          o
          *
          =
          t
          W
          E
          :c:
           1
           3
           c.
          1
          çJ
          .;
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 14 of 96




                              A ttachm ent C
              Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 15 of 96
'
                         èk
                        t
                        '.
                        '
        *               k
                        ?
                        j
                        .
                         ti
                         j
                        ..
                        .
        <                t
                        ...

                        r
                        .'
        <lI            .'1
                        !.


                        4.t
                        .
        @               j
                        ï'
                        .i
                        1
                        .F
                         '
                         :j
                         ç(
                        .j't
                        iX
                        .t11
                         .
                         k ï
                        2.
                        htj
                       ..
                        .
                        ït)
                        'é
                         t
                        ,jc'
                         t
                         5
                        ,)j;
                         '.
                        .sj
                         J;
                          .f
                          1
                        .j i
                           ï
                          ,!
                        'j$
                        q!t
                        cl
                         ).


                       z* 1
                          - ; q,.
                                $t                             <                         a
                                   0'f.
                                   .  !.                       'z           ti           vz
                   ' Fk
                      z?'1a
                      -, 8:
                           t. *
                              u!
                              . o                                       =
                                                                        c  .1
                                                                        $.: z            a*
                                                                                          . Eq
                                                                                             '
                         11. =# .11                            g           q'                u
                                                                                           t3 ,                                                             m
                             .i  !'.ï
                                   2                                   .ee.
                                                                         zv
                                                                          =)             m=o ex
                                                                                              o                                                             r z:
                                                                                                                                                            2 o
                              ;. >.
                                 : o   .
                                       3
                                       .                            x
                                                                    .) s.a.                ; atp                                                         .
                                                                                                                                                         w w
                                                                                                                                                           .s .
                                                                                                                                                              .
                             tt
                             j : l.
                               ez= :
                                   a                                .
                                                                    2,.
                                                                    q
                                                                    z x
                                                                      a -'
                                                                      g,x
                                                                        >J
                                                                         -               .
                                                                                         2o
                                                                                         x
                                                                                         > w
                                                                                           o                                              *
                                                                                                                                          =
                                                                                                                                          .
                                                                                                                                          *,)            tz .
                                                                                                                                                            2 a: *
                                                                                                                                                                 .
                                                                                                                                                         e => ar' .pa                                     v
                                                                                                                                                                                                          œ
                                                                                                                                                         >                                                r
                             '.z
                              ja
                               -'z
                               e lj
                                  1                                 t
                                                                    :.
                                                                    o  :o                cm                               a               .:
                                                                                                                                          .              l .
                                                                                                                                                         .  = z <= y                                      ! o
                             eeaz:                                  a
                                                                    tz f
                                                                       m
                                                                       z
                                                                       pN
                                                                        ..
                                                                         s               -
                                                                                         o
                                                                                         !wg
                                                                                           .
                                                                                           -                              y               a              j .z
                                                                                                                                                            k: j ou f
                                                                                                                                                                    a                          ,          J st
                                                                                                                                                                                                             g
                                                                       = =               x                                :               t
                                                                                                                                          >z.            <  x       :                          .
                              :v=v! s                               2* =o o
                                                                          >              to o                             w               i!               .s
                                                                                                                                                         r s  .e >tp
                                                                                                                                                            . =    - x(p   +o
                                                                                                                                                                            . . pa                                =j
                                                                                                                                                                                                                  .
                             B
                             :.=' :..,                              <*<* *.           >%o! o                               :              2o             o
                                                                                                                                                         o .
                                                                                                                                                           s
                                                                                                                                                           -p >4
                                                                                                                                                               .v =
                                                                                                                                                                  o
                                                                                                                                                                  t
                                                                                                                                                                  g: =e
                                                                                                                                                                      w (: a* .
                                                                                                                                                                              t
                                                                                                                                                                              oz <
                                                                                                                                                                                 a                               .S
                                *g:
                                .                                    =E :1            %
                                                                                      c .: '
                                                                                           *
                                                                                           q'                             >ç)             x              *     =         .
                                                                                                                                                                         J t; =  z                               2
              l-
              o
              a        : vt e
                            =Xas.                                   =o 8 0,           .o
                                                                                       sa
                                                                                            '
                                                                                            e                               -
                                                                                                                           *z             *
                                                                                                                                          =
                                                                                                                                          -              J .2' >o- to =                   u
                                                                                                                                                                                          >
                                                                                                                                                                                          o. oe. .
                                                                                                                                                                                                 =e- e
                                                                                                                                                                                                     : i
                                                                                                                                                                                                       >w        u
              uz
              o               vt:                                   =; veç 2
                                                                           *             (n
                                                                                          o..
                                                                                            $-                            .t
                                                                                                                           '              o
                                                                                                                                          >.             .e =* x$J .9 .
                                                                                                                                                                      9                   >      #     ol
              <
              d               I
                              *e
                               :x
                                -::                                  =
                                                                     a.
                                                                      , .
                                                                        e
                                                                        j*== =
                                                                           z z
                                                                             >
                                                                            o.           s.
                                                                                          u-
                                                                                           .ao
                                                                                             x                            o.
                                                                                                                          =          o    z=             j z
                                                                                                                                                           t7 z
                                                                                                                                                              tg =o
                                                                                                                                                                  V =! =
                                                                                                                                                                       . 1  .< ! e xo                                                   :
              j
              e              e.
                             j
                             .
                              ;
                              gjzq
                                 j
                                                                    <
                                                                     o
                                                                     ,o
                                                                    o0    s
                                                                       1 ok
                                                                          ,
                                                                          .os
                                                                            w8
                                                                             p
                                                                             *                                  .,. j
                                                                                                               .i
                                                                                                                k                 .
                                                                                                                                  *.
                                                                                                                                  .. 4 .Q. :                      . * .  cx
                                                                                                                                                                      Y 44w (.J ta .
                                                                                                                                                                         .œ          -
                                                                                                                                                                                     n        w          + ç
                                                                                                                                                                                                           ë
              >              vi lx
              k@.
              œ              o
                             Z 2o *
                                  &Co                                                                                                                                                                                                   '
                                                                                                                                                                                                                                        .
              >
              o              , :a5
                               7:
              o
              >.             1.e tx%                                                                                                                                                                                                    '
              a
              .
              >t-              E.
                               n .,
                                  enrz1;                                                                                                                                                                                                .
              Q              '.u
                               j gà-m x                                                                                                                                                                                                 .
              I)
              m
              =              txps
                             j   a= 1
              Q      2 j)=                                                                                                                                                                                                              .
              c
              a'' I>,'
              =
              u
              a      j
                     <::
                       ;x1                                                                         =
                                                                                                   ù.o
                                                                                                     ..zE
                                                                                                        ='                                                                                                                              .
              (
              x   e
                  ?x w
              o: 5 c).
                       zj.
                       @
                     :% r
                                                                                                   =
                                                                                                   .
                                                                                                   :.z'a                      .                  .                                    .
                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 Iz'
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        '
              o
              ua       y :< .q'x .
                                 o           ..                                                    wf
                                                                                                    .s =
                                                                                                       o
                                                                                                    o u,                          .                                                                                             uu
                                                                                                                                                                                                                                 hl
              >
              o.       = & eo s
                       :  o    : .                                                                  >
                                                                                                    =.o 'c:
                                                                                                       .:          r           . ..
                                                                                                                                  ..                         *                                                                    15
              g
              c .      . aZ .j
                       :    w .:                                                                   usr o= o        o              =                          =    ..        e                                                   0.2
                                                                                                                                                                                                                                  >:
              12'        tv  ,e                                                                    s.     :
                                                                                                          >'       =          . c                            o              q
                                                                                                                                                                            )                                                     >.
              =        j.:s   > 1                                                                   a.z%
                                                                                                       1.1p         :            x*                 =*                     't
                                                                                                                                                                            '-z       .                         .*a!            .ee
              uâ
              uz       .;Z .N w
                              E.
                             2ï. t
                                 g.1
                                   &p                                                               n
                                                                                                    >.             .-
                                                                                                                                                 *. -
                                                                                                                                                                                                                                   :
              =        ge
                       . >g   a                                                                  .y.
                                                                                                   o.  y           .*
                                                                                                                    .         .       .             .o
                                                                                                                                                     ..                     U
                                                                                                                                                                            .                                   =! !             c
                                                                                                                                                                                                                                 *y:
              o
              ..
              =
              (ô
                       . .x g
                       a    .              yj .                                              m)œ .
                                                                                                 c;o.
                                                                                             u. :o .
                                                                                             o
                                                                                                    .axc:          œ
                                                                                                                    .                 -.
                                                                                                                                       .
                                                                                                                                                         >                 oo                                .a
                                                                                                                                                                                                                 j        ao    u
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 o
              2                                                                                ' ïqs)!a*
                                                                                             v-)       o,'
                                                                                                         7         X              . /            .        3       '        -
                                                                                                                                                                           .9                      g
                                                                                                                                                                                                   o.         o
                                                                                                                                                                                                              *'o
                                                                                                                                                                                                                s         :)w
                                                                                                                                                                                                                          d *a=
              u
              z
              2                                                                              s
                                                                                           (p .>  2=     m         .u
                                                                                                                    ...               u                  xo           . =.                         w           RE          :ë' o
              >                                                                                                                       o.                                              .            a          G
                                                                                                                                                                                                              -'            o*    'J
              a:                                                                          .> == =
                                                                                           =      * >.=
                                                                                                      o            n
                                                                                                                    œ                 >                   t:               >                       ..-
                                                                                                                                                                                                   .1
                                                                                                                                                                                                               E =p o
                                                                                                                                                                                                                            >.o>.
                                                                                                                                                                                                                               .q w)
              k
              v
              au
               )                                                                          .0
                                                                                           O   .
                                                                                               %
                                                                                               s  e
                                                                                                  o  =             >                  =                  F        u.                               mo         .e
                                                                                                                                                                                                               x,   ;
                                                                                                                                                                                                                    ...    a
                                                                                                                                                                                                                          an..2c  =
                                                                                                                                                                                                                               * a.
                                                                                          .- .a r'S o.                                O                           <                   '            o       io=
              o.                                                                           t-: = tv '                                                                                                     .s w .c)
              e
              u                    =
                                   2
                                   w                                                       s
                                                                                           o te)
                                                                                               em . .o/
                                                                                                      z.=*œ                                                                                        .-
                                                                                                                                                                                                   *       z
                                                                                                                                                                                                           o o o .X
                                                                                                                                                                                                                           E = ii
                                                                                                                                                                                                                            u,.: a
                                                                                                                                                                                                                            o     >
              ï
              O                    '
                                   e*                                                     *= $o.
                                                                                          -       'asq,.  c
                                                                                                          *                                                                                        .
                                                                                                                                                                                                    *
                                                                                                                                                                                                   .s
                                                                                                                                                                                                           .
                                                                                                                                                                                                           k;w6 .R
                                                                                                                                                                                                              .            .9 c:a.5
              a
              k:
              u                    '$
                                    E                                                      (y >o
                                                                                               p.
                                                                                               t  $:'.
                                                                                                 sœ m
                                                                                                     s
                                                                                                     ï u%oc                                                                                        =.     a: !.e=r   ;    =ao
                                                                                                                                                                                                                            rb o.-
                                                                                                                                                                                                                                 ':
                                                                                                                                                                                                                                  o
              2
              =                    uo
                                   -
                                                       ..               .
                                                                                           o s
                                                                                          .,
                                                                                                                                                                      .               .             a         a> aw        tozx
                                                                                                                                                                                                                                  q,.
                                                                                                                                                                                                                                  n     .
              ,-                    >        .                                            q) .
                                                                                             .s=
                                                                                             a m2.,j
                                                                                                   rg
                                                                                                    p              .
                                                                                                                   c              .                                                                 o
                                                                                                                                                                                                    :     .:
                                                                                                                                                                                                           .a-<
                                                                                                                                                                                                           q   >v..syp
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                               =
                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                               .  :
                                   'c;                  .                   ,
                                                                            .                E 0
                                                                                               .o.
                                                                                                 s
                                                                                                 -sx!.
                                                                                                     >             o                                     . .              . a                      .       o = gj6         E
                              e=-e
                                 !
                                                        ul o8g
                                                        $J '=aw.
                                                                            .
                                                                                          -8 %(n=
                                                                                                 .
                                                                                                 w
                                                                                                o=
                                                                                                   2
                                                                                                  ab
                                                                                                     m
                                                                                                     r
                                                                                                     o
                                                                                                                   =
                                                                                                                   o
                                                                                                                   o          '           qj
                                                                                                                                          o.
                                                                                                                                          ...
                                                                                                                                                           =
                                                                                                                                                           &-                q)                    >
                                                                                                                                                                                                   =
                                                                                                                                                                                                   o(a
                                                                                                                                                                                                     w, =.
                                                                                                                                                                                                     s   o=
                                                                                                                                                                                                         o v
                                                                                                                                                                                                           * oe
                                                                                                                                                                                                           o.e
                                                                                                                                                                                                               0
                                                                                                                                                                                                               c: o
                                                                                                                                                                                                               o .
                                                                                                                                                                                                                   a.
                                                                                                                                                                                                                  .0 as
                                                                                                                                                                                                                      ew.
                                                                                                                                                                                                                        :
                              @.xE
                                 o                      X y-g :                  '
                                                                                 ..        tp (
                                                                                              .
                                                                                              *a>.
                                                                                                = vpx:..
                                                                                                  m                m
                                                                                                                   m              .       *o..
                                                                                                                                                     .
                                                                                                                                                           o
                                                                                                                                                           o                =>            .
                                                                                                                                                                                                   m
                                                                                                                                                                                                   = o
                                                                                                                                                                                                     .   . s a
                                                                                                                                                                                                             o s   u
                                                                                                                                                                                                                   ,  yzw
                                                                                                                                                                                                                     .m o
                              C
                              *(
                              >
                                 t
                                 v
                                 a
                                                        D es
                                                        o
                                                              >-'-vr,'.
                                                                                          R a.  Eo                                                         o                   o               !>
                                                                                                                                                                                                e*=
                                                                                                                                                                                                  . 2
                                                                                                                                                                                                   .
                                                                                                                                                                                                      .
                                                                                                                                                                                                      g v;s.' :qs..5'*
                                                                                                                                                                                                                     =$w
                             '
                             =c *$
                                 -                      vj G  z
                                                            *-- G
                                                                . =B                               a.*1
                                                                                                   œ. p1
                                                                                                       ;>2)h.
                                                                                                            $-      t
                                                                                                                   =o .                   =              . œ          '        ...
                                                                                                                                                                                o.              aut i2.
                                                                                                                                                                                                      =    ck=x
                                                                                                                                                                                                      a =krx  ..:
                                                                                                                                                                                                                g'=o
                                                                                                                                                                                                                   !!:m#.
                                                                                                                                                                                                                       =
                                                                .n *  .                               m
                   .          :*                        jzz j -.'
                                                          =:       t
                                                                   > (.                            6  r:ot
                                                                                                         .o=
                                                                                                   z.= œ a         ...                    '
                                                                                                                                          .*-
                                                                                                                                          O                  W                 ..
                                                                                                                                                                                t-:
                                                                                                                                                                                w
                                                                                                                                                                                                r
                                                                                                                                                                                              . o.='  1p=
                                                                                                                                                                                                        . .'    o
                                                                                                                                                                                                              J;= x. 9oox
                                                                                                                                                                                                                      .0
                                                                                                                                                                                                   x .4 o > 'a tv.s b =
                                                                                                                                                                                                                      *o
                   .         .
                              Eo
                             zo
                               e
                               =
                              zo
                                                  . .c c. u
                                                          s.:.8w .
                                                        e .      '.
                                                                                                   x c
                                                                                                     0
                                                                                                   .:=
                                                                                                      :x
                                                                                                       ,.
                                                                                                     o E*
                                                                                                         0
                                                                                                         ep
                                                                                                                   *
                                                                                                                   *                      B
                                                                                                                                          *          .       <
                                                                                                                                                             o        =         o
                                                                                                                                                                                E     .-..         a
                                                                                                                                                                                                   u
                                                                                                                                                                                                   .c u=(
                                                                                                                                                                                                        s
                                                                                                                                                                                                     'ai=
                                                                                                                                                                                                          z
                                                                                                                                                                                                          rq=
                                                                                                                                                                                                            .ei=
                                                                                                                                                                                                        : e.*o =
                                                                                                                                                                                                               .<
                                                                                                                                                                                                                 y-::
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                    ..=
                                                                                                                                                                                                                 .= s x
                                                                                                                                                                                                                       .-
                                                                                                                                                                                                                        q
                                                                                                                                                                                                                        =
                                                                                                                                                                                                                      =.=
                              1>:
                                o
                                                  .,
                                                  .           Ne=
                                                     >**' .- :s
                                                   v *
                                                     œ           s ' ,                              am..p o
                                                                                                          r        oj
                                                                                                                   v              .       o
                                                                                                                                          m                           =:        E                r
                                                                                                                                                                                                 y.1
                                                                                                                                                                                                   .)oa >  ohf
                                                                                                                                                                                                           t  o..2
                                                                                                                                                                                                                 .x.  !j
                                                                                                                                                                                                                       !o a qj
                                                                                                                                                                                                                             'eo'
                             ...
                                -                              -      s
                                                                      .                             e,ï o :
                                                                                                   .2     o..      c                      p                  œ*        tz
                                                                                                                                                                        z      oo             4 o'oo.s* *
                                                                                                                                                                                                        = == r.qiz=.@.  /m  >. a
                                              .      c g. .                                         c)a R z        *
                                                                                                                   o                                                                             *)4,g s
                                                                                                                                                                                                 u      ï
                                                                                                                                                                                                        . xo.s*.*
                                                                                                                                                                                                                s :œ
                                                                                                                                                                                                                   sK=   t:= $
                                                     D :' !+'  *
                                                               Si     k
                                                                      è
                                                                      '                            =!!.
                                                                                                      /-
                                                                                                      a v;=
                                                                                                        m @        .
                                                                                                                   ..
                                                                                                                   u                                     .            s.                         œl$
                                                                                                                                                                                                   5Ge.Q              oe ,=   .r
                                                                                                   tv ,p . *                                                                                    .Z
                                                                                                                                                                                                 e=% o lY  >Y xY>C !
                                                                                                                                                                                                                   > oE''gz'lzœœ        '
                                                                 p
                                                                 .
                                                                 .
                                                                   ..k
                                                                     .(                            c
                                                                                                   p,xa?vg,
                                                                                                          .=
                                                                                                           c
                                                                                                           *                                                                                  * x
                                                                                                                                                                                                ;s i
                                                                                                                                                                                                   z
                                                                                                                                                                                                   -
                                                                                                                                                                                                   . oxj.
                                                                                                                                                                                                    .r  .
                                                                                                                                                                                                        k;'+
                                                                                                                                                                                                           < <s
                                                                                                                                                                                                             k <
                                                                                                                                                                                                               çsg< tz=
                                                                                                                                                                                                                    o   a ..
                                                                                                                                                                                                                          jcii o
                                                                                                                                                                                                                               j
        ;
        e'
        q
        .
                        v!'
                        '
        :g
        œ                )'
        r                k7
        !!ë             ï.
    '
    .y
       bu               i$.:
        O
        vç               )
        u              ..
                        ;.
+  M'.
..m..=I                 c
                        j
                        '
        2
        .                ;.
    X   E
        a               i'
                         'J
        =
        (,




     O
  I
C'
 !'
  p'! 1
    :4,
             X3:
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 16 of 96
             e)
              ,
                $
                1
              'W
             fé
              ,   *

              .   @

                      d
                      *
                      '




                                   .
                                  'f
                                      j'
                                   ?
                                   .
                                      à




                                  : =*. z
                                  .     : -a
                                           ve.
                                             :
                                             :                                            e
                                                                                          ;                    z.                                                     'i'' '                      .
                                    r''e.
                                        *k
                                        Q                                                 !                    ,zx
                                                                                                               'œ
                                                                                                                ö a
                                                                                                                  s
                                                                                                                  .          y.   *
                                                                                                                                  *
                                                                                                                                  e                   *
                                                                                                                                                      w               'v'.
                                                                                                                                                                       7'.. ..
                                                                                                                                                                          ...
                                                                                                                                                                            '                     '
                                  e !=
                                k:$ +  *!
                                        2w                                                 z    = o     o
                                                                                                        *
                                                                                                        e         =               =
                                                                                                                                  =                   r *             '     '
                                                                                                                                                                                     :.
                                                                                                                                                                                    ..        .
                                                                                                                                                                                    .
                                p ..l:
                                ,% t
                                      '
                                      ej:-
                                      g% : u
                                                                                           j =w
                                                                                          to  o 2.
                                                                                                 u,a*>. x
                                                                                                        .
                                                                                                        e
                                                                                                        a
                                                                                                                                  <h
                                                                                                                                   ::.           a
                                                                                                                                                        u
                                                                                                                                                        h
                                                                                                                                                       z.    =
                                                                                                                                                             o        'rt
                                                                                                                                                                        :
                                                                                                                                                                        ..L
                                                                                                                                                                          ..
                                                                                                                                                                           ,
                                                                                                                                                                           q
                                                                                                                                                                           .
                                                                                                                                                                                                  :
                                                                                                                                                             r        -..,
                                                                                                                                                                         ... '
                                z* a
                                 ::ee >.=
                                        .
                                        : 8                                                         3
                                                                                                    :
                                                                                                    .          m=
                                                                                                                = = .$ =
                                                                                                                       .ë         >o. .:         *      o    x
                                                                                                                                                             l
                                                                                                                                                             w
                                                                                                                                                             .            #  ..
                                                                                                                                                                           . â
                                                                                                                                                                           .  '
                                                                                                               =*                               F* *1 <*o    =            ..
                                z*e   =. :
                                      .:  .                                                         o
                                                                                                    *           'a 2o >o           * =n
                                                                                                                                   =       u.    - C
                                                                                                                                                 *           o
                                                                                                                                                            .e
                                                                                                                                                                      â.. .''
                                                                                                                                                                      .
                                                                                                                                                                                     .        .
                                   : ,x= l                                                          1
                                                                                                    o s
                                                                                                      '
                                                                                                      oQ
                                                                                                       '*
                                                                                                        œ
                                                                                                        S':
                                                                                                          * u                     I        J    j ! m .     a         1
                                                                                                                                                                      *ï
                                .                                                                                                                                                    t'       '
                                                                                                                                                                                              '
                                <' =
                                   .       î                                                                o                              u           Do   u             ...                 .
                                ;
                                àgx
                              . .ï .
                                   ''
                                     )
                                    >=
                                        l z                                                         = . w g.
                                                                                                           1
                                                                                                           . >. =                          z     . a u
                                                                                                                                                 e      .   w         :''E'
                                                                                                                                                                      ...           .
                                   ' a* :
                                        ; .>
                                           :            '                                           a.a . z e u o .- -. >, 1. .
                                                                                                    e * = m .= t Ch
                                                                                                    -                         t. E o
                                                                                                                              s            t)               e         :y
                                                                                                                                                                       .
                                                                                                                                                                       ,)
                                                                                                                                                                          ''
                                                                                                                                                                         g..   .
                                  1
                                  c
                                  a.>h;aEz='
                                    =                                                               .. -.r -
                                                                                                    <      q
                                                                                                           = =. .
                                                                                                           w  .>a (q
                                                                                                                : .='
                                                                                                                   .
                                                                                                                    )xa
                                                                                                                      o. x:
                                                                                                                          o : =
                                                                                                                              .
                                                                                                                               . > u. ce
                                                                                                                                 x J
                                                                                                                                 o     q *
                                                                                                                                         -
                                                                                                                                         x
                                                                                                                                         *                            ''
                                                                                                                                                                       '
                                                                                                                                                                       ' .
                                                                                                                                                                       '''t
                                                                                                                                                                          .'                  .
                                 ji
                                 Mae=
                                   ë;
                                    =g
                                    * w
                                      g3
                                       e
                                       .=                                                           o c
                                                                                                      o
                                                                                                      h'
                                                                                                      ' e.t
                                                                                                        *
                                                                                                        - >:
                                                                                                           zN                     4#,œ e 2
                                                                                                                                         1*
                                                                                                                                          :.'
                                                                                                                                            . *$
                                                                                                                                               .t -
                                                                                                                                                 13                        .
                                                                                                                                                                           >.'
                                                                                                                                                                           ...                .
                                                                                                                                                                                              '
                                                 .          .                                                                                                              ; ,
                          o
                          >       tt : !!.2 .r,                                                                                                                           ;.....
                                                                                                                                                                          .
                          a       q'ttj. E z                                                                                                                               . h
                          tu
                          o       ;I 4 t
                                  .    s  :.:
                                          <                                                                                                                                   ...
                          <       =
                                  # t ' .: i                               =$ œ                                    a                                                       ..
                                                                                                                                                                           .
                          4       t  *
                                     e : Zj1                                t
                                                                            =x.G'                                  a                                                       ';
                          e.
                          a
                          il      !
                                  I  '=
                                   x,5 X .t
                                          q'a:
                                          o
                                          Q  ë                             gq;;2&
                                                                               *                        %          =
                                                                                                                   *'                                                         .      .
                                                                                                                                                                                              '
                          >'
                          z
                          aa:
                          u      ,zoY  =  r
                                       ,.: o B                              b=ae,u'
                                                                                  y
                                                                                  :                     a
                                                                                                        o
                                                                                                        (a
                                                                                                        vp)        Rob                                                t
                                                                                                                                                                      l
                                                                                                                                                                      '
                                                                                                                                                                      '..
                                                                                                                                                                          ;
                          >      v= .x2,e . /                               tg .                         =   =                                                            . ..
                          C.v
                          f )          > xa
                                  : .: o  xg                                  4. a o
                                                                              q'!!i:                    :fs
                                                                                                          '- o                                                                 ,    ''
                          *       B a '.'
                                     r ï  o. >                              7>2 u o                       *n ='
                                                                                                              f=                                                                          .

                          ,
                          >v
                           -     .:
                                  r .
                                    iE!.
                                       e
                                       :  4.!x!
                                          .                                  a
                                                                             œ=. >
                                                                                 *u'zto                 a=   >!
                                                                                                              o!..
                                                                                                                 q
                                                                                                                 -                                                    l
                                                                                                                                                                      w'' . .
                                                                                                                                                                                     .

                          m
                          o      Kl
                                  x:e
                                    4 .h- tx                                a % :s   ,                   c .= .  .                                                        , .
                                                                                     u0                 à.2     .
                                                            ,
                          ua
                          o      =* t .v.2 z
                                           *,'J
                                           1:Eo                             m
                                                                            q'4  Y
                                                                                 ':  :'                    v 13z                                                           '*
                          o
                          (
                          zh  t.
                               :z2.
                                 .      .                                  s> .c  )h.m
                                                                                     =
                                                                                                        =
                                                                                                        =
                                                                                                        .          ''>'o.'
                                                                                                                   sE  a%                                         ï
                                                                                                                                                                  :   .
                                                                                                                                                                        '''                   '
                                                                                                                                                                                              '
                                                                                                                                                                                              .
                          c'
                          ='' 'r N ï
                                   <zx.
                                      =:.:
                                      a                                    .
                                                                           uqg
                                                                             j: r
                                                                                p                       o
                                                                                                        >w          c
                                                                                                                    oo  ..                                        :   .
                                                                                                                                                                      .
                                                                                                                                                                 zoe .. '
                          w
                          =l  . u .; 4:
                               % >    a                                    .s oc az                     t
                                                                                                        =           =
                                                                                                                   c,M                                           al ,
                          oo     gc  :.es     e$    (   . .                 =>
                                                                             v.o
                                                                               rt =p                    o
                                                                                                        =          .
                                                                                                                   s
                                                                                                                   % o.                                           :x.
                                                                                                                                                                    j.'.                      .
                                 8exuoeq,'vq'!z'NS*oY                       t                           x                                                        .:

                          u
                          oz
                          >      !                      '                  E
                                                                           /X: M
                                                                           of> *
                                                                                                                   x
                                                                                                                   e j
                                                                                                                    z.
                                                                                                                   re                                            sUi''
                                                                                                                                                                 J  ,
                                                                                                                                                                     ..
                          a
                          Q: =
                           '
                          œ.
                             :at0
                                .
                                ,1:.
                                .  E'
                                    y
                                    :                                      =L '.
                                                                            q$=
                                                                                 eo
                                                                                .l=:
                                                                                                        '
                                                                                                        G =g
                                                                                                         !! .G '
                                                                                                        so
                                                                                                                       .
                                                                                                                                                                 : j'
                                                                                                                                                                    c.
                                                                                                                                                                     ;..
                          <
                          a
                                 '% .# w .1 a;.s
                                 o                                          =
                                                                            *                                S'=g
                                                                                                            'q                                                   k
                                                                                                                                                                 't
                                                                                                                                                                  : *
                                                                                                                                                                    ''
                                                                                                                                                                     y'
                                                                                                                                                                      .'
                                                                                                                                                                       ..                     .
                          $.
                          ku.        *:
                                  b a* zt.E
                                          t'a
                                            S'
                                            .  q'                           ? :.d:
                                                                                = q
                                                                                                         k! s=! m
                                                                                                                e                                                xo
                                                                                                                                                                    ''.'
                                                                                                                                                                  r '
                          *      '            a?
                                           k . .'                          -z>o  t!.    m               E>
                                                                                                        >o          t;                                           c7
                          '
                          o-     z%
                                  ox:c1:g *ç
                                        xa =
                                                                           aœ
                                                                            xz'  zzr4
                                                                                zu                      x
                                                                                                                   Es
                                                                                                                    ce '>
                                                                                                                                                                 <.
                                                                                                                                                                 m
                                                                                                                                                                              '..
                          =&                                               .c    x .G    J              ( :j       .!!= m
                          *                                                 <X.!         e:,;                                                                             '.              '
                          .-'
                            r:                                                ,. 5
                                                                           .,,;   E;:I:.E
                                                                                        j:
                                                                                         r:y
                                                                                         :
                                                                                         p              '..
                                                                                                          R        -5
                                                                                                                    21
                                                                                                                    :
                                                                                                                    ,E
                                                                                                                     :1t:
                                                                                                                       ç
                                                                                                                       ,
                                                                                                                      ..,                                             k
                                                                                                                                                                      ;
                                                                                                                                                                      !
                                                                                                                                                                      l
                                                                                                                                                                      j.j
                                                                                                                                                                      i
                          =
                          +                                                 =
                                                                            q
                                                                           =c''  o
                                                                                 4;s*
                                                                                .a    t                 2          '  t
                                                                                                                      *
                                                                                                                      1
                                                                                                                      p                                               w''-
                                                                                                                                                                         '!
                                                                                                                                                                          I
                                                                                                                                                                          'j
                                                                                                                                                                           5
                                                                                                                                                                           (
                          2
                          >
                          =                                                q, 0b
                                                                              - r
                                                                               o
                                                                               .      . q
                                                                                      =                            aG B                                               'p
                                                                                                                                                                      .
                                                                                                                                                                       v.
                                                                                                                                                                        ..
                                                                                                                                                                         N'
                                                                                                                                                                          p               .
                                                                                                                                                                                              L
                          w
                          h'                            '.          n(& .w@'au'r8?
                                                                               >.
                                                                                Jjj 2wG'-m                                                                            a @. .
                      a;
                      o                                 .           .u
                                                                         s ' qs
                                                                        . d
                                                                              '
                                                                              .t
                                                                               2
                                                                               c:,*
                                                                                 'ao  4
                                                                                      u-..,
                                                                                          -                                                                             .
                      :c7                  rz                        o   =  a  F
                                                                               o  fe
                                                                                  e
                      o >                  va
                                            .-                      .(
                                                                    c
                                                                     :- tzl=
                                                                        =w  ov si,ao
                                                                               =
                                                                               o  %
                                                                                  . ,
                                                                                    -
                                                                                    p z
                                                                               v) = = o
                                                                                        .y-
                                                                                         .
                                                                                         o
                      Q
                      a                    xE
                                            :                       o
                                                                    (
                                                                    . =
                                                                    ) p
                                                                    , *.a
                                                                        ==ru
                                                                          m !
                                                                            >
                                                                            œa.'
                                                                               **SQ :!o
                                                                                      x  tv                                                                               .

                      =:                                                        . s   x-0 G
                                                                                          2.                                                                          x'
                          z;               'y*                                                                                                                         1
                      -                    :
                                           .            .           ;
                                                                    ,     :        6F ?
                                                                                      l                                                                               w
                                           b
                                           '                        !     .              1
                                      P
                                      oE
                                        .e                          1
                                                                    4     @
                                                                          t           9 !:
                                                                                      .
                                       .xo                          d
                                                                    j I;                        E
                                                                                                k 'I
                                                                                                .         .
                                      e  .
                                      * ço
                                      >                             i
                                                                    I 2   J '
                                                                                                   .                                                                  #
                                      = $                   '         i : i I
                                                                            '
                                      .g
                                       !.
                                      -e
                                       . <
                                         -
                                         :
                                         z                          j!
                                                                     j!E;f
                                                                         '                                                                                            .
                                                                                                                                                                      e
                           .           e
                                       o a
                                         .
                                         '
                                         >
                                                                .
                                                                 F
                                                                 t  j.z.
                                                                       ttdp '     ! 1:    io   .
                                                                                               ,1j ..                                                                 :..
                                      >
                                      ... '
                                          k-
                                           A                     ck
                                                                  .  .' ,p F      è- à E'. .
                                                                                  ,              I.)'
                                                                                                    ..
                                      1>
                                       o.               '       )..'rT t. I
                                                                          '
                                                                          !      ir D
                                                                                    r
                                                                 p, c(tE lk,q jy. 1.(
                                                                                          )
                                                                                          1 =
                                                                                            *  .
                                                                                                 ë
                                                                                                 !--
                                                                                                   .'                                                                                         '
                                                                                                                                                                                              .

                                                                                                   .:E'
                                                                                                    .
                                                        .                                                                                                             .                       .
                                                                Lj
                                                                -
                                                                  r   i
                                                                      .'7 1...zx
                                                                  J sz. tw
                                                                               1 E,
                                                                                  1tj;jlkgI
                                                                                          ë.-:jz
                                                                                               .jI,w  !
                                                                                                      :                                                                                       .




        +
        wc
        X
        t
        2
        =
        C
        U
        ac
        9
        S
        Q
        X
        l
       F
        * +
'

       t'        Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 17 of 96
    p)p
       (
       /
      ?w'
     l.
      f
       )    W
            @




                 '
                            .'y?i
                            ..F
                              J
                         . vDX




                           : q': : 4 .e                                 <
                                                                        =                                                                                                                                                                                    '
                            *z
                            >    .>!
                              o .' !a *                                                                                                                                                                                                                    ''L'..
                           .e i= oxa' E
                                      o         .                       '
                                                                        ::
                                                                        .         =. .
                                                                                          .
                                                                                          q;
                                                                                           ,   -:
                                                                                                .                                                                                                                                                                         '
                           : :7jt     z
                                  . . .z
                                                                        o
                                                                        .
                                                                        sx
                                                                                  .:
                                                                                   z
                                                                                   z
                                                                                               u
                                                                                               .                                                                       .
                                                                                                                                                                                                                                                              4...'
                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                              a... . ..
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                   .

                        %
                        '
                        ia!>
                           g.gj                                         %
                                                                        * . =*o.=              >                                                                    .r
                                                                                                                                                                     2z                                                                                       4'.                  .
                                                                           * a                 o
                                                                                               .
                             =
                        'eas.; .                                                      .
                                                                                                                                                                     :
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                  ,..
                      . >
                        :4z.'o
                             :;                                           .z xx
                                                                              e
                                                                              !
                                                                              la!!             a
                                                                                               -                                             .                      B                   .#                                                                    y...                 .
                           ' Q: .  a                                           z
                                                                               'z >            tï                                            .
                                                                                                                                             -      '
                                                                                                                                                    E               s                   ma                                                                    g'  .
                                &x
                                 &f.
                                   :                                         ''o .x             o                                            .      w
                                                                                                                                                    o               =                                                                                         .,
                                                                                                                                                                                                                                                                   . ..

                           '
                           :x=izc zksz                                        .
                                                                              t' f
                                                                                 *c:s)         cs
                                                                                                çp                             a             =
                                                                                                                                             a     a.:              .
                                                                                                                                                                    r                   <
                                                                                                                                                                                        =   w                                     .
                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                  .. .
                                                                                                                                                                                                                                                                  F.
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                   t
                           - t
                             *:.v $ e
                                    =j                                        r  z
                                                                                 ..
                                                                              : '=  :,         .
                                                                                               .
                                                                                               .>
                                                                                                *                              =
                                                                                                                               >u
                                                                                                                                -.           a
                                                                                                                                             uw     .               z                   z
                                                                                                                                                                                        u. t!                                   w                                '.
                           14
                           o  .R aE e
                                    z.                                       .Q     z                                                        ).    a
                                                                                                                                                   .:               e
                                                                                                                                                                    a*                  >
                                                                                                                                                                                        Q. '     f
                                                                                                                                                                                                 *'                             '
                                                                                                                                                                                                                                z
                                                                                                                                                                                                                                e                                .
                                                                                                                                                                                                                                                                 ''.
                                                                                                                                                                                                                                                                 :  '
                                                                                                                                                                                                                                                                    .V
                           %:.= =                                             * .: o>.          *                              =e            e      w                                   ,: =*
                           j '
                             r yo :,                                         .!  *
                                                                                 xx o  >        p                               .            a     c:               '-
                                                                                                                                                                    a
                                                                                                                                                                    .                   g
                                                                                                                                                                                        q w   w zo .j
                                                                                                                                                                                            . o     t$                          >
                                                                                                                                                                                                                                .,                             ..'.E
                 :w        oà =* :, %.'             .                         = e   = %        *o-                              =
                                                                                                                                Q            o
                                                                                                                                             œ      :
                                                                                                                                                    o               -&                  o
                                                                                                                                                                                        =   = l
                                                                                                                                                                                              a  z
                                                                                                                                                                                                .'
                                                                                                                                                                                                 (
                                                                                                                                                                                                 :  o
                                                                                                                                                                                                    =
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                q
                                                                                                                                                                                                                               .9                                ,
                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                 ..
                 o
                 z         =
                           .I
                           ' ;!
                             c  q!'':
                                    ss                                       2
                                                                             x o
                                                                             .  'a en oq,       o
                                                                                                :                              >o-           '- >.-
                                                                                                                                             >                       9,                 w = w         =                         t
                                                                                                                                                                                                                                ).l                               ..

                 u
                 ta
                  7        % ' t8s                                           =ë =$* .
                                                                                    e
                                                                                    o'S        .:-                              u
                                                                                                                               .S
                                                                                                                                             o
                                                                                                                                             >' .œ,
                                                                                                                                                                    .*
                                                                                                                                                                    =.                   o
                                                                                                                                                                                         *- o
                                                                                                                                                                                            *'        o        xe =
                                                                                                                                                                                                                  .a            i
                                                                                                                                                                                                                                ol
                                                                                                                                                                                                                                  .                               ...
                 .x.       z 4 .2  .1-r
                                      g                                      a..a  . .=        ..-                              a.               q                   .                   >  :        =>'       > F.-.           . .                                                .
                 w
                 <
                 e..       :
                           .*
                                ',:
                             e y.!  z'
                                      o
                                      :
                                                                             0. j=
                                                                             <  oo
                                                                                   z
                                                                                   .
                                                                                      se        :
                                                                                                sm
                                                                                                  .a
                                                                                                   y                  .
                                                                                                                               a
                                                                                                                               .:            (
                                                                                                                                             :
                                                                                                                                             '
                                                                                                                                             7 <w
                                                                                                                                             .                      k*
                                                                                                                                                                     7                  =o =o         o
                                                                                                                                                                                                     tm       txo t.
                                                                                                                                                                                                                   g           xou                            ;,
                                                                                                                                                                                                                                                               k..
                                                                                                                                                                                                                                                                  .

                                                                                                                  .
                 z
                 >         !
                           y%!q.
                           <   =jj                                        O 0,aO               x*
                                                                                               o w                k
                                                                                                                  -, f               -#.           Q 1.
                                                                                                                                                   .  l                                 (#
                                                                                                                                                                                         ..%                  ..s
                                                                                                                                                                                                              * .           .
                                                                                                                                                                                                                           *:
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            : *>
                                                                                                                                                                                                                              -                                    '
                 z        .3 o o ï o
                                    e '
                                      u
                                      -                                                                                                                                                                                                                           .'..
                                                                                                                                                                                                                                                              . . '.               '
                  t?       v                                                                                                                                                                                                                                    ..
                 o>        a .x
                              *  2
                                 œ :o IE                                                                                                                                                                                                                      '$
                                                                                                                                                                                                                                                           m ':.. v.
                                                                                                                                                                                                                                                                     ,
                  t3.         q; >
                           E .o  oa Pc
                                    >  2                                                                                                                                                                                                                    .'.'.' .           '
                                                                                                                                                                                                                                                                                   .
                 >        E 2 E tx%                                                                                                                                                                                                                                '
                 =
                 u        â :-X 2:Ix                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                   .
                 >'
                 =        uq
                           %xs=
                           t  =h
                               lq;s=
                                   i-!
                                     t>j                                                                                                                                                                                                                          '..
                                                                                                                                                                                                                                                                    ''4.

                 u
                 I
                 a
                 o
                  n
                  z:' x
                      *
                      r
                      :1
                      '
                      v g.
                         0
                         -
                         =:
                          j:>
                            E
                            *                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                        H e'
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                           ' :
                                                                                                                                                                                                                                                             '
                 (D
                 J    *: z=
                          . >< @                                                                       v,!, .G
                                                                                                             s                                                                                                                                        j         :.
                 LU
                 i        :'>> .:# 4                                                                    t
                                                                                                        >x e'%                                                                                                                                     *
                                                                                                                                                                                                                                                   * k
                                                                                                                                                                                                                                                     't
                                                                                                                                                                                                                                                      :vz .  ''''
                                                                                                                                                                                                                                                          ''.'  :
                 o        , c'
                          .  :a.>
                             j  !o
                                 g                                                                     =
                                                                                                       .    J.
                                                                                                             Q                       .                 .                                           w;                                              2
                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                   Q
                                                                                                                                                                                                                                                   p.:
                                                                                                                                                                                                                                                     ï!j*
                                                                                                                                                                                                                                                        ),
                                                                                                                                                                                                                                                        :;
                                                                                                                                                                                                                                                         ..
                 o
                 u.       zi
                          .  lP  >:
                                mo  o.      .                                                          >-
                                                                                                       = .1cq)
                                                                                                            *                                                                h.:                                                                   =: 3(j ...''. .
                 >
                 o
                 a:       8
                          =:ao N. .
                                  r=.:                                                                 o
                                                                                                       .
                                                                                                       wx== =:             m             . .
                                                                                                                                           *
                                                                                                                                           o                       m                                                                                > B ;...
                 œ
                 t
                 k           :
                             . % E=
                                                                                                       .
                                                                                                       . e.
                                                                                                       g  w>o'            mo               >
                                                                                                                                           =                       =
                                                                                                                                                                   o        '' .                   -                                               5 'ë@ .'
                                                                                                                                                                                                                                                   c         .:#. .'
                 <        .          >                                                                 :0 q,'g             .                 .                                           *                                                          >h           r
                 a
                 w        oL g e .$ . .e                                                               .a
                                                                                                        ;:. =             .u-                              . ..            =            -o          .                                 .u           .e .j
                 u
                 '-,
                 m        :r
                           /.q
                           .e
                           : ï..
                               js%.
                                  .
                                  1
                             > x- ..a                                                                   =.=jp             -*
                                                                                                                                             %
                                                                                                                                                           - o             .e
                                                                                                                                                                                > D                                                   .
                                                                                                                                                                                                                                      !.           . (a
                                                                                                                                                                                                                                                   c  g ...
                                                                                                                                                                                                                                                                  .''
                 O
                 z
                           .
                          z* . :#   x -=
                                    .'.
                                    -  <t                                                              =w u: i
                                                                                                       œo j               o
                                                                                                                                     .       e
                                                                                                                                             o                  >             = * .
                                                                                                                                                                                                                                  I         . 0
                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                                              3J-c : t
                                                                                                                                                                                                                                                ' *;.'
                 .
                 <                                                                                     .
                                                                                                       ='/w
                                                                                                       *  t
                                                                                                          yj=.
                                                                                                             e            .
                                                                                                                          *                  *
                                                                                                                                             m
                                                                                                                                             .
                                                                                                                                             *         .   -    e           .
                                                                                                                                                                           *.
                                                                                                                                                                                .o
                                                                                                                                                                                 O                                   B
                                                                                                                                                                                                                               .w a
                                                                                                                                                                                                                                *O
                                                                                                                                                                                                                                           .s u
                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                                  .4,
                                                                                                                                                                                                                                                    Y.:            ,.
                 .
                 œ1
                 ï?                                                                                    =
                                                                                                       e
                                                                                                       e:t
                                                                                                         mz*G
                                                                                                            ,             .
                                                                                                                          -
                                                                                                                          tz                 -                  Z
                                                                                                                                                                e          *    ' =.
                                                                                                                                                                                   ..                               =B.        j'
                                                                                                                                                                                                                                B a         *t ;
                                                                                                                                                                                                                                            *     r
                                                                                                                                                                                                                                                  O
                                                                                                                                                                                                                                                   .              '
                                                                                                                                                                                                                                                                  *'.,
                                                                                                                                                                                                                                                                  ,                '
                 >                                                                                     *
                                                                                                       > ==
                                                                                                          =               -
                                                                                                                          n-                 G
                                                                                                                                             o                 M                   *                '               -5         'tb<
                                                                                                                                                                                                                               -  ,         $*o m *               ....:
                 îi                                                                                    '==.*
                                                                                                           Q>o.           >*                 =>                Vtz                      >                           .*
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                     Q-'        E'=
                                                                                                                                                                                                                               .* o         o
                                                                                                                                                                                                                                            >' m
                                                                                                                                                                                                                                               vs ,
                                                                                                                                                                                                                                                  u:              ''
                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                   '
                 *
                 a:                                                                                    ts  =.=                                                                                                                    x        .e =
                                                                                                                                                                                                                                            2..2o J
                                                                                                                                                                                                                                                  =!               .'2:'
                                                                                                                                                                                                                                                                       ..          '
                 o-
                 b
                                            .                                                          a .N.s9 =tn
                                                                                                          *.                                 O                                  >                  ..
                                                                                                                                                                                                    -'              =
                                                                                                                                                                                                                    o        œw *=
                                                                                                                                                                                                                            au !=
                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                s .no
                                                                                                                                                                                                                                           .=
                                                                                                                                                                                                                                              = u vz              ,....'
                                                                                                        L$ .z'o zx*                                                        a.                                                               E
                                                                                                                                                                                                                                            o lia
                                                                                                                                                                                                                    ..
                 o>
                 :                  c                                                                       'n > * =                                                                                                *
                                                                                                                                                                                                                    *       m (pn                 z        a'..                    ,
                 o                  .
                                    '2                                                                   b  *   Sp œ                                                                                                *     Q o IS .         2.  : .5       .
                 o
                 Z
                 C
                 tn                 1
                                     '1                                                                  o  œ
                                                                                                         w os
                                                                                                        =t *z' y2
                                                                                                               .  j                                                                                                 j
                                                                                                                                                                                                                    @ .)
                                                                                                                                                                                                                       ey
                                                                                                                                                                                                                        z
                                                                                                                                                                                                                        s
                                                                                                                                                                                                                        >=
                                                                                                                                                                                                                         m wjj
                                                                                                                                                                                                                         e   o.
                                                                                                                                                                                                                              %
                                                                                                                                                                                                                              u
                                                                                                                                                                                                                              4,
                                                                                                                                                                                                                                 1'.'.
                                                                                                                                                                                                                                 *   .
                                                                                                                                                                                                                                       :                  .       .
                                                                                                                                                                                                                                                                      .

                                   .9                                                                  .E q)w =
                 r
                 '-.             o.
                                 w
                                    s
                                    œ       ,           .                        ,,                    .s
                                                                                                        a ig r zv j:      .              -                                                         .r-.              a
                                                                                                                                                                                                                     o      w.es;...w
                                                                                                                                                                                                                                    q'     so
                                                                                                                                                                                                                                           c  xjv
                                                                                                                                                                                                                                                o).             .
                                                                                                                                                                                                                                                                  ,
                                 o...       .                   <                         :.           n =Sv = .c œ
                                                                                                                  x       c
                                                                                                                          o                                    .                o .                o                u9      $*p=m s   e    *
                                                                                                                                                                                                                                           u ar &
                                                                                                                                                                                                                                                o-            ...
                                                                                                                                                                                                                                                                . .,
                                 :
                                 *,B1
                                   'œ                           u
                                                                $Jl o:                                  o  s
                                                                                                           .   *
                                                                                                               0  =       =                       *               *                           C                   o;iw
                                                                                                                                                                                                                     q' i.
                                                                                                                                                                                                                         2' J1v to
                                                                                                                                                                                                                                 )co w  =- V
                                                                                                                                                                                                                                           2ut
                                                                                                                                                                                                                                             d      .;
                                                                     !!.e
                                                                        =.a.                           Yo'-y e. bo         *         '           .o
                                                                                                                                                  ..             =o
                                                                                                                                                                  w                 o         *                   t  :
                                                                                                                                                                                                                     o =o .X    ï!E =o a> (  a .r..
                                                                                          ,
                               e                                          .   .
                               r :=
                               *  '>                            X   -                                    *o= tv=>.        mo                     o         .                                 .>
                                                                                                                                                                                              r                  =* o        a, =  o   =     r
                                                                                                                                                                                                                                             a     .
                                                                                                                                                                                                                                                   '
                               o uL
                               = -9;                            & z$y;, ='
                                                                         : ''
                                                                              '                          œ
                                                                                                         t
                                                                                                         : exzD
                                                                                                         z >.  ot  v      =m             .       >.               u                          o            .      z        q
                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                     (n x 'S =  o
                                                                                                                                                                                                                4 > sg .e v).E.x s
                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                     o..s
                                                                                                                                                                                                                                           $ =
                                                                                                                                                                                                                                        ' =œ o
                                                                                                                                                                                                                                             o   .*'.
                                                                                                                                                                                                                                                      .                            .
                                                                n .
                                                                  m'                                    cx s w                                    >            . xœ                                                                     = to s.
                                 C  .
                                 * 2u
                                    .           .               - w.0=
                                                                     ..%.o%
                                                                          .. :
                                                                       s= :'                            o  l
                                                                                                           g
                                                                                                           p   m .4
                                                                                                               r  -
                                                                                                                  0       ...
                                                                                                                           v                     =-
                                                                                                                                                 .                              .            .-
                                                                                                                                                                                              .
                                                                                                                                                                                              -.
                                                                                                                                                                                                                  o
                                                                                                                                                                                                                 ...    .oo ipxu  =o
                                                                                                                                                                                                                                   x.a
                                                                                                                                                                                                                                     z =a  s.c : ;. 2
                                 >m             .               W
                                                                œ      ==         * .                  .s 'v
                                                                                                           m): 0> =       .                      *                 e                         o
                                                                                                                                                                                             ..
                                                                                                                                                                                                               . -Q
                                                                                                                                                                                                                  ==y;:=a
                                                                                                                                                                                                                        .kq.=
                                                                                                                                                                                                                            = rf
                                                                                                                                                                                                                            u.
                                                                                                                                                                                                                                x. y=   wja= v
                                                                                                                                                                                                                                             2w    .
                               ==-if
                                 .=.                    ,    C *.u
                                                                 *.>.   xl          .                  a.u
                                                                                                       =   tl. œ:a
                                                                                                               w                                                                             $-                     >.a o 7*          'a qs h-* o                 .'
                                                                 g.=                                   o
                                                                                                       E.e                e                   ** ' ;                                         4
                                                                                                                                                                                             c1 ,.                  a
                                                                                                                                                                                                                    i
                                                                                                                                                                                                                    -v.
                                                                                                                                                                                                                      (
                                                                                                                                                                                                                      w
                                                                                                                                                                                                                      Dj=
                                                                                                                                                                                                                        omt
                                                                                                                                                                                                                          a
                                                                                                                                                                                                                          v=
                                                                                                                                                                                                                           r:oE
                                                                                                                                                                                                                              e
                                                                                                                                                                                                                              i=vj=%y=X
                                                                                                                                                                                                                                      :s:
                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                        .cx>
                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                           rloo
                                                                                                                                                                                                                                              G:. .
                                                                                                                                                                                                                                                  .'
                                                                                                           o .=
                               .
                               g
                               '
                               ry
                               o
                                 o                      '
                                                        .bi. c j
                                                               -4'
                                                             œ e
                                                                 . .
                                                                   4
                                                                   # .'
                                                                      .                                . =
                                                                                                         pe o œ           m                        o                                         =                             z                   .


                     .           o
                               = >'
                                            .               .
                                                                >    #Y2
                                                                ..*. g.:t
                                                                        Ex                )
                                                                                          ..           aB  =3.
                                                                                                        2!1e
                                                                                                          . p=
                                                                                                              8=
                                                                                                            1pœ >o.       *
                                                                                                                          *
                                                                                                                          c
                                                                                                                          o              '    =
                                                                                                                                              p
                                                                                                                                               *
                                                                                                                                                                   œ.
                                                                                                                                                                                             E
                                                                                                                                                                                             o                 K j
                                                                                                                                                                                                                  Pa4
                                                                                                                                                                                                                  œwo,.
                                                                                                                                                                                                                      sO
                                                                                                                                                                                                                       q,1
                                                                                                                                                                                                                         =e2
                                                                                                                                                                                                                             >
                                                                                                                                                                                                                             tr-re
                                                                                                                                                                                                                           s==
                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                 ''m-
                                                                                                                                                                                                                                    e.x.
                                                                                                                                                                                                                                      t eo'
                                                                                                                                                                                                                                      0s.
                                                                                                                                                                                                                                        0.= o
                                                                                                                                                                                                                                              .O
                                                                                                                                                                                                                                             >n
                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                               o '.
                                                                                                                                                                                                                                               s
                                     '                          c
                                                                .    o
                                                                     .'.=
                                                                     >. oa                .)           =q,fo .. !tv!      o                                                 -               t)                    *
                                                                                                                                                                                                                  w o gg     x
                                                                                                                                                                                                                             o.so.so.msçe
                                                                                                                                                                                                                                        x .0
                                                                                                                                                                                                                                           z.
                                                                                                                                                                                                                                           t = .
                                                                D :' f
                                                                     -6 K                               e                 .                                    .            -                                     * s
                                                                                                                                                                                                                    .    .%             e
                                                                                                                                                                                                                                        a  - = R ..
                                                                                                                                                                                                                                               .
                                                                                                        o'.
                                                                                                        e  s
                                                                                                           -'-m
                                                                                                              = .=
                                                                                                                 >        u                                                                                       = = =c xtI o   S
                                                                                                                                                                                                                                 o S>
                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                    !:!.o
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        :. M R  -
                                                                                                                                                                                                                                                œ
           -                                                           . o e. .;:.
                                                                        .o.
                                                                          o.
                                                                                                       a,a çgaj=
                                                                                                       p u4v o
                                                                                                             tx=
                                                                                                               tv
                                                                                                                                                                                                                 .e s o
                                                                                                                                                                                                                 ;rk.u). f   w   p.   ;
                                                                                                                                                                                                                           ?'< << < o a.   c xz,
                                                                                                                                                                                                                    zr.. (xif.i.+ uitci< tu c;c.;
            :
           S>i                                                                                                                                                                                                                                  -t
                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                 o
           =Ma             .?
           N9              'j
            0.             j.
            T
            *              lj
                           .
           œ              ..:
                            q
    +îA                    :i
                           ;J
      w.i .
    ...                   '.;
                            b
          :                 !i
                            .
                            t
    x rX                    .
           'c
           <D
                          qJ
                           '
                           .
                          ')S
                           1:
                          't(

                          f
                          .t
                           1
                           .
        O                 )'
                           ?
                           '
                           J
                          ..
                          .
                           %
                          j'
                          %.t
                            k<
                            .
    F 1                   :;'
                          T.
    g)S%
                Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 18 of 96
            '


                        .;
                        '.à
                           1
                           ,
                          îg
                           F'
                            Jjlï
                        .
                        'j
                         xjj
                         k.y
                        .! y
                           r'(j
                        '   y.'
                              j
                            .
                            . <
                         'Nk
                        .,  j
                            u
                            y )
                              '
                            #is;
                         .'
                            '
                            :r
                            ' '7
                             L.
                             ' .
                        .h
                         %.j
                            t!?.
                             tJ
                            zI.
                        ..
                         .q
                        ;'Jé
                        .'  6C
                             7j
                             .)
                             $t
                             .
                        -.
                            .y
                             yJ
                              ,
                              '
                        -    J
                        ..
                         !.èj(I
                        ).
                         :Jj
                         jig
                        ..
                         '
                        ;.
                         j.!

                        .# ; * % :
                        '                                           .
                           . :.
                           *.. .j.                                  4,          ..
                                                                                .e =
                                                                                                                                     œ
                                                                                                                                     wz                                                          L)...         '
                           * 1
                             .yw .a
                                  .N
                                   ck                              '2           x
                                                                                zp .c           o 'z    *
                                                                                                        o           œ
                                                                                                                    . q
                                                                                                                      œ, .
                                                                                                                         v.-         C
                                                                                                                                     o
                                                                                                                                     .         e.   *
                                                                                                                                                    o
                                                                                                                                                    z                      q
                                                                                                                                                                           w,                         .
                                                                                                                                                                                                 .. . .
                        '
                        .
                        E1:a
                        I  t
                           zt
                           '
                           =
                           ./r                                     ?
                                                                   *
                                                                   jsy          5m=  o
                                                                                     >.     >
                                                                                            u  q
                                                                                               .
                                                                                               *,
                                                                                                .q
                                                                                                J  sk
                                                                                                   E    <
                                                                                                        z
                                                                                                        a
                                                                                                        *
                                                                                                        u           =
                                                                                                                    * r
                                                                                                                      a
                                                                                                                      !   o
                                                                                                                          *    * t
                                                                                                                                 z   = =       o
                                                                                                                                               .    .
                                                                                                                                                    w                      e                 %..(.
                         * ao
                        =m  :'
                              o
                              A''#
                                 a':
                                   t
                                   e1                              * ,wtz        t
                                                                                 âp:7x
                                                                                     o
                                                                                     2      (a
                                                                                             œ .
                                                                                               2   q
                                                                                                   >,   *. a
                                                                                                           a
                                                                                                                  a =
                                                                                                                    -
                                                                                                                    t
                                                                                                                    2 w J
                                                                                                                  =- .
                                                                                                                     o- .w
                                                                                                                         e >
                                                                                                                               .
                                                                                                                               E
                                                                                                                             ' o
                                                                                                                               .
                                                                                                                                 *
                                                                                                                                 .
                                                                                                                               - A;
                                                                                                                                               1,
                                                                                                                                               -
                                                                                                                                               =    v
                                                                                                                                                    <
                                                                                                                                                    a
                                                                                                                                                    w
                                                                                                                                                       .-
                                                                                                                                                      tep
                                                                                                                                                                           e
                                                                                                                                                                           u
                                                                                                                                                                           à
                                                                                                                                                                           -
                                                                                                                                                                           a.' *t
                                                                                                                                                                                3
                                                                                                                                                                                             .
                                                                                                                                                                                             .
                                                                                                                                                                                             .
                                                                                                                                                                                                 '
                                                                                                                                                                                                 .
                                                                                                                                                                                             . .. ..
                                                                                                                                                                                                     ',
                                                                                                                                                                                                      '
                                 .                                              'o          .w : o      w
                        .1 1
                           .  e
                              x '
                                :  .                                 .e          =
                                                                                 o   o,.;   .
                                                                                            ar =.a= ,   o
                                                                                                        z   =
                                                                                                                  Fu
                                                                                                                   o   a :
                                                                                                                         .. g <
                                                                                                                           =
                                                                                                                            r  a x
                                                                                                                                 =   r  y
                                                                                                                                        o. 4
                                                                                                                                          .2   a
                                                                                                                                               2 .
                                                                                                                                                 2                          o .=.         4 ':.
                                                                                                                                                                                             . ï
                                                                                                                                                                                               .
                         :: = ..*.a
                                  :                                  <*0        =E2m.q,     u. ow. -
                                                                                                        .
                                                                                                        di  >m    t
                                                                                                                  j  o
                                                                                                                     '
                                                                                                                     - u
                                                                                                                       o' o  o  7
                                                                                                                                a       0
                                                                                                                                        *,.
                                                                                                                                           o
                                                                                                                                           =   =
                                                                                                                                               o
                                                                                                                                               >
                                                                                                                                               w
                                                                                                                                               *
                                                                                                                                               .
                                                                                                                                                 - .
                                                                                                                                                   =
                                                                                                                                                   *  >>
                                                                                                                                                    , <
                                                                                                                                                        . e
                                                                                                                                                          a                               k    r
                                                                                                                                                                                             '..
                                                                                                                                                                                               t
                        .oj
                         m    :
                            .;R
                              -=X
                                .zj                                    t
                                                                       c)'o ue
                                                                              =.o 2
                                                                              ooe
                                                                                  z>
                                                                                ==m
                                                                                    x.
                                                                                  v)o
                                                                                       o
                                                                                       -a j
                                                                                       av    o
                                                                                                         - u.x z z: 4 o.- u
                                                                                                                          .
                                                                                                                          - :q
                                                                                                                             .
                                                                                                                             , .= .. .  e we q
                                                                                                                                             '
                                                                                                                                             -
                                                                                                                                             ' a
                                                                                                                                               *   o  -g .g                                :.. . .   .
                         - .:                                          =            p
                                                                                    t  a  œ
                                                                                          *,sz          >>
                                                                                                         Q- >>
                                                                                                             *
                                                                                                             -=C' >
                                                                                                               *  Q' -
                                                                                                                  o  ö
                                                                                                                     - >
                                                                                                                     ' '- >
                                                                                                                          o. -
                                                                                                                             . .e.
                                                                                                                                *' >=
                                                                                                                                    o. t=z =
                                                                                                                                           > i
                                                                                                                                             .
                                                                                                                                             ? ç**
                                                                                                                                             >   - = '
                                                                                                                                                 ' a   -
                                                                                                                                                       -. .
                                                                                                                                                       v
                                                                                                                                                       s  e
                                                                                                                                                          w
                                                                                                                                                          x -                             '' ,
                                                                                                                                                                                         '. ..
                                                                                                                                                                                                 .
                        -Sjz w%.z                                      J a* = ql*
                                                                                :a .g (o  o  w           :
                                                                                                         . :   ae ao E  * o :.    - Q
                                                                                                                                    . =* =
                                                                                                                                         s .<
                                                                                                                                            wt . o. Z       $
                                                                                                                                                            >    œu =      E
                                                                                                                                                                           tw 2
                                                                                                                                                                              *                                .
                        >                                                              . 'o  s                *.            >                               >'       >..      o              ''.''k'n
                        '
                        x
                        cœ
                         := z
                            ..a
                              %v:'y>
                              .    c
                                   '.                                  -
                                                                       t
                                                                       '
                                                                       <
                                                                       <L't*r
                                                                        *   pa
                                                                            e j=
                                                                              = .'
                                                                                = I
                                                                                  '
                                                                                  -s
                                                                                  > .
                                                                                    t G.
                                                                                    '  q :=
                                                                                          :' >
                                                                                             *ag;
                                                                                               .         m
                                                                                                         I
                                                                                                         x
                                                                                                         -   =-
                                                                                                              1
                                                                                                              -ak
                                                                                                                p
                                                                                                                *
                                                                                                                '
                                                                                                                : =e
                                                                                                                   *   l
                                                                                                                       tY
                                                                                                                        g'  x     l e
                                                                                                                                    *
                                                                                                                                    .  x '
                                                                                                                                         !' '
                                                                                                                                            .
                                                                                                                                            . t
                                                                                                                                              1 :V  *       =
                                                                                                                                                            ** v >   .-    E  *
                                                                                                                                                                              -               '   '''
                                                                                                                                                                                                    ,
                                                                                                                          . -
                    ,   .; Y'= = %                                          w    .E œ j.  0
                                                                                                                            t
                                                                                                                            7    2' =
                                                                                                                                    -
                                                                                                                                    ' d'>*  =
                                                                                                                                            -
                                                                                                                                            'c   2. =
                                                                                                                                                    *            e
                                                                                                                                                                 o- C      f
                                                                                                                                                                           .
                                                                                                                                                                           *p >
                                                                                                                                                                              0                '.'  ,
                        j .
                          =
                          s,
                           .,i
                             !'t
                               'e                                     () t3
                                                                          's=>
                                                                            m t
                                                                              oO tuatz ..
                                                                                       o *y             aw.
                                                                                                          ..
                                                                                                          .
                                                                                                          'T a     .'.
                                                                                                                     :-.*.
                                                                                                                         ..
                                                                                                                                  J 1
                                                                                                                                    1       Y   4â. œ       ..,. 1
                                                                                                                                                                 .,
                                                                                                                                                                  s,       1:t
                                                                                                                                                                           >. W.-'              , .'.
                >.      o
                        u      i.:
                           : :..
                               = p             '                                  ,                                              .                                                          .
                                                                                                                                                                                            . ..   :...        :
                ou:
                t
                2       x % ..: e
                        .        s                                                                                                                                                        .       '
                                                                                                                                                                                                  .'
                                                                                                                                                                                                      .
                                                                                                                                                                                                    '.'.'C
                *       w 4.
                           2 as =
                                o                             '                                                                                                                                  .';     ..(
                <
                -' .j4X&l:.!1
                <            g
                             .                              a=,.*                                                                                                                         4'     .         .
                                                                                                                                                                                                         '?
                tz          1-                               =..2                                                                                                                              .
                yu
                .       t'=uw
                        e    117g
                                -a:                          a;q:,a'- ' S*                                                                                                                     '.    '..
             a: >
                z       $1.'o
                        :   s..
                              .e&.q                         1:
                                                             w1
                                                              >
                                                              .=.,Eo'=B 'x
                                                                         s                                                                                                                '.
                                                                                                                                                                                           ..'.
                                                                                                                                                                                          ..
                                                                                                                                                                                              .:
                                                                                                                                                                                               ..s
                                                                                                                                                                                                 y'
            >ku         v etp%>
                              >N*F                           w
                                                             wa a .  =Q =.%                                                                                                                  ''.&        .
                        >                                   O .% 'D = O =œ                                                                                                                i7
            D
            o            E
                         . ; *>    i                       :*  œ
                                                               hrIK  t>Hep e'                                                                                                             &.
                                                                                                                                                                                          '
                                                                                                                                                                                          '-'':'.''J
            a-
             :           q:k u
                             ttw:
                                zxwu                        E  w
                                                            > .>
                                                               q)=>
                                                                  :w.7
                                                                     **t <:                                                                                                                      ...
                                                                                                                                                                                                   '
                                                                                                                                                                                                   :
            .,t         'o z a
                        '       ..                          o
                                                            u
                                                            œ-vc. tv = œ .g                                                                                                                   ''
                        .#
                         u=1qI
                             . e.ak
                               =                                       o  >                                                                                                             '.:.:.t.
                                                            S .o-tq
                                                                  so =su.=m
            >'
            =
            o           '1 x l* zY                                .lx                                                                                                                 ''. ' :).'               '
            u
            tap          ,:.
                        w ei.a
                             gk
                             = z eq,                        4
                                                            *a.ah
                                                               *o s :=.a
                                                                       xl=o
                                                                          Sv                                                                                                         k .. ?''
            o
            t
            x. =
            G  'e.
                 j.1o
                    .,o                                    .
                                                           1 r .
                                                               u*  u4 p                                                                                                               E . ., t.
            => .
            uz w':xœX K
                      v
                        r
                                                           .œ
                                                           % '
                                                             *ec
                                                               ='t
                                                                 :Jt
                                                                   olsw                                                                                                               e
                                                                                                                                                                                      z
                                                                                                                                                                                      . .
                                                                                                                                                                                     u'   )...'
            ='          . >o %w.
                               gé
                                :                          .s =
                                                              o.e
                                                                a%-5a t
                                                                  o   qp)                                                                                                            z'
                                                                                                                                                                                     .  . ..:
                                                                                                                                                                                      .*'   .
                                                                                                                                                                                            c.
                                                                                                                                                                                            ' .
                                                                                                                                                                                              '.t
                                                                                                                                                                                              4y
            Q           gtna >v !
                        .                                   ='= œ
                                                            >   o =o='
                                                                     .s
                                                                      ir                                                                                                             :
                                                                                                                                                                                     :v'.'.'
            o           g :q
                          ' 'x =
                            o            '.                 r
                                                            t: eoe
                                                             xw'  ow                                                                                                                 '        ... ..
            >
            u
            a
            0' '@a 5    =:
                        * oeo :                             e  *40> 2.'                                                                                                              -z
                                                                                                                                                                                     .
                                                                                                                                                                                      <5e
                                                                                                                                                                                        y...
                                                                                                                                                                                           '.
                                                                                                                                                                                            ,
                                                                                                                                                                                            #...
            a:
             .'
                   .=>w=o
                     . *
                     E   :
                                                            o'aïo
                                                            G
                                                           =œ
                                                                 RtuaM<p*
                                                                     -.  œ
                                                                         *                                                                                                           .?
                                                                                                                                                                                     .@
                                                                                                                                                                                           .
                                                                                                                                                                                         ..'.X
                                                                                                                                                                                            '
                                                                                                                                                                                            )'.ç
                                                                                                                                                                                               :
                                                                                                                                                                                               .'
                                                                                                                                                                                                '
                                                                                                                                                                                                ;
                                                                                                                                                                                                .
            $
            <1
             t.         Iz .: w ;
                        >
                        .  :s .:.. .e                       c
                                                              .G=.
                                                              c
                                                              s
                                                                   %=    *
                                                                 o-w .= cx                                                                                                            '    .
                                                                                                                                                                                           :
                                                                                                                                                                                      œ :.?.
                                                                                                                                                                                               ..
            m.
            11          o .t.t ! > e                        a
                                                            ?:'
                                                              % =-.2 >o.=i P                                                                                                         '*
                                                                                                                                                                                      o' . : ;''.
            uz
            - ï=
            o
            F  %;'/>
               .
               C   2t
                    :z..4g;
                   .y
                    oIul. . ..
                          m
                          &
                                                           .asst.
                                                           aw=
                                                            m o.
                                                              0
                                                                s-=
                                                                'pu
                                                                 =
                                                                   <x;o q
                                                                   x2
                                                                   o  .=
                                                                      0  ! r.
                                                                                                                                                                                     Ch ..'. '
                                                                                                                                                                                     =   j  t  k
                                                                                                                                                                                               ,y
                                                              > a a a.q     :                                                                                                        œ
                                                                                                                                                                                     M ...
                                    ,                                                                                                                                                           '
                                                                                                                                                                                            ,...
            =
            t
            /                                              .c .
                                                            œuœ=         s      .                                                                                                            :.
                                                                                                                                                                                          . ..4 .,
            <
            r                                              w= o
                                                              z:k
                                                                ;=zw
                                                                   o.vr =
                                                                        o=.E                                                                                                                  # ''             '
            u
            2a                                            =q
                                                           tz'M
                                                              i  $5t
                                                              .g s  fss2o.o
                                                                    rs     0   *
                                                                               w
                                                                               o                                                                                                           ?.
                                                                                                                                                                                          .'''  .7
                                                                                                                                                                                                 .'
            >r
            c                                              œum
                                                           c  v) = .* e !  œ!2w.                                                                                                           't....:.
            k
            eul                          .            *    m
                                                     & =l 3 œ    !!a.  1.
                                                                        o: œ  o.                                                                                                                   .''y
                                                                                                                                                                                                      s'
                                                                                                                                                                                                       k
            t;                           '
                                         .           ..       Y 1o k!
                                                                    *@;.f
                                                                        0s.>
                                                                           = Sb-
            o
            M'                                        tq) .c
                                                           œa = o oz=   *o ;w..2
                                                                                                                                                                                                     ..
            o
            o                      c                 .t                                                                                                                                    ,
            Jz.                     o                 c.. :o;oo 0.a e E u.                                                                                                                œ                    '
            U                      =#
                                    '                 o    *  a  m
                                                                 .
                                                                 .
                                                                 0 â  lw0
                                                                        *  !  Y                                                                                                           w
            CL
            a,                     ë                 Q) k=.vtr   vm >=  eroo*.9-                                                                                                          :
                                                                                                                                                                                         ..               .
            t.
            n                      .C2                                                                                                                                                               ..
            r
            .-                œ .m
                                 E
                              - .:
                              *                                  V p                                                                                                                           .         )
                              .2                                : i
                              *
                              e
                              x+.                               k p
                                                                  J                                                                                                                      '7
                              *=w                    q                j                                                                                                                            .
                             X>                      r                1                                                                                                                   %
                                                                                                                                                                                          -                    .
                             -œ
                              e
                              œ as-                   )
                                                      ;         '
                                                                ' j
                                                                  .
                                                                  '                                                                                                                       :....          .'
                             => H'D                   l
                                                      r ;
                                                      h E
                                                        '
                                                                  1   1 i                                                                                                                 '
                             *@ o =                 6 i . ' .'
                                                    a
                                                    . '               i 2..                                                                                                                           '
                             * œ                        I .'          p -'' '; '
                 .           .r u.                  ./
                                                     'j . '  . '      h
                                                                      j ) '.
                              o DQ       '.'        '7 Il
                                                    l
                                                    p     '     .*
                                                                .     I
      -
                 '           < >-          .       ù1 j .,     '' &
                                                                  u   I ' !'.
                                                                      ; ' I.,
      r:                                                  ..
                                                          t .   g11! 1 !.. .
                                                                           ,.c. .                                                                                                        .
                                                   .
                                                   'i. 1 qn     .                                                                                                                                        .
       D                                           . . i
                                                     ; >k w. t;h 1 '. ' -'
                                                   .-.
                                                                                                                                                                                         .
      Z.
      m
      Uo
      X
      D
      O
      <
      Q
      œ
      =id
+
X
      !
      r
      m
ë
,     =C)

<
Y

!
X

D9
 .g
w î%
        Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 19 of 96
        *
        '
        d


                        '))
                          'b
                        ?'(,
                        :'E
                        2
                        .'
                         ::
                         *
                        k'2.
                        î
                        .J
                         .
                        .2@
                        .jf
                        lâ.

                         )'
                        9./.:
                            '
                        '
                        .k
                        :y
                         l
                         1n
                          t.
                        '9
                         J'(
                         ik

                         '
                        iE
                        ...
                         .
                    :,.2
                       :L;

                    r: :=
                    .    a:                                         .:
                    z '.aa .N                                       <
                    .j
                    > .,'
                        î,'j
                           .                .                       1 t                   u
                                                                                          a%                                                                                                                                                  ' ' '' '
                                                                                                                                                                                                                                             . .
                    =
                    '
                    -
                    e:; =
                        .a
                         .
                         !
                         #:tj
                           '                                        j
                                                                    tx =
                                                                       ..
                                                                       . u
                                                                         z
                                                                         o
                                                                                           .
                                                                                          7o
                                                                                           3s
                                                                                             *
                                                                                             e
                                                                                             .                                                                             o                                                                 x# ....
                    d C '. t                                        *         o
                                                                              'a. *                                                                                                                                                           .
                    '
                    ï .
                      g
                    y s:x
                        :.
                         ' 8                                                 w..e
                                                                             s  =
                                                                                s         a
                                                                                          %=a> o'                       .
                                                                                                                       .2                                          e       .
                                                                                                                                                                           r
                                                                                                                                                                           2                                                                 4
                                                                                                                                                                                                                                             . ...
                                                                                                                                                                                                                                              ...

                     :. ;z..h- a    :â                                       .e           ata.-2                        %z                                         w
                                                                                                                                                                   r   %
                                                                                                                                                                      B*              m                                                      4.;.'
                                                                                                                                                                                                                                             .              .
                     r=I.
                    .'
                        4e
                        :=g
                         t zxag
                                                                             -
                                                                             - e
                                                                             5j<>
                                                                                >         <
                                                                                          >
                                                                                          >fp
                                                                                            o
                                                                                            ek
                                                                                                                   *
                                                                                                                  a,
                                                                                                                   ;   z
                                                                                                                       =
                                                                                                                        z             :
                                                                                                                                      =
                                                                                                                                      .               =
                                                                                                                                                       o
                                                                                                                                                       w-           !
                                                                                                                                                                    .
                                                                                                                                                                      '
                                                                                                                                                                      >
                                                                                                                                                                      =
                                                                                                                                                                                      *
                                                                                                                                                                                      z                         o
                                                                                                                                                                                                               ::                            :
                     C wz=:'*:                                                            =B                      = c. -e . a
                                                                                                                            -z                         Qœ: o =     .s  .
                                                                                                                                                                       =             =p
                                                                                                                                                                                     .
                                                                                                                                                                                     <     R                    '       *
                    .e.. t:  .                                                *=                                                                                                                                .'      w                           ...
                    <
                    > .è'a
                    >    : !zg
                                                                             7
                                                                             .z,
                                                                             -
                                                                             m
                                                                             =
                                                                               4
                                                                               =
                                                                                          .
                                                                                          j
                                                                                          e.'q
                                                                                             .s
                                                                                              .
                                                                                                                  :  .
                                                                                                                     e .
                                                                                                                       = -
                                                                                                                  2 = . 2o
                                                                                                                  .  a  .   :                         -2= m
                                                                                                                                                        E   =' ..
                                                                                                                                                                .                    :
                                                                                                                                                                                    >o-
                                                                                                                                                                                           (
                                                                                                                                                                                           .
                                                                                                                                                                                           J
                                                                                                                                                                                           :       '           .s       =                    uè.
                                                                                                                                                                                                                                               .,t-
                                                                               o          z                                                             . < a .2                           *       *            2       e
                    '! e m
                       =241e .                                               =* .
                                                                                >h      < xx '
                                                                                             E-
                                                                                             o                    '- >
                                                                                                                  Q  * twg =u                         0- * e   -                     *
                                                                                                                                                                                     .
                                                                                                                                                                                     =     =. : k* -. N-       <=
                                                                                                                                                                                                                        =
                                                                                                                                                                                                                        .                     .. '
                                                                                                                                                                                                                                                 .
                    zo * o                                                    K :R      ...                       >    -
                                                                                                                       =     .
                                                                                                                             o        'B                = * > -                      e      >.     .e
                                                                                                                                                                                                                 .s                                ''''.
            )
            o-      .< àw
                        . 'e
                       4e  e#
                            *
                            /                                                 E
                                                                              o  =
                                                                                 :* <
                                                                              tz $    a
                                                                                    * .
                                                                                      ''
                                                                                      t  .                         >o
                                                                                                                    . >o
                                                                                                                       . >*- z:                        wo
                                                                                                                                                        .  >e .s
                                                                                                                                                         k '    *.                   =
                                                                                                                                                                                     =      >
                                                                                                                                                                                           = > k
                                                                                                                                                                                               *- '
                                                                                                                                                                                                z   : =!
                                                                                                                                                                                                    (
                                                                                                                                                                                                    C
                                                                                                                                                                                                               g
                                                                                                                                                                                                               '
                                                                                                                                                                                                               z '
                                                                                                                                                                                                               .- !                          #'..
                                                                                                                                                                                                                                                j'
                                                                                                                                                                                                                                                 L.
            3
            ,
            n.      *%'.*a
                    =    2e:                                                 aM'2- / * '.-                          m :
                                                                                                                    '  . .t3 e                          * 2 ve
                                                                                                                                                        -                            2     2 * :.. a. .=2
                                                                                                                                                                                                    E e
                                                                                                                                                                                                      . =      +        >'
                                                                                                                                                                                                                                             5; '
                                                                                                                                                                                                                                                '':. '.     .
            <  :vd  2::ï
            :t 11 . g ' y
                        .
                                                                             .
                                                                              n
                                                                              p
                                                                              =
                                                                              .=
                                                                                 '
                                                                                 d
                                                                                 e =
                                                                                   :6  *a
                                                                                 . s .=s s
                                                                                         :. a
                                                                                           -:                     œ.= =v
                                                                                                                    *  r
                                                                                                                       o œ'
                                                                                                                          œ
                                                                                                                          -' =o
                                                                                                                              :                       <J
                                                                                                                                                       w' =o: ='
                                                                                                                                                               v-                   =o
                                                                                                                                                                                     * =R
                                                                                                                                                                                        o =
                                                                                                                                                                                          sw >< t'
                                                                                                                                                                                           p .a
                                                                                                                                                                                             x   4
                                                                                                                                                                                                 - tE
                                                                                                                                                                                                 g  o
                                                                                                                                                                                                    g Y
                                                                                                                                                                                                      o
                                                                                                                                                                                                      x                                      k
                                                                                                                                                                                                                                             c
                                                                                                                                                                                                                                             ..'
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ?t
                                                                                                                                                                                                                                               . .'
                                                                                                                                                                                                                                                    ''b'
                                                                                                                                                                                                                                                       .
            t                                                                                                        .       . ..                                                     ..      s        -                                        ...,.r
                                                                                                                                                                                                                                                  .
            -
            a
            z
               I
               = zp
                  *
                  'z
                   :8 .
                      e
                      ' j
                 % .. e %
                                                                             ca! o .
                                                                                   z-o
                                                                                     .-œ
                                                                                       .                          '
                                                                                                                  o' !
                                                                                                                     G
                                                                                                                     ,)               *
                                                                                                                                     . -...            a 11
                                                                                                                                                      .,                            4: œ     w,. 1 wz                                             ,.'
                                                                                                                                                                                                                                                : h
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                       .
                                        -
            1X
             ku     ' .:.
                        fa . :
                                                                                                                                                                                                                                               ..  'y.
                                                                                                                                                                                                                                                , ..
             >      ''
                     7 .w                                                                                                                                                                                                                       .
             O
             (:1     >
                     z .: ,
                          El'
                            v
                            >
                            jzg             '                                                                                                                                                                                                 ::v '.ï')'.
                                                                                                                                                                                                                                                .

            z        r kZ=t                                                                                                                                                                                                                      '''q's '   .
                                                                                                                                                                                                                                                            '
             :L     .% E.'
                         2 z.;r                                                                                                                                                                                                                 r7 '
            ;-
            c       1
                    =1 1 $
                         e1=
                           e. a
                              u,                                                                                                                                                                                                             ...'.
                                                                                                                                                                                                                                                 E':
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                      .'.
            ku.
            o       q' ilr '
                    ; :
                      =  q   :                                                                                                                                                                                                                   . .        .
                                                                                                                                                                                                                                                 .

            qt
            :o      Xr
                     v<.2
                        Dj                                                                                                                                                                                                               j     ..'
                                                                                                                                                                                                                                               .    ..r
            g       '
                    *z., ::
                       1     =
                    7 : tx'g =
                                                                                                    a    =                                                                                                                             j.           qé
                                                                                                                                                                                                                                           '.'.'î''.t.?q    .
            zu
            k        P>< <ig*4ù                                                                     =. . .E                                                                                                                            z
                                                                                                                                                                                                                                           )..'
                                                                                                                                                                                                                                                            .

            (
            or      5*s  .6!> $                                                                   -SK-.œ
                                                                                                  '       2
                                                                                                       >r.a
                                                                                                       -
                                                                                                                                 ,                                                                                                  o
                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                    t:
                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                       n!vi.
                                                                                                                                                                                                                                     z :
                                                                                                                                                                                                                                              : !.)         .
            c)      jl'# .> <:              .                                                      = .e= =o                                   o                                                                                    u4 .g x'.6?.
                                                                                                                                                                                                                                              .':
                                                                                                                                                                                                                                                 ,î
            k
            >
            oa      ; yo e
                    a    ozl e              .                                                      o>p'*
                                                                                                       =oa
                                                                                                         ç:,            =                  .=
                                                                                                                                            -
                                                                                                                                            *                       *                                                               : 5' r   .)3..'q
        a:
        Q.
         '            2 :e,4
                     :z% Ew
                           wm*
                             x                                                                     c
                                                                                                  .s '
                                                                                                  I>
                                                                                                   Pt  *o
                                                                                                      *n'>'            m*    .                c                     c
                                                                                                                                                                    o      '.    o
                                                                                                                                                                                 o                                                a2w- Xj L
                                                                                                                                                                                                                                          t..J :
                                                                                                                                                                                                                                             .r''
                                                                                                                                                                                                                                               ... z
                                                                                                                                                                                                                                              ;X   t
        u
        u                                                                                                              *                      o                    mn           .o                                                     x . 7;'     .
                    oI .j
                        :;s
                          a%$
                            *'s.
                               j.                                                                  2.u=
                                                                                                      *'=%             u                                                         -                                                 e> .     .' E
                                                                                                                                                                                  .
                                 zl                                                                                    +e                  %
        z
        d
        V            *m     o
                                    E %I
                                                                                                   0
                                                                                                    >.g  p             o'
                                                                                                                       '                               .. .
                                                                                                                                                          ....
                                                                                                                                                           o.                 Z .                                      xfa
                                                                                                                                                                                                                       s           .rs 3
                                                                                                                                                                                                                                     (  o .,.
                                                                                                                                                                                                                                     ! .... : t.
                                                                                                                                                                                                                                            . ;r
                                                                                                                       o-    .             *                                  o
            =                       m                                                                                                                                                                                  .0          =        ..
            s. =>
                4&uKg>!.j
                    .
                          t
                          .
                          v
                          x .
                        tx=                                                                       =
                                                                                                  œx$
                                                                                                  * o.x*
                                                                                                       o
                                                                                                       c               œ              X                   >
                                                                                                                                                          e                   o
                                                                                                                                                                              o                                        =
                                                                                                                                                                                                                       ta          :v
                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                    x j.
                                                                                                                                                                                                                                       1.
                                                                                                                                                                                                                                        .y.
         V
         =O
         .v                                                                                       c
                                                                                                  k
                                                                                                  *!=
                                                                                                  =..s  a              *             .*               '. *                 . -O                                      .
                                                                                                                                                                                                                     2 .2
                                                                                                                                                                                                                        gj w
                                                                                                                                                                                                                            s mv
                                                                                                                                                                                                                               .-
                                                                                                                                                                                                                                .4
                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                 tv.                '
         x                                                                                        sa o =.              u              -                   y                 .z                         u,
                                                                                                                                                                                                       s           1s. .:.s . .,*,'t           ,.. .
                                                                                                                                                                                                                                                    .

        u
        b
        rz.
        > ?                                                                                       z
                                                                                                  o
                                                                                                  $v2l<
                                                                                                    n   =
                                                                                                        >
                                                                                                        =              '
                                                                                                                       =
                                                                                                                       -
                                                                                                                       *                   <
                                                                                                                                           *                       x
                                                                                                                                                                   tz           >
                                                                                                                                                                                o                      .
                                                                                                                                                                                                       G.          m
                                                                                                                                                                                                                   Fso og
                                                                                                                                                                                                                        :jws
                                                                                                                                                                                                                           og
                                                                                                                                                                                                                            w  .:;
                                                                                                                                                                                                                                 ..t
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   .L
                                                                                                                                                                                                                                    j                       .
                                                                                                                                           =>                                                          .
                                                                                                                                                                                                       .e..        :
                                                                                                  .
        ua:
        r                                       .                                                 == a.>
                                                                                                       o'              >                                           S                                              z >. .o
                                                                                                                                                                                                                        =    ;>.œw
                                                                                                                                                                                                                                 œ@'=        ..'' .$t
                                                                                                  .Se'v yS= qn                             o                                                           =*       œœ            Z
                                                                                                                                                                                                                              a=              ?
                                                                                                                                                                                                                   .
        tor                                                                                           z.
                                                                                                       ts.E 'o                                                                                         *
                                                                                                                                                                                                                  gm  =          .
                                                                                                                                                                                                                                 e*oa      .' .;
                                                                                                                                                                                                                                               : j.ï.
         e
         u.                     =                                                                 >* v                                                                                                 ..      .2u .  0        R'=  sa      '.ë......       .
        Q:0                  =o
                              (0                                                                      tnIe.
                                                                                                    1o >  tp q
                                                                                                             *
                                                                                                             cl                                                                                         *
                                                                                                                                                                                                        -       z
                                                                                                                                                                                                                q
                                                                                                                                                                                                                l o=
                                                                                                                                                                                                                  *   t
                                                                                                                                                                                                                      p        =
                                                                                                                                                                                                                               o:<
                                                                                                                                                                                                                               t 2wp!
                                                                                                                                                                                                                                  * i       X'
                                                                                                                                                                                                                                             . . t
                                                                                                                                                                                                                                                 ' '.       .
        o.                   g                                                                      z
                                                                                                    o
                                                                                                    p m
                                                                                                      U
                                                                                                    w g:. *
                                                                                                         sy ..
                                                                                                             *
                                                                                                             c                                                                                         e.       g
                                                                                                                                                                                                                v
                                                                                                                                                                                                                : .
                                                                                                                                                                                                                  s
                                                                                                                                                                                                                  w
                                                                                                                                                                                                               sa .
                                                                                                                                                                                                                  .  g
                                                                                                                                                                                                                      o
                                                                                                                                                                                                                              2 c:a
                                                                                                                                                                                                                                            .x ''.
                                                                                                                                                                                                                                            'k, '  :.
        =
        G
        e                    a
                            oS                                                                     Qm:o     .e
                                                                                                                                                                                                        =*    Z25.ys2        =.r ya*
                                                                                                                                                                                                                               o           .z  ')'.t
        x                      q.
                            w..:                    . .z                  .w..x                   .9 z
                                                                                                  ./
                                                                                                      5uy=z 'f
                                                                                                             '-        (p)       .                                                         .             *    w9  x.m>.        e*>.p<s
                                                                                                                                                                                                                                     x        .
                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                              ,..)
        p-                  o                                                                     a * rv œ             =                                                                                 *                     c-=:
                            *'=>                           *                       .              ='  S
                                                                                                      - œ2             o                                       .                .                      SW      * =..(sa Z
                                                                                                                                                                                                               *              Eœ.=
                                                                                                                                                                                                                                 q           ..
                                                                                                                                                                                                                                              ,'....
                                                                                                                                                                                                                                                  ,''
                            e=                             lâz *g                 '
                                                                                  .
                                                                                  L               x
                                                                                                  opo
                                                                                                    '.n
                                                                                                      x                =     .                    *        - *                       C                  o, u''
                                                                                                                                                                                                             J;'
                                                                                                                                                                                                               eco 27e a                       ,
                                                                                                                                                                                                                                               .':
                            .
                            =
                            t) v
                               r
                               q.                      w
                                                       œ jae=
                                                            :.
                                                             m
                                                             a,                    .              *>.
                                                                                                  o o
                                                                                                    =.eo
                                                                                                       =
                                                                                                       :
                                                                                                       s.              me
                                                                                                                        o                       .
                                                                                                                                                o
                                                                                                                                                .- . =
                                                                                                                                                     w
                                                                                                                                                     o                               >
                                                                                                                                                                                     q)                 *
                                                                                                                                                                                                        =k
                                                                                                                                                                                                         '
                                                                                                                                                                                                         os=
                                                                                                                                                                                                           c
                                                                                                                                                                                                           oot
                                                                                                                                                                                                             pe
                                                                                                                                                                                                             x  e
                                                                                                                                                                                                                . =
                                                                                                                                                                                                               at :
                                                                                                                                                                                                                  0a
                                                                                                                                                                                                                  . >uq
                                                                                                                                                                                                                      E:                      4
                                                                                                                                                                                                                                              ..,
                .        =
                         Cte
                           >.                                  LoIe
                                                        & 2>'d 'e                  ?              *cp==
                                                                                                  W .E o '
                                                                                                     J >' :*           =c        .                -
                                                                                                                                                  o              o     o             =
                                                                                                                                                                                     D         .     jx
                                                                                                                                                                                                       =
                                                                                                                                                                                                       .
                                                                                                                                                                                                      >.
                                                                                                                                                                                                       . *
                                                                                                                                                                                                         r
                                                                                                                                                                                                           ,. o
                                                                                                                                                                                                           a sa=E Yr
                                                                                                                                                                                                                   s>.'s'.œ=
                                                                                                                                                                                                                           :Qo
                                                                                                                                                                                                                             =               .# ..
                                                                                                                                                                                                                                                 tù
                                                                .e                                0 '
                         *>
                         >
                         =                             *o so
                                                           ee
                                                            .vSx                                  o.a  , >.             o    .                  =              ' œ                   -.
                                                                                                                                                                                     .                   * =
                                                                                                                                                                                                      a -2 a, >>.ckz
                                                                                                                                                                                                                   >v.:'
                                                                                                                                                                                                                       e*=
                                                                                                                                                                                                                         e*ac4                 ' .'
                         = *$'                                G 'g ..
                                                              *                                   G*
                                                                                                  œ  '@=
                                                                                                       e'o             w                        '
                                                                                                                                                *-                                                     = = : .s x ru= z = : .2 : ...,1. 3                   .
                                                                                                          =            -                                               e            .tz
                         =
                         rœd                           W
                                                       X l =.                      :              a
                                                                                                  ='=
                                                                                                    <x..
                                                                                                       a                                                               o             -   ' o>..:
                                                                                                                                                                                               w ==
                                                                                                                                                                                                  ox*z=c e,v
                                                                                                                                                                                                           .s=   :q
                                                                                                                                                                                                                  sl.
                                                                                                                                                                                                                    :.7*;>
                                                                                                                                                                                                                         o ' .'.)
                                                                                                                                                                                                                                ,.'..
                                                         ,'ul..w                                                       e                        2                                    *                        q:,'                  '
             .                                                                                                                                                                                 a    >                  = o,
                            ao=                                                                    o.=
                                                                                                     vv:,:=o                                                           t              ..    : ta  o'       =c<    g o  =                       ..

                            D%*                     -'. mœ .e  :
                                                               1
                                                               . . ,                              'E       ah          o                        m          .                        E      .-  a  v    *
                                                                                                                                                                                                       . œ     w    x  :
                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                         K
                         .
                              .                                                                                                                                                                     a$ v,o  .  ,
                                                                                                                                                                                                               s =  s  r =  ...
                            n017                      ' - :.$1ez
                                                               *' . j.                             m.e Fa r
                                                                                                  a 'R 1 u
                                                                                                                       o
                                                                                                                       *         '
                                                                                                                                                o
                                                                                                                                                =                      o
                                                                                                                                                                                    r
                                                                                                                                                                                    -
                                                                                                                                                                                           r'o kaz . :..eo.,w z m 'vq
                                                                                                                                                                                            : * v Jrz. .                 g z
                            E>.                        -
                                                       > gE
                                                          *''!                     .
                                                                                   '              e:
                                                                                                   Epo>
                                                                                                      o-               *
                                                                                                                       1                        p                      œ            (
                                                                                                                                                                                    0
                                                                                                                                                                                    J    . 4w
                                                                                                                                                                                            p2 ws *oBt g
                                                                                                                                                                                                       ozw
                                                                                                                                                                                                         oJ m=woo q
                                                                                                                                                                                                                  ';
                                                                                                                                                                                                                   .1
                                                                                                                                                                                                                    = .q
                                                                                                                                                                                                                       >
                                                                                                                                                                                                                       *,=
                                                                                                                                                                                                                         s '.  .'t. .
                                                       œ       o. o
                                                               :  m=c             c               =o -
                                                                                                     z a,o :           .o
                                                                                                                        ..                                                                             w :x
                                                                                                                                                                                                       œ  pm: = x .s rs ts =.c y
                                                                                                                                                                                                                       =            s
                                                                                                                                                                                                                                              .'k...
                                                       D :E-6 R                   .
                                                                                  4                :va'>=
                                                                                                   t    m =1           u                                       .
                                                                                                                                                                                                       ==: v''ë ...a .s .s o œ 0= .m
                                                                                                                                                                                                            c x .>0
                                                                                                                                                                                                                  2,.x
                                                                                                                                                                                                                     0
                                                                                                                                                                                                                     = .0
                                                                                                                                                                                                                        =                         .)
                                                                                                                                                                                                                                                  .

                                                                 ..î%..      ..dî..wo                   .
                                                                                                        v1
                                                                                                         a=                                                                                            e .s o
                                                                                                                                                                                                   .. ..                >.=0 E
                                                                                                                                                                                                                          <> f
                                                                                                                                                                                                                             o u
                                                                                                                                                                                                                               =.=:
                                                                                                                                                                                                                                  w.=
                                                                                                                                                                                                                                    q
                                                                                                                                                                                                                                    p         ..7
                                                                                                  >œS
                                                                                                    =
                                                                                                    ex c
                                                                                                       o,c
                                                                                                         m
                                                                                                                                                                                                       = u.c)x :< <    <     aa
                                                                                                                                                                                                       = - r% rq xg œ m pw * cjo v.e
                                                                                                                                                                                                                                    w
                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                           xa.




=+ L
 X

:
.

I
' e
$
# (7
1
    1
    '
K %
         A E
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 20 of 96
        t; *




                            tc


                            7
                            3



                         ùti

                        XX'#1 $                                          *                                                                            ''''''
                        8:C                                              .            x.
                                                                                       é                                                              .
                                                                                                                                                      k...
                        '
                        .   ql.:                                         <                           *                                                   .'
                                                                                                                                                          .'
                        z.
                         > j
                           .
                           '=
                            'gxa'
                                g
                                -.!.                                     g
                                                                         .
                                                                         -     :
                                                                               !,f
                                                                                 .
                                                                                 >r   o' ==.
                                                                                           e                                     q
                                                                                                                                 t,
                                                                                                                                  )                  '
                                                                                                                                                     4:
                                                                                                                                                      .
                                                                                                                                                      ''
                                                                                                                                                       ..
                                                                                                                                                        '
                                                                                                                                                        è
                        +e
                         z
                         .
                           y=
                            t z
                                l
                                #
                                  o
                                  !
                                  l
                                  j
                                             '                           g
                                                                         :     .
                                                                               =
                                                                               q
                                                                               0 a
                                                                                )o
                                                                                 >v, ;
                                                                                                                                 t
                                                                                                                                 :
                                                                                                                                 e                 1 ,
                                                                                                                                                     : 7.
                                                                                                                                                   ......
                                                                                                                                                         ,
                        ,%                                               'œ
                                                                          '' o
                                                                             q,q (   ...
                                                                                     =    <v. .u.                                a *
                                                                                                                                 .                .:    .. ,.
                         'Ca
                        o. =:>o g*
                                '
                                  >
                              >wj o
                                  u
                                                                             =
                                                                             a
                                                                             o û
                                                                               .:
                                                                               c v
                                                                                 =a
                                                                                 o
                                                                                      .
                                                                                      :  ypo
                                                                                           . (.
                                                                                              :
                                                                                              a)j               zl               a    .
                                                                                                                                      =
                                                                                                                                      < ,         #.
                                                                                                                                                  .y
                                                                                                                                                   ...
                                                                                                                j,v
                                                                                                                  l,.l)          o
                                                                                                                                 '''' u
                                                                                                                                      ::.
                    .                                                                                                                                        .,
                        114*
                           111e
                           '  1!:'''
                                   !.;
                                     jj;                                     ''... .;
                                                                                    11
                                                                                     ::..:!
                                                                                      3:
                                                                                      $   gj: :4
                                                                                               œ::   j
                                                                                                     d
                                                                                                     okl r
                                                                                                         :jjr     '
                                                                                                                  .   '
                                                                                                                      )
                                                                                                                      .   ,k
                                                                                                                           r,.   i     *1.        .,63
                                                                                                                                                     j;)a.
                                                                                                                                                       '.
                                                                                                                                                       . '...)
                    '    :* !ç!
                              k# *9                                          <* '   o. t   l  >.      w *w
                                                                                                      r    u
                                                                                                           o. a
                                                                                                              o *! <'
                                                                                                                    :                 .;               ;   ..'r'    .
                    .    c:jt
                        .% r  xct
                             k1 okj                                           r
                                                                              9 E   oa   = a   o     .
                                                                                                     kz
                                                                                                      ) == q
                                                                                                         .!o
                                                                                                           .- t; = .:
                                                                                                                    u;
                                                                                                                     .                            ......'
                                                                                                                                                   1   '
                                                                                                                                                           :
                                                                                                                                                               &.
                    ' J
                      <X=x
                        .a=5; txx
                              : :
                                -
                                ,
                                .k                                           =
                                                                             1.*
                                                                             = .
                                                                               ë =o
                                                                                  f
                                                                                  g *
                                                                                    o
                                                                                    ' -
                                                                                      .
                                                                                      >
                                                                                      -t
                                                                                      ï g  .
                                                                                           Q
                                                                                           y .
                                                                                             Q
                                                                                             y Q
                                                                                               =
                                                                                               >* a
                                                                                                  :
                                                                                                  <- ;
                                                                                                     .
                                                                                                     t
                                                                                                     e
                                                                                                     z
                                                                                                     F
                                                                                                     - e
                                                                                                       r
                                                                                                       p
                                                                                                       u  b
                                                                                                          >!
                                                                                                         .o
                                                                                                          q.                                           :.t
                                                                                                                                                         : '
                                                                                                                                                           .,
                                                                                                                                                            '
                                                                                                                                                          ...
                                                                                                                                                            .. k
                                                                                                                                                               ?'
                                                                                                                                                                .
                                g                                            a.: .2      ,     = > u.                                                  :...   ,.,
                    '
                    '
                    . >.
                      > è'    j
                        $. çz v ;
                          R     '
                                c                                            <=.tn
                                                                                 . ow
                                                                                    ==  =
                                                                                        .)=* =Q =Q tn
                                                                                      . (           * >                    * t>) % -
                                                                                                                          tg                       tr .        q:
                    .
                        '
                        Z
                        :
                        oe
                         j=Z
                           2.t:  e
                              oi,:                .                          çj (':
                                                                                  )-m
                                                                                    eN               4# > ,z kh*
                                                                                                               .' j
                                                                                                                  y.
                                                                                                                   'jj
                                                                                                                     e')                             . 'f
                                                                                                                                                        .           .
                *
                o'
                u        t.
                        :'
                         z ek
                            :  .
                            g le                                                                                                                     .
                                                                                                                                                     '
                                                                                                                                                     .'
                                                                                                                                                      .
                                                                                                                                                      ..'.
                                                                                                                                                         '

                k
                o:
                %'
                        %w:
                          *,.e x                                                                                                                   -
                                                                                                                                                   ' ...
                <
                -<
                ,'      g
                        '
                        ;t :-
                           2
                          o: g
                             i .:
                             '  g                                &.
                                                                T=  *'                    v
                                                                                          qi                                                      #'* .''.          .
                t
                '=;     ee            !/ *
                                      .                          a..2                     =*
                i
                x
                l K
                  %o
                   1:
                   z7
                    dE
                     *j                                         .
                                                                &
                                                                y.d-3
                                                                    t
                                                                    % %
                                                                      o j                                                                                    '
                 z      z ': x'r %                               $= E          =e.        b                                                                  '      .
                 wl
                 a
                 > :.   v t'g x ï*                               oe . -r;       to        c'                                                        '.
                 C
                 (7h    .
                        e=.t  < Y,IE
                           >'-o
                              >    tz
                                                                 =
                                                                 m .e
                                                                 o  st pz
                                                                       &
                                                                                e
                                                                               w2
                                                                                          =
                                                                                          o                                                       u..
                                                                                                                                                    ..'
                 >      : k Z.; e .,                            5>
                                                                 aq c,
                                                                     .>o.       a
                                                                                e,
                                                                                =) =a
                                                                                    e.                                                             1' ''
                                                                                                                                                       ..
                                                                                                                                                        '
                                                                 0.1   =        = q,                                                               ê   y'           '
                 X,                                                                                                                                  .
                 <
                =y-     1;E.
                        x    'j
                              .'z'e'
                                   c
                                   *k                            2 '


                o       o
                        z.a> :q,
                               ,;  œ
                                *1z.              .             2. % : s
                                                                       .
                                                                       o
                                                                               -t
                                                                                i .>
                                                                               .=
                                                                                2    =
                                                                                     z.h
                                                                                     o
                                                                                                                                                   A.....
                                                                                                                                                   .â
                u4
                ko         tx. E!                                q
                                                                 z,z
                                                                   .'
                                                                    mr s       =    'd                                                       : ..  . ..
                u
                o
                (7      '
                        Z
                        .z24oIg>                                .
                                                                '
                                                                u==*           =    e                                                        s !        .
                                                                                                                                                        t '         ;
                =        ;
                         g< ;-œ=  =                             x. 'J
                                                                    Ia =
                                                                       =        ,
                                                                                *@   =
                                                                                 >' oo
                                                                                     -                                                       z
                                                                                                                                             C. ''..    .
                                                                                                                                                        .:.
                                                                                                                                                   .x.'''
                                                                                                                                                        '
                *
                a1
                 :         ><
                        Nql>
                               a
                               .' .é
                              *u                                6>hCo a:       =.    *                                                       ! '''t,
                                                                                                                                             '          ,.
                                e /4                             c  =  z
                                                                       q        o                                                                  '...?,
                                                                                                                                                        .:
                                                                                 >. S
                                                                                    G                                                        j.t
                                                                                                                                               ..  .     .!
                o            'e
                o
                ua       o '# . =
                         *:.       o         ..                  .
                                                                 ckws o                                                                      n.
                                                                                                                                                         .

                g:
                D
                         &  * j1   :         .
                                                                 :r
                                                                  oo .
                                                                     y
                                                                     m z x                                                                   s .,4'
                                                                                                                                                  .
                                                                                                                                                  ..
                        '*
                         % aoa.
                              ir..=.                             o  ïop
                                                                     :z' ,.                                                                                         .
                a                  .                             = .p          U          =                                                  g X.
                ='
                a        zJ w E=-                               'ï-.E=         *!! kE3                                                       % ',.
                                                                                                                                             :   ''
                                                                                                                                                  ''
                                                                                                                                                   .'.
                                                                                                                                                   ''               .
                .
                =$      .
                        o1 x s z : a                             =
                                                                 p .- y
                                                                   s  =         œz        :                                                  3
                                                                                                                                             ï .,  ..;
                yuz
                u       ù r ,u
                             tE* .: &
                                    .?
                                     v                           ? :.s.         t
                                                                               te         =
                                                                                          !
                                                                                          ?                                                  El           ..
                                                                                                                                                         'k..       .
                '
                o oA
                  :
                - a a
                    :
                    x'
                     >
                     r..
                       :
                       >.jo
                        . â
                          '
                          w
                            .'                                  a
                                                                .
                                                                ..e .- o E
                                                                  g;.R g .
                                                                 .a                                                                          =
                                                                                                                                             . js;..
                                                                                                                                             x                      .
                z
                V'
                :<
                 u:
                                                                2K'çe x
                                                                   $
                                                                'd o=ZP 'B
                                                                  ,
                                                                            a
                                                                         tz b
                                                                            G?
                                                                                                                                                  .
                                                                                                                                                  K'
                                                                                                                                                   ''#
                                                                                                                                                     ''.
                                                                                                                                                    .K
                                                                                                                                                     . î
                                                                                                                                                     .. ..
                u
                Qu                                              *'Ma
                                                              =o=   g;'$
                                                                       C*
                                                                       5       -b
                                                                                t? 1 U2                                                                YY. '
                >                                                   * ç:        o     Iz                                                             .' ;
                a1
                ::                                         * =  q)q1z           >. o  t:                                                             :'.
                m
                /                                         :0 =E .  '2 œq,t*     U
                                                                                %
                                                                                . *
                                                                                  -
                                                                                  Q  2                                                                              '
                D                            .             .-
                                                           O  ' 5
                                                               =   .t
                                                                    '    *oz    c a.  o                                                             .. .
                r
                =a               =
                                 w2
                                                           tv   r
                                                           ., a oc  =XsC a
                                                                                C)2
                                                                                w -
                                                                               tp.
                                                                                     rï
                                                                                 *(! p                                                            x .'              '
                Q
                o
                a:
                                 (
                                 g
                                 p                        c
                                                          o r.ftz=..:=s œt
                                                            (p .e
                                                                      .
                                                                         nSc: oo
                                                                o = x) .e2 o >.
                                                                                                                                                  '
                                                                                                                                                  :
                                                                                                                                                  .
                C
                !n-              e
                             o .'s                        O     2J = t
                                                                     . x a.E =                                                                       :
                I            G 'f
                                wn
                -            @ *                                :     w l         .       ,                                                         .
                             g
                             ...2
                                a                          l
                                                           ! .(
                                                           I    iv '
                                                              , I  . i
                                                                     i                    r
                                                                                          y                                                          .              :
                              tz=                          ! :     k                      ;                                                          .
                             =! .s
                                 =                         ! . I
                                                           j    1 4, :
                                                                   , !                    l                                                          .
                                                                                                                                                     .
                             8 r'
                               qi                          ! ;I '
                                                                r 1
                                                                '  1 I
                                                                     i                    i                                                       '.e.
                              .::*x
                              >
                             'I
                             =    y                        j 1I
                                                           h
                                                           k  , jl
                                                                 ; Ji ij
                                                                       i jj
                                                                          1                                                                        y.
                             .0
                              Ii.l                     ,( j j
                                                            ë 1
                                                              E 1
                                                                ! I
                                                                  !                                                                                  . .
                             S =                       a; ,! t        !     1
                             eo                        t
                                                       4
                                                       . Iar 1        J
                             .                                    '
                               m                              : t     j).. j                                                                                        .
                    '
                             @  X
                             E >o            ..        1. =.
                                                       :      1 =o l jkJ.'.1                                                                         '              '
                                  .                    .' -?
                                                      .;   '. 1  .
                                                                 t, 1 '     i
                                                                          . I
                                                      .  f1.              ! r .j
                                             '
                                                      i
                                                      k
                                                      j
                                                      :r
                                                      ?
                                                      ï
                                                      .  '
                                                         ,
                                                         .
                                                       .!:
                                                         1
                                                         t
                                                          9
                                                          5
                                                           4
                                                           'i
                                                           . t.  i.$1d
                                                              ..-E
                                                              .
                                                                     ,
                                                                     1
                                                                     ',i
                                                                     : ;1
                                                                        !
                                                                        'k'
                                                                        : ) ë
                                                                            j'
                                                                             Eik
                                                                               2.: I
                                                                                   !                                                                 .'             .
                                                                                                                                                                    '
                                                                                                                                                                    '
                                                      = I i ;;
                                                         .
                                                         ...            liI j.s;a!                                                                    .             .




        =+
        X
        j-
         jj
        l
        t;

        2
        X!
        I
       'N
        V,
         i 4e
        K.
         t
         Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 21 of 96




         '
                         :.L
                           .
                         '
                         t'
                      :t!j
                        1j
                       .'
                      'y
                       c j
                      'l
                       . ij
                         ')
                         L;
                         1

                     z 'E # : :                             o                                                                                                                                                                               .                  '
                 .   :* q
                        'z%- e                              R
                      k ;
                        !.
                         .
                          p
                          e'e-
                            . &
                              !                             j        v;
                     #
                     .
                     eogw
                        i# !
                           n
                           a
                           zfu                              :
                                                            o =
                                                            i
                                                            '    elx y
                                                                     *
                                                                     *
                                                                     -                                                *                                                                                                                 j
                                                                                                                                                                                                                                        2è.  .
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                             . ' .
                     ; : za b
                            o                               A :'  n  *                                                tr
                     2
                     p'
                      e
                      eV!!.
                          jo                                  m
                                                              o a1
                                                                 ..=
                                                                  -
                                                                    aa           aZ
                                                                                  )                           p :
                                                                                                                9
                                                                                                                . Q
                                                                                                                  o
                                                                                                                  a            ,                                                                                                        4't'.
                                                                                                                                                                                                                                        '

                     $R.
                       2:::
                          *.aZ                                   x
                                                                 u..x%:e     os >v
                                                                             v                o * .r w
                                                                                              m       t
                                                                                                      z sa
                                                                                                         2                 a
                                                                                                                           o: o
                                                                                                                            . e                                                 o                                                       y.
                     a
                     =4:
                       z=. R                                     <. ft
                                                                     z>>
                                                                     œ       = .
                                                                             o =  x    œ * t  = .= w
                                                                                                   o o'
                                                                                                      = .p                 z  :                                                 u
                                                                                                                                                                                t
                                                                                                                                                                                z                                                       g..                    .
                      8: ;
                      .  '*=:    e
                                 .
                               *gi                                   m(
                                                                  u: a
                                                                  *     :)   a œ. 1
                                                                             = a   * .=e u œl
                                                                                         g =         .s
                                                                                                         =
                                                                                                         4y
                                                                                                                            >
                                                                                                                            -
                                                                                                                            %
                                                                                                                            =
                                                                                                                                    =
                                                                                                                                    < $
                                                                                                                                    =                                             e
                                                                                                                                                                                  >       *
                       : = ;;                                     t    .5
                                                                        -                            .9 X                           .- t.p
                                                                                  i- e u Etp
                                                                                  E      a
                     -
                     > -'Qk sl>
                              ex                                 a .. :      C                .       > *                  .2       >                           .t              .S*       uz
                                                                                                                                                                                          r                                                  '''''''
                     > .
                       F
                     ox:
                     4
                     :   7oa                                     .
                                                                 e =
                                                                   m a       <œ .
                                                                                m
                                                                                B w  .) z
                                                                                        * i>
                                                                                           j. .>
                                                                                               u <  .
                                                                                                    = za A                                   *    am                                      n
                       j=p  ;z=
                              e
                                                                 ..=o
                                                                 <* 0.
                                                                     :* >.   .
                                                                             o >o u  .  .
                                                                                        c Q
                                                                                     = a .o. .c   a
                                                                                                  Q:r
                                                                                                    j
                                                                                                  w = >* =
                                                                                                           aj                              a.                            j
                                                                                                                                                                         o <j
                                                                                                                                                                         r                z
                                                                                                                                                                                          a
                     (àx g :4                                          a=    uo
                                                                              . Y
                                                                                .. w           a. o        =                                 * .- *                                 .G                                                      '
             ;w
             o
             a       g :=
                       ,
                       z !!Re
                         .
                              t
                            jse
                            , *,             .                    I
                                                                  2 =e
                                                                 .g  t) qp
                                                                     o       D  o    *
                                                                             >. y. qr . z >
                                                                                        w =   o
                                                                                           u. >.  >
                                                                                                  t
                                                                                                  n =
                                                                                                    :
                                                                                                    t
                                                                                               . Q .*
                                                                                                        Q
                                                                                                        .
                                                                                                        o
                                                                                                    .y >-
                                                                                                          =.
                                                                                                          uQ)
                                                                                                                                             w .
                                                                                                                                            == (
                                                                                                                                               J
                                                                                                                                               u. =
                                                                                                                                               =
                                                                                                                                                   u
                                                                                                                                                   u
                                                                                                                                                   E                     = j
                                                                                                                                                                           e
                                                                                                                                                                                a
                                                                                                                                                                                'n
                                                                                                                                                                                 w
                                                                                                                                                                                 r
                                                                                                                                                                                 y  x!
                                                                                                                                                                                     >!'                                                .
                                                                                                                                                                                                                                            .
                                                                  H - .:      :
                                                                              * :
                                                                                *' .S= u xo o
                                                                                                                                                                         .
             k
             tu
              n      % :r :                                      ..     v)                     œ . =' xu .                                  :  o
                                                                                                                                               >.  x                     xi-     z i
             <
             J z
             '
             x :t*a
                  z
                  *;.
                    -
                    s=
                    j j
                      !                                         a
                                                                o. a
                                                                <  1
                                                                   ==o!
                                                                     i       =
                                                                             .
                                                                             * c=    =  ë s
                                                                                l x* wo o l    v
                                                                                              t x 4 v
                                                                                                  o o . *
                                                                                                       = ao:                               xo> r
                                                                                                                                               =
                                                                                                                                               a
                                                                                                                                               .  <
                                                                                                                                                j o                      q!u.    E
                                                                                                                                                                                qp  2
                                                                                                                                                                                 o xo                                                   ;
         f-          y
                     e zP*# '
                            &
         s
                                                                o (!.os      sw
                                                                              &' ,            -..< .
                                                                                                                           5 <â- .                              .
                                                                                                                                                                .vs             s. wy                                                   V'
                                                                                                                                                                                           ''
         x
         z
                     t
                     x- z:,
                          .j                                                 .                ...  a
                                                                                                   . It                                                                         - .
                                                                                                                                                                                      -
                                                                                                                                                                                           .

         x
         ua          â% -e. :
                      ' X ï,1:                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                 â
         o>          '>
                      G * '.
                           1 :2
                              *                                                                                                                                                                                                                 .
         (            E .: x  >j                                                                                                                                                                                                        u;.
         zw7.          ::E'
                           11a tx'g                                                                                                                                                                                                                    .

         <
         g
         '            2
                      .=v
                      r    w: rz; )i
                         2:4                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                            ' '
                      = '
                      :  y    h-  x
         ?            .       .;zo
         '
         J'           a o2 g
                      '    %z
                              *
                              Td ae                                                                                                                                                                                                 :                      .
         !
         o            q'g
                      r
                         E<2x.:Nvg
                           a
                           '                                                    $ o
                                                                                v
                                                                                ez,u zs
                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                                    œ
                                                                                                                                                                                                                                    e
         z:
         u)           :
                      qxx
                        >. < 31'                                                                                                                                                                                           . ..- ...'
         t
         Ox.         5c  t.e +e .i                                             m
                                                                               - .m
                                                                                    ,'                                                     :                             u                                                 m
                                                                                                                                                                                                                           c C: ..'     .

         oa
         u
         >           :8.o
                      :dx. .
                         oe
                           .
                           .re   o
                                  o     .
                                                                                o
                                                                                =.
                                                                                p .e.=.
                                                                                :>.=v.
                                                                                    .            =
                                                                                                              o
                                                                                                          , ..-               .
                                                                                                                                           x
                                                                                                                                           s.      w                                                                       l  nfy4
                                                                                                                                                                                                                          uk; g
                                                                                                                                                                                                                           e  .  ' g. '
         o
         a
         Ck:
                     ;y
                      : a:5
                          v.  1v
                                 .
                                 =
                                                                                =to.ooj>'
                                                                               *s .
                                                                                                 o
                                                                                                =*    .     c=
                                                                                                             *                =
                                                                                                                              o                .. (
                                                                                                                                                  , '
                                                                                                                                                    .,.-
                                                                                                                                                         m
                                                                                                                                                                                                                          .>
                                                                                                                                                                                                                           :z   gj.s..
                                                                                                                                                                                                                                -s
                                                                                                                                                                                                                          c>z. ':       ..
                                                                                                                                                                                                                                             .

         <.          . .                                                                                      .              =                           o           o
                     oà .gs - :.  i,a                                          sa * *='t
                                                                                       z        +u*                        . ..
                                                                                                                                                                         '
         =                                                                                                    1                                         ..                                               ..               e â
         k
         u
         u
         .a.          k,
                      .iYt.t-
                           :  œ:
                              ;  s>oj   .                                       0
                                                                                ,-.u:
                                                                               mz   r
                                                                                    oyj
                                                                                      ;         .
                                                                                                *
                                                                                                .     .       *            - -
                                                                                                                             >o. ->
                                                                                                                                  -
                                                                                                                                  Q                         Z
                                                                                                                                                            o        .=                                   .
                                                                                                                                                                                                          *
                                                                                                                                                                                                          0
                                                                                                                                                                                                          .
                                                                                                                                                                                                                          .c
                                                                                                                                                                                                                          = g
                                                                                                                                                                                                                            a,                   .         .
         o
         .
         =
          . S
            ==
             aB
              &:
               xK7
                 =:                                                             o
                                                                                c:
                                                                                s
                                                                                  : o
                                                                                    =
                                                                                  ow.
                                                                                    =
                                                                                                o
                                                                                                œ
                                                                                                              a
                                                                                                              o                    e
                                                                                                                                                        *
                                                                                                                                                        *
                                                                                                                                                           m
                                                                                                                                                           >
                                                                                                                                                             k                                         =o
                                                                                                                                                                                                        c:
                                                                                                                                                                                                             :  v jK
                                                                                                                                                                                                             o. œ ,
                                                                                                                                                                                                           . >
                                                                                                                                                                                                                            -


         v)
         <                                                                      o r
                                                                               ./sm
                                                                                   pa          .q
                                                                                                -)        . s.
                                                                                                            o .. '                             .
                                                                                                                                                        -
                                                                                                                                                        .. .
                                                                                                                                                        tz   .                             :.         x
                                                                                                                                                                                                      ya   .
                                                                                                                                                                                                           2 v    .r
                                                                                                                                                                                                                   .-y
         =                                                                        :
                                                                                  m.            u                qz                                . n                                     o             tj         z
                                                                                                                                                                                                                    o ya                ..
                                                                                                                                                                                                                                         y
         u
         2
         >                                                                      *
                                                                                e
                                                                                z:0
                                                                                  q%
                                                                                .ao'c
                                                                                    œ
                                                                                    =           =
                                                                                                .
                                                                                                -
                                                                                                o             &
                                                                                                              *
                                                                                                              >>                   x
                                                                                                                                   O >
                                                                                                                                     - >
                                                                                                                                       o B- '                                             =
                                                                                                                                                                                          -
                                                                                                                                                                                          .:
                                                                                                                                                                                           1          B
                                                                                                                                                                                                      KS
                                                                                                                                                                                                     -E m           *
                                                                                                                                                                                                                    b*
                                                                                                                                                                                                                     wo*
                                                                                                                                                                                                                       m                        j
                                                                                                                                                                                                        =*
         =a                                                                    .                                                                                                                                        Qm o
         u                                                                     .6   * >.        >             '
                                                                                                              r                    F                                                      .-
                                                                                                                                                                                          s,                        o>.wo o
         w
         a:                             ..                                      oc .e
                                                                                o   cu=E'en                   o                            g
                                                                                                                                           .
                                                                                                                                           :                             -                o
                                                                                                                                                                                          .
                                                                                                                                                                                          .        t .e
                                                                                                                                                                                                      .
                                                                                                                                                                                                   pw =  t
                                                                                                                                                                                                         ;psw       a
                                                                                                                                                                                                                   .n   =
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                    8?.:= c
                                                                                                                                                                                                                          a
                                                                                                                                                                                                                        u ta
         o                              '                                       (. m ..
                                                                                      .E =                                                 œ                                              =-       e ie .0                                       ..
         .
         o-                    =                                               .e r & œ
                                                                               > to tp o tz                                                                                               *
                                                                                                                                                                                          o        '
                                                                                                                                                                                                   z o qh           E
                                                                                                                                                                                                                    o k;j E=
         c=z                   .t
                                8v                                              e:
                                                                               Nezq
                                                                                  >'t
                                                                                    p                                                                                                      w
                                                                                                                                                                                           w       tpz
                                                                                                                                                                                                   o .tp.
                                                                                                                                                                                                        a0          u
                                                                                                                                                                                                                   a .:.o f             2                  .
                                                                                                                                                                                                                                                           .
         o
         f
         œx
         ia
                                e
                               Y$
                                                                               >
                                                                               op.Q
                                                                               q  *'G
                                                                                  *
                                                                                  c.-
                                                                                    Ro
                                                                                      =
                                                                                      *
                                                                                      s
                                                                                                                                                                                          6
                                                                                                                                                                                          =
                                                                                                                                                                                          .
                                                                                                                                                                                                   v
                                                                                                                                                                                                   $= !
                                                                                                                                                                                                      ,=
                                                                                                                                                                                                   t!.> e=
                                                                                                                                                                                                                    c(:
                                                                                                                                                                                                                      za j
                                                                                                                                                                                                                   =o o o
                                                                                                                                                                                                                          .              ,                 .
         z                1                                                    .E srp =z=i
                                                                                         -                                                         '
                                                                                                                                                                           e .4.w
                          u:.
                            :.o                    .        .. '.              x         z     *                                                       o                              eq  >. .=   5=;>'1.   .
                             -                                                                            .                                            u.                .
         .-               Q   u
                              *         .           <             '            .N= ,
                                                                               o       . o,    =                                                                 .         o
                                                                                                                                                                           u      .. r ..s,         sm
                                                                                                                                                                                                  q);  y
                          1
                          IZ #Z                     ul                         $zg, u*ck .
                                                                                         2
                                                                                        .*
                                                                                               o
                                                                                               =                  X             ..
                                                                                                                                 *                      .    d             p       .
                                                                                                                                                                                   * =     6      E =
                                                                                                                                                             * a C,'      'o
                                                                                                                                                                           c-1n
                                                                                                                                                                              d
                                                                                                                                                                              2'
                                                                                                                                                                               7 r'.
                                                                                                                                                                                   %
                                                                                                                                                                                   B'=J
                                                                                                                                                                                      Q5
                                                                                                                                                                                       'VC2of
                                                                                                                                                                                            E: =: *D'
                                                                                                                                                                                                    >
                                                                                                                                                                                                    ê
                                                                                                                                                                                                    2Y =
                                                                                                                                                                                                       *Z Y
                                                         p        .                   a
                          * =o                      %J *  8z'                   =
                                                                                $, 1  ' ob     *      '           *              h
                                                                                                                                 d                                                                     %
                         2 o                        X >-e= o                    m              tz                 o
                                                                                   xo==œx
                                                                                   =m          m                                       o                    =>          ..=n top =.> a,=    w = o                                                          .
                                                                                                                           .
                         -e .me                        ; ëI e
                                                    D ..>-a 'E 4                ooo
                                                                                œ
                                                                                o              m          . -
                                                                                                            o                          u
                                                                                                                                       o           =        D         . '>r
                                                                                                                                                                        .
                                                                                                                                                                           z   .   x s
                                                                                                                                                                                     '  =
                                                                                                                                                                                        o .s
                                                                                                                                                                                      s.,% >..e
                                                                                                                                                                                                    :
                                                                                                                                                                                                  B'c
                                                                                                                                                                                                    c.w
                                                                                                                                                                                                       c
                                                                                                                                                                                                       o x.
             .
                          œ
                          >
                          .
                          r. >.
                              4.            .       O
                                                    œ lg.
                                                        *
                                                        flo%
                                                           2       .
                                                                               o
                                                                               rkw
                                                                                 s *
                                                                                   >-'w
                                                                                 !n= o
                                                                                 .
                                                                                      $
                                                                                      -        œ
                                                                                               Q
                                                                                               =
                                                                                                      .           =
                                                                                                                  .-
                                                                                                                                '      œ
                                                                                                                                       .
                                                                                                                                                   '        .o
                                                                                                                                                             .. uo
                                                                                                                                                            ...           2   l -
                                                                                                                                                                           =:ue =
                                                                                                                                                                                   *k     u;
                                                                                                                                                                                  .e p.ru=1
                                                                                                                                                                                            >*.
                                                                                                                                                                                              xY=   *
                                                                                                                                                                                              -<5 ' guc
                                                                                                                                                                                                       4 ;
                                                                                                                                                                                                       o
                                                                                                                                                                                                       .s $
                         == kœ                      uj I. G
                                                          =
                                                          sj
                                                           :.. . .;            g.
                                                                               K.u.
                                                                                  j)xv
                                                                                     .,aep     .
                                                                                               a
                                                                                               -                  *                                          t., *1 : >o..>$.0='   i
                                                                                                                                                                                   K.u.s,av=   .s'ï2:m .>
                                                                                                                                                                                                                                                           .
                               !                    c                          z                                  z                            =             K                     >                      o
                          o
                          a:
                          +  o
                             vz)                 /r c    $
                                                         j
                                                         .ku.j                  .    o .0                                              :                     o    ..-.. 'ou  0::w8 q
                                                                                                                                                                                   zi=
                                                                                                                                                                                     rpoej. u  k;.
                                                                                                                                                                                                 yuow=    =
                                                                                                                                                                                                          s                                                .
                                                          .:e= . .
                                                           .
                                                           g                    g= t
                                                                                   va  *
                                                                                       q
                                                                                       c)
                                                                  ,                             m     .     *              .           o                     E            '- s     . o      c
                                                                                                                                                                                            to<tu=     x +
                         .Q:
                         Q>. o          .          h
                                                   .Ww   .j      k             vs. =
                                                                                   oyq
                                                                                   m a
                                                                                     a,
                                                                                      )w
                                                                                       =:       *
                                                                                                *           *
                                                                                                          ' =                          o -                   E      =   .*r;
                                                                                                                                                                          x 'mtpmoac.>.g
                                                                                                                                                                                     g  0. .ït
                                                                                                                                                                                             .tv
                                                                                                                                                                                               wea.ms
                                                                                                                                                                                                    oo c
                                                                                                                                                                                                       e;o
                                                                                                                                                                                                        : o                                                .
                                                                                                                                                                                                                                                           .
                                                     -    trez
                                                             t>  .               ''p   o        r
                                                                                                e           p                          œ                    Q
                                                                                                                                                            (J
                                                                                                                                                                                  . o
                                                                                                                                                                                    .-!s e
                                                                                                                                                                                         mo=*'
                                                                                                                                                                                             >= txt . >.c
                                                                                                                                                                                             yp œ !!=-. a
                                        .            c    .
                                                          >. m
                                                             o   t             =xp s z          o                                        -
                                                                                                                                                   u                                   w œ gsx s s         . s = = .c:y
             .                                      Z :
                                                      1<'
                                                        .
                                                        BI                     z.
                                                                                Q'P=
                                                                                   .           u
                                                                                               ..                              '               '                                       œ
                                                                                                                                                                                       =:=
                                                                                                                                                                                         s=.      6IQ 32:E:E e   a,.q up=..
                                                                                                                                                                                                                         Q    c
                                                             .. s ..z.,        m .el pa
                                                                                      v)=@                                                                                        .. .=sus. fao. <.o.<o  :.<g<wotog a.a.zz- socx!
                                                                                                                                                                                                      x <0                                                 .
                                                            ).                 F* =m c
                                                                                     o=
                                                                                     uql                                                                                                  = .:ruro.: qo tp rw ay m .-
                                                                                                                                                                                                                   =;iogz




+
 X
'cj
r
.
o
 :
'g
 R
s* 4:6
%
# a
 I
    t
g) +
          Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 22 of 96
 *';C %
 t .%'
                      'k'b
                      ?Xl
                        'l
                        )y
                      '
                        .)
      #               :k
                       ï
                       è
                      '
                      .
                      '
                       li
                      >'
                      .L
                      .J

                       ):
                      'j
                       ir
                       'i
                       ;.f

                       'j

                      .j
                       t
                       .
                       :
                      k?

                  a 4ze R $                                  o          .                                                                                         .
                  '
                  ;'
                   *; w
                      Z-
                       v*'a                                  Z         Z                                                     o                                           :.
                  j t.
                     g e.
                        !.                                   :        .e.
                                                                      =y .p
                                                                          g      .
                                                                                 .                o
                                                                                                  .       .s
                                                                                                           .          u.     .
                                                                                                                             z                  .
                                                                                                                                                w
                                                                                                                                                                       r$....$'
                                                                                                                                                                      :,
                                                                                                                                                                                  .
                                                                                                                                                                                  .
                  ,
                  SN:!'=k*
                   E      :'!
                          oll>                             * z
                                                           tx o t*
                                                                 :=o
                                                                   x             .2Q
                                                                                 =
                                                                                   *          a   .2Z
                                                                                                  =
                                                                                                    o      *
                                                                                                           u
                                                                                                          =*
                                                                                                                =
                                                                                                                v
                                                                                                                *z -Io <=
                                                                                                                        = u.                     hZ
                                                                                                                                                 z
                                                                                                                                                  .
                                                                                                                                                  ': o
                                                                                                                                                  l
                                                                                                                                                                  47''
                                                                                                                                                                     ..;'
                                                                                                                                                                       .
                                                                                                                                                                      ''
                                                                                                                                                                         %
                                                                                                                                                                         '
                                                                                                                                                                         .
                                                                                                                                                                                  .
                                                                                                                                                                                  .
                                                                                                                                                                 ,* J'   '        '
                  3o o'
                      g.s>' ej                             * o= o
                                                                t =.             *     a      =   :        =    s  =    .l t-/
                                                                                                                        z                       az w             ....
                                                                                                                                                                    yy..;.
                   #
                   $'g
                  dl .
                     wep.egzt$
                             z                                a
                                                              m .
                                                              .
                                                              t =)a:v *0
                                                                o
                                                                m st             2.
                                                                                  * a
                                                                                  .- =
                                                                                     .
                                                                                              h. q'
                                                                                              uB) !
                                                                                                  .
                                                                                                          .
                                                                                                          2s
                                                                                                          o.-
                                                                                                                .
                                                                                                                o
                                                                                                                .
                                                                                                                e
                                                                                                                i
                                                                                                                -
                                                                                                                   .
                                                                                                                   :â
                                                                                                                    c: œ. *
                                                                                                                    :
                                                                                                                    o
                                                                                                                        >
                                                                                                                        o   :             s
                                                                                                                                          .
                                                                                                                                          q,     o
                                                                                                                                                 a e
                                                                                                                                                 .  .
                                                                                                                                                    m
                                                                                                                                                    =            #..'.':    .     k
                                                                                                                                                                                  '
                                                                                                                                                                                  .
                  4 t-
                     t
                     .x'                                         <*
                                                                  k :
                                                                    a.v' .!
                                                                          d      =. >    .
                                                                                         -o                                      =.       i
                                                                                                                                          .
                                                                                                                                          q-
                                                                                                                                           , o
                                                                                                                                             tz <> .q
                                                                                                                                                    .            ,
                                                                                                                                                                 #
                                                                                                                                                                 ..:
                                                                                                                                                                   )
                                                                                                                                                                   . ..           ;
                                                                      .
                       '*a                                                          .. =                        .m    >      o        w                            .              .
                                                                                         > -              u.    =
                  z
                  Q
                  $' :ï= &'1                                      =
                                                                  Qe w s
                                                                       ooj
                                                                         == l
                                                                            ..
                                                                            *      u
                                                                                  wo   =
                                                                                       @.ma
                                                                                       >  v   o
                                                                                              >
                                                                                              -   .
                                                                                                  :
                                                                                                  it      :
                                                                                                          >
                                                                                                          Qz
                                                                                                           .    :*    a
                                                                                                                      .
                                                                                                                      o      J
                                                                                                                             r
                                                                                                                             r  >* J .gw j a a                   gs
                                                                                                                                                                  .. .            .
                  1
                  ïx
                  -  :j
                     -
                         r
                         ;xv
                       zzu  '
                            .
                                                                  =
                                                                  1-8 =<
                                                                       v.!(.a     œ:   *
                                                                                       ''.x
                                                                                              œ
                                                                                              w
                                                                                              a
                                                                                                  *
                                                                                                  =
                                                                                                  E
                                                                                                          .
                                                                                                          œ
                                                                                                          *'
                                                                                                                .
                                                                                                                Q'o
                                                                                                                :
                                                                                                                  l
                                                                                                                !.=
                                                                                                                      >
                                                                                                                      -
                                                                                                                      *
                                                                                                                       -t    .
                                                                                                                              lu1 O=
                                                                                                                                   u. Qu
                                                                                                                                       .. '
                                                                                                                                          .
                                                                                                                                          =
                                                                                                                                          2 ' q
                                                                                                                                              k
                                                                                                                                              D
                                                                                                                                              -, >
                                                                                                                                                 v'               '
                                                                                                                                                                  .-'t,.
                                                                                                                                                                      .. ...
                  >-                                             .
                                                                                                                  s   j! :   . a. >. >' +
                                                                                                                             m
                                                                                                                             Q' -
                                                                                                                                Q         *- pE o2                ''o
                  X
                  c
                  z
                  y
                  .
                    èz..ej
                         v zc
                            1.
                            lC
                                                                 '
                                                                 <E
                                                                  Q.
                                                                   'e'
                                                                     œ.9
                                                                       j==
                                                                         .=>z     =
                                                                                  .    =
                                                                                       Q
                                                                                       a,=
                                                                                         . ==
                                                                                            ., t
                                                                                               $g          <
                                                                                                           g
                                                                                                           t    o
                                                                                                                Ji
                                                                                                                * 2
                                                                                                                  y .
                                                                                                                    kz
                                                                                                                     *
                                                                                                                     g ar
                                                                                                                        : ='
                                                                                                                           o' =e
                                                                                                                               o =
                                                                                                                                 *q
                                                                                                                                  ,xc tK o
                                                                                                                                         g- tl
                                                                                                                                             5 xe
                                                                                                                                                o                ....ê
                                                                                                                                                                     ''':
                                                                                                                                                                     '  c'
                  .
                  j B    ; e                                     o to:j:.o
                                                                         *.>     .u!   :       ..*p
                                                                                               -*     .                               .                 -            '..i.
           1      Q.ewv od :yj                                           m(o                   ,          ..1       5 4#. œ .' k'    *t y. lj.j#)                     ,
                                                                                                                                                                      '
                                                                                                                                                                      ,, .        ,
                                                                                                                                                                                  '
           o*-    r 4! t% e                                                                                                                                           J .
                                                                                                                                                                       r
                                                                                                                                                                      . '
           a      * 'z '
                       *E:
                  % : o: r
                          s
                          '                                                                                                                                           :'
                                                                                                                                                                        .         .
           Q%                                                                                                                                                    . ' '.
                                                                                                                                                                    .
          <
          -.
           4.     w*:'#f
                  #
                  r    aQ2
                         -k::o                    '&
                                                  ='
                                                   rtl                                                                                                           ;#'
                                                                                                                                                                 .'
                                                                                                                                                                   ,
                                                                                                                                                                   ''')           '
          r-
          aa
          u       e)=e
                  t  '.: .:
                          m
                          =:                      q;.u
                                                  =  z .9
                                                     o  .-.                                                                                                           ':.è
                                                                                                                                                                      .  ..
                                                                                                                                                                           :      .
          x
          a       :o.%'al eg o.a                   u vjs
                                                   :        o                                                                                                         .'.
                                                                                                                                                                         '        .
                                                                                                                                                                                  .
                                                                                                                                                                      ,
          z
          =
          >       v= .g.t
                        2
                        - .;
                               .                   .4
                                                   = v-     a                                                                                                         ..
                                                                                                                                                                            î
                                                                                                                                                                            .
          Q
          o             >'a
                   e =* *    >g
                             a                     t
                                                   o>x
                                                  :s    .,- r
                                                            j
                                                            o                                                                                                     ..'' .   .E
                                                                                                                                                                            :     ,
                                                                                                                                                                                  .
          >
          2        r 2@ <
                        .te  xV'X                  >    ti>.                                                                                                        .. ' r
                                                                                                                                                                         ..
          .<
          >       zt
                   p =Ev
                   ;    . r <  -K                   a= .=
                                                        > cqs
                                                            c$                                                                                                        : '.
          o          e$
                     .  .,; E! .!,
                                                    =                                                                                                                 . ..%
          a
          w       'E
                   t
                   qw
                    ''
                     j* r
                        q 'v.5-:         '        a.q),.<>
                                                       a.-e o:
                                                            s                                                                                                         .'.'
          q
          a
          o       =cj
                   m 11..
                        x
                        j111=
                        -
                               E
                               g                  s >
                                                   .:x
                                                       .=
                                                        *
                                                        o=  o
                                                            c
                                                                                                                                                            E .
                                                                                                                                                              '.
                                                                                                                                                            t ..
                                                                                                                                                            E
                                                                                                                                                                       ' .
                                                                                                                                                                      . ..

          a
          a'       t)1)<tx,g =                     x r: =                                                                                                   z: ..> ''..
          up
          a:       êx
                   e
                   . > é:   'i ei
                            :                     .wso  = ej!                                                                                               .j..,
                                                                                                                                                                ..''
          o'      ': ta'e  <. y:.                 = =
                                                    .' m                                                                                                    g         . .,
          o
          u      .
                 1
                 :.*''-so
                     x  t
                        x '                       d
                                                  e
                                                  a.v'
                                                    L
                                                     .a
                                                       -
                                                      *Go                                                                                                    (sj
                                                                                                                                                            .c
                                                                                                                                                            J  h
                                                                                                                                                               -
                                                                                                                                                               ',.'
          g:a el i z
                   *'o                            E     o                                                                                                       .'. .,
          D    *ao ' z.=
                       x.                         o  @  4                                                                                                   s ..'1..
          a
          û'   :
                  .r
                   o .  :                         ua o                                                                                                      g 'A).'         .
                                                                                                                                                                                  .
                                                                                                                                                                                  .
          %
          ;t. f.
               >
               c
               lg:s.
                   ,.E
                     $-w
                       =
                       .
                        .a                        I
                                                  c.s.
                                                     s=
                                                      :
                                                      =                                                                                                     '
                                                                                                                                                            :
                                                                                                                                                            y<j ...
                                                                                                                                                            .     :               .
          k
          uu
           a t$t
            .
               m .v
                  ï.s
                    .x%.
                       5                          ).'
                                                  1   N.xj
                                                      -                                                                                                      ï
                                                                                                                                                            to    ',
          =
          e-  :
              ou y  :'
          o z u.txxtx=
          a
                      !t
                       v
                       ox .                       u
                                                  v..a9e=
                                                  .>
                                                        =*                                                                                                  -
                                                                                                                                                            œ< ju
                                                                                                                                                            >
                                                                                                                                                             .
                                                                                                                                                                .
                                                                                                                                                                   '
                                                                                                                                                                   l.
          m
          v
          =t                                      wn
                                                   =.'
                                                   =$
                                                     s:a
                                                     o.
                                                       .
                                                       z                                                                                                         2t.,
                                                                                                                                                                    1 '
                                                                                                                                                                    *
                                                                                                                                                                    .
          ua
          2
          >
          :t
            .                                     q
                                                  c'p
                                                  = i
                                                    s'
                                                     q
                                                     ö'
                                                   vzm =                                                                                                               ..
                                                                                                                                                                       j
          k
          $u9
             .                           .   *      c
                                                    (p.aœ :                                                                                                            ''
          a:                         .       &    .=E 'dr œ.*                                                                                                         .'
          o
          .-
          O
            .                =
                                             *
                                             o.
                                              , $v==.
                                             (:
                                                    eR  lj
                                                      gj o
                             o               .-   q, o 0. ez                                                                                                     .*
          o
          D
          I
          o
          œS
                             =
                             ,
                             s
                             E
                             :
                                             C
                                             o: R*
                                             O
                                                 m
                                                 c-
                                                  z=.
                                                    O
                                                    j=ck
                                                      m
                                                        '
                                                        W
                                                        2
                                                        g'
                                                        >
                                                                                                                                                                 '
                                                                                                                                                                 j
          ff                 v.
                              h
                              u-
                               '                                                                                                                                  ..
          x               P v)
                          o m
              '           ï .=
                             >                                              i
                                                                            I
                                                                                                                                                                  ''        ..    '
                          * ='o
                          I                                                 1
                                                                            j
              .           @ m                                               J
                       2 *o
                       -                                                    r
                          e .P                                              I                                                                                    2
                       =
                       .>
                       > $
                        ...
                                                                            I
                                                                            I                                                                                    4
              L        =
                       => <
                          &
                          i                                                 1
                          >z                                                !
                                                                            d
              .           @
                          eg                                           ,    ;
                       Qb
                       .                                 Tn          '.' l
                       E >o.                            =
                                                        13           'u. I
                                     .                  a=           .zj.
                                                                        ,
                                                         .J
                                                         Q           -
                                                                     ,t
                                                                      j                                                                                          j
                                                                                                                                                                 >




+
X

àB
t

s ?
à
C O
I
V
g1('. +
         Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 23 of 96




     @




                 '
                    k
                    ()
                    .7
                    .
                 ?'V
               ...


                : z f: :                               *'
                zt
                o '
                  .z:
                    ,
                    ë.
                     !
                     &,       .                       '
                                                      '2
                                                       g .q
                                                          .'
                                                           ;                                                                                                                                                                   1'             ,
                a
                Vë1s.
                    *!            '                                 .                                                                                                                                                          +'
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                 r            '
                r,
                 .'
                  z
                  .=
                   ::
                    t
                    '
                    f                                 a
                                                      g =
                                                        q'z
                                                          u
                                                          .                     '
                                                                                a
                                                                                s
                                                                                o                                                                    .                                                                         j.
                1 :k'
                    ae                                          o...
                                                                .                -
                                                                                 .                                                                   o
                                                                                                                                                     r                                                                         :
                                                                                                                                                                                                                               ..             .
                1j :
                   >
                   -..aq                                     *
                                                             a'
                                                              .a
                                                               a
                                                               '
                                                               -                .
                                                                                *
                                                                                s'                     t:                                  .
                                                                                                                                           . '
                                                                                                                                             -
                                                                                                                                             x                                                                                 :
                                                                                                                                                                                                                               ,.
                : 4.
                   p
                   k  a,                                    x
                                                            x4 e                .
                                                                                >
                                                                                e
                                                                                .                .     I
                                                                                                       a             .           s         w
                                                                                                                                           , z
                                                                                                                                             s                       .
                                                                                                                                                                     a
                                                                                                                                                                     .                       o                                  ;
                ' i x ='u                                       t
                                                                .z.
                                                                  >              .               = .:                =           o         z' .r                     .,.                     o
                                                                                                                                                                                             =                                    ;
                                                                                                                                                                                                                                  .
                1.
                 1
                 %2zj:j
                   !: ;
                      r                                     .
                                                            g.e
                                                            .
                                                            k=
                                                              o
                                                              4
                                                                                :
                                                                                a
                                                                                à
                                                                                -                j
                                                                                                 :  = 2m :ut1!
                                                                                                    .
                                                                                                 sa a
                                                                                                    a: o
                                                                                                                                 .
                                                                                                                                 Q
                                                                                                                                 ' J wg
                                                                                                                                 =
                                                                                                                                 v 2 s
                                                                                                                                                                     =
                                                                                                                                                                     - '.J-
                                                                                                                                                                     <
                                                                                                                                                                     4 (
                                                                                                                                                                                             z *.
                                                                                                                                                                                             J
                                                                                                                                                                                             .                                   .
                                                                                                                                                                                                                              ..?.
                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                 ...
                l q''a j
                       :,>                                  .   .               *                                                =          o .aa                                            u $z
                c,t     .y                                  .c
                                                             œ>                  :                *'   :j g
                                                                                                          . J                                                         o :     5
                                                                                                                                                                              .              .
                  e3 1
                     =vs                                        ox              '.
                                                                                 :-              .                               .z        <z                        >.
                                                                                                                                                                      - =
                                                                                                                                                                        .     .
                                                                                                                                                                              *              a       e                          .
                                                                                                 =!    >œ w tu                   =w         z e.                             #-        .     <a >
                                                                                                                                                                                                .                              .              (
                                                                                                                                                                                                                                              .
                % :#;e
                .                                            *
                                                             x :.           > .- -a                    u h
                                                                                                             :l
                                                                                                          ::' a                   : .
                                                                                                                                    . .
                                                                                                                                      -E
                                                                                                                                           o                         o
                                                                                                                                                                     r e  : *          c
                                                                                                                                                                                       .        .5                                '
                                                                                                                                                                                                                                  .           r
                *o
                 o s;::
                      .               .                      e
                                                             . =
                                                                s
                                                                 0,         %    Y
                                                                            cl s *
                                                                                    x             u
                                                                                                  =    o >G) .                   >o . y
                                                                                                                                                                     . y.
                                                                                                                                                                     = = = .a q
                                                                                                                                                                              o       =o     u
                                                                                                                                                                                             z .2                                 .           .
                                                                                                                                                                                                                                              f
         *'     :$
                 z:1
                 ' t
                   gsv                                      =w  .e          q ,   . :            >Q-   >- * t :;
                                                                                                                                 .. .: .
                                                                                                                                       %                             w o p.. e        .â     k; >
                                                                                                                                                                                                u.                            .âw2            .
         1
         1      % 4zo                                        r. .
                                                                o .=g       .    >.'.
                                                                                    :            :*    & .S
                                                                                                       *  t' E                   .. 2               =*               Q
                                                                                                                                                                     .     2   o. a. i
                                                                                                                                                                               >     t-
                                                                                                                                                                                     .       e           if                    .      .       .
         o
         <      : 4,g1;.g BE                                .2
                                                             =  e .>e           2u               <
                                                                                                 = =. zo
                                                                                                       .. t
                                                                                                          j                      <.
                                                                                                                                  = z! o:                            x! x! y
                                                                                                                                                                           = o: u:j wj x!                                      .              '
                                                                                                 .     =
         <
         =      :g                                           *=                 v* uq)                    o                                                                                                                       .
         e
         =.
         .. a
            y4;
            ..
             g :
               .
              v.:
                4
               EJ                                           c
                                                            !
                                                            ,sa
                                                              t             o   s=
                                                                                '
                                                                                a
                                                                                w >,             x.
                                                                                                  x- t
                                                                                                 4'              -
                                                                                                                 -....           ,u. 1.
                                                                                                                                      I                              4A-'
                                                                                                                                                                        I. ,
                                                                                                                                                                           e..sw.
                                                                                                                                                                                .               -;
                                                                                                                                                                                             yd l
                                                                                                                                                                                             é                                    .
                                                                                                                                                                                                                                          .
         >
         =
         a:.    .jYj .o,e
                        /kG
                          o                                                                                                                                                                                                       ..
         ku
         >      vu,a,arxq,:                                                                                                                                                                                                       . ..
         D
         '
         D.     E.
                 :':o.rzkj
                         .
         >
         =<    c
               qtE .:a   :                                                                                                                                                                                                        .%          .
         i'
         w.
               ... :
               . v zr e                                                                                                                                                                                                           '           .
         o  14:tl                     '                                                                                                                                                                                               '       .
                                                                                                                                                                                                                                              '
         ua
         a:    R.2 u. e
                      q'j ! .                                                                                                                                                                                               : '
                                                                                                                                                                                                                            E
         o      *1l)<
                t    tuxy
                      j
                      . :=  :                                                                                                                                                                                               :.1'
                                                                                                                                                                                                                               .
         z
         u..    r > a .é                                                             e !.                                                                                                                             .
                                                                                                                                                                                                                      .     k
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            g -
         o
         t
         z
         :
         u
         a
         t
               '.
                5
                1
                  x
                  c
                  r
                  !jà:
                     e
                     '  !m
                       .>   :
                            z     ..
                                                                                     N
                                                                                     .'o
                                                                                     a  s
                                                                                        x;v
                                                                                        e cm                      .                                                                                                    .
                                                                                                                                                                                                                       *
                                                                                                                                                                                                                      zy    :j
                                                                                                                                                                                                                            a
                                                                                                                                                                                                                            ,  j
         >
         o      :)*w
                   w:  &u
                        cràz:                                                         &
                                                                                      =*
                                                                                        .
                                                                                        .  s
                                                                                          .s
                                                                                          2            m
                                                                                                       0        . -
                                                                                                                  .                         o                                                                          :t   ai;'
                                                                                                                                                                                                                               y. .z
                                                                                                                                                                                                                            X a'
                                                                                                                                                                                                                                              .
         x
         k
         e     :%
                t.ta xag E.vy;                                                       s xsa
                                                                                     .
                                                                                      :'=              m
                                                                                                       o       . =c
                                                                                                                  o
                                                                                                                                            =
                                                                                                                                           mo
                                                                                                                                                     '
                                                                                                                                                         '       *
                                                                                                                                                                 o
                                                                                                                                                                 o         .
                                                                                                                                                                                                                      -2
                                                                                                                                                                                                                      c
                                                                                                                                                                                                                      3
                                                                                                                                                                                                                      >.    j;
                                                                                                                                                                                                                             *
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              .
         <
         à
         wi
               !
               . g
                 :s
                u'
                 a k.
                   '4n%
                    j
                       a
                       ,
                      x7u                                                              .-'
                                                                                       =
                                                                                       .
                                                                                       >
                                                                                          =
                                                                                          @=
                                                                                          m =.
                                                                                             m         â
                                                                                                       -*
                                                                                                                         x
                                                                                                                         .
                                                                                                                                     .
                                                                                                                                 .. .-
                                                                                                                                     o
                                                                                                                                                                 -
                                                                                                                                                                 y .                                      xm
                                                                                                                                                                                                           :
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      e
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            ë
                                                                                                                                                                                                                            g
                                                                                                                                                                                                                            c
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                               )              '
                                                                                                                                                                                                                                              .
         =     .@>y. g.:                                                               :$ a
                                                                                          .,oo                                       .w.   >                     o
                                                                                                                                                                 vj                                       .0          c     . .#-
         p
         o
         =.    =oc
                 ex=;
                    >.x=                                                             :.
                                                                                      0
                                                                                      s
                                                                                      a   m
                                                                                          u H.
                                                                                          =  x         œ*                *
                                                                                                                         o.
                                                                                                                          ,                e                     o
                                                                                                                                                                                                          .
                                                                                                                                                                                                           1
                                                                                                                                                                                                           c
                                                                                                                                                                                                           x   o      o
                                                                                                                                                                                                                      y
                                                                                                                                                                                                                      >.    œ
                                                                                                                                                                                                                            x
                                                                                                                                                                                                                            - . .y
         *
         q t                                                                          = -.:'b                                                        .           .t
                                                                                                                                                                  ..                                    a       ld U             .
                                                                                                                                                                                                                                 w.           .
                                                                                                       ..q-)   . ' s.
                                                                                                                   *                       -*                      z                                 '= .      k                              .
                                                                                                                                 .
         =
         uu                                                                          =*.> o.o
                                                                                            y          .                                                   .c
                                                                                                                                                            -                           u.            =':          *aao
         Q
         >                                                                            o
                                                                                      v)=wu
                                                                                      =   oj           n.u.
                                                                                                         o      . s.
                                                                                                                   x
                                                                                                                    .                      xo
                                                                                                                                            u
                                                                                                                                                         . .<    >
                                                                                                                                                                           .           mo
                                                                                                                                                                                       -:;           .:
                                                                                                                                                                                                      *
                                                                                                                                                                                                      ëj5
                                                                                                                                                                                                        a
                                                                                                                                                                                                     .- m
                                                                                                                                                                                                                o
                                                                                                                                                                                                                : t
                                                                                                                                                                                                                oeo w
                                                                                                                                                                                                                      =
                                                                                                                                                                                                                      v,        ,g
         a :
         tu)                                                                          œ  e
                                                                                         q  s          >           =                       F                                           'K             S >       x t*e *
         v
         a                        '
                                      .
                                                                                     t'do ='p                      o                                                                   %             a=        .e = o =       .@.
         o:                       ,
                                  .
                                                                                     i:.e o
                                                                                          o
                                                                                     œ $a c                     w.
                                                                                                                                                                                       .
                                                                                                                                                                                       o=        oo
                                                                                                                                                                                                  ==r          a=,e
                                                                                                                                                                                                                  q)a*                        ;
         S
         a
         -
         u
         a
                                                                                     .
                                                                                     a
                                                                                     4a0.ov)
                                                                                     b g,;w=
                                                                                                                                                                                       * z
                                                                                                                                                                                       ..
                                                                                                                                                                                        .e
                                                                                                                                                                                         t:wo
                                                                                                                                                                                            o=
                                                                                                                                                                                             ..
                                                                                                                                                                                              o o
                                                                                                                                                                                                s
                                                                                                                                                                                                =L
                                                                                                                                                                                                 .
                                                                                                                                                                                                  k
                                                                                                                                                                                                  u
                                                                                                                                                                                                  ;= e
                                                                                                                                                                                                     if                       'j
         o
         u            P                                                               o  L-a= qœ'
                                                                                      >. t                                                                                             so
                                                                                                                                                                                       ,
                                                                                                                                                                                         * Csa   .E .0
                                                                                                                                                                                                 y az=         .
                                                                                                                                                                                                               Q (o
                                                                                                                                                                                                                ca  -/            :           '
                                                                                                                                                                                                                                              ,
         a
         82.         y@=                                                              =  *p.r
                                                                                            5c q*
                                                                                                ,                                                            .                         .s
                                                                                                                                                                                        .        a.y. mr
                                                                                                                                                                                                     a7 >.a     2l
                                                                                                                                                                                                               wa o.u&        . ,
                                                                                                                                                                                                                              .,.
                                                                                                                                                                                                                                .             '
         r
         e.           *:%
                      t  'e       .         w             . .                        .
                                                                                     .
                                                                                     a
                                                                                      s
                                                                                      %
                                                                                         .
                                                                                         5
                                                                                         ï
                                                                                         c  .
                                                                                            $
                                                                                            4 x
                                                                                               $
                                                                                               =
                                                                                               q
                                                                                               t'
                                                                                                p       œ
                                                                                                        =
                                                                                                                                                                           .            z
                                                                                                                                                                                        *          y
                                                                                                                                                                                                 ''- >ql.e*     1
                                                                                                                                                                                                                  >
                                                                                                                                                                                                                œ% q
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  m  yo         s .
                      *
                     ... :
                     Q
                     eY
                          E                  W
                                             m     .-
                                                    jgy x.
                                                                                     no *6 e
                                                                                        ev 'g .a
                                                                                               q,
                                                                                                        o
                                                                                                       =* '               -.
                                                                                                                             *         .        *
                                                                                                                                               =u
                                                                                                                                                             .       *
                                                                                                                                                                      u
                                                                                                                                                                                       k
                                                                                                                                                                                       1ojd rtr
                                                                                                                                                                                       oix
                                                                                                                                                                                              *
                                                                                                                                                                                              p=,*fu :
                                                                                                                                                                                              zv     E =E.:
                                                                                                                                                                                                     =    =!D 6
                                                                                                                                                                                             ox0e o  E xw
                                                                                                                                                                                                        5 a> ds
                     .
                                             u                                       Yz  ,m                                *                                          *                r
                                                                                                                                                                                                           y czh'             #
                         .-                                                                                                                                                                          .
                     œ.
                     > :,                    .     'j.
                                                     t
                                                     #u g-
                                                         5
                                                         e                           1
                                                                                     *2.B- :
                                                                                           ':'
                                                                                             :
                                                                                             $         =#>                o
                                                                                                                          -o                    o
                                                                                                                                                t                     >                * o  x  u
                                                                                                                                                                                               6,:
                                                                                                                                                                                                 0
                                                                                                                                                                                                 = 5 q
                                                                                                                                                                                                     S
                                                                                                                                                                                                     '' =
                                                                                                                                                                                                        e =                   :               .
                                                                                                                                                oz                   =       .         =
                                                                                                                                                                                       x q'
                                                                        .
                     =o .k
                     '                       &                                                                                        ..                                               . m                                    ..

                      r:
                      @ xhj                  O     vs%..
                                                    Y>   >. #
                                                       eGt
                                                         y                           #a
                                                                                      >2n!.R           ==   '                                            .           c                  >m = a% < : ' s >.'B œ t'              '
                     =owt.                   *       - o: j
                                                   - '                                K
                                                                                      e,o>.o.ZI         o .               =
                                                                                                                          ....                 œ                     -o                wo:oD m :x= u.o0xsa
                                                                                                                                                                                                      .  tv,
                                                                                                                                                                                                         o 4a.a,
                                                                                                                                                                                                               $pg
                                                                                                                                                                                                                 w                .
                      G ep
                      @
                                             1â1 ! jI
                                             X e. XG>
                                                      i     -
                                                            .                        sc  v* '
                                                                                     * = D .1
                                                                                                       =
                                                                                                       -                  m                    e             .       't'-
                                                                                                                                                                      %*: F-      .     => !Oe
                                                                                                                                                                                        C
                                                                                                                                                                                        >$'% >,
                                                                                                                                                                                              '=rq
                                                                                                                                                                                              t
                                                                                                                                                                                              >*u- ''-D
                                                                                                                                                                                                      '!;=
                                                                                                                                                                                                           x$-m** >Ok;
                                                                                                                                                                                                           S*
                                                                                                                                                                                                         'W'
                                                                                                                                                                                                                                  ,           ,
                                                                                                                                                                                                                                              .
                     lo= o
                         o                t. c      *
                                                    ct
                                                    e  nu >.s'
                                                         ..   .                      =cx'e
                                                                                         ,
                                                                                         m
                                                                                     .:o ,.
                                                                                            >
                                                                                            o.=o
                                                                                               e
                                                                                                '      *œ
                                                                                                        m
                                                                                                                         Wœ
                                                                                                                          m
                                                                                                                                               ;
                                                                                                                                               o
                                                                                                                                                                      *
                                                                                                                                                                      E
                                                                                                                                                                      .
                                                                                                                                                                            ..      .ou
                                                                                                                                                                                      ..
                                                                                                                                                                                      >
                                                                                                                                                                                        t
                                                                                                                                                                                        =
                                                                                                                                                                                        :
                                                                                                                                                                                        aj=t
                                                                                                                                                                                       .y
                                                                                                                                                                                           :,'
                                                                                                                                                                                             e
                                                                                                                                                                                              *=
                                                                                                                                                                                              ,q
                                                                                                                                                                                               y';
                                                                                                                                                                                                  ,E
                                                                                                                                                                                                   >=
                                                                                                                                                                                                    cv:. kD >'=>'+g
                                                                                                                                                                                                               x  tn              !           .
                      :> o
                      *  $                   œ     't
                                                    =s' J       .                    am= == *=*         .
                                                                                                        w   .
                                                                                                                         mv             o                             o
                                                                                                                                                                      tz             #-oo
                                                                                                                                                                                        -
                                                                                                                                                                                        .4opsc=zo.a t
                                                                                                                                                                                                    go4
                                                                                                                                                                                                  -:r <xo=
                                                                                                                                                                                                      ma .
                                                                                                                                                                                                         c
                                                                                                                                                                                                         o.as
                                                                                                                                                                                                            o> c
                                                                                                                                                                                                               k
                                                                                                                                                                                                               uamoz                          .
                      * >.                   >
                                             ..-    >
                                                    :
                                                    up *
                                                     e ..
                                                        &       k                     apsœ  o m
                                                                                              *
                                                                                         c .ï =         r
                                                                                                        o  .             p            . =                                         . e     sg tpx
                                                                                                                                                                                               c
                                                                                                                                                                                               os   m
                                                                                                                                                                                                   os .
                                                                                                                                                                                                    ajs
                                                                                                                                                                                                      lj(0  -
                                                                                                                                                                                                         axmu:m,
                                                                                                                                                                                                               vay
          .                                  .      q                                 r                 o                                                .           ty              o,lj.s
                                                                                                                                                                                     q
                                             2     )-E  oj. k                        =::a*!
                                                                                        =ë BE
                                                                                            No
                                                                                              *!'      .a
                                                                                                        .                              .                 .
                                                                                                                                                         w                           q
                                                                                                                                                                                     =
                                                                                                                                                                                     !1
                                                                                                                                                                                      !:
                                                                                                                                                                                       =
                                                                                                                                                                                       s1q
                                                                                                                                                                                         .
                                                                                                                                                                                         cu.s
                                                                                                                                                                                            ::P: E79C:
                                                                                                                                                                                                     Eoe'q
                                                                                                                                                                                                         *,2=
                                                                                                                                                                                                            Q'.
                                                                                                                                                                                                              z
                                                                                                                                                                                                              $
                                                                                                                                                                                                              x                               k
          .                                            ...... t .
                                                                i                     r
                                                                                      o       !                                                                                   .
                                                                                                                                                                                  . .    o    >
                                                                                                                                                                                              0  o
                                                                                                                                                                                                 x * >'t
                                                                                                                                                                                                       o ï    œ               '
                                                                                         eRo.qj)
                                                                                                                                                                                    .
                                                                                                                                                                                    t=
                                                                                                                                                                                     xu..
                                                                                                                                                                                        cc
                                                                                                                                                                                          ).e
                                                                                                                                                                                            y
                                                                                                                                                                                            i.<
                                                                                                                                                                                              +<kn<
                                                                                                                                                                                                   >;< )a
                                                                                     1
                                                                                     K
                                                                                     .  .                                                                                                c4 . .   u  < t
                                                                                                                                                                                                       uty.
                                                                                                                                                                                                          iv;so
                                                                                                                                                                                                           c- o


/
=+
X
à
1
 k
tJ
I e
#
l
t
?.
               Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 24 of 96
'

                        t'..
                        .
                       ..'
n .:A)                  .
                        r
                        '
     l                  1.
     '
     .                  6.è
                        .''
    l '<                ,v1.
                        7
         V11              ;

         @               ;
                         .
                         '
                          t
                         .
                         J

                        lt
                        'si.
                        t.j
                          '.,
                          l



                         L.
                        ..
                       .f
                        >Jt

                       I=q'C
                           .,'
                             %:a3                                           4        .;                                           *
                       oo
                       .*
                       *
                       e   .
                           e
                           q).
                           *
                           =
                             -
                             Ie.*
                                &               .
                                                                            <
                                                                                     :
                                                                                     2 -
                                                                                     *e- s
                                                                                     .
                                                                                     o
                                                                                     * @      ==
                                                                                               ?.
                                                                                                  :
                                                                                                 h-
                                                                                                           o
                                                                                                           o
                                                                                                           j
                                                                                                           z                .
                                                                                                                            . .
                                                                                                                            r
                                                                                                                              . a
                                                                                                                              a
                                                                                                                              : o =   j     u. .e
                                                                                                                                                .
                                                                                                                                                w
                                                                                                                                                .'               x
                                                                                                                                                                 o             j.           '
                       k
                       i
                       - '.w    o
                                o .':w                                      &w
                                                                             u       =
                                                                                     t
                                                                                       =
                                                                                        o.
                                                                                     oz >     aso.                          .
                                                                                                                            o
                                                                                                                            2.
                                                                                                                        œ = w e
                                                                                                                              * w e .u=
                                                                                                                                o m
                                                                                                                                 a:   .     .a
                                                                                                                                             ,   = u.
                                                                                                                                                 <
                                                                                                                                                                 rr
                                                                                                                                                                 C
                                                                                                                                                                 p             )''
                       g
                       .
                       *.!$
                          .o=% eï                                           ezax 'k. :o
                                                                                      C       (J
                                                                                               '
                                                                                               eo>.a
                                                                                                   .0       o
                                                                                                            w.   .2     ;=
                                                                                                                         Q o
                                                                                                                           .. a
                                                                                                                              w a= >
                                                                                                                                   .
                                                                                                                                   o. *.
                                                                                                                                       o.   =:
                                                                                                                                            .    >. =*     z,      > =
                                                                                                                                                                     *         4
                       .
                       *ejx :j;a
                           .*                                                 .ï
                                                                               e   r
                                                                                   o
                                                                                   z2o
                                                                                   =   j*0    s
                                                                                              .a
                                                                                               o s
                                                                                                 v ie
                                                                                                    oi     .œ
                                                                                                            y    .
                                                                                                                 =z     =w
                                                                                                                         q
                                                                                                                         ,
                                                                                                                         .z * >
                                                                                                                              z. ,
                                                                                                                                 a
                                                                                                                                 . <
                                                                                                                                   = '
                                                                                                                                     .
                                                                                                                                     =
                                                                                                                                     2    :
                                                                                                                                          =g
                                                                                                                                           !     wo =:
                                                                                                                                                     *      * * S2
                                                                                                                                                           -o
                                                                                                                                                                     =
                                                                                                                                                                     p
                                                                                                                                                                     w
                                                                                                                                                                     e-        :
                       : * =>ea                                               <* œ * 2 > * œ        o      o     >*      . cw * c Q -      .      *
                                                                                                                                                  =             = < o
                                                                                                                                                                   =
                       m
                       .1
                           :
                        .œj!                                                   o
                                                                               r   K
                                                                                   e  -
                                                                                      3 z
                                                                                        .  !  Boe
                                                                                              a
                                                                                                 o
                                                                                                 '
                                                                                                 o =  j
                                                                                                      .     u     ur    = -  e
                                                                                                                             o  -
                                                                                                                                o  o
                                                                                                                                   w  -
                                                                                                                                      =   >.      I
                                                                                                                                                  .  *
                                                                                                                                                     w  <
                                                                                                                                                        .  a*   e
                                                                                                                                                                o  % Z
                       .e#-=: u                                               =C *
                                                                                 e=o
                                                                                   W* =
                                                                                      oa.
                                                                                        = =ot ao .
                                                                                                 cmax'w    .d,    z
                                                                                                                  o'.
                                                                                                                 .. â
                                                                                                                    E
                                                                                                                        w
                                                                                                                        o ' x> >o
                                                                                                                          *
                                                                                                                        * zœ -
                                                                                                                                   . ':. =
                                                                                                                                o- ., * . >o
                                                                                                                                                 =
                                                                                                                                                 uz =u uu'u
                                                                                                                                                        >. .
                                                                                                                                                               = '
                                                                                                                                                            u' Xt E
                                                                                                                                                                   :
                                                                                                                                                                   ;.
                                                                                                                                                                   . !
                                                                                                                                                                   o E
                                                                                                                                                                     >         ''
                       ï:*:e
                       - -                                                    - a oz       ..  . 2
                                                                                                 u  c d
                                                                                                      .    : .
                                                                                                           .    > .e
                                                                                                                   *. aW Em wQ o e x-
                                                                                                                                    Q =* 2% -: q
                                                                                                                                               t 2a 2: .Q
                                                                                                                                                        - Q
                       X
                       >
                       c *-=I
                            a!:J*
                                -
                                =
                                .
                                                                              'a*z .
                                                                                   e= ..* X=
                                                                                           >g    u><: e    =    =  o   =, w  .-  w  .
                                                                                                                                    -  v z  z  -
                                                                                                                                               o  v
                                                                                                                                                  o  o v   >,
                                                                                                                                                           x   >-
                                                                                                                                                                .
                                                                                                                                                                .. o
                                                                                                                                                                   u o
                                                                                                                                                                     a         j
                       s e %'
                       )  *     e                                             <=   j
                                                                                   o  =
                                                                                      t >
                                                                                        %     =  -
                                                                                                 >
                                                                                                 V
                                                                                               s *>
                                                                                                    >
                                                                                                    'Ea)   œ
                                                                                                           * c  Oœ * =* QJO. t! <* =O t;>'- QJX = , = *z .c.w lD Q) >.-
                       E
                       osv. j .e
                              >
                           =*$z,#
                                                                              o (  o .& x  o
                                                                                   '-(7 .C7.
                                                                                              .
                                                                                              u- >  !
                                                                                                    >o
                                                                                                    ! qn   w,.I k ..j1 .-..
                                                                                                                        .
                                                                                                                             < -,u l.l      > 4i œ         '
                                                                                                                                                           k       l k.
                                                                                                                                                                   t l          .
               u
               =>
               a. .;=
                z   q; :'!
                     ''z .!j
                           !ss
                             .
                             ,                                                                                                                                                 y..
                                4 oa <
               1
               s<
                =      =
                       #:
                       .
                            j l
                              zo
                            :,u  :                                '$
                                                                   'r.m*              a
                                                                                      4
               -       v'
                        ,q*
                          e''   ':                                 c
                                                                   a  .D
                                                                       2a             =* 3
               QaJ:
               x       a s # :'a!
                       :      -
                              q                                   %q;œ    -
                                                                          '
                                                                          o       -Q
                                                                                   5 R    :
                                                                                          9                                                                                          '.
               a:
               c       â %j.*e*x G                                    =.
                                                                       @s         =m w o.                                                                                      w,
               k
               >o      m .1
                          x2. t
                              *;
                                 o                                 $
                                                                   u   z
                                                                   =-% 'o a         @
                                                                                    '
                                                                                    = o
                                                                                       o
                                                                                       =ar
                                                                                          -
                                                                                          *
                                                                                                                                                                                .
               o       .
                       Ez , > *  =                                 m   !!te       =mo                                                                                                .
               o       .,
                            *>e2                                  :*
                                                                   E 4. o           o =- u*
               v
               =       o
                       .  z''
                          E d.tx%
                                :                                 >
                                                                  oq>,;
                                                                      e>. o
                                                                          =            ,.
                                                                                        +-                                                                                          :
               .
               >r      -
                       w
                       2'2:;m     Vo tx                           x'r t
                                                                      o           0,.wt
               co      a.
                       '  kz . y- K                 .             e=
                                                                   z s(
                                                                      s     aa= .>:ptoxj                                                                                      .
               (
               *a
                l      .
                       <.
                        x
                       wj  )
                           ri
                           taï1=  *
                                  .o z                             q
                                                                   m,4'z's
                                                                         o =      :s. s
               =
               o       c
                       q' d.          E                           .:. =
                                                                      <p=cm .=0v a
                                                                              '  'E=. o-                                                                                   g
                                                                                                                                                                           E ' .

               o
               x
               uj      m
                       o   '<%':%:I.é:=
                       tp >,
                           t
                           .                                      .
                                                                  %y
                                                                  lg o
                                                                      Y
                                                                      = e!! == sçp:
                                                                      *
                                                                      tv =    >
                                                                              œ
                                                                              o   0
                                                                                  C
                                                                                  u t
                                                                                    . e
                                                                                      Jz
                                                                                     'o
                                                                                      .                                                                                   k:
                                                                                                                                                                           t
                                                                                                                                                                          ,1g1.
                                                                                                                                                                              '    .
               a
               o:      :
                       5> Câ# ''
                              . gt4  :                             c
                                                                   X:'c                                                                                                    :
               c)      y% .4 > o                                   r  o:*c. o >. *c5*                                                                                     G ',;' '
               >
               o
                 jy.
                   - .
                     euo
                   <'. .
                         e
                         =
                       >,o
                                                                  E
                                                                  G
                                                                  x
                                                                  E=
                                                                   ,
                                                                   u*o ->
                                                                  og R U
                                                                        .  ,
                                                                        e. (..(
                                                                           =v  j
                                                                              .s
                                                                               ..                                                                                         n o%.X
                                                                                                                                                                          -u.
                                                                                                                                                                            d
               =
               tu'
                 %
                 .
                 : a=tz<
                       E:#                                        vt
                                                                   3a =o' =s'  a                                                                                           @
                                                                                                                                                                          .z                .
               c
               .
               k
               r j-j-s
               =     %z-.;.e                                       =
                                                                   q,..
                                                                   K  Sco . zo rw=                                                                                        .y
                                                                                                                                                                           oj               .
               u
               a
               p
               k
               o       W 11a5 =1 a'
                                  ; &'?*                           ?5
                                                                  .a.i
                                                                      Rr=;x  *
                                                                             -
                                                                          - Zo  :
                                                                             %' !  r
                                                                                   E:,
                                                                                tm)i                                                                                      (o
                                                                                                                                                                           * .# .           .
                       . Yo
                       x
                       ,                    a   ..                                                                                                                        v.         .
               b
               o
               - =x3
               z
                   x=
                    o
                    p.j>
                       v
                       k .
                       o
                                                                  at
                                                                   ez
                                                                  .>
                                                                     o
                                                                     t
                                                                     u
                                                                     z=
                                                                      F (>
                                                                   c '> e
                                                                         u   E
                                                                             .'
                                                                         :l a m
                                                                                 s
                                                                                 >                                                                                        x. .*y
                                                                                                                                                                          a               . '
               fz
               u                                                   =ya - : =
               .t1
               '
               .
                                                                  -
                                                                  -=
                                                                   $vo
                                                                   . Y?
                                                                      s a
                                                                      (
                                                                      s
                                                                         :s Qo1f!.!
                                                                         s a
                                                                                                                                                                             .1
               S                                               o œ = o tc a                                                                                                         ''
               a
               k
               mu;                              .        Do   ==
                                                               mœa2v) rx.tl ao
                                                                   (          C/ *
                                                                                 2'
                                                                                  1                                                                                             ...         '
               a;                                             ./ u œ * Jq'a '-                                                                                                 ..
               o
               n
               u
                 '
               oa,
                                                          '(
                                                           f!
                                                            J
                                                            s
                                                          .c:
                                                               c
                                                               '
                                                               e
                                                            - 2!o
                                                                 a
                                                                 =R
                                                                 oQ
                                                                     w=
                                                                      o =
                                                                        t
                                                                        oa a
                                                                   *..2 o ='
                                                                              -
                                                                              <
                                                                              *
                                                                           J; .
                                                                                -
                                                                                .
                                                                              = *
                                                                                 4
                                                                                 *5                                                                                            '
                                                                                                                                                                               j            k
                                                                                                                                                                                            .
               c
               o..                                         o ela == zs e.a
                                                                         e' = om r;                                                                                                         .
               ar.
               c                e
                                o                        (.J Wt
                                                              o=m t
                                                                  c>
                                                                  v oa
                                                                     a.E
                                                                       o t=
                                                                          >..a$x
                                .
               ec
               :                * wo
                                e  =
               e.             E ql
                              .e                                        'Y
                             =e >.
                                =
                                q                                       :
                                                                        ! !                                                                                                    .*
                                    .
                             g.
                             =  :
                                .
                             = .1
                                                                        l
                                                                        i :k,
                                                                        l
                                                                                                                                                                               #
                                                                                                                                                                               .g'
                              #' ,y                         .           :
                                                                        )     !
                                                                              !
                             =@ 2œ                          '           ;
                                                                        r     ;
                                                                              ?                                                                                                             '
                              Gd
                              @                                         1     l
                   .
                              tyo                       l'.
                                                          '' , .        )
                                                                        y     jJ.                                                                                                           .
                             !
                             '  *
                                s
                             * Xo       '       '
                                                .
                                                        G-
                                                         .
                                                        ''
                                                        '
                                                          '.  ,
                                                              !'E
                                                               .
                                                         k' ' '. ;
                                                                   !
                                                                 . )
                                                                     -(
                                                                      ;'
                                                                   IU l
                                                                         .
                                                                         '.'
                                                                      i 12 .                                                                                                                '
                                                        ' : .'       !a ! :
                                                        :
                                                        7. '
                                                                   . .% 1 ' '
                                                           ! .,    ..ëQ !'.
                                                                          k' . '
                                                                               :




+
X
t
X
8
s 2
!
X a
$
gl %
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 25 of 96




                              A ttachm ent D
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 26 of 96
          *




                                      o
                                   wa .â c
                                   O              ,s
                                  =.. ..
                                       '
                                       #
                                       o r4Qo. o os!     M
                                                         O
                                                        Ck           GE
                                  6 co uç: .*c=
                                  .
                                  o           6
                                  o e * 17 E            E
                                  Y 'o c
                                       o: t!l o
                                              w         C
                                                        O
                                  t 7 q.?:z 4
                                  ..n .
                                            *: 75        01
                                  Y   '
                                      *D +'S C
                                             û?rDt      D*
                                  o u o* o. (u
                                  ..- f
                                                        U
                                                        X
                                   X rc rc -=
                                            o c
                                              o         x?
                                   * = =      o
                                  I*Z :%
                                       U
                                       M
                                       ' c  c
                                            4
                                            o
                                            5 '
                                              D
                                  .c .t '9 = Cm
                                  *.u4 Ib?
                                         S LI CR
                                  Gt
                                   *! D :<
                                         /D'li
                                  r* v
                                     Dq u'
                                        tz .3 .*=
                                  Y SP 4 *- Y                             YN
                                                                          .
                                   t: K7 E
                                         uq O
                                            g'*-                          5
                                  .9 c   *                                r
                                                                          *5
                                  >.
                                  c C)
                                     c4 o t4 *    c=
                                                   :                      E
                                  f
                                  oo. $
                                      <p tj tDp +(p
                                      s o o c=
                                   E   o O% .r
                                   Ol ro      :J oO
                                   t      n >o %o#-
                                   (3.1=1 -o
                                   o       nJ ;
                                              o: i!N
                                  +yL o*:ut
                                          a J'<C   ?         '
                                                             C2
                                  U 'f o  ,q
                                           .h
                                            wJ
                                             = ?t1u)         '''''
                                                             j.
                                                              1(
                                                               :j
                                  .t c '-- o *'              0.
                                                             -
                                   o fr V w o7               0
                                                             c
                                   G oS G G                  L
                                  .*                         &
                                   G= c
                                      'pp 5 .
                                      o xj .
                                      '
                                            un o
                                            <
                                            W
                                               (7
                                               o
                                  =  c D>.o w
                                            cp               J1
                                  .w o
                                     I                       O
                                   V E @) Q nD
                                   E) d o* 9C .1o7
                                   cp o o
                                   c' p(
                                  .P   7.Dw Ym ç
                                      o o c
                                          * .t7
                                                *
                                   Eo /  >$g> ' eq
                                     ç( r Qï *+*' v%
                                     k'
                                     o> CD
                                        ço uz
                                           zq  y z9.
                                            o -:                          *
                                                                          r
                                   t
                                   * m fu o? t
                                    g              cn                     Q
                                     > I .c ). g                          O
                                     G2 E
                                        q/
                                         ;I(b .T1
                                               C7.vPa                     *
                                     C                                    ks
                                   m qpaj r *
                N                  92
                                   1.4 r6  fo (
                                              ' 7  g
                                                   k
                                                                          d
                                                                          D D'>
                                        c-
                                         : b? QcJ n                       t
                                        o  t                              m t'
                                  .'
                                   .<oo>
                                     r     o+ ow zb?
                                               w                            E:
                                                                          tl D
                                                                             E
                1'                c
                                  o rQ :
                                  a:n
                                    l.
                                       >7.x.
                                           :-
                                            ri Q.
                                      'X Fq I
                                     rq! Lï
                                               D
                                   td ro ru c 4,
                                             Pd d
                                            4tc *%
                                                                          *
                                                                          M
                                                                          c ö
                                                                          D
                                                                             F
                                                                             W-
                                                                          u3 -
                Z : .             U
                                  o             C
                                   Z w : o .(!OKl
                                  * c: o =' /
                                                                          o
                                                                          o T
                                                                          o
                                                                          e l
                O                 c: * fn m wv
                                  * r mr ;
                                  c3 :$-                              o Eo
                                  M
                                  - WcY* -I *C                        r D
                X '           D   c
                                  o oo c
                                       o f'E c
                                                        U*
                                                        E
                                                                      % nO
                D             O   - o y O
                                  g     om
                                   Y D Oo Xx O          œ
                                                        *
                                                                          & &
                                                                          D D
                                                                          5 0
                m             <   N- o
                                     oq *
                                      >
                                             >
                                            a r
                                                        (b
                                                        X                 F7C
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 27 of 96




                              A ttachm ent E
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 28 of 96



 *
 *




                                                                        D
                                                                        .

                                   I                                    c
                                                                        O
                                                                        N*         =
                                                                                    œ)


                                   *                          .1        P     +
                                                                              &
                                                                                   O'T
                                                                                     *
                                                                                     *
                                   =                          O         Q
                                                                        c
                                                                                   <
                                                                                    9
                                                                                    *
                                                                                    Q
                                                                                    )
                                                              œ         œ
                                                                        (D
                                                                              G1    *
                                                                                    >.

                                   I                                    (7
                                                                                    G
                                                                                    E


                                   ON
                                   u .-*
                                                                        *          9
                                                                        r
                                Du< <                     '

                                                              N
                                                              r-
                                                                  +
                                                                        o
                                                                        OQ1
                                                                        (r
                                                                                   O
                                                                                   Q.
                                                                                   ç
                                z o                           '''''''
                                                              ,,

                                                              =
                                                                ;(
                                                               j: ë
                                                                  jy
                                                                   ëy
                                                                    :   St%
                                                                        c
                                                                        ;7s
                                                                                   69
                                                                                   G

                                < O O                         œ
                                                                        Q
                                                                        Q.
                                                                        U
                                                                        h
                                                                        tx
                                                                                   c
                                                                                    Q
                                                                                   rm
                                                                                   F
                                                                                             =
                                                                                             *
                                                                                             O
                                                                                   O         œ
                                im
                                ma
                                ==Z    -
                                                                        @
                                                                        C)
                                                                                             *
                                                                                             E
                                                                                             .c
                                                                                             O

                               <o I                           =
                                                              U
                                                               +        9
                                                                        14
                                                                        .K
                                                                        P
                                                                         o
                                                                              +              <

                             .,z m 1                          %          *
                                                                        Ir    X
                               ma <                           r '
                                                                        *
                                                                        c
                                                                        O
                                                                        >
                                                                              r-
                                                                                         œ



                              -$-m
                                 azD
                                                                                   *

                             .y : <                            +
                                                                        *
                                                                        C     +
                                                                                   >
                                                                                    f
                                                                                   cc
                                                                                    O
                                                                                   r*

                         < koï
                                                                        C7
                             .                                ZE        >           *
                                                              Zï                   k
                                                                        9
                                                                        .     O    %
                                                                                   (D
                                                           r '          5
                                                                        *     &    œ
                                                                                   *


     :
     .
                    .      5*
                            :mxs
                               Q                           r '          D
                                                                        c
                                                                        D
                                                                                   IDJ
                                                                                   (9
                                                                                   A
                                                                                   (D




 1
 l
 .


 l
U
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 29 of 96




                                           v')
                          .            AD
                                    ol .-
                                       -
                                    '1
                                     .-1
                                       '
                                    Y  3
                                    n. -
                                       u-
                                    'w7 .
                                        -
                                    I C
                                      &    c-..
                                              j


                                                   '

                                                            îî -,
                                                                 ù''75
        œ                                              r'-l      ka
                                                                  j
                                                                  y
                                                                 ='
                                                                   ;c
                                                                    '
                                                                    ;
                                                                    J
                                                                    .
                                                                 ''    Q
       r
        c                                              E o .jj(:(.',
                                                                  (.




       X                        *        Q)
                                    :0.5 ,5
        CD
        c                            (2
                                      :
                                      'T
                                       '(
                                        'r.'j'
                                             J'
                                I   rr'. -.
       E                            u'
                                     =- js  ro
                                             x.)
        @)                          .4' '   :'
                                             k-
                                              )
       =
       r
       r
       Q.
       =
       &
       O



                              ù;'
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 30 of 96




                                                  11 1
                                                     l1
                                                 1,. ,
                                                                            =
                                                                            œ
                                                ,-
                                               L
                                               :
                                               /
                                               ,1j
                                                 --
                                                  ,
                                                  l-
                                                  v
                                                .../).
                                                     ,jj
                                                     )I
                                                                            W
                                                                            œ
                                                                            t;
                                                                            œ
                                                                            o
                                                                            u
                                                                            K
                                                       >
                                %r' --.                h
                                                       =
                                O
                                k.? 5
                                    Q                  œ
                                : !!;
                                œ :D
                                                      >
                               .                      <
                       E       Jjk-                                                       c
                       &                                                                  E
                                                                                          Q)

                                                                                       f: O
                       CQ                                                             -r Q)
                                                                                       c c
                                                                                       O X
                               @                                       *e   I
                                                                            a.        o
                                                                                        rœ œ
                       c       T
                               U .-                                    r    <
                                65 >                                   -    =          =
                               17 -                                    Q    c          BU
                               'E
                                cz 2
                                   --.          b-.-).v.1
                                                        -.).
                                                                       c.
                                                                       r    =
                                                                            r
                                                                            <              *
                       X       &                                       O    9         (=cQ.=E
                                                                            *
                                                                                          'a
                                                                                           0
                       c
                       O                                                              (œ
                                                                                       ok
                       L-                                                   X
                                                                            œ
                       c                                                    <             M
                       O        b&
                               A.2 Qo
                                                                            c
                                                                            S
                                                                                          œ
                                o i-                  >'                    t)
                               :
                               .o7 R
                               .
                                    Q'                                      0
                               œ :E                   =                     m
                                                      X
                                                      <


                                     72         :'
                               '
                               cY
                               c %             ?
                                               :
                                               î,
                                                ;, ys
                                                    kw-
                                                      ,kj
                                                        l
                                                        !r
                                                         -
                                                / ?î )?)xj
                                                      '               t5    j
                               p' oh-          h..z .. .? .,
                               Bo -0
                               >' Ql
                                   >
                                                        y                   0
                               =
                               VDJ (D
                               :
                               œ =tb
                               X
                               =
                               c c
                                i
                                  œ
                                  -
                                  U
                                                l1-
                                                  !1i
                               C'
                               . : D
                                     <                = 1J
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 31 of 96




                                              C
                                              * :
                                              D
                                              * ô 1f c
                                                     4
                                    -         c
                                              o  a. nq)
                                    Q
                                   .-
                                              : O s(p
                                    >        nm
                                              w * U c
                                   (œM
                                     l)'      i
                                              *z 6b o
                           N1111   X s = c,
                                   -
                                   k
                                                     b
                                                     <

                                   Cu; 3o+ y
                                           c  a
                                           (@ .
                                              c
                                              9z
                                         :
                                         ? ö
                                         5 o.
                                           0jœ $4. o
                                             A
                                             .ï


                                                                                          c
                                                                                          œ
                                                                                          E
                                                                                          *

                                             3 -0
                                                t                                          œ V
                                             N. b x*                                      rc (
                                                                                             (;7)
                                              = C
                                              O x m
û)                                           ç (p ts
D                                   -*
                                     t
                                     J
                                        â    s
                                             g=te )L?
                                               (
                                             CP o.
                                                                                          *
U                                  =
                                     o
                                             r (ûp
                                                 'E
                                             4 E' (o
                                             r     Q
                                                                                      . .- I

2                                  a.x.      ql-!5 a5s
                                             * * a
                                             2  tr                                    *
                                                                                          c E
                                                                                          Q
                                                                                               1
k                                  =
                                   .Y
                                   a
                                     f-.;.
                                     .       *
                                             CL (
                                             r '
                                                fR
                                                 o t)
                                                g *
                                                                                          ' n
u                                     .      !
                                             G! ao D
                                                   E                                      ul o
U                                            E -: C*:
                                                                                      -    iZ
                                             D ea Q                                       U<
                                                                                          *
D                                            < o-                                         c
                                                                                      ex
                                                                                          œ



                                             * a
                                               E
                                             .a:
                                             O o
                                             O u
                                             .Qo
                                    *        -(i   o
                                    U
                                    a         c    o)'d
                                   'C
                                    0x;-     $O    !ë cz
                                                   1
                                                   Qk
                                                    '
                                                    ' rC
                                                       OX
                                             tPJ   b
                                    Q.   G q
                                         E O  r
                                           :l
                                              ..
                     uz             q, z o
                    (œ
                     1
                     *a)
                     u.            ka
                                    *' *i
                                    u   ';*R
                                           m
                                           a $)
                                           -
                                       X* wp.
                                       < ! *;      *
                                                   f;
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 32 of 96




                                *
                                o            < N                 Q
                                çc=S
                                =r       e                       't
                                                                  .
                                                                  œn
                                                                   *
                                C  *                             c-             .                 Q)          UD
                                NN                                                      w.
                                'B
                                 c)>
                                 u.&                             =:
                                                                  z         .                sq .(p           r
                                c e'
                                  o                              Q                                             9
                                Q)               l               M7                               >:                   O
                                                                                                  DQ)         r        œ
                                                                                                              ts C(p
                                                                                                              c        C
                                                                                                                       Q
                                                                                                              Z E      >
                                                                                                                        *
                                                                                                              om
                                                     N           o
                                                                 c                                            1>
                                                                                                               *       >(7
                                 o
                                                             h .>
                                                                Z1
                                                                œ
                                                                                                              %0 &*
                                 <                               ..a
                                 (.7
                                                                            m..<..           #, t!i
                                                         A       ca         .x .                  C)
                                                                                                  X
                                                                                         # <-
                                                                                            M
                                                                                            œ                 W              c
                                                                                                              r
                ge    *v   .x
                           O                                                                                  -Q             E
                                                                                                                             *
                                    =                            X
E                                =
                                 i       #                   .    =
                                                                 .2
                                                                                                            )          *œ LL trl
                           &
                           r
                                 .
                                 .
                                 =
                                    $
                                    cn                           XX
                                                                  o
                                                                                                            9 iS o
                                 Q.                      v                                              (y) ; .  c      O     *
              - . .
                      jj# (
                          n
                          D      a
                                 >.
                                                                 .t
                                                                 E
                                                                  r     X
                                                                        =                               c :
                                                                                                               o :
                                                                                                            , =c.a
                                                                                                                 8     D
                                                                                                                       c     œ
                                 û0          '.<                 (œ
                                                                  z:    o                               O '  1 05  .
                                                                                                  f     --; :I: o      *
c                                                                       *                                                        *
                                                                        >                         =                              E
                                    5                                   r                         E!
                                                                                                  œ     O                        r
Q)                               =               W               EB                                     O                        O
U                                uu
                                  cp                              c
                                                                 -7     <
         o                 M        G                            .*                                                              <
         uz                c        :m
                                    cr       x.                  c=
         QJ 9              .ë    c                               C)
                           >     N                   .
                     + %   X
                                                                                                  X
                                                                                         .        Z
                                                                                    *             o
                                r;
                                 v
                                 :o                        '
                                                           (;
                                                            -=
                                                             u                                    .C:
                                rD w.                      c                                      O
                                 wQ q)
                                     a   :                 'U
                                                           (v'                                    D
                                a.m=:    .5              . (/)


                                                                                                             @*
                                î!               .               tu
                                =
                                O        *N                      Z
                                                                 (D


                                                 %                c                               kD7
                                uz
                                 .z$2 , l'                       .œ
                                -   t7
                                 ., .                            LKk1                         .   I
                                cn=5                              22            .                 c
                                                                                                  C)
                                a.-m                             :c                               V
                                >z;a.
                                (                                =rT
                                             .                   1
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 33 of 96

     d
     '
                                                                                                                   N                       ***                   jjs
                                                                                                                                                                   ''
                                                                                                                                                                    ;'
                                                                                                                                                                     .u'
                                                                                                                                                                       j)q.
                                                                                                                                                                          pX..j44k
                                                                                                                                                                                 .it
                                                                                                                                                                                   kt
                                                                                                                                                                                    àzj
                                                                                                                                                                                      eb.
                                                                                                                                                                                        L.
                                                                                                                                                                                         Lt
                                                                                                                                                                                          L'4;jh;.
                                                                                                                                                                                                 g(
                                                                                                                                                                                                  ).
                                                                                                                                                                                                   ).
                                                                                                                                                                                                    :
                                                                                                                                                                                                    /4'
                                                                                                                                                                                                      j':
                                                                                                                                                                                                        5?
                                                                                                                                                                                                         lrs?
                                                                                                                                                                                                            K%/3,,
                                                                                                                                                                                                                 '%
                                                                                                                                                                                                                  ')k#%
                                                                                                                                                                                                                      '.t
                                                                                                                                                                                                                        'l).j.
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             ))îj;.tt
                                                                                                                                                                                                                                    df
                                                                                                                                                                                                                                     .Mjlkgk'
                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                             ;,q?$'
                                                                                                                                                                                                                                                  ?'?3'
                                                                                                                                                                                                                                                      ?àL'
                                                                                                                                                                                                                                                         q'?,.
                                                                                                                                                                                                                                                             <,.Qy't.
                                                                                                                                                                                                                                                                    '.11pbùv'
                                                                                                                                                                                                                                                                            ,o'.r

                                                                                                                                                                 5!
                                                                                                                                                                  .
                                                                                                                                                  fk                      ,
                                     N,                                                                                                                                  #                              '
                                                                                                               .                      .                                                                              .p
                             .                                             ..                              â. .                       ..).
                                                                                                                                      f                           y.
                                 *                                                                       ,.                                                      '
                                     '
                                                                                                        e ïj
                                                                                                       .p
                                                                                                        :t4
                                                                                                          '
                                                                                                          .;

                                                                                                   '
                                                                                                       ,s .$.'
                                                                                                          ?+
                                                                      .
                                                                      'x                  x<:                                                                                                               '



                    .                                                                                                  #                   s.
                                                                                                                   .         ,jj
                                                                                                                               p/'           ... ...j;g;
                                                 ?
                                                 .                                                                           .'
                                                                                                                                               ,..
                                                                                                                                                 . .j
                                                                                                                                                 .'( y
                                                                                                                                                    y.
                                                                                                                                                   jà.
                                                                                                                                                    '.
                                                                                                                                                     '
                                                                                                                                                     o?
                                                                                                                                                     ''hu
                                                 .
                                                 ...                                                           .            ..b             'è:
                                                                                                                                              jh1 .b .%*
                                                               .                                                                           o'
                                                                                                                                            y.r'
                                                                                                                                             .
                                                                                                                                                1j.%
                                                                                                                                                   tp-
                                                                                                                                                     j
                                                                                                                                                     ï)ts.
                                                                                                                                             ek'.
                                                                                                                                                ?
                                                                                                         .
          U
          E)
           :                                                                                                            *
                                                                                                                                      ... ue
                                                                                                                                      .r .j
                                                                                                                                             .
                                                                                                                                                 yv.''
                                                                                                                                                 x
          O                                                                         J                                   f
                                                                                                                       >.             '.%''r7 '
                                                                                                                                     .w
         .;
          :;                                                                         y
                                                                                     ''
          fG                                                                          iï        .
          œ
         Oc.                                                         ?qr .
                                                                         :                                /                  /'
                                                                                                                             .
         '.
          -.                                                              '   .
         *-.                                                        kqs X                                ?                                                   .                                                 g
          c
          (l:
            rk                                                      >'
                                                                     $..* ..                                                ?'                                                                             .'
          f!                                                   4f' .'é$t.:FsQ:'>.
                                                                                '?
                                                                                 )i
                                                                                  .
                                                                                  '.                     ..
                                                                                                          '.
                                                                                                           '                                                                                                                                     .
 >
 Y        (21.                                                  X-S                GA                                            '
 =        ::
          dl;
            ),                                              ''
                                                             ''''.
                                                               .
                                                               ly
                                                                :
 ë
&        &                                              N
                                                            $. '
                                                                t                       .                                                         j
                                                                                                                                                  s1,5.                 $
                                                                                                                                                   k..                .
     r                                                                                    z                                                                  .
     c t9
     W
     * c                                                                                                                                                     .
     * 0
     E =
      Q. -q)                                                                                                                                                                       '.z
      O cc                                                                                                                                                                            .
                                                                                                                                                                                      '                                                 '                                           (o
      m u.                                                                                                                                                                          .'
      > o                                                                                                                                                                                                                                                                            Q)
C     œ g:
     C) o u-                                                                                                                                                                    ..)
                                                                                                                                                                                      ' p.                                                                                           (7)
                                                                                                                                                                                                                                                                                     (7
 œ   rO * (-,
          Dp
                                                                                                                                                                               t'
                                                                                                                                                                            ...'.7
                                                                                                                                                                                  )%
                                                                                                                                                                                 ..c
                                                                                                                                                                                   ..'
                                                                                                                                                                                                                                                                                    (j
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     ..
cQ   R X                                                                                                                                                                          .f'
                                                                                                                                                                                  '                                                                                                 LLI
                                                                                                                                                                                   *.                                                                                               c
                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                    X
                                                    *           U                       rœ                                                                                                                                                                                          =
                                                                                                                                                                                                                                                                                    <
                                          u u *,                      u                 CZ
                                          D (
                                          o  5 *                Q.
                                                                 C: '.Q-                --
                                                                                        f
                                          > t4 *                                         a                                            t:
                                         vDs (
                                             +D
                                             G -)   o'
                                                    o
                                                    u           O à*z                   .
                                                                                        ..
                                                                                         .-
                                                                                          -                                           o
                                                                                                                                      7:
                                         D(
                                          7 t(:n
                                          fG *'
                                             œ (p
                                                    f;
                                                    w                                    o                                           =o
                                                                                                                                      q)
                                                                                                                                     -'
                                                                                                                                     o''
                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                             (l.
                                          * œ e     .                                                                                'O
                         k                C): u
                                          (   c)
                                               -                                                                                     c
                                                                                                                                     o
                        U
                        *
                                          ö
                                          o
                                          w n
                                              DA
                                              u                                                                                      B
                                                                                                                                     m
                                                                                                                                     o
                                          o. O                                                                                       wo.
                        &                 œ
                                          u.                                                                                         =
                                                                                                                                     Q.
                                                                                                                                     X*
                                                                                                                                     r
                        c                                                                                                            C:
                                                                                                                                     O
                                                                                                                                     &
                        c                                                                                                            N
                                                                                                                                     Qh
                        &.                                                                                                           r
                        c                                                                                                            .c
                                                            Dc                                                                       X&
                        O                                   O
                                                            O *
                                                                               O
                                                                               %              t:
                                                         'c 4-                                                     =                 E
                                                                                                                                     O
                                                                              -q
                                                                               2 E
                                                                               o.             *                    X                 fa
                        r                                4*  *J                O xz           œ
                                                                                              o                    <
                                                          .: o
                                                         '(7 .c
                                                                                o 12 P                             X
                                                                                o. 5. o.
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 34 of 96




j,
 y
 )                                   S
                                     =
                                     *
                                     S
                                     N
                                     E
                                     r
                                     th
                                     o
                                     m
    U
    '                                *
    =;;                              *
                                     Q
                         e           9'
                                     .
    O               *.       p       =o                                               c
    *                                                                                 O
                                      *
                                                                                       *
    D     *J                          r >
                                     Z S
                                     : %                                              LL
                *                *                                                     (v U<
          O         *        s       aY                                               = q)
                                     %r -
                                        *
                                        k                j                             c U)
          r                          o *                                               Q (7
                                                                                      =* û.
          O                          * M             tO j
          X                          œa              Q                                Oi
                                                     4-
                                                      p j
                                                        I                             Y Ym
          r                          %               5O 1                             c2 E
          c                          r                                                = n
                                     > 2             >
                                                                                      ia
                                                                                       o
                                     z t: =              1                            K
                                                                                      . --
          (7)                        Z <G
                                       *                                              o <.
                                     o x tx                                           œ




                *
                                     x        S                                       (n
                                     * >
                                     6=
                                      o:                                              X
                                     B œ a
                                         >                                            œ
                                     * M c
                                      > r
                                      * Q      E
                                     .: Q     tau.
                                      a.I
                                      E *      D
                                               o
                                     ulG >'


                    *
                                     *Q a
                G-œ*P                >S G
                                        e:
                                     XS
                < * *                %*
                                     ; l
                                          x
                                     *2
                                     O E
                                     œ m
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 35 of 96




                                                                                      h
                                                                                      .
                                                                            3
                                                                            r
                                                                                      r             @)
                                                                            m
                                                                                              (3. 'ei
                                                                                              O
                                                                            &                 * *
                                                                            =Y %              : =<
                                                                             DG           -1
                                                                                           t1
                                                                                            : !? % O
                                                                             D'G          ()          (D
                                                                            .E p-         (p        m (D
                                                                             7)           ur V C
                                                                            nu oS         *     ed
                                                                            * *           G     9(
                                                                                                . vD
                                                                            k o           *
                                                                                          >     f 'y
                                                                           W E             g? G) c
                                                                           r
                                                                           r
                                                                             :            =o rc ç .c
                                                                            f: X
                                                                            (e c           (; (7 16 u
                                                                            œ
                                                                                          'o h2 * t œ2
                                                                           o
                                                                           Dc              ct a o(J C
                                                                                           (
                                                                           r e            x 1G )
                                                                                           tn c     J
                                                                           9Xo             e) g) = o
                                                                           (l. u          .Q  < .9 o


                                                                                                                 c

                                                                                                r
                                                                                                                 E
                                                                                                                 *
                                                                                O               IZ
                                                                                k               (1 E             LL
                                                                            r) O
                                                                               <                 u
                                                                                                 %).c
                                                                                                    P            (; *
                                                                            çr                   3 cn            =c (qm)
                                                                            c /                     C             (v (u
                                                                            I zo
                                                                            P                    /Y              =0
                                                                                                                  œ 1.
                                                                                                                     a
                                                                                                Y   (
                                                                                                    c
                                                                                                    0
                                                                                                 l m             =
                                                                            V ç
                                                                           G z                  r> =c            >O Uo
                                                                            K  E                 :*0              C
      I                                                                     œ  m U
                                                                            >) g
                                                                            q                    L
                                                                                                f r               9 =E
                                                                                                                 =m O
      &                                                                           (;                     m          -
      O                                                                     Q. U Ec             2 o
                                                                                                  *              ua
                                                                            (p c
                                                                            m (7 2               =c      ? œ
                                                                                                         c
                                                                                                              0<
                                                                           -&
                                                                            *
                                                                             : zs 5               Y      ç o
                                                                            D :g cC:
                                                                                   )              :      %
                                                                           * o1                  rœ      l lm
                                                                           I* KEko                Q      g mx
                                                                                                         u >
                                                                                                -#       o.-: a.



                                                                                                X
                                                                                >               %
                                                                                                -            S
                                                                                (7              &            O
                                                                           r Q.                  E
                                                                                                 o G r>
                                                                               -Q                (2
                                                                                %                   G ?
                                                                            Q) >Q1              .Q < =
                                                                           G= rg)               œ
                                                                                                C:       Q eo
                                                                                                         r
                                                                     i      ($ G
                                                                                                *9
                                                                     ,.
                                                                     w      &
                                                                     -
                                                                     -.k >
                                                                     '   œ zs
                                                                               'J(              u1 6 0
                                                                                                *
               E                                                     -
                                                                     -
                                                                     tl-
                                                                     %'C
                                                                           '-
                                                                           f: (G
                                                                           u
                                                                           o. E
                                                                              *
                                                                                          F
                                                                                                mC U
                                                                                                1 D ?
                                                                                                H  (
                                                                                                   O7 r
                                                                        ',- .r   k
                                                                             j1 .v
                                                                                 ur       Q.
                                                                                                > o C:
                                                                                                O (G t:
      o        œ                 3                      X             w
                                                                      u-.
                                                                      -   . zo g          E     C: g af
                                                                                                G
                                                                      -         G         O
                                 O                                           - -          O     a * o
 :
 .
 à'   0
                                 >
                                  u.
                                  O
                                                        E             =
                                                                      & muz (i
                                                                      r-:,. 6 ..
                                                                     m.    o ->
                                                                                 j?       (7)
                                                                                          G     ;
                                                                                                    c
                                                                                                    E 6ë
                                                                                                u. -q
                                                                                                ID 2 z.
 C
 <
 S
 Q
      X        b                 +-
                                 O                      œ            ''v?
                                                                           o (t
                                                                          o c
                                                                       < (n (t
                                                                                          R
                                                                                          2
                                                                                                .
                                                                                                * -9
                                                                                                   oE
                                                                                                R o. oo
%H
.Q
.9
              O                  &
U5
 Ck
 O
c
I
rö
.1
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 36 of 96




 cs                    *
                       O Q
 p                     D r        (7)E *
                                       D
 - = a                 r =
                         u
 o f ?                             G G       g          (n S
 o    &    O           9
 o
 r
      L
      *
           O
           r           &          .op =(t
                                   !         u$
                                             q.        s- = g)
 >    &    c
                                  ''
                                   q-
                                    ): c     >
                                             c          $ *
 r G .T                            E *       o          o   %
                                                        @) .p
 g? D
    t: f               'Q
                                   :D ':     œ
                                             -
                                                        o)
 G r ,om               (          o -3 o                C 'B
                       >d         c
                                  o     C?
                                         :
 .c 2 c   '-           O          o =O 'q
                                        o              ro r2
 Xo.rCl :?                        (:D        =         v. =
  E c .Q          C.              G Gû) (v              =
                                                        C A
  o       ik           r          o?    >               Y 4c5
  tl) .(P (tp;         O          f7
                                  (e)G- o               m
                                                        q) o:
       ki O                       (p Y Ot
                                  c                     O? (
                                                           :v
  G) o.r                              (s G              !
 R x   mc t u          1Qd)       : O E G b!
                                  .
                                  tt 9% /u 's 2
 #    U   Y            Q          : > ç *% x
  o
  >   rt CD            Q          o
                                  *rr a    Q lD o
  O D c                *)         R o =c œ S =o o
                                                c
 I * D           >     &




                       r                          V
                                                  g                    @)
                       C D                        G)
                       ç O                        : O
                                                  .  Y                 D
                       k
                       o *
                         m                        G 'o           >
                       u M
 m                   6E
                 X ç *(3
                                                       c'
                                                       Q
                                                                 E
                                                                 O
                                                                       G    *
                 c) (g G
 @)
 r               ù' B EE
                 iu r c:                               Wc
                                                                 D
                                                                 O
                                                                 @)
                                                                       R    *
                                                                            *
 C:
                 p' mD -c)
                 N2 c                                            Q)
                 .
                 <'     o #&                            Q        Q.
 Q
'*               c; .r= G m
                 .        .                            11        .C:
 (?              X     o c) t;l                        N         *
                                                                       D
                 L-
                 :1-   f
                       @a
                        ) =g >
                             c
                                                       c
                                                       (7        16
 D
 E
                 ,-
                 .
                 -
                 =
                 r
                       o O c:
                       .c
                         & &
                        0,
                         ) o. s
                                                       CD
                                                       O
                                                       q)
                                                                 G
                                                                       R
 O               X     :E om o
 O                                                     G




                                                       (7
                       r
                       c                -3 .rn -
                                            c
                                            v  mQ
                                               e FJ
                                               -.
-q
 2 r(:                                   D  5
                                         O .0$ i
                                            '- 2i>
r                      *
                       r                 >     o? O
                                                  C
5 %                                     (D c           g
Z G                    X
                       c                G c(: .q
 k- (p
      .i               @)               %        r
                                                 e
                       @)
                       O                ç         ft
      9
      ,
                       G
                       *                .t
                                         X       +Q
                       :D               C        *
      G)               r                G5       r
      r                                 S         !?
      ()               2
                                        r         (t
      G                fp               C:        m
                       C
                                        '
                                                 R
      :g c
         Q             @)               aj        @)
                       D K              O         O
      E 62                              O         Q1
      *c
                       9 Q              (D
      -
       E   rm          XO >
                          P             >         &
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 37 of 96




                                                                                      c
                                                                                      Q
                                                                                      E
                                                                                      G o
                                                                                      (q v
                                                                                      r Tn
                                                                                      c e
                                                                                        a
                                                                                      EO  r-n
                                                                                         4j
                                                                                       œ .
                                                                                          -
                                                                                      =1
                                                                                      Yc M
                                                                                         *
                                                                                      9E
                                                                                      '
                                                                                      unt)
                                                                                      = Jq
                                                                                      O<
                                                                                      *
                                                                                      =
                                                                                      W
                                                                                      œ
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 38 of 96




     *




                      11                     11               11I11                                   1
                                                                                                           c
                                                                                                            Q
                                                                                                            E
                                                                                                            *
                                                                                                           LL =
                                                                                                               =
                                                                                                               *
                                                                                                               U)
                                                                                                               O
                                                                                                               (l.

                                                                                                               *
                                                                                                               E
                                                                                                               =
                                                                                                               O
                1
                k2
                 )                           = w      =c '
                X                            c :      a) 5    <-
                                                              '
                                                              o
                                                                   a)               S                          <
                <                             C)   -               >                a
                Z          Z      C
                                             .wz
                                              C    :j +
                                                      c- I
                                                         z    Z    =            u
                                                                                o. œz
                -          z      z    t7     OZ   d tOp *
                                                         <'   >
                                                              =    X
                                                                   c
                                                                                c :
                                                                                tq
                tu         <
                           E      <    z     (.)                   (
                yz         .z     .    F
                                       --'   .o
                                              n    o  .
                                                      n
                                                   ; (u go         *D d         c
                                                                                ru C
          o           u.   ,      x                -          >
                                                              œ    (
                                                                   I-
                                                                   LC s
                                                                      z             ;
                                                                               Xc: yœ
                t
                X
                 7    Q2 Q < c
                      t
                      rs
                       uo t    :
                                       X
                                       .
                                             M K w< z
                                             w R
                                                     =              G     m
          @œœ   -
                i
                      c z
                          o
                          o f
                            a,
                             z :       7      v.y u- y:
                                                  c           Q    Xq)    =z
                                                                           X   'at
                                                                                 '-kc X
                                                                                      =0
                                                                                       1   u          l
                                                                                                      h
                X--   f
                      n
                      X t o
                          s uu
                             . o
                               :       F-     au) k
                                             p.
                                                      c% )
                                                      .
                                                         zr
                                                              o     t
                                                                    cp)   7O     a. O 7     Q)        c
                n     Q) < *
                           ur <
                                       c
                                       w
                                              = Z
                                             : w -
                                                  o
                                                 xw
                                                         o    D    .'
                                                                    CB-   u
                                                                          D     î oD       'rc
                                                                                             .'
                                                                                              -       2b
                                                                                                      .

          X     O      c
                       u                                           (m          tr.ul <     Fuun
                                                                                            -o
                                                                                                  Z   l
                (.J    u:
                       f ld
                          =     r
                                X
                                cn r
                                   =   F-
                                       x     .o= -
                                                 - :a
                                                    c <
                                                      w            r(p =1        1/1   z          2   (1
                tl     c  X     r
                                s Y    O      d X 'L ï             .-   ë        q J   2   Ql
                <     t.
                       us
                      .-
                         x s s
                             x         (.J   -,
                                             =v s y x
                                                    s              .'
                                                                    .'
                                                                     -' 5
                                                                        <      tt
                                                                                ?un    1
                                                                                       <   O
                                                                                           G)         7




'
    T

    L
    ''
    r:
    ...
      ;
    C?
    O
 œ  <
 >
 œ
'=
.Q
    O
    B
cr
:@
'
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 39 of 96




I I                   11                     IIIIIII1
                                                                                                    c
                                                                                                    E
                                                                                                     *
                                                                                                    œ Cq
                                                                                                    r(
                                                                                                     G mo
                                                                                                     c
                                                                                                     -
                                                                                                    n O
                                                                                                    * (l.
                                                                                                    =1
                                                                                                    Yc Y
                                                                                                       *
                                                                                                    QE
                                                                                                    '
                                                                                                    a
                                                                                                    = n
                                                                                         u            .(
                                                                                                       !
                                                                                         œ          O<
                                                                                                    m
               u            E                                           =                0.
         tn    .                                                        œ                           c
         ku    B            <                                     u.    G                Q)         r
                            X
                            <                                     œ     I                >
                                                                                         *
    D    kl    b            I                 u                         Q)          c    (D
                                                                                               >
                                                                                                    œ
         D     (Z     u     U     u           1
                                              c     A
                                                    r
                                                    O
                                                              F   -O    >
                                                                        Q)
                                                                                    (7
                                                                                         tn
                                                                                               Ch
    Z                 cp o
                         D        q)                          O   >                 C)         Q
    k7   O     'R                       >     tï0   Q=
                                                         >
                                                         t7                  = I    V    *
                                                                                          Q)   Z
                                                                                               I
    G
    <                 t2 o        tko        .--
                                              t5    <    O    o
                                                              t   q)         c LJ         u
         k(
          mu   .c
                E
j   t?
    f;                r7 ï
                      c           C7:         -
                                              $$7   t         I   (:)                    œ
).
 =       œ     =      r7 u       r7     O
                                        =    o =         Q
                                                         I              Z    2,
                                                                               E         =u.
         z     *      X w- 5:           O    M                o Z              O          O
l
(
     Z
     O
    f-   <     =      +- C       .wa    X    & O
                                              O 2
                                             ...-             lj ='           LuL        Yu
    <                  =    -
                            0     :7    X                               =      u.   =
!
p <
    X    E     .Q     =o    z<   =o             >
                                              x -
                                                              7 o
                                                              t' 'a
                                                              Z         2    .O-    c
                                                                                    Zr   2     (
                                                                                               J
                                                                                               Z
         D     o
               c       u.   #D     u.   ku                              c      c    <    c     <
'
' =o     =     kn     n- ?       n.          (21 x            o   Ql    Q)   tœ)
                                                                               n    *
                                                                                    O          O
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 40 of 96




                                                                                      c
                                                                                      %
                                                                                      E
                                                                                      Q)

                                                                                       (5 %-
                                                                                      = n:
                                                                                       c - r>
                                                                                       O - (g
                                                                                      Efn a.
                                                                                      =1
                                                                                      Y %
                                                                                      c *
                                                                                      91
                                                                                      =
                                                                                      ;ro-
                                                                                      za
                                                                                      O<
                                                                                      œ
                                                                                      ED
                                                                                      =

                                                                                      œ
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 41 of 96




                                                        2r
                                                        Gc            r
                                                                      m'
                                                         O
                                                        >O            =9
                                                        C       +
                                                                      O
                                                        t'            *
                                                                      *
                                                         q$
                                                         *     O      P
                                                        j-<           <Q
                                                                       *
                                                                      *
                                                         m
                                                          œ    œ      *
                                                                      >%
                                                                      9
                                                                      ,
                                                                      Cl
                                                                      E
                                                                      LD
                                                        O
                                                        ()




                                                        *
                                                        rk-           '1Oi
                                                         o
                                                         t7
                                                         œ            œ
                                                        œ'            G          œ ï
                                                                      e
                                                                      G          r E
                                                        (D                       c !
                                                        (l.
                                                                       O
                                                                      C)         I Q%
                                                                      'D         u.    =
                                                        @
                                                        t)                             *
                                                                      6:         X
                                                                      O                (7
                                                                                 U)    (l.
                                                                                  c
                                                                      .<
                                                                       s:.       *-
                                                                                 X     %
                                                                                       u
                                                                                       o
                                                                      6           @)   E
                                                                      O          .-    r
                                                        e             N
                                                        c       v'    r
                                                                      :
                                                                                 r     a
                                                        ii
                                                        '
                                                        t
                                                        .
                                                                *     N2         D     <
                                                         P      A
                                                                      O
                                                         *            2
                                                        C                        u
                                                        .b
                                                        Gc
                                                               =
                                                                      C
                                                                      O
                                                                      O
                                                                                 r ï
                                                        O
                                                        :ï            'b
                                                                      *
                                                                                 O
                                                                      D
                                                                      O
                                                                      R

                                                                      -   k'
                                                                      Sc
                                                                      .

                                                        Z.
                                                         w             D
                                                         U
                                                                      >
                                                                      r
                                                        >
                                                         C)
                                                               7      *
                                                                       k
                                                         2     O      (D
                                                        >@     O          JûJ
                                                                          (
                                                         œ
                                                         D            Q
                                                         tr            D
                                                                      (D
                                                        &             W
                                                                      (D
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 42 of 96




                               (D
                           Ct5 *
                               -'-
                           k
                           w-
                            n '
                              c
                              r-.
                           I C
                             &
                              (3




                                           ='
                                           .. 'D
                                           ;
                                           1:;
                                             ) =X.J'
                                           = +.
                                           r
                                      O    u.)
                                             ;



                       #      * '
                           ra.p D
                                t'
                  C        .. w.
                           k-. r.fJ
                       4   X -
                            Lz 'm
                           i-1. Cp)
                                Q



                                       4   t:)
                                           4*-
                                             0

                                      Ze   o
                                           wc'
                                            C?
                                       I   wzt




                  ù;'
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 43 of 96




                                      '
                                      d




                       &.=
                       .p -
                          <
                            2
                            =-
                                          j(
                                           jl1I
                                              m            <
                        *
                        = r
                        * (k
                       r =.                                             =
                        m r
                        c                                               *.
                        œ <           /?'7k-r'
                                             k
                                             -7-q                       <
                       e'
                       .z    tp                .                        œ
                            -D        rt
                                       ))  ,t
                            >
                             0        (
                                      .
                                         ,
                                        /' ? ' '.j,'-j a
                                                 -.z g
                                      Xw..=:?-w.,.
                                      ,. ,- j , .
                                                       :
                                                       r
                                                       l
                                                       j
                                                       !
                                                       l
                                                       jrj              t
                                                                        D
                                                                        u


                                                  >
                                                  +
                                                  >
                                                  <
              r
              Q.

              C7
                       S                                                     D
                        pB                                                   r
              c

              X
                        (f
                         , A
                             (
                             .
                             .
                       7f 1)(.
                       p' .)
                       ?
                       t
                       l
                       c
                                          ?
                                          t
                                          à
                                          '
                                            $
                                            1.
                                          crr
                                          1
                                             )1
                                              .,o
                                            ,z.
                                              ).
                                                p
                                           .*.. .
                                                               *   0<
                                                                   X u
                                                                     c
                                                                     I
                                                                     a. P
                                                                        m
                                                                             2
                                                                             u.
              c                                                              D
               O                                                             O
              (l.                                                       =
              c                                                         <
                                                                        X
              O        'a 'o
                        m i'v                  >'
                                                                        u
                                                                        S
                       r
                       wr
                       fa:
                         .:Ci                  h=                       D
                                                                        *
                       $z
                        ..
                         0z                    Q.
                                               %
                                               <
                                                                        x
                                                                        œ
                                                                        <
                            =         jpr''h. '' '.,   '

                                      l!                           t5   .
                                                                        j
                                      àïh .'
                                           .l
                                           h
                       =
                       c    X=                                          *
                       1
                       -
                            =n
                            w
                             n          , ). ,!
                                      ,. // .? .'../
                                                   ? j                  =
                                                     js                 0
                       -     >                                          2
                            c
                       5
                       *J- c
                       .
                           tp             aj
                                          1 !.
                                             j!
                                             -:>j
                       T =w
                       '*
                           œ
                           r                  u. # I
                            <
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 44 of 96




                                         C
                                      * J1
                                      o
                                      o   1J f
                                      c O. O rf
                                   o  o Eb Q
                                   m) o   S  u
                                  .t
                                   .
                                   w
                                      o LJ *
                                     =u
                                      o t  o
                                           ys
                                          u. C.
                                  *(lào')Q
                      N1111               fu
                                          .
                                  Q 9 (vp 1
                                      c
                                  ku s6 =c a
                                             4u
                                              9'
                                              1
                                             q5
                                  & +of-' Y -c
                                             oz
                                           -
                                         a  2.o(E7
                                         a. 0.
                                         t: fq
                                         <


                                                                                      c
                                                                                      N
                                                                                      E
                                                                             E        *
                                                                                      â
                                         b p%
                                         G b =.                                       œ m
                                         cn t
                                            *. 5                                      r IN
                                      ç o fs                                          Gl) -Y
                                                                                      t    rn
                                   *% t'                                              X s  -$
                                   t) <.y
                                  *.    c 'c
                                           D L
                                           4 .!
                                              1                                       * a.
                                   :3      tp E                                       O
                                  = r q: o                                            =1
                                   o.
                                   x
                                  (z.
                                         t
                                         *  E oo
                                         q !$ q   s                         Lc        Yc 1
                                  .-     r
                                         &
                                         = r. 9                                          *
                                  .%
                                   ,'
                                   o     c
                                         t
                                         *r  ïp
                                             ( n t2                                    QE
                                  a.
                                         + gD a
                                         L
                                         y
                                                  *
                                                  E                         (D        = r
                                                                                       :-o
                                         E -..ag o=                         r          ma
                                         o
                                         Q) ryy Q)                                     0
                                                                                       % <
                                                                                         *
                                         'c( ïj                                       c
                                                                            G)
                                                                                      =
                                                                                      )<
                                                                                      œ


                                              22
                                              *
                                         8) D
                                         -
                                         t
                                         $  E
                                         o e
                                         .o   u
                                  z      -    Q
                                  .Q-    i
                                         (
                                         t
                                         rj
                                          .   ox a
                                              (
                                  =::1   U    G o
                                              y    C>
                              .    O
                                   s.    0
                                         s    tV'
                                                ; r15
                                  a.     q     ?
                                               b' ff4
                                                    s
                                                    .,
             (W
              t
              u1
              =
                                  2
                                  *
                                  q) % M
                                       *S*
                                         u
                                         -
                                         '
                                        t7
             u.                   ku ** e
                                        o:
                  .
                                     .% .;
                                        îi
                                              re
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 45 of 96




                                 e2
                                 *                 N               o
                                 =y
                                 '-                                Qh
                                 o o'-
                                 m                                 .î
                                                                    -
                                 o=
                                  *- #                              X                        X                      UD
                                 :C ql                             ..o
                                  =c                                 X          .'
                                                                                 '        u* c                      r
                                  =
                                  r                                  u
                                                                     u
                                                                     t                         m
                                                                                               c          m    P
                                  5            *                    (D                         =          (p  a.
                                 :7                                                            DX        -* * rc ?
                                                                                                          o .Q œ o
                                                                                                          c .G.â E
                                  Az
                                  i            > N                 Y                                     < t
                                                                                                           ?l  g
                                  2                                 CD                                     =   o .o
                                                                                                                  9.
                                  t                                -Y
                                                                    Q                                    (
                                                                                                         O
                                                                                                         p.'
                                                                                                           %
                                                                                                           d         :.j
                                  (2                                D
                                  Q                                                                      -   J D    oo cœ
                                  m
                                  a.
                                                               . -(
                                                                  cU
                                                                   5
                                  >                                a.
                                                                                ,.K?'x
                                                                                o         *. .t
                                                                                              R
                                                                                .    ''        'dj
                                                                                               X
                                 N
                                 a
                                 =             < -<                -X
                                 >I        e                       *                      + <A
                                                                                             M                      -ë       c
                                 =*                                c                                                .D       (u
                                 N5                                l
                                                                                                                    (2       E
           .*    *         .a:                                                                                      .
                     v     O
                           X     Ho
                                  u.>
                                    :Lx                            =(
                                                                    U                                                5       o
  o                        =(D    c                                                                            m    -
                                                                                                                    :- !!
  u)
  C,                       &      *:':
                                     5         l                   NXt                                         t
                                                                                                               .    z   LL (o
                         * Do
                                                                                                               12   > c
                                                                                                                      O (U =
                                                                           œ                         œ   .E
                                                                                                          -= (s CaF'
                                                                                                                   &
                                                                                                                   p=c%
                                                                   c7      =                         c   .tM .
                                                                                                             ae r  y 5 (5
                                                                                                                     c       .
                                                               h .P
                                                                   o
                                                                           C)                  X     O   X- o   oœ o
                                                                                                                z  o (
                                                                                                                     wva..
                                  m.
                                  L?
                                                                  >
                                                                  (p                                 =                       -1t
                                                                                                                             ''-
                                                                                                                                b
                                  S                              -2                                                          o *y
                                                                   c       >                   =
                                                                                                     O                       c *
                                                           A       &=      r                                                 9E
                                                                                                     O                       = r
                           N      *
                                                                           <                                                 :0
                           M                                                                                                 o
                                                                                                                             *<-
                                  :
                                  h
                                  .:
                                   ':
                                  c:.:
                                    '.     111111.
                                           .
                                           v     ''               1::,
                                                                  :
                                                               , -D
                                                                     ':
                                                                      ).                                                     c
       #                   2
                           .
                                   e                           ' (u
                           >      -r7                            X
                . w        :E)    =
                                  &-w                             o                                                          X
                                                               . .!r                                                         œ
                                  a                               GZ
                                                                  .-                           K
                                                                                               '
                                  7''                             (u                 o
                                  X            >.                X                  #          t
                                                                                               u
                                                                                               E
                                                                                               Q
                                   >:
                                  e
                                  =                y               :
                                                                   .
                                                                   E
                                  i1
                                  CY
                                  c
                                  -
                                  t
                                  am
                                  =
                                  1:
                                  N
                                               ..


                                                       .
                                                                   DX
                                                                   '
                                                                    *
                                                                   rc
                                                                   (D                          -
                                                                                               7              @k
                                                                                               1G7
                                                   %               =                           r
                                 e
                                 7J g
                                 !  .,     ,f                      .œ
                                                                    @)
                                                                    -
                                                                                           .   C
                                      *-
                                 t'D X,o
                                 a. .%D
                                  > a.
                                                                   uœ
                                                                    :g
                                                                                               C
                                                                                               X
                                                                                               M              *
                                 13                                EG;
                                               .                   O
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 46 of 96



                                                                                                           .                                                           .'

                                               $
                                               '
                                                                                                                                                         f
                                                                                                                                                      .'..  ,'%
                                                                                                                                                          ''2
                                                                                                                                                            %
                                                                                                                                                                     X' '
                                                                                                                                                                        VJ .&
                                                                                                                                                                     . ' y
                                                                                                                                                                     y.s. . .
                                                                                                                                                                                .

                                                                                                                                                                                                           '
                                                                                                                                                         .*  .  '                   .                      c
                                               N                                                                                                          s  . #.#
                                                                                                                                                             '..
                                                                                                                                                                            .                              .
                                                                                                                                                                                                           .
                        x   ..                                                                                                                .             . .
                                                                                                                                                              j.k
                                                                                                                                                                ... .
                                                                                                                                                                    jxx'î                '
                                                                                                                                                                            .

                                       .   .                                                            .J
                                                                                                         ' éjr
                                           l                                                           .'
                                                                                                        .1/.
                                                                                                           :'2'
                                 *Iï                                                                  J
                                                                                                      J'
                                                                                                       .                                                                                                       ''
                                                                                                                                                                                                                    )'?
                                                                                                      ...7 .9
                                                                                                            .




                                                                                                                      ,                               ;,        ..

                                                                                       .                                   .                    # .u
                                                                                                                                                  .
                                                                                                                                                   ''
                                                                                                                                                    j
                                                                                                                                                    t
                                                                                                                                                    .
                                                                                                                                                    è
                                                                                                                                                    v
                                                                                                                                                ...>.;
                                                                                                                                                     .
                                                                                                                                                     k
                                                                                                                                                     y
                                                                                                                                                     $
                                                                                                                                                     #
                                                                                                                                                     .y
                                                                                                                                                     ' .
                                                                                                                                                    .y' .j
                                                                                                                                                         o.S
                                                                                        :                                 jt!h            #?/' y3.
                                                                                                                                                 ''.                                                   .

                                                        .                                                                        j?!?'                  ;;
                                                                                                                                                       ..y4.
                                                                                                                                                           kr.
                                                        ..
                                                         /.                                                       .                           ........   .j
                                                                                                                                                      .g.j :s
                                                                                                                            tt'''z
                                           .                                                                      4
                                                                                                                  ,
                                                                                                                  .
                                                                                                                                                     -,.
                                                                                                                                                     t r.
                                                                                                                                                       tj
                                                                                                                                                        yts.
                                                                                                                                                           r'
                                                                                                                  '              .
                                                                                                                                                 4-.j'y.q,
                                                                                                                                                    ..
                                                                                                                                                     A
                                                                                                                                         ..
            **                                                                                                                            44
                                                                                                                                          .

            G
            U)
            D                                                              .                 .                   i,
                                                                                                                  gr                 ,
    O       CD                                                                    '                                                                                                                        4
    *                                                                   ,:
                                                                         Lk
                                                                          xb
                                                                           .,b
                                                                           s  bb   .
    :>E     9                                                              .
                                                                          'Gh/.
                                                                              #vjj.
                                                                                '.                                               kp,.
                                                                     ?.
                                                                     >(. â .     '                                                  .
    ** k    E
            <
      c :
    -O p
            G
    > ='    %
            -J
                                                              N. '
                                                                 %
                                                              . N.     .                                                                          v:
                                                                                                                                                   l
                                                                                        :         .                                                     .y
                                                                                                                                                         g.                 .

            '(3                                                                         Z
             c                                                                                                                                                                                                              c
             t3 o
            Co 1                                                                                                                                                                                                            E
               Q7                                                                                                                                                           '
                                                                                                                                                                                               .                             Q)
                                                                                                                                                                                                                             q)
             6%                                                                                                                                                                            é
                                                                                                                                                                                           lh/r#                          , LL
    *       T& 3                                                                                                                                                                          A.)'w
                                                                                                                                                                                              :w                               o
    *
    o   :   q) X                                                                                                                                                                                   .                         Qm
    = X     > ki
            *                                                                                                                                                                                              .
                                                                                                                                                                                                                            r œ
                                                                                                                                                                                                                             c
            c (E                                                                                                                                                                                                             œ U)
    c ?     D o                                                                                                                                                                         .v
                                                                                                                                                                                         j
                                                                                                                                                                                        i%.)                                .kv
                                                                                                                                                                                                                              I::)
                                                                                                                                                                                                                                 : Q.
            m o                                                                                                                                                                                                             (7 ..
    X o     Ro                                                                                                                                                                           î
                                                                                                                                                                                                                            .-   lul
                                                                                                                                                                                                                            % -
                                                                                                                                                                                                                            O c
                                                                                                                                                                                                                            c Q)
                                                                                                                                                                                                                            oE
                                                                                                                                                                                                                            = .c
                                                                                                                                                                                                                            X D
                                                                                   o ro                                                                                                                                     -=
                                                                                                                                                                                                                             wv (7
                                                                                                                                                                                                                             uz=
                                                                                   '- ' *c                                                                                                                                  c<
                                                                                                                                                                                                                            m
                                                                               *O
                                                                                k-
                                                                                 - et5j -
                                                                                    q                                                                                                                                       c
                                                                               œ D                                                                                                                                          ..
                                                                               h x                                                                                                                                          ='
                                                                                   D                                                                                                                                        )<

                    @            u
                                                                                                                                                                                                                            (
                                                                                                                                                                                                                            l.
                                  D
                                 M
                                  U
                                 O
*                                c
                                 O
                                                                t0
                                                                P
                                 c                              c                                                              œ
                                                                                                                               >
                                 O                              D
                                                                O
                                                                t7                                                             !ë
                                                                                                                               I
                                                   E            *                                (&
                                                   dO                                            m                             <
                                 =                             %œ
                                                                                                 O
                                                                                                 O                             rc
                                                   R           r                                 &
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 47 of 96




h

                                                              w   J j'
                                                                     q                   *
                                                                                        '.
                                                                                         =
       'ssbt.                                                       .


                                                       e 'z             jx              xt:g
                                                                                          x
                                                                                        Q.
                                                                                        - a
                                                                                        .

                                                         f.                             o* a
                                                                                              .u

                                                          ...&.>w
                                                                kjl,
                                                                   s
                                                                   j.jrF ..              s
                                                                                         .j!! g 4j
                                                                                                 :,
                                                                                        >s
                                                                                         - o
                                                                                           o
                                                                                        o :<
                    Z: o
                    r E
                     3
                     '  >
                     (3 c
                    =C Y                                      '             '             'r
                                                                                           -
                      :E                                                                   o
                    Q                                                                   o *
                                                                                        o r                   c
                                                                        A               ..., u                X
                                                         Y          .'                  c*.                   E
/
h                   (5
                                              G
                                                                     0&.
                                                                            :.'
                                                                                    .   a < E
                                                                                        o tz (7
                                                                                        ms
                                                                                        o
                                                                                                      . -..u.C
                                                                                                      1
                                                                                                              O

                                                                                                              (7 (N
                                                                                        .'.
                                                                                          2
                                                                                          -
                                                                                          - 1
                                                                                            s
                                                                                            a*
                                                                                .
                D                             r                                                            a rc G)
                                                                                                              (U U)
                                              O                                         R o
                                                                                          * l             .h
                                                                                                           *1 n   (D.
                G                             X                                         =o c* =
                                                                                              *            o
                                                                                                          a. O
                                                                                                              m (l
                                                                                                              =1
                R                             r
                                               c
                                                                                                          o
                                                                                                        > c *
                                                                                                        kûE
                                                                                        E IJ          ' y= =
                O                                                                                     i> -x
                                                                                                          ;aD
                                               U)                                       =* .
                                                                                        e  oKu                o-<
                R                                                                        r œ
                                                                                         0 *
                                                                                         x <
                                                                                           .
                                                                                                              c
                                              X                                          o d
                                                                                         r =
                                                                                         * >
                                                                                         t                    M
                                                                                                              œ
                                                                                         Q x
                                                                                         l    o
                                                                                         0    o
                                                                                        *c   .*
                                                                                         > Q
                                                                                        uu ml
                    E
                    Q
                    r


                                                                                         *
                                                                                         > *
                                                                                        â. C
                                                                                           cM
                                                                                         *
                                                                                        = S
                                                                                        *
                                                                                        = *
                                                                                        S n.
                                                                                          <
                                                                                        =- =o
                                                                                        = v
                                                                                          c
                                                                                        xs
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 48 of 96




                                                                                      c
                                                                                      Q
                                                                                      E
                                                                                      *LL m
                                                                                         O (N
                                                                                      rc r  on
                                                                                       n-œ wv'
                                                                                         * a.
                                                                                         (;
                                                                                      =1
                                                                                      Yc Y
                                                                                         m
                                                                                      'Q E
                                                                                       arO
                                                                                      '
                                                                                      (
                                                                                      3R
                                                                                      (D
                                                                                      =
                                                                                      %
                                                                                      œ
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 49 of 96



 *'   X
 .;




                                                                                      c
                                                                                       (G
                                                                                       E
                                                                                       *
                                                                                      LL cq
                                                                                       O (N
                                                                                      = m
                                                                                       G rn
                                                                                       œ
                                                                                      n vo'
                                                                                      (n (l.
                                                                                      =i
                                                                                      Y M
                                                                                      c *
                                                                                      Q E
                                                                                      = r
              N                                                                       :0
              M                                                                       O<
                                                                                      m
                                                                                      &
              c                                                                       =
              O                                                                       %
              =                                                                       œ
              = :




DE
Y
                       *     Y
.Q




Q
œ
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 50 of 96



      X




                                                                                      c
                                                                                      O
                                                                                      E
                                                                                      O

                                                                                      r
                                                                                       O   (qN)
                                                                                       c    rv
                                                                                       O    (u
                                                                                             '-
                                                                                      n*   (l.
                                                                                       O
                                                                                       =1
                                                                                      Yc M
                                                                                         *
                                                                                      QE
                                                                                      u r
              M                                                                       :0
              O
                                                                                      O)<
                                                                                      Q
                                                                                      c
              W
              X                                                                       yt
              r                                                                       œ
              0 :


                  # *        *
                                 #




 E
 -
 rk
 2
 .
                  *          jj.
 E
 O


U
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 51 of 96




                 111111                                           II                           11
                                                                                                                       c
                                                                                                                        O
                                                                                                                        E
                                                                                                                        *
                                                                                                                        e
                                                                                                                       u- %
                                                                                                                       rc7 (m
                                                                                                                        (   N
                                                                                                                            em
                                                                                                                        -
                                                                                                                        œ   '
                                                                                                                            rn-
                                                                                                                       C
                                                                                                                       . a-
                                                                                                                       e) .
                                                                                                                       tq
                                                                                                                       =1
                                                                                                                       Y 1
                                                                                                                       c m
                                                                                                                       9 E
                                                                                                                       = r
                                                                                                                       :
                                                                                                                       m 0
                                                                                                                         ?
                        G
                        Q
                             S
                             Q          S
                                        L:       E
                                                 J                                                                     o<*
                             vu         u-   u <1                                              =K          =
                                                                                                           x           *
                        >    E
                             >          X
                                        >    Ql)
                                             p   X
                                               n >
                                                                                 w
                                                                                 1              .0
                                                                                                 - w       ;7          CD
                        m    m          a)   - c                        ua
                                                                        :!       t=             qt)
                                                                                                  a gz (
                                                                                                       =II w
                                                                                                           z           r
                        tl   C
                             7          Z    c
                                             ro :j                      .-
                                                                        s        ;               n. z. x
                                                                                                       c = D           M
                        R    z    c
                                  y
                                  w, ;
                                  .  5 N 7
                                         =                              w
                                                                        o        =              kn D .y                œ
  o                          =    o .        c zt                 =
                                                                        .        z              c   m      qn
                                                                                               .c: o oa) ;      >.
                        *
                             œ    c x        x œ                  (1J
                                                                    z
                                                                  c 2        ua-) v
                                                                                  t?o   k7     .r E       xt;   (J
  *œK*                  I
                        O    x
                             o
                                  <     z
                                        o
                                             (
                                             u >
                                             (a. o
                                                       u
                                                       o           tkn :)     c oua     Z      -t
                                                                                                <l =
                                                                                                   - 'V < =     o
   O                         s    c)    tr       t;    a          .i;s o     .x u !     ....    =
                                                                                                rc lr
                                                                                                    e =o. I
                                                                                                   c<           =
                        &    oa   *     o   E  o      .-
   X
                        U    k
                             <
                                  œ:7
                                  :
                                  x
                                        w   fv '
                                        < U 1
                                               u
                                                      >
                                                       tm
                                                       u .   X    1o3 t9      y
                                                                              a) o
                                                                                 i      F
                                                                                        kz-l    X 1 =  O =t7    O
                                                                                                                Z
                   <    <                                    (7   -fu ;-     o - <      M
                                                                                        a:     -ru 1 tn e p     I
                        JJ   I    D     z   * .        *J    G
                   Z7   &    R    t     Et -GJ R      -Q     œ    :3 .2
                                                                  K   -r     n
                                                                             a) .
                                                                             .
                                                                                <       <      yx
                                                                                                a a
                                                                                                  w    .a
                                                                                                        o) x
                                                                                                           y    (..j
                   <    <    x    o <        ro <      rv         s o
                                                                    X n o
                                                                        w
                                                                        c               x      o
                                                                                               ... :
                                                                                                   <
                                                                                                   u n o
                                                                                                       >        s
                                                                                                                œ.
                   <    <    it   &. 4       tn :1    m      D
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 52 of 96




  11111
                                                                                      (N
                                  >                                                    œ
                                                                                       O
                                                                                      (k
                                  J77
                                    -
                                  r                                                   *
                                  7                                                   E
                                  D                                                   r
                                   c                                                  O
                                  rQ
                                                                                      <
           X
           L            Z   u
      -'
       a   P   u.       k   œ.
   =. D
      k-       Q) o         c.
   Q)           C =
               .= O
                            o
   c. >        tkn t        X
  -o OO        ? I
                 kl         >
                            GJ
   o =o        œ w          (D
   > z
   Q) I        l
               Ii-
               X z
                            *
                            (5
  *             * (         u
   (1) <       u. w)
                   '        œ
  Z z          o <          ==
  :q' Q        c    <       o
    z <
  LJ ;         (m O
                  =         V
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 53 of 96




                              A ttachm ent F
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 54 of 96
     (7 â pt!ps'.,onpcir:qplxks.
                               cenT

                                             npol
                                               guInt
                                                  d*>



                                                                                                   @ *                   -   #

                                                                                                   WeM SIST.ENABLE.EMPOW ERpeopleto
                                                                                                   ACCOMPLISH tasksandACHIEVEgoals.




                                                                @ 0. @ @' @
                                                                                 BROWSEOURTOP-RATED ONPOINTGUIDES



                                         tao().
                                              :'
                                               .




                                                   TRAVEL                                          ,..
                                                                                                     z.
                                                                                                      c
                                                                                                      b..
                                                                                                        ,
                                                                                                        - : ,j.. .                               ,
                                                                                                                                                 !
                                                                                                                                                 1
                                                                                                                                                 j,
                                                                                                                                                  1!
                                                                                                                                                   1j
                                                                                                                                                    1.
                                                    z-.,w                '                         ' '    +
                                                   --

                                                    GUIBE
                                                                                                      ,. ',
                                                                                                            '
                                                                                                          ,..,   ,       .
                                                                                                                             I
                                                                                                                             '
                                                                                                                             t
                                                                                               *



                                                                                            BESTSELLERS




                                                                                                                                                                                b
                                                                                                                                                                                9'(
                                                                                        :                .           #                                                          .
                                                                                                                                                                                g
                                                                                                                                                                                #
                                                                                                                                                                                1
                                                                                                                                                                                3:
                                                                                                                                                                                 k
                                                                                                                                                                                 ;
                                                                                                                                                                                #)


                               c:.p.kucwzk..-cepy..g,tr2o1?.A,1RigstsReser-ed.                                               AtxzutusIceotactq. lTer-wsconaition,1puvacypc.cy
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 55 of 96




  (7 â tlltps.'onpolreol
                       des.comzbf'tstk2s


                                              npoi
                                                g uInt
                                                    d @$


                                              boutUs
                                           AtOnpolntGuidexweASSIST,ENABLEanclEMPOWERyoutoACCOMPLISHtasksandACHtEVEgoals.
                                           OopolntGuidesprovsde:ebooksfearoringeasyhowqoirstructionsonallklndsofGubjectsfrom traveltocareeradvit:etogovernmentprograms.Getaccessto
                                           hundreclsofcompletehowqaguidesarxlcl
                                                                              ownkyaclthem dlrectlytoyouraccounttibraryvia(xlrwebsiteocAndroidmobileapp.LookupquickanJeasyDlYp:ges.to
                                           completearaogeoftasks.from simpleautorepalrstoat.horr
                                                                                               :ehalrcare.AtOnpoi ntGui des.It'sajIabouttheuserexcrlence.andweteslevecorweniencepaiced
                                           witbvaluableandcomprehen&lveguldanceistheierfectcombinatlonforoplimum larningandretention.Browseourstoreandflrldaguidebooktohelpyoutake
                                           thenext$1ep.loday!
                                           OnpointGuides.comisaprivatelyownedwebsiteandlsnotamliatedwitbanysoverrenentagetxy.



                             OnR:eGu* Copyrl
                                           gbtC)2019.AI
                                                      1RightsRes
                                                               ec
                                                                ved.                                                                              AteutUslCoqtactUsjTerms&Condlti
                                                                                                                                                                                onsIPrl
                                                                                                                                                                                      vacyPol
                                                                                                                                                                                            i
                                                                                                                                                                                            cy
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 56 of 96




                                                                                                                                                                            t e !

                             npol
                               gulnt
                                  d@:
                         '

                                                                                    BESTSELLERS


                                                 ê!fe.
                                                     ':!$'E.tlcirvifrlunklatloshc        N. '
                                                                                            f,z'/c.
                                                                                                  rx?.7.aci1'cGui
                                                                                                                d.;l                     SectieptiAparz.-fh's
                                      .          ''rl
                                                    eiM'artp'k.
                                                              4:.6(7alje                                                                 N ït>.
                                                                                                                                          ..  @f
                                                                                                                                               3;
                                                                                                                                                )G.;11j9
                                      .              . FRLEG Merre                            . ,Rg-:.Xuemker,         .   ...                    yar,ym yjmy
                                                                                                                                                            ym
                                                                                                                                 .           .
                                      .          * * ** *                                 *% # * *                               ''      * # * *k
                                                                                         Makeyaurrpextroadtrlp
                                                 Startyotzrcareerrlghtby                 lestinatiœ NeAYork'Thiî                         T* U.%DQWXCNQ.PQC'f
                                                 learniaghytvtoefftctiveli               çl ojoadzbleroêdtri   a                         FIfuvM 3$* Urt).'
                                                                                                                                                         m
                                      A          commlmicvewl  lhwor                     itirlerarytakesveulo%'*       A                 CYYO
                                                                                                                                         I
                                                 covverkersFiadout!he                                                  .                 wh atllP
                                                                                                                                                knN
                                                                                                                                                  oMT
                                                                                                                                                   :vn(
                                                                                                                                                      V
                                                                                                                                                      :ûI
                                                                                                                                                        UrDFr*e1s:i5
                                                                                                                                                          Kzt

                     '



                         Y
                         *'
                          ''                    SjrelcTrawtlF
                                                            .t.?'
                                                                x'c,1                    qqov.TcW atA..                                   Ual;k.ilR.
                                                                                                                                                   .
                                                                                                                                                   -h
                                                                                                                                                    .1'Ti11'C'usde
                                          .     Q:5Je
                                                G                                        TL;KetGu$.
                                                                                                  ,e Sxetjjng
                                                                                                  .$
                                                                                                                                         ''
                                                ***'<''PRISEtor                                 FRf.EfœMerntyer&       .?'                    . j  ;q(j:forq4efvsjye!
                                                                                                                                                                    .s
                                                                                                                                     .
                                &nm                                                                                              >
                               >*e        . ** # * *                                     * * * **                                        we  cr
                                                                                                                                             jtsri
                                                                                                                                                 ngd
                                                                                                                                                  ete
                                                                                                                                                    oAl  aast
                                                                                                                                                            kky
                                                                                                                                                              an
                                                                                                                                                               !rta
                                                                                                                                                                  nkrses
                               'W p:W     .      Beéofkt:kingthat                        Getttmbestt;mfortyealir!s                       roxj        stift
                                                A- ri co cros:ceurltry
                                                      '                                  asixedlX ticketwtthoer                          y                ikarv%îgt:ts
                                              ' po
                                                r xtriperheppi  qgoaa                    comprel-nsiogukde,Learn                         I9u t@eMrDrdr
                                                                                                                                          iket
                                                                                                                                             heMero rdaslGl
                                                 lapeabrc,
                                                         e ltarntiwthest                 whzttedclN'
                                                                                                   zt'enIxp
                                                                                                          ll
                                                                                                           edover                                               ''a:<c
                                                                                                                                                                     eel
                                                                                                                                                                       'r




           OnRltntGui
                    e sCopylight=2019.AllelghtsReserved.
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 57 of 96
          (21 iinttps *rsxMot?uxs::.to$1.
                                        r'p;t':-'a'6I1)U11'''1''''''n;'''U>.>.:
                                                                              i''

                                                    n ol  nt
                                                      qtlId@e




                                     oe- Ge ctKl<iptc2019Al1Ri*tsqesmu              pzxx;tuwëconta:tus1Tersw&ceg#l4ionsIv'o'.cvpcpiry
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 58 of 96




                 npol
                   gulnt
                      d**                                                                                               Q

                                                    V                   THEEXPERTFISHERMAN NATIONALGUIDE
                                                       2                *'mqr
                                                                        H #*#
                                                                                         FREEfe
                                                                                         NVXo                XX   *'X



                                         z'         /
                                                   ..y
                                         a         .
                                                     .
                                                         y
                                                         k
                                                         s.
                                                         , y
                                                           s;
                                                         ,,. .y  ,

                      ft>
                                                    .v tsg<;.éI.
                                    %*   *.#


                                               Peoplewhoboughtthisalsobought...

                    ?.          #
                     s.>
                    .y      .




                                     .
                       IY            .                                          n-o. .r' y .q:...
                                                                                                ..
                                                                                                 '.
                                                                                                  ya.'
                                                                                                     '.
                                                                                                      .y??
                    TM VR            .                     PX1DedaœtmndLashandeFœeman
                                                                                             1lu .,:t
                                                                AtaOmentFPageô
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 59 of 96




+'   O â nltps.onpolrrt9oldemcom 'L
                                  nuTue.7'F-51'cecio'i'kca''?'ene'lcl'.n.
                                                                        ;':r:.
                                                                             p

                                                    n ol nt
                                                      gu Id@*



                                                                                                           ..           SNAPBFNEFITSCOMPREHENSIVEGUIDE
                                                                   a.
                                                                                                                        >                   FREEfY
                                                                                                                        H *H                Merre             K*   *:
                                                                                                   %'
                                                          j'7;
                                                          à
                                                          .              '    :. '
                                                                                 r
                                                                                ,    x

                                                y              '                     .
                                                                   '                     -
                                                                                               >
                                                      CIY- HEG CA:DE                     e < 'e
                                                      roRsur.pt'i
                                                                E
                                                                xcl
                                                                  rl
                                                                   '
                                                                   rs                        4t
                                                                                              ,.
                                                                                               .,               yi


                                                                                                   Peoplewhoboughtthisalsobought...
                                                               s              .yvw
                                                              At         ?'.
                                                               '
                                                               t       '.'
                                               L.j't
                                                   F@'.



                                                                   llkrx4't                                                 '         '' :
                                                                                                                                         ' 'z.'îb'-'s
                                                                                                                                                    ''''7tA
                                                                                                          PX1Declaratlon#L
                                                                                                                         LaNhanàaFreemann
                                                                                                               AqaohmeMFPage6
                                                                                                                                        a
                                                                                                                                        k      jj-k
                                                                                                                                                  .rt.y.            .
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 60 of 96




dê- ' (:: ii htt;)s.e.rtrl;tc:rtL
                                fltrlcl::kctlrn':7r'.
                                                    ctt'rz8.4,
                                                             :t.:%n3'=$.caaç!na!'.
                                                                                 na!(3.$.5.
                                                                                          '

                                                              n ol nt
                                                                gu Id**


                                                                                                                                                    SECTION8HOUSINGNATIONALGUIDE


                                                                                                                               F                     TM U.S.DeismmenttëHxxagizlgarMltz- H bo nttHuglbeadlwhat
                                                                                                                   -.--...      - . - - .-- -       sknowntoInM assectlon8Hotalng.Thlsgovernrrkent-&xnsoredini
                                                                                                                                                    I                                                             tiatlve
                                                                                                                                                    prcfvideshnancialassistancetothryrewhocanriotaffordtbecestofrental
                                                                                                        ira,
                                                                                                          'm                  o....v             homes.Ifwuareintere:tedinhndlngotltIfwuorwurfamllyquali     fiesfer
                                                                                                                                                 HxsingChos   ceVouchersinyourîtate.downloadourcomprehenéve
                                                                                                               .     -
                                                                                                                       V                 ' .     rlationalNkle.Yx willlearnaNxrteli&'bilityandae icationrmulrelnents.
                                                                                                                       .'
                                                                                                                        OAj
                                                                                                                                                 pfoertyinspecîlonstandards.Sectionôwaitlists.- 10r4relatiorshlpsand
                                                                                                        .       .
                                                                                                              .   N                              rrkore.lfyouarecurreotlyin4direhnancialsltuatkn koowthataffœdable
                                                                                                        '**.
                                                             y.
                                                              r..                                           -'.* ...                         '
                                                                                                                                               i livlngarrangerrentsarewithinreactkDo- loe theSection8Hotzslng
                                                                                                   :*    @.:


                                                                                                                     Peoplewhoboughtthisalso bought...
                                                                        :J                    rx




                                                                             Slnr                                                                              ....,       ' ;*'?''
                                                                                                                                       PX1Dec
                                                                                                                                                          ' s
                                                                                                                                                            .
                                                                                                                                                            x              I
                                                                                                                                                                           u
                                                                                                                                                                           feyt
                                                                                                                                                                              .'
                                                                                                                                                                               jj,
                                                                                                                                            Al
                                                                                                                                             qr
                                                                                                                                              aa
                                                                                                                                               t
                                                                                                                                               ci
                                                                                                                                                he
                                                                                                                                                 nof
                                                                                                                                                 meGb
                                                                                                                                                    Fps
                                                                                                                                                      Ph
                                                                                                                                                       aa
                                                                                                                                                        neàa7Freemap
                                                                                                                                                        g
    Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 61 of 96




                                                                                                                                                               * e

                              npol
                                guInt
                                   d@l
                                                                                                                                                           q
'




                            GOVE
                            SERVICE
                                 RNME
                                   S NT                                                                                                                              -
                                                                                                                                                                     t
                                                                                                                                                                     )
                                                                                                                                                                     t
                                                                                                                                                                     1
                                                                                                                                                                     )
                                                                                                                                                                     )
                                                                                                                                                                     -
                                                                                                                                                                     l
                                                                                                                                                                     t
                                                                                                                                                                     '
                                                                                                                                                                     :
                                                                                                                                                                     .


                                                                                                                                                  iv
                                                                                                 11111




                        %* *                             *                                                *
                                                                                                          T
                                                                                                          '
                                                                                                          <
                                                                                                          /.
                                                                                                           2 ,.                                        Y
                        '

                            Browse:

                                                                                                         //
                                                                                                          . .    -h Vererar.aJ.?fJ.rg-
                                                                                                                                     xas.-
                                Lsvlxwwov,
                                  - a -' w
                                                xt.praa.:>ri     io.nf.-'.'..'e;,dr.
                                                           osApot:                 i-Peqsêi&.s
                                                                                   J                      ï' *            . FRE.Ef:
                                                                                                                                         oulrje
                                                                                                                                         I
                                                                                                                                  trNerrtt'r'v
                                                               VqEthp>derra'ers
                                       i          wwwww
                                 .              prdtvi
                                                     duatswhohave
                                       .. .     beccmezrzemplowdc:n
                                                receivetêmxcary
                                                governnnentassfstance$o




               QnPolr:œ ke copyrfghtt201@.AlpRigbtsReserved.
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 62 of 96




                    npol
                      guIn
                         d*tl                                                                               Q

                                                              FINANCIALSEZVICESFORSENIOM GUIDE
                                    .>
                                    >         $
                                              ,              >                FREEG
                                             c b
                                             . .             #H H             Merre               X*   *'
                                               .      u




                                                    #J
                                         j          '


                '
                                         Peoplewhoboughtthisalsobought...



                bi%,
                   e,


                        Smart   .
                                .                           ...
                                                                   c.iz..xt      ,... ..
                                                           onofLay
                                                PX1Deolaratl     shandaFreeman.
                                                                              y;
                                                                               *. r
                                                                                  j
                                                                                  .
                                                                                  j.
                                                                                   uK1..y
                                                                                        -
                                                                                        j.:
                                                                                        '     .
                                                     AttacmmentFF'
                                                                 agea
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 63 of 96
     + .> C âhcpj'o/
                   w nlgulezom..nte...
                                     n..t.......'.....                                                                                                                                                                   * O 1
                                                                                                                                                                                                                             )
                                              npol
                                                vulnt
                                                   e..                                                                                                                                                                       1
                                                                                                                                                                                                                             ')
                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                             412
                                                                                                                                                                                                                             è
                                                                                                                                                                                                                             i
                                          G O V ERN M ENT                                                                                                                                                                    l
                                                                                                                                                                                                                             f
                                                                                                                                                                                                                             .
                                          SERVICES                                                                                                                                                                           ,
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             1

                                                                                            @           '
                                                                                                        ,.
                                                                                                                                                             Q.
                                        Selectfrom:
                                                                                                                                                                              *Y
                                          **                                                                                                                                   *

                                          Browse:



                                              '
                                                                          ** ** *                                             .           * * ** *                                  *****
                                              : k.1.                      Fi
                                                                           rdtheheztwlyhepp>xxr                           .             Flf
                                                                                                                                          ?tefxdt   xeetsycpur                      F;rdtheYlpyoufTamçw
                                                      .                   far
                                                                            niFye efvtswlthcp.yr                                        Qtnigythser- wftht
                                                                                                                                                         xjr                        rkeedswlth-
                                                                          Gofnfxe-rsie/..rFarqttv                                    '' cornpre-nsivfVocd                           rotnprQhêrspv:cal
                                                                                                                                                                                                    ifcwoùa
                                                                          Msut3rge*r
                                                                                   vlcesflee.                                             Stêm;rlgeret%cvude.                       Rxig!SevrcesMNstaeg.e




                                          '


                                                                          'e''7J;pbn!6.y='
                                                                          a              .kh.'..
                                                                                               J$6           *nöZhAdhl'Qe'**#e-
                                                                                                                              's->        '-''?kî.)t.
                                                                                                                                                    w'>ns'.t.5       --x''          r
                                                                                                                                                                                    'J
                                                                                                                                                                                     '''.
                                                                                                                                                                                        3$l:
                                                                                                                                                                                           hlQ
                                                                                                                                                                                             .(:')1.;
                                                                                                                                                                                                    p
                                              .v
                                              h. c                        - ppz.ffo,h.err.sea                                             #ae.
                                                                                                                                             @eFREEfvrs*rr
                                                                                                                                                         .-                         *v'M FRF.EG e 1
                                               .v w                       * * * **                                                        *.* * + *              *               *****
                                                  '                       lax.orovlog  etrtei   ocd
                                                                                                  zs
                                                                    . '   t
                                                                          we let
                                                                            .iKc..s
                                                                                  gw rfkteeïwqew.
                                                                                    ump
                                                                                   co
                                                                                               *e
                                                                                                 e                           .
                                                                                                                                                                               ' FIMM aL'ZQ'10*$23r*
                                                                                                                                                                               11       . t.'.'utri
                                                                                                                                                                                                  ti
                                                                                                                                                                                                   cg,
                                                                     3'   faoaaeteFcpxjstarnw m w.
                                                                                                                                                                             '* A
                                                                                                                                                                                bewstar'cneolh
                                                                                                                                                                                  rewi       ut
                                                                                                                                                                                              rl
                                                                                                                                                                                               grafrl'
                                                                                                                                                                                                     SNAQ'




                                                  ooe51>M$*-#e''-xlkpl
                                                  F                       k-h=
                                                                             .'
                                                                              az
                                                                               Jnel'ztol.7c<41S'a'acs
                                                                x               . #REEhrNkmz*M
                                                                           *****
                                                          '$              DxsccrverwooanîB'rcar:
                                                          b '             taostupAi thyoufIamis's
                                                  '                       outrtlixzkriecswimcv
                                                                          corv e-oss'  etx?öeIo




                                 ()nFk**Gl- copyrlghtt:2Q1?A1IRightsReseFved                                                                                         zuxy;yus!centacttg 1Termsscondi
                                                                                                                                                                                                   tkoeskprlvacypoticv


                                                                                                                         P/1()ekdtmlae
                                                                                                                                  berrd
                                                                                                                                      rFtxs
                                                                                                                                      l   Pev IQF-
                                                                                                                                                 r
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 64 of 96




  C : ht'tp: ortpoiatguldes.trm r'rt''7o'7t''aisa.:n@'ar
                                                       !qtatae                                                                                                                                                 * B !
                                                                                                                                                                                                                     7

                                                  n              Int
                                                          g uId @*


                                             '
                                                                                                                             FAFSAONLINEGUIDE
                                                 lF                  :A                                                      *
                                                                                                                             *'****'
                                                                                                                                                  FREEfœ
                                                                                                                                                                          '*      @'
                                                  '
                                                  '
                                                  f
                                                  .
                                                  I
                                                    @ NtI
                                                      OBRGY
                                                            NE,
                                                              ?                                               -              JumpstartyoureducatlonbylearningabouttbeFreeApplltationferFecieral
                                                                                                                             RuöeotAid(FAFSAIwltlpourcomœeheYlvegulde.Flndxthow tbls
                                                  ! Tat,.
                                                        zmEENppucvlcq                  .                                     educatlonasslstancecansupplementYœracademlclcqarneyarxlhowto
                                                  l CtSFEDEItKSqIXNTAI: :                      ...0..         ....... .      quallfyferstuder;tasslstance.Dipc- rscholarships,grant.
                                                                                                                                                                                   GarxlIoans
                                                  !                                    :                                     throvghFAFSAregl    stratlon.Learnhowtoapplyforflnanclal31c1andhowto
                                                  1                                    :   '                                 malntalnellglbllltyforeducatlonbenehtqGettlm onbowtosaverv eyfor
                                                  i                                            .. .                          aoeducatlonandhowtocomplementmursavlnowlthstuderïthnanclalald.
                                                  '
                                                  j                                    :                          ..         Findtheeducationassîstancewuneedbyclownloadlngourcomg+teFAFSA
                                                  1                                    i - -                     =           OnfsneGoidetodayf




                                                                                                        Peoplewhoboughtthisalsobought...

                                                            .                     1.
                                                                )                 '
                                                                 .        .î




                                                                     lilllcpkrt                                                 b' ( '.R- ' 7''
                                                                                                                                              .':,'
                                                                                                                                                  1Y1C''n
                                                                                                                                                        1ïxL
                                                                                                                                                           tl.651
                                                                        !
                                                                        $
                                                                        1'
                                                                         m                                                  'y            Cr,.'      11-y-,.bbbr-'
                                                                                                                                                     -.          1-
                                                                                                                                                                  .
                                                                                                                                                                  ?
                                                                                                                                                                  p
                                                                                                                                                                  l-,
                                                                                                                                                                    t.       .......w
                                                                                                                                                                                    ....wo
                                                                                                                                                                                        ........ ....
                                                                                                                                                                                                    -...................
                                                                                                                                                                                                                       -
                                                                                                               Px1Dpa
                                                                                                                    Kqa
                                                                                                                      ar
                                                                                                                       -on:tû
                                                                                                                       Mxn  Fas
                                                                                                                              ph
                                                                                                                               aa
                                                                                                                                gn
                                                                                                                                 eia
                                                                                                                                   11Fr
                                                                                                                                      eeman
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 65 of 96




                              A ttachm ent G
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 66 of 96




               R


               *t
                I
               3


               '
               =B
               c.
               X
               O
               2
               c
               X
               >

               E                                                 <
               C                                                 œ
                                                                 <




                                                                 D
                                                                 C
                             Q          Y   H                    <
                                            r
                             c     b        Q
                                            -
                     GJ      O
                             .     g
                     E      IU     .g
                     w       O
                             LJ
                                  >
                                  o         c
                     .i
                      /l .-       ua        O
                      .- v-
                      k- O & c    oW
                                  t         (7)
                     +
                     (D, (z)g &.t:?,        S
               (D        -
                         k-                 E3
                     t
                     R:
                     .
                       f+=
                         D Eù boàà ,
               2     F- D O ;xç ,$
                                 tn
               Q9    c: %- QJ S-.CJ
               z
               O
               <
               *
               œ
               D



          E
          Q
           H
          W
          z:
          -2
          c
          O
          NC

          é
          r
          œ

          r)
          Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 67 of 96




                                                                                          .     >...

    15
    EM
    Jlf
      I
                                                                                          , j
    >*
                                                                                                   5:
    Ei6
    lgi                                                           N

                                                                      i3
                                                                      %

                                                 X
                                                 *
                                                 '
                                                            Lil';
                                                 v.
                                                 .w.ék.
                                                      v2                    *
                                                                            L.
                                                                    .1




                  1,
                                                         ..
                                                          :<..k
                                                      . q'
                                                     p.
                                                      %                     *
                                     ê                                                             D
                                                                            t
                                                                            (L
                                             #
                                             *
                                             '                    Ax
                                                                   !        c
                                                                                                                                                                    S
                                                                            *
                                             j                        1     E
                                                                            c.
                                                                                                                                                                    !
                                                                             O-'
                                                                             Q                7 s ..
                                1                                           ...
                                                                             > 1f
                                                                                          .
                                                                                              ;
                                                                                              î
                                                                                              )3'                           j                        E
                                                                                                                                      .,...

           E                    &                                           &(lh *
                                                                                 :
                                                                                               ..                            Z2 'V's'
                                                                                                                            C$      'v'''':2
                                                                                                                                           '          (u
                                                                                                                                                     Fq-)
           tu                   o
                                c                                           *m 8
          +Q)'                  <        '                                       y. .                                       uz                        ç
                                                                                                                                                      cnc     ..
                                                                                                                                                               $'
                  .
                          rn    ê
                                '        .                                  **-. k                                           s                        o
            *.
            u              <'
                           O    @                                     ...        c                            î1             4 ;                     =          '
           *:7
            c..           .ë
                           >
                                O
                                g
                                             q
                                             g
                                                                      j
                                                                      !
                                                                      j
                                                                      q
                                                                      a     l
                                                                            .1
                                                                             .
                                                                             Ok.
                                                                               1fl
                                                                                 j
                                                                                 :
                                                                                 )
                                                                                 ).
                                                                                 u
                                                                                 .
                                                                             (II gl                    *      '
                                                                                                              l
                                                                                                              4
                                                                                                              i
                                                                                                              :
                                                                                                              q       j
                                                                                                                      J
                                                                                                                      g4 ;
                                                                                                                         p
                                                                                                                         . s,
                                                                                                                         ë
                                                                                                                         !
                                                                                                                         z
                                                                                                                         ;
                                                                                                                         :  .'
                                                                                                                             -
                                                                                                                             :.
                                                                                                                              '
                                                                                                                              .g....'...v..!I
                                                                                                                                            L
                                                                                                                                            :        4
                                                                                                                                                     7
                                                                                                                                                     :
                                                                                                                                                     j
                                                                                                                                                     '
                                                                                                                                                     :
                                                                                                                                                     -
                                                                                                                                                     ,
                                                                                                                                                     .
                                                                                                                                                     )
                                                                                                                                                     ;$
                                                                                                                                                      .
                                                                                                                                                      k             z
                                                                                                                                                                    .
                                                                                                                                                                    k
                                                                                                                                                                    i
                                                                                                                                                                    '
                                                                                                                                                                    ;
                                                                                                                                                                    r
                                                                                                                                                                    i
                                                                                                                                                                    g
          >f
           z
           p          i   =     g'           x
                                             :                        E1
                                                                       'I
                                                                        l         ,                           =       8.                             c.
                      .   <     3
                                (            w                              !
                                                                            1:1
                                                                              ::
                                                                               4:: ::E
                                                                                     ëi
                                                                                      ë                !
                                                                                                       (!F
                                                                                                         i'   EI
                                                                                                               iS
                                                                                                                IF
                                                                                                                 E'   1:1
                                                                                                                      2     ::
                                                                                                                             16
                                                                                                                              :1
                                                                                                                               2              .!
                                                                                                                                               ;
                                                                                                                                               .1
                                                                                                                                               -!
                                                                                                                                                .:
                                                                                                                                                :    .4
                                                                                                                                                      ::::
                                                                                                                                                         ),
                                                                                                                                                          -         ..!
                                                                                                                                                                    . i-.I
                                                                                                                                                                         p'


E
8
j
2
.
P
2
e
I
&
œ
          Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 68 of 96




                        G                                                           *
    âl

    CC
                  (2
                  D
                        O
                        c.
                        O     1 1 8 %
                                    <
                                    =
                                    r.
                                    u
                                    C1 YV
                                        Wl
                                         2'=
                                           S
                                           c
                                           O
                                           -                                        œ



    ,a
    O
    E!
    .j
    >
     :;
           @)
           zkd
           <
           Q.
           O
            X
           tl
                       D      j'
                               ,+*-
                                  =     j'                                œ
                                                                          D
                                                                          =qp
                                                                          >
                                                                          o
                                                                                (
                                                                                7
                                                                                #
                                                                                    # .
                                                                                      k9,
                                                                                            2
                                                                                            .
                                   ?.
                                   : eîsj e j:kj j, A
                                                    azj
                                   1g,y4j
                                        e. !j =y.
                                                !1,
                                                  s(
                                                   ! j.
                                                     .
                                                      &
                                                      jz.z,                                 tf
                                   :
                                   ë.
                                   I  y
                                      k:
                                       !j
                                       '#,uTz
                                            I.
                                             !.y
                                             . zg
                                               ,ày
                                                 zy:
                                                 =
                                                 .
                                                   ss
                                                   ' .
                                                     2yj
                                                       :ej
                                   ja j
                                   '  yz
                                       2o
                                        1-jy
                                           si
                                            rr.&s1: js.zj
                                   :,jT'B:lâd: ryjzjj.
                                            .          j..
                                                         i -!'.j)j:
                                                         !    -

                                   îsac v s .      e
                                                   <rj.îs    j: s
                                   !;.'
                                      :'!=   :g
                                             A  j,
                                                 .
                                                 z.
                                                 -.
                                                   ïj
                                                    J'
                                                     i't
                                                       sy
                                                        :q   jsy   .
                                                                   g
                                   -x:
                                   j g!2 &..
                                           !'! :.
                                           .
                                           ,
                                                 1-!ylsx 1fjjt!
                                                v2j.,s,-:w .z
                                                             i
                                                             !   q,:
                                                                 !,s
                                                                   ,
                                                                   y
                                                                      .

                                            ..
                                   o
                                   $I!
                                     :jI.  !jdt -.   1$a j !r
                                   j,
                                    j.ij
                                       (
                                      :tj
                                        xJ
                                       &!!'
                                         zs
                                          !=
                                           l#
                                           -al
                                             .l
                                            ?'
                                            =
                                              jo
                                               'p
                                               juy
                                                ' @'
                                                   z:
                                                    k!
                                                     .
                                                     /
                                                     y
                                   tl ,     ;jjyj
                                           j k j'  y
                                                   e'
                                                    c
                                                    -k
                                                     .
                                                     .
                                                   p!j
                                                     ..
                                   Iuj
                                     '.js,.
                                        .
                                           yjs, .
                                                j'jIy.s c,pj.
                                   cI!l:
                                   l   !j e
                                          j:
                                           y.
                                             .
                                              1.
                                               j!
                                                ..î
                                                  ,!
                                                   yj,
                                                     vs Im
                                             !!z:e. g ;jj
                                        ,.u; .
                                        .           (
                                                    ,
                                                    j:    I:y ,
                                                              y
                                   Z
                                   -                        tjj
                                   lIjj:l
                                        :g!e
                                           (jji'.
                                                :
                                                a!1j
                                                   s(
                                                    je
                                                     - :  -t xj
                                   a
                                               ,l '     i#
                                   S
                                   j'
                                   u E  :
                                     à,ej
                                     '  ; ,
                                        .
                                           z
                                           j
                                           ï j
                                             .
                                           s pe
                                               xj
                                               z.
                                                s
                                                 ,

                                                 .j
                                                  ijt
                                                    sj
                                                     .  .
                                                        k
                                                        ..j  j!
                                                             sc
                                   :5      1 atzu.J
                                                  :y
                                                   s-
                                                    !
                                                    çs!ys: 0yëy
    J)                                  . .
    2                              '
                                   i j!.&!,     !  '      !   z
    (D                             r
                                   x:Iz-=
                                        :jdl,j
                                          '   ,t
                                               !
                                               '.
                                                q'z
                                               oj
                                                  ,:
                                                   ;I
                                                    jii
                                                      l
                                                      j
                                                      , j!
                                                        j s,y:'
                                                              t$
                                                              4
    Z                                 I
                                      ;Re.j,z : z à-j
    O
    t7
    <                              !
                                   =s ..: ! x1 -.
                                                1,g),:t
                                                      j j
                                                      .   !
                                                          - !.
                                                         -,
                                                          .   y1
                                                               .. .

4   œ
    O
                                   l !
                                     yj:
                                   =.:8s!
                                        ,
                                        '
                                          -
                                          !1 z
                                           -j= ;
                                               'r '
                                               ;!j*'%
                                                   e*
                                                   z -
                                                    ), -
                                                     j!,: j
                                                          '  j
                                                        !'jyjj'
                                                              :-
!

E
2

N



Z
e
U
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 69 of 96
   *
    @




                       I
                       8    O
        (D            ûk    X
        m              1    Q
        -:             1    o
         œ
        (Z

        H
        'rfuk   m            o
                             M
        t)      !1d          e
                             œ
        20      z            .
        :
        a
        .
        c:      <          l. I
        >
        o       a
                1.     m     g
                o
                o

                                                  oc       *
                                                           6
                                                           ,       t:
                                                                   '
                                                                   a.    F1=o $      p.-s E!
                                                   e
                                                   :       8
                                                           w= = a.E
                                                              e'   '
                                                                   i
                                                                   -5 e
                                                                      '-''
                                                                         11sJ::5     g
                                                                                     -
                                                                                     s.rou2
                                                                                          :
                                                                                          à
                                                                                          '
                                               =   #
                                                   ok      :a .4 KaO= X  .y=s a
                                                                              ;      8a:.ég>)
                                                                                            .
                                               .=
                                               q
                                               Pt
                                               . ?
                                                 2!
                                                   .
                                                   :       H
                                                           .#
                                                           a
                                                           w=
                                                           O
                                                             aro;  e
                                                                s u:u=
                                                                    > =. :
                                                                         :)o
                                                             0 + rv.:8 i5R
                                                                           xa:       .
                                                                                     e
                                                                                     g.
                                                                                      4 .j
                                                                                         r.
                                                                                         g o
                                                                                           .
                                                                                                         E
                                                                                                         *
                                                                                                        Lu
                                               -                        E.w g g
                                                                         o =                       <
                                                                                                   t    t
                                                                                                        =:*V'
                                              B  a
                                                 = * zu  l.  j:g=
                                                               t ox i ' !o
                                                                        i =-s.                     œ    =* =œ
                                              '%
                                               o jg zoaalo k w: g. :s ;y                           <    nœ Q...
                                               F'-
                                                 Sâ' gE:1$8  j
                                                         k5 's
                                                             2,-
                                                               + l z
                                                                 ;s '
                                                                    8   : 5's
                                                                          i .
                                                                            $
                                                                            2P(
                                                                              *                         -O
                                                                                                         J( 9
                                                                                                            .

                                                                     -. g-
                                                                                                        B oU
                                              agc a -  zgy     J
                                                               1 g            :                    (r   Q:.E
                                                                                                        C
                                                               -                                   D    11=O
                                              j
                                              :
                                                '
                                                o
                                                =
                                                j
                                                 Q.w
                                                   u
                                                   '
                                                      P
                                                      -
                                                     'g
                                                      c
                                                      ;
                                                        k
                                                        d
                                                        N.
                                                        .
                                                          :
                                                          6
                                                          #
                                                            1
                                                            '
                                                            k
                                                              g
                                                              s
                                                              .
                                                              1
                                                                ï
                                                                n
                                                                r
                                                                *
                                                                   .
                                                                   s
                                                                   p
                                                                   z
                                                                   t
                                                                     .
                                                                     9
                                                                     o
                                                                     '
                                                                     r
                                                                     e
                                                                       '
                                                                       u
                                                                       n1
                                                                       y
                                                                       t
                                                                       v e
                                                                          1
                                                                          -
                                                                           v
                                                                           2
                                                                           ,ss
                                                                             .v
                                                                             .
                                                                           %!/
                                                                                         .
                                                                                                   X
                                                                                                   >
                                                                                                        a
                                                                                                        t)<
                                                                                                        *
                                                                                                        (D
                                                                                                           =

                                              Q'(0 u  r
                                                      7s81o
                                                          = m
                                                            k   txt
                                                            o ei:!72 a & K a r!  .
                                                                                                        M
                                                                                                        œ
                                              C
                                              .s
                                              = pv .
                                                     %ysj Qsgz,p:r
                                                     g
                                                                   .
                                                                   to
                                                                    (;a m
                                                                           a
                                                                           =,: dI
                                                                           .    a,
                                                                                 ''s
                                                                                   i
                                                                                   ,
                                                                                                   <
                                              !
                                              m
                                              !
                                              ztg *' =  ; i  B
                                                             'x - '
                                                                  e  X     <  =  t )
                                                =;j 4.
                                                     p* .=o =o
                                                        .    .o..?
                                                                 .sz,(a
                                                                      asz ad.edaja'E
                                                                        o          ë               D
                                              a&=;   o  :
                                                        , r
                                                          o
                                                  ., = s P .o : E5    >x   c j  ss                 C
                                              ja.
                                              '   D
                                                  t
                                                  a:'s.x y'ëoa=E
                                                     .       .     8= s o
                                                                    :i w   s8;w  .
                                                                                   o(:
                                                                                     u             <
                                              ; 7 $
                                              !-#'B  z
                                                     w >
                                                       x  s
                                                          w
                                                          ! .
                                                            1
                                                            t)=
                                                              '
                                                              g
                                                              J  2
                                                                 =
                                                                 ,j   *
                                                                      (
                                                                      vN
                                                                       >   -
                                                                          kl:a=
                                                                              g.œ>
                                                                                ae
                                                                                 è.u.q
                                                                                    s.
                                                                       .
                                                  . !: .,
                                                        .bz & îl=Ee    .q
                                                                        .'=
                                                                          h   k
                                                                              ;= o  =
                                              e
                                              >v ï'- .gNs cxouoa-mj-%j:qg
                                                               .
                                                                 .
                                                                         c:.
                                                                           %
                                                                           ot . s
                                                                                o.a?Poo.asms
                                                                           c:: u- h3.
                                                                           0
                                              *
                                              ee :ze k xl==
                                                          s' =
                                                             :m r'  *i-
                                                                    u s .;cs=xz u
                                                                                z'e.'y=   .j
                                              =
                                              : ':fut%  u.e,4- sq   s..q =c
                                                                       cnj .
                                                                           os
                                                                           q ls :xa=
                                                                                  m .&'.q
                                                                                        s:.
                                              .
                                              0 jv !
                                                   e: .
                                                      6c
                                                       .7<.
                                                          o. .
                                                             0
                                                             . J    .
                                                                    = . .r p .  .
                                                                                a y a
                                                                                    m   g I
                                                                                          ;j.
                                              ' 'Js    :  y 'p
                                                             c
                                                             -
                                                             < .
                                                               , g
                                                          !!,g -g.. :                    ,
                                                                    .a   a
                                                                         -;e
                                                                           . jx s
                                                                                zjz.j   sj
                                                                                        . .
                                                                   .
        2                                     #
                                              *. .
                                                 ;=. y1=   4           J
                                                                       s.i g.s      e.0   p
                                              = s . z s tv h
                                                           = :s .
                                                                '
                                                                2.w> := f2
        =
                                              :Ejm
                                              J
                                              '  5t:
                                                   d1
                                                    $X
                                                     =:?
                                                       '
                                                       z
                                                       i.
                                                        =-
                                                         .zs
                                                           !?a
                                                          -, '
                                                             ë>
                                                             l8 c
                                                                o.
                                                                ezr
                                                                  c.
                                                                   2!
                                                                   1 .:
                                                                      s
                                                                      y
                                              :ja
                                                l q:
                                                   z- x
                                                      q>a
                                                        o..
                                                          4ar
                                                            t
                                                            ja- :
                                                            .   u.oaz:0q)-.
                                                                .
        O                                     ln .
                                              u    (j ,
                                                   .
                                                      :z p. s.
                                                             q?g,jj o u.. ..
                                                                             :
        <
        *                                     ; .
                                                :u
                                                 f :
                                                   o
                                                   î  -
                                                      *
                                                      8'
                                                       P
                                                       m .
                                                         s
                                                         e
                                                         l v
                                                           .
                                                           *
                                                           ..x
                                                            Ee a
                                                               , ë g' ,
                                              c ï:v 2 e s % t .,'g    ' (g jj
                                                                 , - .a u
                                                                        - z
                                                                          s  o
        œ                                     =        og a,1gjs% ,   1
                                                                      jj: ;/
                                                                        s j P
                                              o
                                              .Ka
                                              = *' o ëlo =.
                                                       .
                                                            1* 4X .      .
                                                           & w a.o h!,$ w x -;               2.>




   O
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 70 of 96
         *




             *
             Z
                                 t
             Q)

             Hœ
                        1
                        ##



             H
             c.
                             1   )
             ql   X     +        *
                                 w
             !?   =
             :
             :
             .
             C
             *
                  <
                  a.
                        .        #,
             >    %
                  O
                  (D
             E                                                           <
                                                          o+ b           Y)
                                                          toe o
                                                          *
                                                            Lu           -1
                                                     15rs O Q)           <
                                                     . 1 f re'.
                                                              G
                                                     8
                                                     s=' Q =*
                                                       m
                                                     o *'.t; g
                                                     .
             D
             o
                                                          $
                                                          *X (
                                                             >.S         =    E
             <                                       E l ='
                                                          e2#            <    aE!
                                                                               l.
                                                     2 m1b
                                                         5e :n
                                                            <
                                                     . o:                t
                                                                         œ
                                                                                o15
                                                                              rc *
                                                           Px                     (
                                                                                  œJ)
                                                     X1!
                                                       x.
                                                     N u
                                                         0
                                                         .
                                                         y.
                                                         .Ja .
                                                           ';.
                                                             .
                                                                         <
                                                                         Q)
                                                                         Lu
                                                                               l
                                                                              .œ
                                                                               Z
                                                                                t
                                                                               cIL
                                                                               il
                                                                              ..a(.7
                                                     k;; o N
                                                           lsm po        X
                                                                         D
                                                                              B%
                                                                              c.=E
                                                                              Q
                                                     Xo E
                                                        o y;u:n               <'
                                                     =w q
                                                        ?(t g y          Z
                                                                         Lu   .%=
                                                                               o<
                                                                                   o
                                                                         >     *
                                                     lfïo X t)(
                                                              8<
                                                     .Y * s E r
                                                                a.l.
                                                                              (D
                                                     8 8 .gFuf œ         N
                                                                         <
                                                                              K
                                                                              œ
                                                     :=
                                                     o  2
                                                        0:B ; o
                                                              4 z*a
                                                     t
                                                     =
                                                     vj
                                                     1 oou' (5=t
                                                           j,-Jy
                                                           o     o
                                                     8zg!R f.l'@ =
                                                                 1?
                                                     1
                                                     =?.;r
                                                     = v$
                                                          os
                                                           ejorEg
                                                     t
                                                     ;m.
                                                       cx;=g
                                                           o%u o
                                                     X E
                                                       82to
                                                          nK
                                                     * eo .4.x!
                                                             8.vj;
                                                     t
                                                     vj *
                                                        rz2
                                                     l oo
                                                     v-
                                                          o.
                                                           u
                                                           :'o,
                                                           E  y
                                                              u.
                                                     X;(
                                                       g$.5
                                                         kj>*z
                                                     toè.         s g,
             X
                                                     =
                                                     T
                                                     ï
                                                     !s#
                                                       o'l Z
                                                         tja
                                                           y(v
                                                             (
                                                             8'
                                                              :
                                                              a
                                                     #
                                                     ou>
                                                       m  I*o==ç:
                                                                '
             q                                         gï
                                                     Y .o(r)u
                                                              m u
                                                            œ)y c
                                                                q o.
                                                     z!% to= :dw in
             Z                                       ma
                                                     x .)z
                                                         ssas
                                                     J;a X & n
                                                              rj=j
             O                                       C
                                                     Na fv':
                                                           !> : s
             <
             *                                       *'#u* n.raJ a
                                                     Pcjis
                                                     =:
                                                     o      :
                                                       s - !p
             œ                                       na.o* s=
                                                           g.
                                                            o
                                                     i
                                                     3&% 1zoz
                                                     (
      Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 71 of 96




       *                                                              M*                      =            .
       F                                                                                      c
                                                                                              œ.
                                                                                              .      '
                                                                                                     Mm
                                                                                                      -XC j
                                                                                                          c2             r
                                                                                                                         *?
       Z                                            s TP jk        z                           o, s.
                                                    cz k-h    - M 'c1                         .=
                                                                                               c (mIq.j
                                                                                                 s    (n o
                                                                                                         w pj
                                                                                                         a
                                                                                                         .  ;s
                                                                                                             =.
                                                                                                              v>        c
                                                                                                                        o
                                                    *
                                                    E     1   O  >
                                                                 * Y                           >f
                                                                                               X
                                                                                               o  n !!tp q)w 5          ox
                                                                                                                        a8
                                                    l
                                                    og y E x o -s o!5                          Ea=>
                                                                                                  1'P>s*
                                                                                                       xtu
                                                             .

       O                                            > c ox      a                             yo  . z.
                                                                                                    c    9
                                                                                                         .              oz
                                                                                                                        E
       N
       N                                            /
                                                    >>potg
                                                         '    x .
                                                                z Y
                                                                o a.                          ,
                                                                                              '
                                                                                              =
                                                                                              o5.
                                                                                                y
                                                                                                -u='$*
                                                                                                8
                                                                                                     >'+tjno
                                                                                                     5   . EU
                                                                                                            ID C
                                                                                                           E=
                                                                                                               êt
                                                                                                                mo j
                                                                                                             o ='
                                                                                                                   =no
                                                                                                                     9
                                                                                                                     *
                                                    g'a
                                                    '
                                                    ö y, :s. =   oec.                         =   E2 u.) .,vs * Q0(
                                                                                                                  =
                                                                                                                  u. .js
                                                      -wq
       Q)                                           cJ N sbz.=1
                                                              c (.
                                                                 uj                           N> .i5 s o =z om
                                                                                              :
                                                                                              8   e* > *ql
                                                                                                            t:r = s
                                                                                                                *Ow
                                                                                                                      yy.
                                                                                                                      >M
                                                    =ï%.. .8
                                                             m a.   o'  o                     -s  == o=Aom     =l     ES
                                                    .. .   .94 =o s.    c>                                  x.
                                                     w
                                                     =
                                                     t
                                                     v :fog:2
                                                       z     u
                                                             =' E
                                                                %.  i'q
                                                                    u   8)                    *-o$=
                                                                                              oou-ox
                                                                                                  ==yo
                                                                                                     u jEo
                                                                                                        oo
                                                                                                         .
                                                    Y:&ao'a! o s!   >.%  '                    zsj>Eyoa
                                                                                              =     os     .oo
                                                                                                           y-x
                                                                                              o> Kl o owA .=6u
                                                          .G   z:.- M
       =
       c.
                                                    a =)'s # t;kozk
                                                    .G '
                                                                                              E
                                                                                              G
                                                                                              * js
                                                                                                 *2:c==Y
                                                                                                    x      =1
                                                                                                  #:s oao =s)
                                                                                                           =
                                                     c$rg
                                                        ue ck:
                                                             > 'v) =>
                                                                v   'o.o=
                                                                        >                     >    8â.= :jk ..
                                                                                           .% l o : : x v    0=
                                                                                                           - g =
       :2                                           =
                                                    Ok'
                                                      df
                                                      e  s2! wo
                                                              cEc'==
                                                                                        =o =:P*:: l c x* t œï X
       .
       c
       >                                            :.*
                                                    = .,.U
                                                         =sd =
                                                         *     u
                                                              g!o'è'
                                                                v  O                        *s olœz m>iw. oa
                                                                                                          b= ==o
                                                                                                              t=:o
                                                                                                               a a
                                                    .e
                                                     o
                                                     e.y.ram = .:c=z=
                                                                    g                   œœ o:0.1=0
                                                                                              >=    o>wom ek >,
                                                                                              Go1 = G %=G o o=
                                                                                                                 s
                                                     q
                                                     2z-j'
                                                         -i
                                                          %
                                                          K't=
                                                          o  2
                                                             .
                                                             u? tr
                                                                 2
                                                                 7==.
                                                                 g  ï                                                                                 <
       ;                                            u' :-= t). o =H-:
                                                                    o,
                                                    ck !#* t) Q
                                                              t
                                                              7
                                                              ?'2>..
                                                                   *
                                                                   rp'
                                                                                              !
                                                                                              o q
                                                                                                c)
                                                                                                 .1!'2
                                                                                                     =
                                                                                                     J x
                                                                                                       q7
                                                                                                        s=
                                                                                                         qz
                                                                                                         g'                             1
                                                                                                                                        *2 a'
                                                                                                                                        d   ö
                                                                                                                                            d.        X
                                                                                                                                                      =
                                                    '
                                                    =
                                                    *                                         ï
                                                                                              .- *
                                                                                                 w-o nroo % n: =c mf   !@ .2 $,G
                                                                                                                               qz =
                                                    ='(p b
                                                         X
                                                         =G' aX
                                                           *  t
                                                              m='M-'
                                                                   %2'                           8G c ; û*, a o q   e t= w e 1?o o                    <
                                                     1
                                                     a5
                                                      ?'4Jtu
                                                       .:  =cZ
                                                             ='
                                                              l:*. 1%a*                       e
                                                                                              .wo
                                                                                              .s
                                                                                                 =
                                                                                                 .
                                                                                                 c=
                                                                                                   '
                                                                                                   g
                                                                                                   o.a
                                                                                                      fu=
                                                                                                     ;k'r
                                                                                                            s
                                                                                                            çs
                                                                                                             m s  e
                                                                                                                  '
                                                                                                        =u ç:* =c e
                                                                                                                    y  I
                                                                                                                  o g. r
                                                                                                                         @ :
                                                                                                                           =
                                                                                                                           o c
                                                                                                                             x o
                                                                                                                               >..o 6
                                                                                                                                    :                      E
                                                    aG7f                                                               tus,e
                                                                                                                           c,n.G . ?                       *
                                                        sv'
                                                          ï  œ
                                                             .' a
                                                                (u).
                                                                   =
                                                                   so .
       oCh                                                                                    w(
                                                                                               t
                                                                                               0
                                                                                               léz
                                                                                                 a= g E
                                                                                                      =
                                                                                                      !'r
                                                                                                        t=> o'
                                                                                                             aa1)k
                                                                                                                 2E Z s.            o                 -a
       <                                                  a
                                                          .z >                                                   .x o c                               <
                                                                                                                                                      t    (nX
                                                     0
                                                     > 8v)1(4a1.A=
                                                                :  =. ;0                      *
                                                                                              1!GGS'U'lR
                                                                                                       11 u= &a> *%  eqo
                                                                                                                     =   Oc A:i* ' a'=e2 t
                                                                                                                                         2G
                                                                                                                                          *.*= 1
                                                                                                                                             e   3>
                                                                                                                                                  *        o (*
                                                                                                                                                           '
                                                                                                                                                           c
                                                     % t5=a 1u g::    =                                                                               a.      œ7)
                                                                                                                                                           tt X
                                                    o tu<ca -- o.  o .-                 -o    !;t
                                                                                              @  *oS
                                                                                                   cnG u.'t
                                                                                                          o$
                                                                                                           'm0..-:z.a=
                                                                                                             :       ro.':
                                                                                                                         o .s œe)q='
                                                                                                                            E ='
                                                                                                                              r   !>!Q'=
                                                                                                                                       Jz
                                                                                                                                       M*
                                                                                                                                        = c'=t? *6s
                                                                                                                                         -Q
                                                                                                                                          =
                                                                                                                                                      <
                                                                                                                                                      (J
                                                                                                                                                           =
                                                                                                                                                           .
                                                                                                                                                           !& ..

                     J'
                      .
                      4).
                        ''           Ng x..p'                                           .u
                                                                                         Cw
                                                                                          .
                                                                                          :   t
                                                                                              >
                                                                                              S
                                                                                                 =
                                                                                               uEr
                                                                                                 (oG
                                                                                                  xL
                                                                                                   w
                                                                                                   g=  qê'>
                                                                                                       c  (; ss
                                                                                                         .1
                                                                                                                a : k
                                                                                                           ! s mg,o
                                                                                                                            0.=
                                                                                                                         c; jz
                                                                                                                             nj !
                                                                                                                                 q! $.t
                                                                                                                                      g?S t
                                                                                                                                         :2
                                                                                                                                          .lc
                                                                                                                                          >. t
                                                                                                                                             ta
                                                                                                                                                zo
                                                                                                                                              n =o    D
                                                                                                                                                           BU
                                                                                                                                                           =.E
                                                                                                                                                           P
                                                                                         o    z o  - r t
                                                                                                 o s ac'ï:   u
                                                                                                             z   m   z
                                                                                                          œ, 2 z= # œ2 # >.   *
                                                                                                                              .   î  1
                                                                                                                                     .=1 o
                                                                                                                                      i q)b  m
                                                                                                                                          'c *   ta
                                                                                                                                                  '        N:
                                                                                                                                                           =
                                                    1C7:         2%                     (.)   > o.ru.o cz .a .. k a
                                                                                              =
                                                                                              .                          . =c roo taz z o acn         K    tz<g
                                                    0            ;                      m   o
                                                                                            . G'
                                                                                               gt=
                                                                                                 rho' o
                                                                                                      = (o
                                                                                                         w.=o z.o
                                                                                                                s.!
                                                                                                                  =oq
                                                                                                                    xf
                                                                                                                    G  vo
                                                                                                                       = >=œ' (
                                                                                                                              P                       >
                                                    o
                                                    k            = (a!=! <-.
                                                                 =                      (7) o PG Gs * : o= xo N o a.a nq)v
                                                                                                                         . > >.
                                                                                                                          w v =
                                                    %>           t
                                                                 1pih-=
                                                                      o n: =
                                                                           F
                                                                           c-)          *
                                                                                        t
                                                                                        /
                                                                                        '. os'1*=*=-=
                                                                                                    wM 12=Y b .2
                                                                                                               =' $
                                                                                                                  >.9@!s?*= k
                                                                                                                            =z '
                                                                                                                               q'
                                                                                                                                z                     X
                                                                                                                                                      <
                                                                                                                                                           œ
                                                     o           ' x:> c)               (
                                                                                        z,) r
                                                                                            >.q
                                                                                              z(c
                                                                                                r
                                                                                                u
                                                                                                x(
                                                                                                s ct2r
                                                                                                     p
                                                                                                     !xs=b?t(
                                                                                                         p  po s gofg
                                                                                                            zs      w-.;%
                                                                                                                        .=v)x
                                                                                                                            ol u
                                                                                                                               o
                                                    E
                                                    c            sg,(a o '-.o
                                                                                        =>  tu=
                                                                                              P 'g .o
                                                                                                    uk
                                                                                                     ,a
                                                                                                      s jw o4z
                                                                                                             c>
                                                                                                              :ow
                                                                                                                . .,sscp(=u
                                                                                                                          0 j. 1!w=o>1o?.cwj
                                                                                                                                           >
                                                                                                                                           u: oau:s
                                                                                              =
                                                                 fO =tu't
                                                                        n,X <     it1    t  o5
                                                                                          B ! o
                                                                                              >  sa                            p
                                                                                              ch.                       = g..  z.!       fu u=n
                    to.K                            qJ                      (:1                 .t ( 2o to.< : =, o               :=
                                                    %
                                                    n  t am @  <'                       1.1      6 '$gs R .%
                                                                                                           ,'x
                                                                                                             œt tu R œfu E  q,'(gE=row(v E c ((z
                                                                                                                                                  .
                    œ c? a)                         ..                                    2 oo                                                    n   D
                    (Z c .cLr                          lmz(u o =
                                                    a* G
                                                    * * k ...- M
                                                               d = '-'                                                                                O
                   Qk O 4-,t
                   .-
                           ,d
                           c                        == =
                                                       o aw7jbo
                                                              Q..
                                                                5
                                                                c   i'
                                                                fu) #                                                                                 <
                   D- >.rc O -,        z)           ME E
                                                       G' E (
                                                                v
                                                              C7E.E c!p
                                                                                              1
                                                                                              >.
                                                                                              o        ?
                                                                                                       r                 s
                   *-'c xfn .nm                                                               G
                                                                                              E.s      co:s
                                                                                                       m
                                                                                                          ',g '=  (u     w
                                                                                                                         =
                   O (M >ua
                                 <
                              u t't                 r
                                                     5 8 1Q = s'15P
                                                     2?% y Gktoupu =,                           =      = *X     G1'7
                                                                                                                   Psl t c:
                                                                                                                          n
                                                                                              i e      * q*o ,'%* e =x w u.
                                                                                                                         e
                    V(
                     D-boq) n
                            &,                       O9.
                                                       c Eçog.Ys.=  O                         = .-
                                                                                              s I -
                                                                                                  j.
                                                                                                   s :
                                                                                                       t
                                                                                                       =n o
                                                                                                         m.t=n ca
                                                                                                     .o).o
                                                                                                         v      %, =.
                    * $72CE(3- .':                  go 1
                                                       .   tfj
                                                        ? pe zs
                                                              =o::sx
                                                                   to                         'X2  .Y
                                                                                                   =     = 15hutu
                     (D O
                        '- .1:: O      t'            sc
                                                     * o o.
                                                          =y
                                                           .  t
                                                              n o  j                          11X
                                                                                              S
                                                                                              . vo     z n= =o =cbi5 U(D lj
                                                                                                       c
                     >
                     ro ts a)m .s y-'g ct,
                                         o)
       k
       (n          -E:  u.
                        D .-*'
                            X (1kp@
                                 - >
                                   J
                                       a
                                       :
                                         $
                                                     = E :i
                                                      #
                                                      e  t
                                                         u
                                                         j
                                                           's -:Z
                                                         ?. m
                                                            *ji
                                                              z7
                                                              C
                                                                X.to
                                                               st
                                                                (
                                                                D
                                                                e
                                                                u.o
                                                                  x( 0
                                                                     .
                                                                     c
                                                                     )
                                                                     f
                                                                                              g .
                                                                                                :-
                                                                                                 2 j>q:?s
                                                                                                        ot=
                                                                                                          voq)#
                                                                                                              ;
                                                                                                              -j=
                                                                                              * cn p;2 'i;1 2 ..,
                                                      a                                       = g m cx., m = 8?o
       2           RGJ co tko- .
                            c .c   .
                                   y   :>       -t'U ag!.*
                                                         = 1saz.7
                                                                o (
                                                                  wamt
                                                                     v
                                                                                              8
                                                                                              * : .G
                                                                                              *       > o=z-:u.:sB=
                                                                                                              =   =t-.
                                                                                                                  .  )
                                '
                                -. .
                                   1 1&  )
                                         .      it z!o=  g*  pi
                                                              t
                                                              s
                                                              oz*é  to                        .,e
                                                                                              = w- . oo a joz u = > mc
                   z .- c? o                     C                                       >.   = .
                                                                                                1.tl z  '  roor i O  t
                                                                                                                     o
                                                 tcQ-.2
                                                      e
                                                      o' = :
                                                         s   =z
                                                              >'.
                                                                --
                                                                =
                                                                  . a
                                                                   8r                   i= a = e 4 H w p;x        .f*
       Z                                                                                 :
                                                                                         (37' a.
                                                                                              sd.
                                                                                                g! t';œtl.t*4    >
                                                                                                                 :j$ 9
       O
                                                O -m g
                                                     e o
                                                     . E
                                                       ov
                                                        -
                                                        toj
                                                          w=
                                                           >r
                                                            v=
                                                             .                          t.ul g E o -c(ggl:g
                                                                                                          adtus w.5.
       <
       *                                        =
                                                u  $ =
                                                     *   lIa <'.
                                                               >-.1?
                                                                  *                      n .= .e x o .wq.o=
                                                                                                            e
                                                                                                            *è.
                                                                                                              =.u..j .
                                                *= o=E
                                                     -! -tlœ
                                                           . s1uzo&                      '
                                                                                         X X e=i' &
                                                                                                  o* =
                                                                                                     :*!
                                                                                                       nw*
                                                                                                         Eag= 0=
                                                                                                              = .u-:8'=
       œ                                         c
                                                 a)o(
                                                    o
                                                    7M   >
                                                     Y sj=   x=z  c
                                                                  a                      o = 'y c .- çtm ,= = - tR
                                                                                                                 E    xl
                                                > czj jr   oo=ew.sï.                    (=9 o4>
                                                                                          .    *
                                                                                               e'!
                                                                                                 .- o4=6
                                                                                                       X=-
                                                                                                         > $P
                                                                                                         'e.2lCDu=
                                                                                                                 .a*
                                                                                                                   Fk
                                                                                                                    -
                                                                                                                    -j=
                                                                                                                      c
                                                                                                                      G$

D
*,
 Z

E
O
Qq
 O
  i
'-
 m
 Q
 C1
N

 X'
Ck
 /
 K
=
r
(@




+
         Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 72 of 96




                                    %
                                    t
                                    U
                                    ld
                                    =
                                    c

'                                                                             5z
                                                                             E5
     &
     D                                                                       al:
     c                                                                       G
                                                                             ç/
                                                                             7
                                                                             Z
I (1
1.
r
@
1
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 73 of 96




                              A ttachm ent H
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 74 of 96




                   eterans ffairs
                TheUSVetefansAffalrstVA)program offersflnancialandotherservicestoveterans,servlcemembefsandtheiffamllles.To
                beconsIderede!igIbIeforveterans.servlcesand benefIts,an IndIvidualmusthavesefved on activeduty in!he miIitary and
                beendlschargedinamannerotherthanunderdishonorabledischarge.Therearesomeexceptlonstothisdeflnlllon.
                dependingonthecircumstances.VetefansasslstanceprogramsareadmsnisteredbytheU.S.DepaflmentofVeteransAflalfs
                (VA)withtheInlentlosupportveteransafter(heyareretiredfromactiveservice.
                Theavailableveleransservtcesrangefromflnancialassislancetoeducationaltraining.dependingontheneedsof1l1e
                veteran.TheVAfinancialprogram wascfeatedtobenefltveteranswhoareno1abletohandlethelfownflnancesduetoage.
                injuryofdjsease.Meanwhlle,vocationalarldeuucationaltfalnlngpfogramsforveteranshelpformerservlcemembersflnd
                employmentbyundergoingjobtraininganddevelopingtheirresumes.
                jnanycase,servlcesavallabletovetefansintheU.S.encompassmuchmorethanjust$heabove.Vetefanslookinglo
                purchasetheiro@nhouse.forInstance,canapppyforVAhomeIoans.Withlhlshouslngassislance.1heVAguafantee:partof
                theIoanlo1heprlvateIender(suchasabank)tomaketheIoantermsmorefavorableto!heveleran.Also,programsfor
                veleransextend into pensions anddisabllitybeneflts.Veterans atfalrsservlcesandbenefltsIncltldevarious sortsof
                counseljng.Financialcounselingprovidesadviceonmonelarymattersandcanhelpindividualstodeveiopafinancjalplanto
                impfovethelrflnanclalclrcumslances.Bereavementcounsellngofferssupporttothosesufferlnggrlefafter!heIossofaIoved
                one.Furthefmore.vocatiorlatand educationalcounsellng aredesigned te assistveteranswilhthe lransition from aGtiveserviGe
                lo lhe clvillanworkforce.

                AnothefUS VeletansAffairsbenefitthatvets and servicememberscan erlfollinùs lifeinsurance- toprovide fipancialsecufity
                lo theiffamllies intheeventoftlleifpassirlg.ln!hesamevein.avallable servlcesforveteranscanalso covefburlat3nd
                memorialexpenses.suchasmilitaryfunera!honors.burdalflagsandmore.TheVA mayevenprovideheadstonesfot
                unmarkedgravesofeligible veterans.

                Tolearnmoreaboutpr gramslorveteransandlheserviceslhatareavailabiefortheirfamilies,revlewthetoplcsbesowonour
                site:
                    . HeaI
                         thCare
                    . DlsabilttyCompensatlon
                    . EducalionandTraining
                    . Empl oymentServlces
                    . HomeLo   ansandHousingAssistance
                    . Ll
                       felnsurance
                    . Penslon
                    . VeleransBenefltsforSpouses,Dependentsand Surv'l?ors



                            .                                                                                      ....   .,..y.w ..<. .w .                               j:
                                                                                                                     r..jjtvr;# t,:.ë..,.t.
                                                                                                                          .?              J:éè
                                                                                                                                             vb%:.ej
                                                                                                                                                 .)f)-
                                                                                                                                                   t  f$
                                                                                                                                                     :.'-
                                                                                                                                                        ?t
                                                                                                                                                        .
                                                                                                                                                        )t-k
                                                                                                                                                         ) s:
                                                                                                                                                            gr:
                                                                                                                                                              y.
                                                                                                                                                               trt$>
                                                                                                                                                               r   s:?.
                                                                                                                                                                   ;
                                                                                                                                                                   r  ;
                                                                                                                                                                      r   jl.k
                                                                                                                                                                          p  :
                                                                                                                          .                    ..   I.j c,k ,<:


                Resotlrces                              AdditienalResources
                                                        I-m vsVeteransCanîerveOt-rV- ranâ           tow-costHom*Imp                      pl
                EdueatiorGralnjn:                       RetirementPlannlng.f
                                                                           p.r..xt!t!:
                                                                                     a              HeallhCareandHouslngfor*10- 1
                                                                                                                                ***Wterans
                O e ym*                                 Pdvatia dVAHealthCar.                       CommonH*al
                                                                                                             tbI%*u**Ve ranxFa*
                                                        Poxl-:ervio.Nutr'
                                                                        rb'onandFitrwu *5p.z        Gtgd.andservix Dx -e-
                                                                                                                        rer
                                                                                                                         ..
                                                                                                                          e ..
                                                                                                                             x
                HomeLoans/Axsist:n4œ                    Pe -nrvi- Job(:
                                                                      ho*          *                F          I                    Tx IAMMLq!I
                L'
                 * Inmuranr.*                           '1Y*Of5r.@ofKnall&D'
                                                                           Iladvantaoefu/nm         '11wB*n*5ts<ylYooaando '
                                                                                                                           ttat'
                                                                                                                               lon
                                                                                                    B*nefltsforWomwnV- rans
                                                        Non-cyov- m*ntV- l'ansixcoune
                VeteranlBwnwrftl                                                                    l#-m sforMorrlhly-%e g:
                                                        8      v m V


                TERM:ANI
                       )CQNIBDONSlMARKETIF
                                         I
                                         GPARYNERS1
                                                  PRI
                                                    VACYPOLI
                                                           CYICONTACTU8I8i
                                                                         '
                                                                         r
                                                                         EMAP                                 08S.
                                                                                                                 SL It
                                                                                                                     s
                                                                                                                     lze
                                                                                                                       ,l
                                                                                                                        F'
                                                                                                                         soLsk
                                                                                                                             (
                                                                                                                             -
                                                                                                                             ;
                                                                                                                             ïaio
                                                                                                                             .
                                                                   PX1Deo
                                                                        Asl
                                                                          ata
                                                                            rd
                                                                             -ynœt
                                                                                &#bHm%ane
                                                                                     Papcl
                                                                                         a1Fr- an
                                                                       CM ' lï '
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 75 of 96




 : veteran-affairworg/ccrïraçtôs.




                                                                             ContactUs
                                                                             Na- *


                                                                             Ernail*


                                                                             MessaW




                                    Resourees                                  Additi:nalReseurces
                                                                               5.WavsV*&*r>rt*Cal%*rvw(MN*.
                                                                                                          KV*terarss        L- coslHometmprovpmwnlmp.v
                                    EducaNon/Traillg                          >                    q>
                                    œ e y-                                                                                  commonHeallh1**- V- ransFae.
                                                                              !:0<.*rv10*Ntltrttjon andFitnqlsmp.s          Guideand S- iceDx -erx!am.-l
                                    HomeLoaniAssistance                       Posl-%wwix :obA pprtunkuws                    Filançial%prviçvâ andFrq*TaxPoenaçasion
                                    Lif.lnluranr*                             Th*Offitœ ofSmall&DiladvanopedBulirl*sl       Nw B*netl</Yx aandM ta;on
                                    Pension                                   tltllization
                                                                                                                            B*npfltlforWomenVem ans
                                                                              Noneovernm*rïtveteranDilrx nts
                                                                                                                            J-tmosforMonthlyA     r



                                    T'ERMSANDCONPITIONSlMARKETINGPARTNERSIPRIVACYPOLICYlCONTACTtl$ISITEMAP
                                                                                            Px1ChedntkhnofLashandaFreeman
                                                                                                  AoachrcentHPage2
                                                                                       .   ;.   (#      ..       .
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 76 of 96




              AboutTexas Benehts
              Texashasawlde varietyoffederailyfundedprogramsdesignedtoassisllow-incomeindivlduals.householdsandfamilies.
              ThesefederalprogfamsprovidemanylypesofbenefltsandservlcesforTexasresidentswhoneedhelpobtalnlngnecessltles
              Ilkefood housing.bealthcare andsupplementalincome.AIloftheseprogramsrequlre applicantsto meetcertaineliglbility
              crlterla,suchashavingaquallfyingincome.Eiigibllityguldelines,alongwithapplicationproceduresandotherprogram
              requirements,dlfferforeach program.Below,youwillfindbriefdescriptionsofTexas'federallyfundedprogramsz

              TheS-kmplementalNutrition Assistance Program (SNAP)inTexas.sometimesknownastheTexasFoodStampsprogram,
              providesmonthlypaymentsthalellglble householdsmayusetopurchase approvedfooditemsatpartlcipatlngfood retailers.
              Mostchildrenfrom householdsthatparticipate ln1heSNAP program alsopartlcipate inFreeBreakfastandLunchProgramsfor
              SchoolAgeChildreninTexas,includingtheSchoolBreakfaslProgram.theNationalSchoolLunGh PrograrrlandtheSummer
              FoodSefviceProgram inTexas.These programsallow studentsfrom lowuincomefamillestohaveaccesstohealthyand
              nutritiousmealsInschool,

              TexasresidenlswhoneedhouslngassistancemayapplyfQrtheSectlon8houslngprogram.alsoknownasthe Houslng
              ChoiceVoucher(HGV)program.Thisoffersrentpaymentassistancethataflowseligiblehouseholdslorenlahomeofthelr
              choiceontheprivatemarket.




              TexashasthreemainhealthcarepfogramsfofTexanswithvaryingincomesandotherpersonalclrcumstances.Medicaldisa
              federal-staleasslstanceprogram lhalhelpsloproviçlehealthcareservicesforchlldrenandeliglbleadultsffom low-lncome
              households.Medicaid reclpientsincludeelderlypeople,children,andpeoplewithdisabilities.Medicareisa healthcare
              insurancepfogram forTexasresidentswhoare65yearsofageandolder.Somepeoplewithdisabilitleswhoafeyoungerthan
              age65mayalsobe eligibleforMedicarebenefits.AffordableCareAct(ACA),also knownasObamacafe,allowsawiderange
              ofTexasresldentsloflndandenrollinanaffordable priVateheallhinsurance plan.

              Verylow-lncomefamlliesrequlrlngmoneyf0rothernecessltleshaveaccessto TemporafyAssistancerorNeedy Famllies
              (TANF)InTexas.Thisprogram pfovidescashassistancetoTexastamillesthathavechlldrenage 18 oryoungefandIlttletono
              income.Beneflciafiescanuse TANFpaymentsto purchasegoodsandservicessuchasclothing.housingcosts.phoneGosts
              and more.




                                                       AdditionalResources
                                                       H0W TD REPORTRMASUNEMPLOYMENT
                                                       FRAUD
                                                                                                       G      (*        )M O

                                                                                                       ASSI9TANCEFOR CHILD CAREPROGRAMSIN
                                                       TEXASFOOD STAMPSFoRNONXITIZENS                  W KAS
                                                       IMPORTANT INFORMATION ON 9ECTION:               5WAYS-r0 QUIT SMOKING Ftm GOOD



              CONTAGTtlsITERMSOFUSE1MA9KETINGPARTNERSIPRIVACYPOLICYlSITEMAP                                        : ssi.    o 'a'c.oi
                                                                                                                                     'ofssfeuqrp
                                                                 PX1DeA
                                                                      clq
                                                                        aei
                                                                         rauxmer
                                                                               5i
                                                                                fLHasPha
                                                                                       aa
                                                                                        ne
                                                                                         da3Freelnan
                                                               L .'ty '.
                                                                      .-'.é .
                                                                            -;
       Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 77 of 96




<-   (7 â texas-benefdxonprcontac:us?


                                        K=
                                         BENM
                                            EF/:
                                                                                                                                                f.
                                                                                                                                                ti



                                                   ContactUs
                                                   %- *


                                                   Email*


                                                   M- +




                                                    AdditienalResources
                                                    HOW TOREPORTV M SUMEMPLOYMENT             MEDICARECHANGESIN2917.
                                                    FRAUD
                                                                                              YMkEAL.(O            1ALTERNATV
                                                                                                                            IES'rD
                                                    MEALPLANNING TO SATI:FY YOURPOCKET:       REMEDYCOMMC)N AILMENTS
                                                    AND TUMMY
                                                                                              ASSISTARCE FOR CHILD CAREPROGRAMSIN
                                                     TEXASFOOD STAMRS FORNON-CIMZENS
                                                    IMPORTANTINFORMATION ON SM TIfm s         #-WAYXD-QUITSMQKINGFQRGOOD
                                                    HOUSING VOUCHERS


                                                                                                          '''SSL
                                                                                                          a            u :sqIe(s
                                                                                                                               us'&stt.tai.Li
                                                             PX1Declratl
                                                                       x ofLashandaFreerrao
                                                                   Atsemer!
                                                                          tj.Pjp:4
                                                                                 à x                                                               ..
Case   1:19-cv-25046-RNS
 e +xj.&e - wsxjpyv  '   Document 4-8 Entered on FLSD Docket 12/09/2019 Page
                                                                          * *78Z of
                                                                                  P 96
                                                                                    ''
  4F- '' (.
          1 tzl f
                'i I'ttpr,''
                           see4e.r'êsç'stazzzs<erkt




                                                      senierHeaIthServices
                                                                                        lNEEDHELPWITH-

                                                           -                                    o
                                                                                                -                     u.s             py
                                                       Financial              Housipg         Health                  Briving       EndefLife
                                                       Servites               Serëiœ         Services                 Services     Arrangements




                                                      RESOURCES                     M ditix alResources
                                                      Nenlew:'
                                                             macdalierw're:         ql'
                                                                                      OwYtxl(>oNotNt.edRtMlœ'feCare
                                                      ç- ar##e-rz
                                                                '- &efvlces         >rx.liaeyfself
                                                                                                 .Dri
                                                                                                    vlsmCars
                                                      M 'teHe* 5end-                M- ementxinHean'nlAl    'd&
                                                      %nior5nm'eererures            Makeahlthr- :*1:***11Arcessible
                                                      fndeflifeArr- monem           e erdM iw'ti  exfsrM '
                                                                                                         xn
                                                                                    *n'
                                                                                      eeRqarKi?stvwcesFAQ
                                                                                    DdWnRY teSFAO
                                                                                    mmo-' u.216Qgvwe-gAo<
                                                                                    M iIPHGOin;SEFWteNFAG
                                                                                                                                 Gs1k Q
                                                                                                                                      kd..-.'
                                                                                                                                            uL..
            Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 79 of 96




e          ,&corf
                t
                actu,.s.s..
                          xwxj+.w                                                                                                                     .    ..   a   x
-.   -..    (J t;j   (3 qnps.,'/- i--e - e.a pcantact.us''                                                                                        *       * Z 19 '''




                                                             ContactUs
                                                             Youcancontactsen1or-ass1stance.orgbyf1I1ùngouttheform be1ow byemaI1atinfo(#senIor.
                                                             a55$StanCe.org.




                                                                                      E* *




                                                                                        '
                                                                                         .. )    ''...




                                                                                                                                  @lst
 Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 80 of 96
() â sedlon-8-apaloAeol.or:


                                   SKTION:                             H0W K APPLY          ELIGIBILITY           SELECTYOUR %TAT/ OTHER RESOURCE: FAQ'S
                               APARTM ENT'S

                                                                Section 8 Housing M sistance




                               Section 8housingintheUS hasbeenassistingAmericanswiththeifhousingneedssince 1937.TheIow incomehousing
                               pfogram wasdesignedwlththe knowledgethalhousingisafoundationforlivlngahealthyand productlveIlfe. The local
                               housingauthoritieswofklngwitbHUDcurrentlyoffersIow Incomehouserentalassislanceforapproximasely4.ômllllon
                               Americanswhoarelivlngw'ithinmandatedpovertylevels.Anyresidentofthe United StatescanRpplyforSection8. andif
                               acceptedintotheprogram ,willbeglvenvouchersthatcanbe usedtowardpayingforthelr1ow income house rentals. or
                               apartments.aspong asheorsheagreestocomplywiththeguidellnessetforthbyHUDandthelocalhousingauthorily.

                               Section8eligibilityisdetermlnedbymanyfactors,includlngincome,how'manymembersare inthehousehold.citizenship
                               Status.criminalhistoryand rentalhislory.Ifanyoftheseareasshow discrepancies.orsuggestIrresponslble orlroubling
                               behavlorbytheapplicant,oranyoneInthelrfamlly.the applicantmaybedenledbenefits.

                              WhatarethequallficationsfofIow-incomehouslng?Ina1lareasofthe USthe medlanfamilyincome isusedtodeterminean
                              applicant'seliglbiiity.Section8eligibilitystipulatesthattheapplicantfallsintothe80percentorlessofthearea'smedian
                              salaryrange.VeryIow incomeIlmitswillbesetalthe50percentofmedianincome.whlieextremely1ow incomelimit:fallinlo
                              the30percentrange.ThoseSectlon8housingapplicantswhofallIntothelowercategoriesareasslgnedgfeaterprioflty.Many
                              applicantswonder.-Do lquallfyforSectlonilhouslng'     ?-whenviewlngthecriteriaforeligibllity.W hilenoonefactorwilldenyan
                              applicantSection8benefits.havingalessthansatlsfactoryrentalhistorysoracriminalrecofdinvolvingseriouscrimes.will
                              severelyIimittheapplicant'sabilltyto beaccepted.MchstSectlon8denialsare based onincomellmits.

                              TheIargestproponentoftheSection8HousingProgram intheU.S.lstheIdotlslng CnoiceVoucherprogram.followed bylhe
                              projectbasedSection8 housingprogram.Foreachofthese programs,applicantswillneed to meetcertainSection 3eligibllity
                              crlteflon.Secllon 8appllcants,whenqualifiedforSectlon8hotlslngvouchers,maystlllfacewalting-la fandlnsome
                              tnstancesdenlals.ToIearnmoreabou!Section8HousingIn!heUS,refertothe followingoptlons:
                                  @   EligibilltyforSection8 Housing
                                  .   How toApplytorSectdon 65Houstng
                                  .   LearnMoreAboutSection8WaitlngLists
                                  .   WhattoDcAboutSectlon8 Denials




                                                                                                                                      k
                                                                                                                                      S
                                                                                                                                      :
                                                                                                                                      .
                                                                                                                                      '
                                                                                                                                      j
                                                                                                                                      gr
                                                                                                                                       >A
                                                                                                                                       11
                                                                                                                                        ;
                                                                                                                                        ,?
                                                                                                                                         *
                                                                                                                                         .;
                                                                                                                                          -
                                                                                                                                          .
                                                                                                                                          ph4  V Vj
                                                                                                                                             '3'
                                                                                                                                            ..    Jl
                                                                                                                                                   l
                                                                                                                                                   '
                                                                                                                                                   S
                                                                                                                                                   Sl
                                                                                                                                                    ï.
                                                                                                                                                    '    %:.
                                                                                                                                                     Y.... +X'
                                                                                                                                                           .  I
                                                                                                                                                              ,
                                                                                                                                                              -
                                                                                                                                                             ..
                                                                                                                                                              L/
                                                                                                                                                               VAX/A
                                                                                                                                                              AT


                              Seled YourState                          âdditionalResoerces
                                                                       DltailsAe tltth@ sectlen3WaitListLotœrv            LaxostSectlon8Law*andexpansionsInt-
                                                                                        '                         ig      m

                              Stat.Resoqrces                                                                                      V        '' i
                                                                                                                                              ng '
                              ra tsltk
                              How'ToARRN
                              Wazng.ki
                                     o
                              Denlal.
                                    s

                              TERM9OFUSE1MARKETINBPARTNERS1PRIVACYPOLICYICONTACTU$ISITEMAP                                            '' SSL       o ea.I')
                                                                                                                                                          Et-1'
                                                                                                                                                              T..se..r.eqEû.
                                                                                 Px1.CheaaratoncfLaeanöaFreeman
                                                                                        AnaYrrentH:PaqeI
                                                                                     (# ?'.'-'t
       Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 81 of 96




    (7 â sec:on-8-agaqnlenl.or?cinlact.us'
                                                                 'ThlliC.::i5;r'katepyllv.'rT:'jand'sne,theraffi'ialed'
                                                                                                                      .
                                                                                                                      llth nt)rEnJo?Sedtijn()rD;)e7atedth8a'18gt)b'erBmeplJIgen(:k

                                                 SECTION:                                    HOW TO APPLY            ELIGIBILITY SELECTYOUR STATE OTHQR RESOURCES                             FAQ'S
                                             APARTM ENTS



                                                                                           ContactUs
                                                                                           >- *




                                                                                           Mo*e*
'                                                                                                                                                                                                      :
                                                                                                                                                                                                      f'
                                                        .
                                                                                                        :                                                                 :pyyy..                j.   .
                                                                                                                                                                         v.,#
                                                                                                                                                                            p
                                                                                                                                                                            î
                                                                                                                                                                            ,%
                                                                                                                                                                             :z
                                                                                                                                                                              :
                                                                                                                                                                              ,
                                                                                                                                                                              jj
                                                                                                                                                                               -
                                                                                                                                                                               v
                                                                                                                                                                               j
                                                                                                                                                                              ..
                                                                                                                                                                               .y
                                                                                                                                                                                x
                                                                                                                                                                                n
                                                                                                                                                                                j
                                                                                                                                                                                j'
                                                                                                                                                                                 t
                                                                                                                                                                                 ; ..,;<..
                                                                                                                                                                                 d
                                                                                                                                                                                 g       :z     ..-
                                                                                                                                                                                                      j')
                                                                                                                                                                                                       i
                                             SelectYourState                                  Addi
                                                                                                 tionalRes:urces
                                                                                              DetailiAbouttb*S*ctilm 8WaitLixlLolterv                     La*tests*tttl
                                                                                                                                                                      'on8Lao 4n<Exoansionsint-
                                                                                              JmportantInformationonSection8Houling
                                             State Resourees                                  Veuçhers                                                    ew*M*v'
                                                                                                                                                                @andMalnt
                                                                                                                                                                        al
                                                                                                                                                                         nHousingAxxi
                                                                                                                                                                                    st
                                                                                                                                                                                     an-

                                             HowToAplm
                                             o   qd.o


                                             TERMSOFUSEIMARKETINGPARTNERSIPRIVACYPOLICYlCONTACTusISITEMAP
                                                                                                            PK1Decl
                                                                                                                  arailonelLasbaodaFreeman
                                                                                                                 AtkacbrnentHPa>8
                                                                                                                 c.
                                                                                                                  q '        c      .
               C *t- s- txëe-mw
                              or:
Case 1:19-cv-25046-RNS
            '
                                  Document 4-8 Entered on FLSD Docket 12/09/2019 Page 82 of 96
                                                                                                                 $.y
                             < H(#):)S'AkI
                                         SM.J                    HOWTOAPPW Eb1@I11t.1TY (IENIALS BENYFIT: 'AQS   y
                                                                                                                 'C.
                                                                                                                 )
                                                TennesseeFood Stamps                                             ?
                                                                                                                 t
                                                              ue..a,z
                                                             ..                                                  4)
                                                                                                                 .!
                                                                                                                 1




                           StateResxrce:         âdd*
                                                    lrlerlalReseurces

                          Gr-u                   *   * R.a'..-..-               &x- e
                                                                                    1a nuw- D.YPCAO R
   Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 83 of 96




(5 iktenr-- fe stro.oa co(Ataqt=>1/                                                                                                                                                           !2t .*
                                                                                                                                                                                                   .. i


                                       Ae F
                                          TO
                                           MODSR
                                               TQ
                                                A=
                                                 MPS


                                                                           contactUs
                                                                           %- *




                                                                                                                                                                                                      1.
                                                                                                                                                                                                      tt
                                       . ... ... ,. .... . , v..                                                                     rxyl-t.r.r.-Q.j
                                                                                                                                     '
                                                                                                                                     %d:
                                                                                                                                       jljlt;
                                                                                                                                            wm s!'.
                                                                                                                                                   .
                                                                                                                                                   '
                                                                                                                                                   1
                                                                                                                                                   .
                                                                                                                                                   ù
                                                                                                                                                   ;
                                                                                                                                                   y
                                                                                                                                                   .(
                                                                                                                                                    )
                                                                                                                                                    i' ... j
                                                                                                                                                                j.
                                                                                                                                                     .,ty,t,cr..?
                                                                                                                                                  : .s.yse..     t.guts  yr
                                                                                                                                                                      qij,j
                                                                                                                                                                          ,p'
                                                                                                                                                                          . .j
                                                                                                                                                                             y.
                                                                                                                                                                             ,
                                                                                                                                                           @ .... :..c.t......q
                                                                                                                                                                              Y
                                                                                                                                                                              )j$
                                                                                                                                                                                b
                                                                                                                                                                                t;
                                                                                                                                                                                 3
                                                                                                                                                                                 ,L
                                                                                                                                                                                 :?
                                                                                                                                                                                  vJ
                                                                                                                                                                                  'f
                                                                                                                                                                                   .
                                                                                                                                                                                   .6y?,.
                                                                                                                                                                                   kè
                                                                                                                                                                                    '   %.-
                                                                                                                                                                                          t
                                                                                                                                                                                          >
                                                                                                                                                                                          -
                                                                                                                                                                                          L           t
                                                                                                                                                                                                      t.
                                                                                                                                                                                                      ?


                                      StateRes:urtes                          AdditionalResoqrces
                                                                              Tennesse.Uflliw M listanee                  FarmersMarketsAçcep-e g'
                                                                                                                                                 lNEBT
                                      Hewt/Apëy                               T'
                                                                               enn*ss- Fx dStamossrandfmpoflance          Lqm v-EfficienlHo- rlp.:
                                      B@xO                                    SNAPWerkRequlrementx                        SixDevieesTha'Incr*as*YourElctricBill
                                      e      pe                               Malntalning AHealthy.Ati
                                                                                                     gbtOnSNAP            rvglingVxanQnFoe Stamp:
                                                                                                                                                .
                                                                              GltltenFreeOnFx dstamp.â                    cashAssistano.Ben*5t$InTwnrassu

                                      TERMSOFusE1MARKETINGPARTNERS1PRIVMYPOLICY1CONTACTU:1SITEMAP                                     Q&SSL                  ov'
                                                                                                                                                               :A'
                                                                                                                                                                 .
                                                                                                                                                                 f
                                                                                                                                                                 ,
                                                                                                                                                                 '
                                                                                                                                                                 .E
                                                                                                                                                                  ;
                                                                                                                                                                  .
                                                                                                                                                                  J&skq
                                                                                                                                                                      ..
                                                                                                                                                                       et
                                                                                                                                                                        .
                                                                                                                                                                        r
                                                                                                                                                                        ,
                                                                                        PX1Deckaratl
                                                                                                   coc/LaslanuaFreefnao
                                                                                             Attachme.
                                                                                                     atH Page10
                                                                                             C#         .
                                                                    h
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 84 of 96
                          *        D
                          UNEMPLOYMEN'T
                                          Maryland UnemploymentAssistance                           (
                                                                                                    f
                                                                .                                   k:
                                                                                                    $




                                                                               ..:     L ,-ovtt
                                                                                              g..

                         StateRueurces          âtldl
                                                    'tl
                                                      'or1alReseqrtes
                         < *                    R M S- LMAA'            &#*m;x2* œ*

                         11:*                   *     *e ' Lr*%                  '''''-' '
                         Exom m                 Fxd*&.> .u e            wh-N=- oellkâœ hm e

                                                                              (w
                                                                               :h&vt
  Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 85 of 96




(7 (pma/and-unemplom Mtorg.aleolzt't.uza


                                       A MARYL
                                       UNE    AND
                                          MPLOYMENT                              ELfGIBfLIFY HOW TOAPPW           BENEFIT: DENIALOFBENEFIT: E#TENSION'S



                                                                             ContactUs
                                                                             +- *


                                                                             Em il*


                                                                             Meoe




                                                                                                                                                                                         I
                                                                                                                                    . . ...
                                                                                                                                                                                         (.
                                                                                                                                                                                         4
                                           19     ..                                                                                           sq ...d;..J.
                                                                                                                                           pjajj
                                                                                                                                        .ay:>...x.x
                                                                                                                                    !.,.y
                                                                                                                                                   .      ykl. Cu.yî.k
                                                                                                                                                                     .s ..   .x .
                                                                                                                                                                      zt;t:..x
                                                                                                                                                                             z.
                                                                                                                                                                              y,pz.,.    j
                                                                                                                                                                                         jy
                                                                                                                                                                                          ;
                                                                                                                                    .yy-
                                                                                                                                       tj
                                                                                                                                        :u
                                                                                                                                         t7;qz
                                                                                                                                         '   -i..k' '              'oyyt)jvl
                                                                                                                                                                           f
                                                                                                                                                                           z
                                                                                                                                                                           bq
                                                                                                                                                                            sj
                                                                                                                                                                             .k.
                                                                                                                                                                               j.j
                                                                                                                                                                                 ànjs
                                                                                                                                                                                    k
                                                                                                                                                                                    y.   y


                                      StateResoqrtes                            âdditionalResources
                                      c olbill?                                 U*ingAJobRecrultingS*rvir.*              Mm landDebtReliefOotlons
                                      HowtoApply                                understand:tudentLoanD*ferrn*nt          P.ê#M ..Q#CreditOrD*b'
                                                                                                                                              ft
                                                                                Soçlalm diaEffectlOnHin'ng               AllAboutCreditScorel
                                                                                Guarant*e:ofEmplpymentLa-                AcexdltedV%Unaetx dltedSchx ls
                                      Exansions                                 F@t>dlT@Buy..ln..
                                                                                                oulk                     WhatHaprensT@401(k)A                   y'
                                                                                                                                                                 dl
                                                                                                                                                                 .

                                      TEAMSOFIJSElMARKETINBM9TNER5lPRIVACYP0LI()YlCONTACTIJSlSITEMAP                                0:SSL (o
                                                                                                                                           ;ztoI
                                                                                                                                               t.
                                                                                                                                               .l.
                                                                                                                                                 J
                                                                                                                                                 0
                                                                                                                                                 w:.
                                                                                                                                                   st
                                                                                                                                                    .
                                                                                                                                                    t-k.L
                                                                                                                                                        '
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 86 of 96




                               A ttachm entl
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 87 of 96




                               PX I,A ttachm entl
                 V ideo ofLicenseD riverPurchase - Filed O n D isc
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 88 of 96




                               A ttachm entJ
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 89 of 96

   '
       A.
        ! ;
       1 41. A)
         1 .
       .l@<
       I?
         l<
         1
         )
        ..
         1
         1'@
         i
         ?
         j
         1
         i
         '
         ë
         .
         1
         :
         i




                       :   @                                  E>r        (:1
                                                              I.1
                                                                .        s-'
                                                                         '
                                                                         o
                           .                                  :'Ew
                                                              k          rtj':   Q.
                           :
                               .
                               œ
                               E >
                                 tc:                          1
                                                              g$
                                                              . m!       Z
                                                                         'tdt
                                                                         4       1
                           .   a       'Y                       I
                                                                :y       !cQ;.
                               =
                               .a
                                     2
                                     '.y-                     F.!
                                                              .           -
                                                                          x
                               *                              .           w
                               e
                               =     --J                      j@e
                                                              *.t
                                                                         >
                           .                                  zv'        Q       A
                                                              et
                                                              ïl
                           .                                  T?                 X
                                                              &
                                                              *K
                                                               <
                                                               .     o    e      C)
                                                              -.         .P      ta
                                            et:               6E
                                                               v          2
                                                                          r9     D
                                             v'   j;
                                                   ,
                                                   f:         Do
                                                              ge
                                                              .          @:      =
                           .    *9    7d     u'    :5.
                                                   1          :!         u#      =<
                                E     e7    =     -
                                                  <=          tyz        v
                                                                         g)
                                                                          ,:
                                                                           -     Q
                               =a    Z0     X     =           -
                                                              5
                                                              '*;
                                                                                 R=
                               *'
                                e    o;
                                      =     =''    n
                                                   ët    .    o
                                                              xz
                                                               1.
                           T   .
                               .-    .z.    E
                                            .     ..=    B'
                                                         s
                                                         .,   $/Ik               œI



                                                                                 UJ
                                                                                 UJ
                                                                                 X =
                                                                                 # *
                                                                                 =< œ;        c
                                                                                 x:           *
                                                                                 L<J    =j
                                                                                         2
                                                                                         P:   LL
                                                                                 =       a    m
                                                                                              r  =)
                                                                                 >
                                                                                 u2     R     cœ q
                                                                                                 cqp
                                                                                                   j
                                                                                 =      C>    .c
                                                                                               * a.
                                                                                 O G
                                                                                 > (N         ZG
                                                                                              Bf  q)
                                                                                 '--'         w'.c
                                                                                              2
                                                                                    a            o
                                                                                 *            2t:=
                                                                                 z: =
                                                                                 -
                                                                                    œ
                                                                                    ï?        ceh<
                                                                                 L
                                                                                 <) =
                                                                                    @
                                                                                 = H          X
                                                                                 (
                                                                                 ù7) .7
                                                                                      2)


                                                                                 =
                                                                                 œ
                                                                                 œ
                                                                                  <
                                                                                 *
                                                                                 >
                                                                                 L
                                                                                 <)
                                                                                 X
                                                                                 a.



                                                                                 2
                                                                                 t
                                                                                 Ch
                                                                                 =
                  kl                                                             C)
                                                                                 Q
                                                                                 =
                                                                                 e<
                                                                                 X
                  m
                  Z
                  9
                  =
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 90 of 96



        # :
         / fhf
            *
            *




                                    j'
                                     tj
                                 œ
                                 = Z5 G
                                 =
                                 m v .0
                                      ';
                                 .- =z! *œ
                                 *
                                 >. =
                                 c. <     *
                                          .S*
                                                                     41'
                                                                       -   1
                                 <        *




                 ct

                 9
                 <
                 O

                 !
                 kl
                 2
                 D
                 T
                 D
                 <
                 C)
                                 *
                                 œ
                                 u
                                 .
                                 u
                                 m
                                 C
                                 =
                                 n
                                 J1
                                 r

                                 =
                                   .
                                   1
                                 = r
                                   =
                                 < Q
                                 œ
                                 c '
                                 =
                                   g
                                      .


                                   19 *
                                   w =>x
                                 o N
                                   <' u         à    :
                                                                     >
                                                                           uz
                                                                           Q
                                                                           J
                                                                           =
                                                                           <
                                                                           Q
                                                                           =<



                                                                           k
                                                                            tu



                                                                           uu2
                                                                           X     o
                                                              7            ï *
                                                                             e
                                                                           '-
                                                                           o     *
                 =                                                         =     z    E
                 Q                                                                    11
                 8
                 g                                                         <
                                                                           m     2    Q
                 Q                                        .     '          >.    =    =C: (
                                                          q
                                                          ?y ''
                                                              #:           uz    <        qp
                                                                                           p
                                 œ                        t: -..-.         = =oT.
                                                                           i          =m m
                                                                                      =(%m;
                                 E                                               y
                 >               Z                                         -     l        *
                                                                                 c)   2
                 I                                                                    wl
                                 =e                                        ID c       : =W
                                                                                      *  o
                                                                           y- 8       X* <
                                                     EE                    ta .
                                                                              L       c
                                                     Q                     <
                                                                           s. Q)
                                                                           =
                                                                           O 79
                                                                           = B   p    a.
                                                              9
                                                            XL             -     (J
                                                .o        t *1
                                 *               w
                                                aj        * x.
                                                          =
                                  o       *                                X
                                  z       g*   =u.         E E
                                                          x= Q             œ
                                                                           m
                                 ZO       o E 4            œ z.
                                                             7             <
                                 V        n
                                          < oc =e          c V
                                                           o  i            œl
                                 iz
                                 k.
                                           - > uEl
                                          ia              =
                                                          a. S             >'
                                                                           2
                                                                           <
                                                                           =

                                                                           @$
                                                                           =
                                                                           Q
                                                                           t
                                                                           c
                                                                           =
                                                                           D
                 k                                                         LJ
                                                                           c
                                                                           =
                           >                                               <
                 œ         I
                           UJ
                 Z         œ
                           <
                                                                           œ
                 k         UJ
                           =
                           k
                           Uu)




        ï
        à
        2N q
        g
         #
        vM 7
        #
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 91 of 96




                       b
                       C)


                       Q

                       %
                       *
                                                        *
                                                        X
                                                        œ
                       *                                X
                                                        O
                       >                                *
                       Q                                D
                       =
                                                        t)
                       5                                <
                                                        œ
                       !?
                       Q                                <
                                                        X
                                                        X
                       'h
                       :3
                                                        œ
                                                        u)
                       Q
                                                        =
                                                        ï
                                                        <
                       A                                o
                                                        O
                       Z                                                 E
                       2                                                 Q
                       e
                       uï                               <
                                                        m                e1
                                                                        tu
                       C)                               >'              =q;O
                                                        =                II*=1
                                                                        rG am.



                                             1
                                                        O
                                                        1                *
                                                                        =O=;
                       2
                       Q                                                IU
                                                                         *
                       X                                                Q
                                                                        CE
                                                        *
                                                        D               % ==
                                                                        U<
                                                        <               c
                                                        =
                                                        O
                                                                        a.


                                                        A
                                                        uz
                                                        X
                                                        u)
                                                        <

                                                        <
                                                        :
                                                        QJ2
                                                        a.


                                                        =
                                                        2
                                                        t
                                                        &
                       kl                               =
                                                        C7
                       k                                c
                       â                                =
                                                        <
                       ul                               A
                       m      X                         ul
                       Z      S
                       œ      'mS
                       9
                       =      =
                '''
                jji,          X
                $é
                U
                E
                o
                kk
           y'
            ; .r:
                q)
                '
           + . Q*
           X %N
           C,
           ï
           :
           .
           9
           &
           Z e
           '
           W
           f
           2 ()
           #
           ç'
            '
               +
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 92 of 96


         '
              x i
               1A)
              1'
              I.
                    Q
                  : *


                  i4z
                  :

                  #
                  .




                          Dz
                          u
                          X
                          D?
                          k
                          !ts;
                          1? p
                          ;oi                                                               Ck
                          X
                                                                                  '.E
                          Q
                                                 r$
                                                                                jF.
                                                                                  9


                                       C>
                                        c
                                                 tQl                           x
                                                                               .p
                                                                               a            *
                                                                                            X
                                                                                            kl
                                       m
                                       *z        KI                                         O
                                       .b        S                                          t
                                                                                            =
                                                                                            <
                                                                                            =
                                                                                            2
                                                                                          = M
                                                               S
                                                               '
                                       Q,                      =                         uQl:
                                                                                            K
                                 m
                                 E     N-
                                       .                                        AIç      ul
                                 Q                             O                         tD
                                       A         =O                                      = m
                                       E         Q)                                      ï ïD
                                       =
                                 r     Ee                                                O       X      E
                                                                                                        Q1
                                       QJ                                                K
                                                                                         t/      x=    me
                                 =                             J;                        <        P     q
                                       =                       O                         =       d:     =s%o
                                                                                                        c  o
                                 m               7
                                                 =
                                                                                         >1
                                                                                         u-      =<
                                                                                                       =* m
                                                                                         =       =
                                                                                         D é;          .O
                                                                                                        .a H
                                                                                                           *
                                                                                        -
                                                       =
                                                       Xtsjk
                                                         A    *<71                               g     w2g
                                                       - . b ; -
                                                       k1s
                                                         .:: w' xlï                                    2t)<
                                                       lv gz- ysh,wk
                                                       ggax
                                                        .Jrs            !:.;
                                                                          xo
                                                                                         D
                                                                                         t             (*
                                                                                                        3
                                                       Z:.#:                             M)      .')
                                                                                                 ( J
                                                        vaw u>-
                                                       :-
                                                       gv.
                                                         vdz :Y33
                                                          .# yj/
                                                               s.u                       =
                                                                                         O
                                                                                         L)      %e    X
                                                                                                  K
                                                                                                  c.
                                                       j
                                                       r
                                                        -
                                                        ..
                                                        !,.jjj
                                                       ls i;.
                                                               i
                                                               '
                                                               y4
                                                                a
                                                             z a.
                                                                  s
                                                                  e
                                                                  ok
                                                                c. J
                                                                                        - ...    t>
                                                        '.
                                                         l!J)oj UJi
                                                                  ( :g-.5z
                                                                         ss              c
                                                           oî.
                                                           ! k!1  *
                                                                  r
                                                                  xS.*
                                                                     .'
                                                                      aj
                                                                      qq'
                                                                        .                UJ
                                                       z
                                                       r.tb8!5sj
                                                         1
                                                       =-y2
                                                               l-
                                                                '
                                                               ..
                                                                 yuj x.zax aj            X
                                                                                         <
                                                       -       =
                                                               .
                                                            MBO= 'E! xl1-!a
                                                                      sx/3*.'
                                                       1
                                                       .a
                                                       :.
                                                       g
                                                         ï  .s  -u
                                                         1ooQ:rjm
                                                                  -r -j.,xi
                                                                        g9
                                                                           ,v
                                                                           s             <
                                                       e d
                                                           .       j sc
                                                                    .    y.ss
                                                         :rf   !
                                                               k,,
                                                                 a:z aj    !
                                                       .                                 Q:
                                                       !l
                                                       . c
                                                           .
                                                            !t   . . jj
                                                                   z.   .v .  s          Q.

                                                       ë,ët
                                                       x
                                                         x ..9
                                                            .'jj  =u
                                                                   ea.!
                                                                      gym, z'q
                                                                           t
                                                                         z,s
                                                                         -   .?
                                                                             ..
                                                                              x
                                                       '* >--' gitl
                                                                  '.
                                                                   : = g- ?8
                                                        - '
                                                        1 I
                                                          aEo
                                                            bS  ' Xa.%g ja't
                                                                        '- *n
                                                                            '            Q
                          œ
                          ul     2
                                                       !:vz:l ,
                                                            qzz eesp:
                                                                    -
                                                              - ,>a,K
                                                                                         t
                                                                                         &
                                                                                         =
                                                       E                                 D
                                 *jk
                                   j        i;         :1'ss
                                                           jjJy
                                                              e.a
                                                             .-
                                                             ,  ,
                                                                . .j
                                                                   c
                                                                   i
                                                                   p.
                                                                    s
                                                                    tx.!
                                                                       c Iz
                                                                          v
                                                                       isjk
                                                                          jzl
                                                                                         :
                                                                                         X1
                          O      *          tk         tz i ks. z.!-      ë              <
                          ul
                          *
                                            r          '
                                                       >
                                                       .  .%j g.H I v
                                                                    j w
                                                                      s
                                                       $1.:- 'E . - 2 o> !
                                                                         '
                                                                         wy              *
                                                                                         œ
                          2      u          c          s :
                                                         . d..
                                                       - a
                                                             ue>.z :.
                                                                    zyj um)wM
                                                                      . p.
                          ul     *          œ          +I.
                                                       2 w.
                                                          g
                                                          >.
                                                           =
                                                           -'n
                                                             i'=
                                                             ' *I-
                                                                 F,
                                                                  :,
                          Q      =
                                 O                         @a
                                                            :
                                                            '
                                                            !j
                                                            .
                                                            ziIy
                                                             ' -j o
                                                                  .
                                                                  sy
                                                                   *
                                                                   'j
                                                                    dje.j
                                                                     sj :
             j
             V                                             w=w
                                                             B).
                                                               ë
                                                               S yy>
                                                                  .0?'
                                                                     J2
             w cS
             *:=
                =!
             .> '-
             K
             .
             r   E
             œ' kO?
                 1
                 >9
             = =r
             # v
               Sq
               c
         .u
          mvw         +
             X        Q
                      9
             E
             8
             ï
          .  :
             'P <t#
             J

          7:
         --erpl -;x
         * +
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 93 of 96




                                    œ
                                    9
                                    O D
                                      o                  !
                                                              <   Q.
                                    > >                       X
                                                 -   .        m
                                                              t
                                    nY X:
                                    G *
                                                 III '
                                    r
                                    G                         œ
                                                              >
                                                              (7
                                                              D
                                            M                 =
                                         (7                   <
                                    =Q rO                     =
                                      X 'o                    2
                                      @)(
                                      ==
                                         cU     îï V     *    <
                                                              =

                  !                 = *
                                      u
                                                //#///   :
                   *                  œ œc
                  t&7               '=1 Q<      ï        .
                  c
                  <
                  Q
                                    c o
                                      œ                       u1
                                                              = 17
                                                              < R;            Q
                   *
                   c                o                         =
                                                              tg       tt
                                                                        rl
                   Q                to œ                      =)       z     *
                                    tu 7.2-.                  t
                                                              <        =P
                  t<)
                  C)                t
                                    xu r(
                                    (   Q&OR                  =        a:    kk
                                                                             =o
                                    tl =                 .    1$-
                                                                /            =i G.5
                                        -   o                 =
                                                              t
                                                              2 r
                                                              - C%!           .Q*
                                    $ a:8                     1 o            =
                                                                             B1
                  >                 o
                                    >*  c5gt
                                           =a            .
                  m                 E '-(5.K                                 wQ
                                                                              = .c
                                                                                 :
                                                                                  o
                                    * .5 *               .    za c           .E
                                                                              t:=
                                                                                <
                                    =œ ><
                                     œ (5                     F- o
                                                              tg             o
                                                                             (n
                                            r                 <        (p
                                                              =
                                                              (        EE:
                                                              L7J       <    Q.
                                    a Eq .%è.%q               -
                                                                        o
                                                                       CJ
                                    ï
                                    >
                                      % =6      N* v*
                                                    l         =
                                                              u1
                                    1 =oaO       Q'K*    *
                                    o s s.       Qu           <
                                    r.x
                                    ..
                                      = :Q               .    tz
                                    Ov 8 M q
                                           l.            .    <
                                                              Q
                                                              tk:
                                    c
                                    j)
                                     yo).
                                        X
                                        g qj
                                        <
                        Q                                     =
                        D           K=
                                    .                         P
                  1     O                                     t
                                                              c
                                     * .2
                                    :E                        =
                                        =                .    Q
                  k
                  C
                        <
                        O           l
                                    Dov         ïh       .    c
                  c     a:                                    =
                                    =Y =            u
                                                    o #J .'   <
                                                              e
                  ul    X
                  *     D            o $            - -@
                                                       .
                                                       a      X
                                                              ar
                  Z
                  hl
                        o
                        >.          I
                                    z'>
                                      '
                                      -         X*ï
                                    k-i=                 -
                  9     g           '
                                    o t?
                  =     g           >*
                        X
                        O
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 94 of 96


            '
             e%t '
             o (*
             j'
               9<
               )*
               @
               ;
               à*
                     ;




            >
            +
            X
                                                                          E
                                                                          *
            l                                                            u.
                                                                         nq
                                                                          c's(Q
            qE
            '
                                                                         =
                                                                         c;j,
                                                                         q*a.
            i1                                                           5''>
                                                                         .
            j
            '
            P                                                               o
                                                                          c=s
            Q.                                                           w2
                                                                          zO
            Q                                                             *
                                                                         D* <
                                          Q
                                          t1                             c
                                          C
                                          X)
                                          V                              œ
                                          11
                                          >'
            !
            ï                             N*
            :
            .
                                           *
                                          (>
                                          B
            .H
                                          I
                                          r
                                          Q
                                          X
                                          D
                                          œ
                                          Z
            E
            4                             I
                                          Q
                                          >
                                          D'
            N
            !                             M
            )
            :                             FQ$
                                 l       œd
                                 m        Q.
                                 ;*'    I
                                          t
            E                    Z
                                 - n h
                                        >.
                                        4
            %.                   wD >.n z
                                  *4N
                                    N*:*aé;e  o
                                              >j
            .
            .j ;
             1' :        Ta N*w     =v.œ  z
                                          =te  )
            I             &
                          ko
                          a) *@ *
                                  @
                                  r* **
                                        œ.xv=m=
                                        .
                                     -u .
            j             CF Q *<.%
                          D = Le e
                          N
                         > m qp*  > *D*  X-*'
                          c11
                            p q=j.=x.
                                    s..ue  jl;
                          G
                         Lu    Q     z
                              Ntp.e nw  o
                                        *ï   w
                          o
                          u v>.xv/.* z.4=     N
            ! ::
               2          j x  ë. a.=uu
                                  -     vjvg
            j            % = 0*     >'.moy
           .' !a
           1             .; o  u 412 o
                         s œ =+Q <      ho
                                             -
                          1I z
                          c    m
                               o'oA* %p::s.
            l:JD
            =    .       .9
                          12 s q)m==wo   Vsd
           :.             o h=o g4,ql>p.rq=3Go s
                          >
                         -Ey u z   :M arz 3
           V Ch          zus   v v v v v r:
                                              !t
             ?           VV                   V
           r
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 95 of 96




                              A ttachm entK
Case 1:19-cv-25046-RNS Document 4-8 Entered on FLSD Docket 12/09/2019 Page 96 of 96




    M Gmail                                                              œ        œ          œ                œ     .com'

    Iicense-driver-com
    1 message

    Iicense-drivencom <info@ r.license-dri
                                         ver.com>                                                  Fri,Mar8,2019at12:32 PM
    Repl-To:info clicense-dri
                            veccom
    To:                                           .com >

                         IfyoureceivedthismessagetoyourSpam/lunkFolder,please click''NotSpam/Moveto Inbox''
                                  Thenpl
                                       easeandaddadmi
                                                    n@l
                                                      icense-dri
                                                               ver.com toyouraddressbook.



                                                    LIC ENSE DRIV ER


         Thankyouforyourpurchase.PleasefollowtheIinkbelowtodownloadyourCalifornia                                      l
         Drivers License Road Guide.Inside,you willfind usefulinformation regarding yourdri
                                                                                          vers
         Iicense related services.
         W e have thoroughly researched aIIthe topicscontained in yourCalifornia Drivers License
         Road Guide to make yourtripto the DMV a lotsimpler.Justfollow ourstep-by-step
         instructions and save time by having aIIthe required documentati
                                                                        on ready.YourCali  fornia
         DriversLicenseRoadGuidealsoincludeshelpfulIinkstoaIItheformsyouneedtopresent l
         andtoonlineservices,ifavailableinyourstate.                                  l
                                                                                                                       l
         PleasemakesurethatyoudownloadtheCaliforniaDriversLicenseRoadGuideandyour                                      j
         stateformsandthatyoualsocompleteyourIicenseand/orregistrati
                                                                   onprocesswithyour                                   j
         offi
            cialstatedepadmentofmotorvehicles.                                                                         j
         Se
         shr
           o
           vu
            i
            cl
             d
             ey
              re
               op
                ure
                  hs
                   ae
                    vn
                     etat
                        ni
                         v
                         yec
                           sow
                             nc
                              i
                              l
                              eb
                               rn
                                esgol
                                    a
                                    rd
                                     qu
                                      to
                                       es
                                        at
                                         s
                                         i
                                         o
                                         sn
                                          i
                                          st,y
                                             jo
                                              us
                                               utrepl
                                                    ytothi
                                                         semai
                                                             landoneofourcustomer(
                                                                   .



         Download Cali
                     fornia Dri
                              vers License Road Gui
                                                  de Now
                                                                                                                       l
         $25GasRebate
         Redeem yourfree 60 daytrialofRoadsideAssistance services
                                                                                                                       l
                                                                                                                       I

         Pleasetakeadvantageofthisfantasticopportunityto earnavaluable $25GasRebateto
         yourselectedmajorgasstationchain.                                                                             l
         Take20% offalIorderswithcode DMV20atAdvanceAutoparts                         a
                                                                                                                       I
                                                                                       com.                            I

        Thisemailwas sentto                       .com,on 03/08/2019 from Ii
                                                                           cense-driveccom Thissite ispri
                                                                                                        vately owned
                          an Is neI eropera ed by,noraffiliated with,anygovernmentagency.




                                             PX 12DeclarationofLashanda Freem an
                                                    AttachmentK:Page 1
